

 

[wellsfargologo.gif]
CREDIT AGREEMENT
by and among
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Sole Lead Arranger,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Sole Book Runner,
WELLS FARGO BANK, NATIONAL ASSOCIATION and
THE LENDERS THAT ARE PARTIES HERETO
as the Lenders, and
DELTA APPAREL, INC.,
M. J. SOFFE, LLC,
JUNKFOOD CLOTHING COMPANY,
SALT LIFE, LLC, and
ART GUN, LLC,
as Borrowers
Dated as of May 10, 2016
 







--------------------------------------------------------------------------------


TABLE OF CONTENTS
Page


1.
DEFINITIONS AND CONSTRUCTION
2
1.1.
Definitions
2
1.2.
Accounting Terms
2
1.3.
Code
3
1.4.
Construction
3
1.5.
Time References
3
1.6.
Schedules and Exhibits
4
 
 
 
2.
LOANS AND TERMS OF PAYMENT
4
2.1.
Revolving Loans
4
2.2.
[Reserved].
4
2.3.
Borrowing Procedures and Settlements
4
2.4.
Payments; Reductions of Commitments; Prepayments
10
2.5.
Promise to Pay; Promissory Notes
14
2.6.
Interest Rates and Letter of Credit Fee
14
2.7.
Crediting Payments
16
2.8.
Designated Account
16
2.9.
Maintenance of Loan Account; Statements of Obligations
16
2.10.
Fees
16
2.11.
Letters of Credit
17
2.12.
LIBOR Option
23
2.13.
Capital Requirements
24
2.14.
Accordion.
26
2.15.
Joint and Several Liability of Borrowers
27
 
 
 
3.
CONDITIONS; TERM OF AGREEMENT.
29
3.1.
Conditions Precedent to the Initial Extension of Credit
29
3.2.
Conditions Precedent to all Extensions of Credit
29
3.3.
Maturity
29
3.4.
Effect of Maturity
29
3.5.
Early Termination by Borrowers
29
 
 
 
4.
REPRESENTATIONS AND WARRANTIES
29
4.1.
Due Organization and Qualification; Subsidiaries
30
4.2.
Due Authorization; No Conflict
30
4.3.
Governmental Consents
31
4.4.
Binding Obligations; Perfected Liens
31
4.5.
Title to Assets; No Encumbrances
31
4.6.
Litigation
31
4.7.
Compliance with Laws
31
4.8.
No Material Adverse Effect
32
4.9.
Solvency
32
4.10.
Employee Benefits.
32
4.11.
Environmental Condition
32
4.12.
Complete Disclosure
33



-i-

--------------------------------------------------------------------------------





4.13.
Patriot Act
33
4.14.
Indebtedness
33
4.15.
Payment of Taxes
33
4.16.
Margin Stock
34
4.17.
Governmental Regulation
34
4.18.
OFAC
34
4.19.
Employee and Labor Matters
34
4.20.
Leases
34
4.21.
Eligible Accounts
34
4.22.
Eligible Inventory
35
4.23.
Location of Collateral
35
4.24.
Inventory Records
35
4.25.
Hedge Agreements
35
4.26.
Material Contracts
35
4.27.
Anti-Corruption Laws
35
 
 
 
5.
AFFIRMATIVE COVENANTS
35
5.1.
Financial Statements, Reports, Certificates
35
5.2.
Reporting
36
5.3.
Existence
36
5.4.
Maintenance of Properties
36
5.5.
Taxes
36
5.6.
Insurance
36
5.7.
Inspection
37
5.8.
Compliance with Laws
37
5.9.
Environmental
37
5.10.
Disclosure Updates
37
5.11.
Formation of Subsidiaries
38
5.12.
Further Assurances
38
5.13.
Lender Meetings
39
5.14.
Location of Collateral
39
5.15.
Compliance with ERISA and the IRC
39
5.16.
Bank Products
39
5.17.
Hedge Agreements
39
5.18.
Material Contracts
39
5.19.
Anti-Corruption Laws
39
 
 
 
6.
NEGATIVE COVENANTS
39
6.1.
Indebtedness
40
6.2.
Liens
40
6.3.
Restrictions on Fundamental Changes
40
6.4.
Disposal of Assets
40
6.5.
Nature of Business
40
6.6.
Prepayments and Amendments
40
6.7.
Restricted Payments
41



-ii-

--------------------------------------------------------------------------------





6.8.
Accounting Methods
42
6.9.
Investments
42
6.10.
Transactions with Affiliates
42
6.11.
Use of Proceeds
42
6.12.
Limitation on Issuance of Equity Interests
43
6.13.
Inventory with Bailees
43
6.14.
Employee Benefits
44
6.15.
OFAC
44
 
 
 
7.
FINANCIAL COVENANTS.
44
 
 
 
8.
EVENTS OF DEFAULT
44
8.1.
Payments
45
8.2.
Covenants
45
8.3.
Judgments
45
8.4.
Voluntary Bankruptcy, etc
45
8.5.
Involuntary Bankruptcy, etc
45
8.6.
Default Under Other Agreements
46
8.7.
Representations, etc
46
8.8.
Guaranty
46
8.9.
Security Documents
46
8.10.
Loan Documents
46
8.11.
Change of Control
46
8.12.
ERISA
46
 
 
 
9.
RIGHTS AND REMEDIES
46
9.1.
Rights and Remedies
46
9.2.
Remedies Cumulative
47
 
 
 
10.
WAIVERS; INDEMNIFICATION
47
10.1.
Demand; Protest; etc
47
10.2.
The Lender Group's Liability for Collateral
47
10.3.
Indemnification
47
 
 
 
11.
NOTICES
48
 
 
 
12.
CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION
49
 
 
 
13.
ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.
50
13.1.
Assignments and Participations
50
13.2.
Successors
53
 
 
 
14.
AMENDMENTS; WAIVERS
53
14.1.
Amendments and Waivers
53
14.2.
Replacement of Certain Lenders
54



-iii-

--------------------------------------------------------------------------------





14.3.
No Waivers; Cumulative Remedies
55
 
 
 
15.
AGENT; THE LENDER GROUP
55
15.1.
Appointment and Authorization of Agent
55
15.2.
Delegation of Duties
56
15.3.
Liability of Agent
56
15.4.
Reliance by Agent
56
15.5.
Notice of Default or Event of Default
56
15.6.
Credit Decision
57
15.7.
Costs and Expenses; Indemnification
57
15.8.
Agent in Individual Capacity
58
15.9.
Successor Agent
58
15.10.
Lender in Individual Capacity
59
15.11.
Collateral Matters
59
15.12.
Restrictions on Actions by Lenders; Sharing of Payments
60
15.13.
Agency for Perfection
61
15.14.
Payments by Agent to the Lenders
61
15.15.
Concerning the Collateral and Related Loan Documents
61
15.16.
Field Examination Reports; Confidentiality; Disclaimers by Lenders; Other
Reports and Information.
61
15.17.
Several Obligations; No Liability
62
15.18.
Sole Lead Arranger and Sole Book Runner
62
 
 
 
16.
WITHHOLDING TAXES
62
16.1.
Payments
62
16.2.
Exemptions
62
16.3.
Reductions
64
16.4.
Refunds
64
 
 
 
17.
GENERAL PROVISIONS
64
17.1.
Effectiveness
64
17.2.
Section Headings
64
17.3.
Interpretation
64
17.4.
Severability of Provisions
65
17.5.
Bank Product Providers
65
17.6.
Debtor-Creditor Relationship
65
17.7.
Counterparts; Electronic Execution
65
17.8.
Revival and Reinstatement of Obligations; Certain Waivers
66
17.9.
Confidentiality
66
17.10.
Survival
67
17.11.
Patriot Act
67
17.12.
Integration
68
17.13.
Delta as Agent for Borrowers
68
17.14.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
68
17.15.
No Novation; Reaffirmation of Grant of Security Interest
69



-iv-

--------------------------------------------------------------------------------











EXHIBITS AND SCHEDULES
Exhibit A-1        Form of Assignment and Acceptance
Exhibit B-1        Form of Borrowing Base Certificate
Exhibit C-1        Form of Compliance Certificate
Exhibit L-1        Form of LIBOR Notice


Schedule 1.1        Definitions
Schedule A-1        Agent's Account
Schedule A-2        Authorized Persons
Schedule C-1        Commitments
Schedule D-1        Designated Account
Schedule P-1        Permitted Investments
Schedule P-2        Permitted Liens
Schedule R-1        Real Property Collateral
Schedule 3.1        Conditions Precedent
Schedule 4.1(b)        Capitalization of Borrowers
Schedule 4.1(c)        Capitalization of Borrowers' Subsidiaries
Schedule 4.1(d)        Subscriptions, Options, Warrants, Calls
Schedule 4.6        Litigation
Schedule 4.10        ERISA
Schedule 4.11        Environmental Matters
Schedule 4.14        Permitted Indebtedness
Schedule 4.23        Location of Collateral
Schedule 4.26        Material Contracts
Schedule 5.1        Financial Statements, Reports, Certificates
Schedule 5.2        Collateral Reporting
Schedule 6.5        Nature of Business




-v-

--------------------------------------------------------------------------------








FIFTH AMENDED AND RESTATED CREDIT AGREEMENT
THIS FIFTH AMENDED AND RESTATED CREDIT AGREEMENT (this "Agreement"), is entered
into as of May 10, 2016, by and among the lenders identified on the signature
pages hereof (each of such lenders, together with its successors and permitted
assigns, is referred to hereinafter as a "Lender", as that term is hereinafter
further defined), WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as administrative agent for each member of the Lender Group and the
Bank Product Providers (in such capacity, together with its successors and
assigns in such capacity, "Agent"), WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association, as sole lead arranger (in such capacity, together
with its successors and assigns in such capacity, the "Sole Lead Arranger"),
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as sole
book runner (in such capacity, together with its successors and assigns in such
capacity, the "Sole Book Runner"), DELTA APPAREL, INC., a Georgia corporation
("Delta"), M. J. SOFFE, LLC, a North Carolina limited liability company
("Soffe"), JUNKFOOD CLOTHING COMPANY, a Georgia corporation ("Junkfood"), SALT
LIFE, LLC, a Georgia limited liability company formerly known as To The Game,
LLC ("Salt Life"), ART GUN, LLC, a Georgia limited liability company ("Art
Gun"), and each Acquisition Subsidiary that is from time to time a Borrower
under this Agreement (Delta, Soffe, Junkfood, Salt Life, Art Gun, and each such
Acquisition Subsidiary being hereinafter collectively called "Borrowers" and
individually a "Borrower").
WHEREAS, Borrowers, certain financial institutions (collectively, "Existing
Lenders") and Agent, in its capacity as agent for the Existing Lenders entered
into that certain Fourth Amended and Restated Loan and Security Agreement dated
May 27, 2011 (as amended, modified or supplemented from time to time prior to
the date hereof, the "Existing Loan Agreement"); and
WHEREAS, each Borrower has requested that the Existing Loan Agreement be amended
and restated in its entirety to become effective and binding on Borrowers
pursuant to the terms of this Agreement and the Guaranty and Security Agreement
(as defined below), and Lenders (including Existing Lenders that are parties
hereto) have agreed, subject to the terms of this Agreement and the Guaranty and
Security Agreement, to amend and restate the Existing Loan Agreement in its
entirety to read as set forth herein and to provide an amended and restated
credit facility to Borrowers, which shall be used by Borrowers to finance their
mutual and collective enterprise of marketing, designing, manufacturing and
distributing branded, basic and private-label apparel, headwear and accessories.
In order to utilize the financial powers of each Borrower in the most efficient
and economical manner, and in order to facilitate the financing of each
Borrower's needs, Lenders will, at the request of any Borrower, make loans to
all Borrowers under the amended and restated credit facility on a combined basis
and in accordance with the provisions hereinafter set forth. Borrowers' business
is a mutual and collective enterprise and Borrowers believe that the
consolidation of all Loans under this Agreement and the Guaranty and Security
Agreement will enhance the aggregate borrowing powers of each Borrower and ease
the administration of their loan relationship with Lenders, all to the mutual
advantage of Borrowers. Lenders' willingness to extend credit to Borrowers and
to administer each Borrower's collateral security therefor, on a combined basis
as more fully set forth in this Agreement and the Guaranty and Security
Agreement, is done solely as an accommodation to Borrowers and at Borrowers'
request in furtherance of Borrowers' mutual and collective enterprise; and
WHEREAS, each Borrower has agreed to be jointly and severally liable for loans
and all other obligations under this Agreement and the Guaranty and Security
Agreement and to guarantee the obligations of each of the other Borrowers under
this Agreement, the Guaranty and Security Agreement and each of the other Loan
Documents (as defined below); and
WHEREAS, Agent and Lenders (including Existing Lenders that are parties hereto)
are willing to amend and restate the Existing Loan Agreement, as hereinafter set
forth and as set forth in the Guaranty and Security Agreement, to, among other
things, extend the term of the credit facility; and





--------------------------------------------------------------------------------





WHEREAS, each of Borrowers, Agent and Lenders acknowledges and agrees that
(i) the Obligations (as defined below) represent, among other things, the
amendment, restatement, renewal, extension and modification of the Obligations
(as defined in the Existing Loan Agreement) arising in connection with the
Existing Loan Agreement and the other Financing Agreements (as defined in the
Existing Loan Agreement) executed in connection therewith; (ii) it intends that
the collateral pledged and in which it granted to Agent a continuing security
interest and lien under the Existing Loan Agreement and the other Financing
Agreements (as defined in the Existing Loan Agreement) executed in connection
therewith shall secure, without interruption or impairment of any kind, all
Obligations (as defined in the Existing Loan Agreement) under the Existing Loan
Agreement and the other Financing Agreements (as defined in the Existing Loan
Agreement) executed in connection therewith, as amended, restated, renewed,
extended and modified hereunder and under the Guaranty and Security Agreement,
together with all other Obligations (as defined below) hereunder and under the
Guaranty and Security Agreement; and (iii) all security interests and liens
evidenced by the Existing Loan Agreement and the other Financing Agreements (as
defined in the Existing Loan Agreement) executed in connection therewith are
hereby ratified, confirmed and continued; and
WHEREAS, Borrowers, Agent and Lenders intend that (i) the provisions of the
Existing Loan Agreement and the other Financing Agreements (as defined in the
Existing Loan Agreement) executed in connection therewith, to the extent
restated, renewed, extended, amended and modified by this Agreement, the
Guaranty and Security Agreement and the other Loan Documents dated as of the
date hereof, be hereby superseded and replaced by the provisions of this
Agreement, the Guaranty and Security Agreement and the other Loan Documents; and
(ii) by entering into and performing their respective obligations hereunder,
this transaction shall not constitute a novation or an accord and satisfaction
of the Obligations under (and as defined in) the Existing Loan Agreement and the
other Financing Documents (as defined in the Existing Loan Agreement); and
WHEREAS, each Lender is willing to agree (severally and not jointly) to make
such loans and provide such financial accommodations to Borrowers on a pro rata
basis according to its Commitment (as defined below), and as further set forth
on Schedule C-1 hereto, on the terms and conditions set forth herein and Agent
is willing to act as agent for Lenders on the terms and conditions set forth
herein, in the Guaranty and Security Agreement and the other Loan Documents;
NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
1.DEFINITIONS AND CONSTRUCTION.
1.1.    Definitions. Capitalized terms used in this Agreement shall have the
meanings specified therefor on Schedule 1.1.
1.2.    Accounting Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP; provided, that if Borrowers notify
Agent that Borrowers request an amendment to any provision hereof to eliminate
the effect of any Accounting Change occurring after the Closing Date or in the
application thereof on the operation of such provision (or if Agent notifies
Borrowers that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such Accounting Change or in the application thereof, then Agent and
Borrowers agree that they will negotiate in good faith amendments to the
provisions of this Agreement that are directly affected by such Accounting
Change with the intent of having the respective positions of the Lenders and
Borrowers after such Accounting Change conform as nearly as possible to their
respective positions as of the date of this Agreement and, until any such
amendments have been agreed upon and agreed to by the Required Lenders, the
provisions in this Agreement shall be calculated as if no such Accounting Change
had occurred. When used herein, the term "financial statements" shall include
the notes and schedules thereto. Whenever the term "Borrowers" is used in
respect of a financial covenant or a related definition, it shall be understood
to mean Borrowers and their Subsidiaries on a consolidated basis, unless the
context clearly requires otherwise. Notwithstanding anything to the contrary
contained herein, (a) all financial statements delivered hereunder shall be
prepared, and all financial covenants contained herein shall be calculated,
without giving effect to any election under


- 2 -

--------------------------------------------------------------------------------





the Statement of Financial Accounting Standards No. 159 (or any similar
accounting principle) permitting a Person to value its financial liabilities or
Indebtedness at the fair value thereof, and (b) the term "unqualified opinion"
as used herein to refer to opinions or reports provided by accountants shall
mean an opinion or report that is (i) unqualified, and (ii) does not include any
explanation, supplemental comment, or other comment concerning the ability of
the applicable Person to continue as a going concern or concerning the scope of
the audit.
1.3.    Code. Any terms used in this Agreement that are defined in the Code
shall be construed and defined as set forth in the Code unless otherwise defined
herein; provided, that to the extent that the Code is used to define any term
herein and such term is defined differently in different Articles of the Code,
the definition of such term contained in Article 9 of the Code shall govern.
1.4.    Construction. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms "includes"
and "including" are not limiting, and the term "or" has, except where otherwise
indicated, the inclusive meaning represented by the phrase "and/or." The words
"hereof," "herein," "hereby," "hereunder," and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be. Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). The words "asset" and "property"
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties. Any reference herein or in
any other Loan Document to the satisfaction, repayment, or payment in full of
the Obligations shall mean (a) the payment or repayment in full in immediately
available funds of (i) the principal amount of, and interest accrued and unpaid
with respect to, all outstanding Loans, together with the payment of any premium
applicable to the repayment of the Loans, (ii) all Lender Group Expenses that
have accrued and are unpaid regardless of whether demand has been made therefor,
(iii) all fees or charges that have accrued hereunder or under any other Loan
Document (including the Letter of Credit Fee and the Unused Line Fee) and are
unpaid, (b) in the case of contingent reimbursement obligations with respect to
Letters of Credit, providing Letter of Credit Collateralization, (c) in the case
of obligations with respect to Bank Products (other than Hedge Obligations),
providing Bank Product Collateralization, (d) the receipt by Agent of cash
collateral in order to secure any other contingent Obligations for which a claim
or demand for payment has been made on or prior to such time or in respect of
matters or circumstances known to Agent or a Lender at such time that are
reasonably expected to result in any loss, cost, damage, or expense (including
attorneys' fees and legal expenses), such cash collateral to be in such amount
as Agent reasonably determines is appropriate to secure such contingent
Obligations, (e) the payment or repayment in full in immediately available funds
of all other outstanding Obligations (including the payment of any termination
amount then applicable (or which would or could become applicable as a result of
the repayment of the other Obligations) under Hedge Agreements provided by Hedge
Providers) other than (i) unasserted contingent indemnification Obligations,
(ii) any Bank Product Obligations (other than Hedge Obligations) that, at such
time, are allowed by the applicable Bank Product Provider to remain outstanding
without being required to be repaid or cash collateralized, and (iii) any Hedge
Obligations that, at such time, are allowed by the applicable Hedge Provider to
remain outstanding without being required to be repaid, and (f) the termination
of all of the Commitments of the Lenders. Any reference herein to any Person
shall be construed to include such Person's successors and assigns. Any
requirement of a writing contained herein or in any other Loan Document shall be
satisfied by the transmission of a Record.
1.5.    Time References. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, all references to time of day refer to
Eastern standard time or Eastern daylight saving time, as in effect in Atlanta,
Georgia on such day. For purposes of the computation of a period of time from a
specified date to a later specified date, the word "from" means "from and
including" and the words "to" and "until" each means "to and


- 3 -

--------------------------------------------------------------------------------





including"; provided that, with respect to a computation of fees or interest
payable to Agent or any Lender, such period shall in any event consist of at
least one full day.


1.6.    Schedules and Exhibits. All of the schedules and exhibits attached to
this Agreement shall be deemed incorporated herein by reference.
2.    LOANS AND TERMS OF PAYMENT.
2.1.    Revolving Loans.
(a)    Subject to the terms and conditions of this Agreement, and during the
term of this Agreement, each Revolving Lender agrees (severally, not jointly or
jointly and severally) to make revolving loans ("Revolving Loans") to Borrowers
in an amount at any one time outstanding not to exceed the lesser of:
(i)    such Lender's Revolver Commitment, or
(ii)    such Lender's Pro Rata Share of an amount equal to the lesser of:
(A)    the amount equal to (1) the Maximum Revolver Amount less (2) the sum of
(y) the Letter of Credit Usage at such time, plus (z) the principal amount of
Swing Loans outstanding at such time, and
(B)    the amount equal to the Borrowing Base as of such date (based upon the
most recent Borrowing Base Certificate delivered by Borrowers to Agent) less the
sum of (1) the Adjusted Letter of Credit Usage at such time, plus (2) the
principal amount of Swing Loans outstanding at such time.
(b)    Amounts borrowed pursuant to this Section 2.1 may be repaid and, subject
to the terms and conditions of this Agreement, reborrowed at any time during the
term of this Agreement. The outstanding principal amount of the Revolving Loans,
together with interest accrued and unpaid thereon, shall constitute Obligations
and shall be due and payable on the Maturity Date or, if earlier, on the date on
which they are declared due and payable pursuant to the terms of this Agreement.
(c)    Anything to the contrary in this Section 2.1 notwithstanding, Agent shall
have the right (but not the obligation), in the exercise of its Permitted
Discretion, to establish and increase or decrease Receivable Reserves, Inventory
Reserves, Bank Product Reserves, and other Reserves against the Borrowing Base
or the Maximum Revolver Amount. The amount of any Receivable Reserve, Inventory
Reserve, Bank Product Reserve, or other Reserve established by Agent shall have
a reasonable relationship to the event, condition, other circumstance, or fact
that is the basis for such reserve and shall not be duplicative of any other
reserve established and currently maintained, as determined by Agent in good
faith.
2.2.    [Reserved].
2.3.    Borrowing Procedures and Settlements.
(a)    Procedure for Borrowing Revolving Loans. Each Borrowing shall be made by
a written request by an Authorized Person delivered to Agent and received by
Agent no later than 12:00 p.m. (i) on the Business Day that is the requested
Funding Date in the case of a request for a Swing Loan, and (ii) on the Business
Day that is 1 Business Day prior to the requested Funding Date in the case of
all other requests, specifying (A) the amount of such Borrowing, and (B) the
requested Funding Date (which shall be a Business Day); provided, that Agent
may, in its sole discretion, elect to accept as timely requests that are
received later than 12:00 p.m. on the applicable Business Day. At Agent's
election, in lieu of delivering the above-described written request, any
Authorized Person may give Agent


- 4 -

--------------------------------------------------------------------------------





telephonic notice of such request by the required time. In such circumstances,
Borrowers agree that any such telephonic notice will be confirmed in writing
within 24 hours of the giving of such telephonic notice, but the failure to
provide such written confirmation shall not affect the validity of the request.
(b)    Making of Swing Loans. In the case of a request for a Revolving Loan and
so long as either (i) the aggregate amount of Swing Loans made since the last
Settlement Date, minus all payments or other amounts applied to Swing Loans
since the last Settlement Date, plus the amount of the requested Swing Loan does
not exceed $14,500,000, or (ii) Swing Lender, in its sole discretion, agrees to
make a Swing Loan notwithstanding the foregoing limitation, Swing Lender shall
make a Revolving Loan (any such Revolving Loan made by Swing Lender pursuant to
this Section 2.3(b) being referred to as a "Swing Loan" and all such Revolving
Loans being referred to as "Swing Loans") available to Borrowers on the Funding
Date applicable thereto by transferring immediately available funds in the
amount of such requested Borrowing to the Designated Account. Each Swing Loan
shall be deemed to be a Revolving Loan hereunder and shall be subject to all the
terms and conditions (including Section 3) applicable to other Revolving Loans,
except that all payments (including interest) on any Swing Loan shall be payable
to Swing Lender solely for its own account. Subject to the provisions of Section
2.3(d)(ii), Swing Lender shall not make and shall not be obligated to make any
Swing Loan if Swing Lender has actual knowledge that (i) one or more of the
applicable conditions precedent set forth in Section 3 will not be satisfied on
the requested Funding Date for the applicable Borrowing, or (ii) the requested
Borrowing would exceed the Availability on such Funding Date. Swing Lender shall
not otherwise be required to determine whether the applicable conditions
precedent set forth in Section 3 have been satisfied on the Funding Date
applicable thereto prior to making any Swing Loan. The Swing Loans shall be
secured by Agent's Liens, constitute Revolving Loans and Obligations, and bear
interest at the rate applicable from time to time to Revolving Loans that are
Base Rate Loans.
(c)    Making of Revolving Loans.
(i)    In the event that Swing Lender is not obligated to make a Swing Loan,
then after receipt of a request for a Borrowing pursuant to Section 2.3(a),
Agent shall notify the Lenders by telecopy, telephone, email, or other
electronic form of transmission, of the requested Borrowing; such notification
to be sent on the Business Day that is 1 Business Day prior to the requested
Funding Date. If Agent has notified the Lenders of a requested Borrowing on the
Business Day that is 1 Business Day prior to the Funding Date, then each Lender
shall make the amount of such Lender's Pro Rata Share of the requested Borrowing
available to Agent in immediately available funds, to Agent's Account, not later
than 3:00 p.m. on the Business Day that is the requested Funding Date. After
Agent's receipt of the proceeds of such Revolving Loans from the Lenders, Agent
shall make the proceeds thereof available to Borrowers on the applicable Funding
Date by transferring immediately available funds equal to such proceeds received
by Agent to the Designated Account; provided, that, subject to the provisions of
Section 2.3(d)(ii), no Lender shall have an obligation to make any Revolving
Loan, if (1) one or more of the applicable conditions precedent set forth in
Section 3 will not be satisfied on the requested Funding Date for the applicable
Borrowing unless such condition has been waived, or (2) the requested Borrowing
would exceed the Availability on such Funding Date.
(ii)    Unless Agent receives notice from a Lender prior to 12:00 p.m. on the
Business Day that is the requested Funding Date relative to a requested
Borrowing as to which Agent has notified the Lenders of a requested Borrowing
that such Lender will not make available as and when required hereunder to Agent
for the account of Borrowers the amount of that Lender's Pro Rata Share of the
Borrowing, Agent may assume that each Lender has made or will make such amount
available to Agent in immediately available funds on the Funding Date and Agent
may (but shall not be so required), in reliance upon such assumption, make
available to Borrowers a corresponding amount. If, on the requested Funding
Date, any Lender shall not have remitted the full amount that it is required to
make available to Agent in immediately available funds and if Agent has made
available to Borrowers such amount on the requested Funding Date, then such
Lender shall make the amount of such Lender's Pro Rata Share of the requested
Borrowing available to Agent in immediately available funds, to Agent's Account,
no later than 10:00 a.m. on the Business Day that is the first Business Day
after the requested Funding Date (in which case, the interest accrued on such
Lender's portion of such Borrowing for the Funding Date shall be for Agent's
separate account). If any Lender shall not remit the full amount that it is
required to make available to Agent in immediately available funds as and when
required hereby and if Agent has made available to Borrowers such amount, then
that Lender shall be obligated


- 5 -

--------------------------------------------------------------------------------





to immediately remit such amount to Agent, together with interest at the
Defaulting Lender Rate for each day until the date on which such amount is so
remitted. A notice submitted by Agent to any Lender with respect to amounts
owing under this Section 2.3(c)(ii) shall be conclusive, absent manifest error.
If the amount that a Lender is required to remit is made available to Agent,
then such payment to Agent shall constitute such Lender's Revolving Loan for all
purposes of this Agreement. If such amount is not made available to Agent on the
Business Day following the Funding Date, Agent will notify Borrowers of such
failure to fund and, upon demand by Agent, Borrowers shall pay such amount to
Agent for Agent's account, together with interest thereon for each day elapsed
since the date of such Borrowing, at a rate per annum equal to the interest rate
applicable at the time to the Revolving Loans composing such Borrowing.
(d)    Protective Advances and Optional Overadvances.
(i)    Any contrary provision of this Agreement or any other Loan Document
notwithstanding, but subject to Section 2.3(d)(iv), at any time (A) after the
occurrence and during the continuance of a Default or an Event of Default, or
(B) that any of the other applicable conditions precedent set forth in Section 3
are not satisfied, Agent hereby is authorized by Borrowers and the Lenders, from
time to time, in Agent's sole discretion, to make Revolving Loans to, or for the
benefit of, Borrowers, on behalf of the Revolving Lenders, that Agent, in its
Permitted Discretion, deems necessary or desirable (1) to preserve or protect
the Collateral, or any portion thereof, or (2) to enhance the likelihood of
repayment of the Obligations (other than the Bank Product Obligations) (the
Revolving Loans described in this Section 2.3(d)(i) shall be referred to as
"Protective Advances"). Notwithstanding the foregoing, the aggregate amount of
all Protective Advances outstanding at any one time shall not exceed
$14,500,000.
(ii)    Any contrary provision of this Agreement or any other Loan Document
notwithstanding, but subject to Section 2.3(d)(iv), the Lenders hereby authorize
Agent or Swing Lender, as applicable, and either Agent or Swing Lender, as
applicable, may, but is not obligated to, knowingly and intentionally, continue
to make Revolving Loans (including Swing Loans) to Borrowers notwithstanding
that an Overadvance exists or would be created thereby, so long as (A) after
giving effect to such Revolving Loans, the outstanding Adjusted Revolver Usage
does not exceed the Borrowing Base by more than $14,500,000, and (B) after
giving effect to such Revolving Loans, the outstanding Revolver Usage (except
for and excluding amounts charged to the Loan Account for interest, fees, or
Lender Group Expenses) does not exceed the Maximum Revolver Amount. In the event
Agent obtains actual knowledge that the Revolver Usage exceeds the amounts
permitted by the immediately foregoing provisions, regardless of the amount of,
or reason for, such excess, Agent shall notify the Lenders as soon as
practicable (and prior to making any (or any additional) intentional
Overadvances (except for and excluding amounts charged to the Loan Account for
interest, fees, or Lender Group Expenses) unless Agent determines that prior
notice would result in imminent harm to the Collateral or its value, in which
case Agent may make such Overadvances and provide notice as promptly as
practicable thereafter), and the Lenders with Revolver Commitments thereupon
shall, together with Agent, jointly determine the terms of arrangements that
shall be implemented with Borrowers intended to reduce, within a reasonable
time, the outstanding principal amount of the Revolving Loans to Borrowers to an
amount permitted by the preceding sentence. In such circumstances, if any Lender
with a Revolver Commitment objects to the proposed terms of reduction or
repayment of any Overadvance, the terms of reduction or repayment thereof shall
be implemented according to the determination of the Required Lenders. The
foregoing provisions are meant for the benefit of the Lenders and Agent and are
not meant for the benefit of Borrowers, which shall continue to be bound by the
provisions of Section 2.4(e)(i). Each Lender with a Revolver Commitment shall be
obligated to settle with Agent as provided in Section 2.3(e) (or Section 2.3(g),
as applicable) for the amount of such Lender's Pro Rata Share of any
unintentional Overadvances by Agent reported to such Lender, any intentional
Overadvances made as permitted under this Section 2.3(d)(ii), and any
Overadvances resulting from the charging to the Loan Account of interest, fees,
or Lender Group Expenses.
(iii)    Each Protective Advance and each Overadvance (each, an "Extraordinary
Advance") shall be deemed to be a Revolving Loan hereunder, except that no
Extraordinary Advance shall be eligible to be a LIBOR Rate Loan and, prior to
Settlement therefor, all payments on the Extraordinary Advances shall be payable
to Agent solely for its own account. The Extraordinary Advances shall be
repayable on demand, secured by Agent's Liens, constitute Obligations hereunder,
and bear interest at the rate applicable from time to time to Revolving Loans
that are Base Rate Loans. The provisions of this Section 2.3(d) are for the
exclusive benefit of Agent, Swing Lender, and the Lenders and are not intended
to benefit Borrowers (or any other Loan Party) in any way.


- 6 -

--------------------------------------------------------------------------------





(iv)    Notwithstanding anything contained in this Agreement or any other Loan
Document to the contrary: (A) no Extraordinary Advance may be made by Agent if
such Extraordinary Advance would cause the aggregate principal amount of
Extraordinary Advances outstanding to exceed an amount equal to 10% of the
Maximum Revolver Amount; and (B) to the extent that the making of any
Extraordinary Advance causes the aggregate Revolver Usage to exceed the Maximum
Revolver Amount, such portion of such Extraordinary Advance shall be for Agent's
sole and separate account and not for the account of any Lender and shall be
entitled to priority in repayment in accordance with Section 2.4(b).
(e)    Settlement. It is agreed that each Lender's funded portion of the
Revolving Loans is intended by the Lenders to equal, at all times, such Lender's
Pro Rata Share of the outstanding Revolving Loans. Such agreement
notwithstanding, Agent, Swing Lender, and the other Lenders agree (which
agreement shall not be for the benefit of Borrowers) that in order to facilitate
the administration of this Agreement and the other Loan Documents, settlement
among the Lenders as to the Revolving Loans, the Swing Loans, and the
Extraordinary Advances shall take place on a periodic basis in accordance with
the following provisions:
(i)    Agent shall request settlement ("Settlement") with the Lenders on a
weekly basis, or on a more frequent basis if so determined by Agent in its sole
discretion (1) on behalf of Swing Lender, with respect to the outstanding Swing
Loans, (2) for itself, with respect to the outstanding Extraordinary Advances,
and (3) with respect to Borrowers' or any of their Subsidiaries' payments or
other amounts received, as to each by notifying the Lenders by telecopy,
telephone, or other similar form of transmission, of such requested Settlement,
no later than 2:00 p.m. on the Business Day immediately prior to the date of
such requested Settlement (the date of such requested Settlement being the
"Settlement Date"). Such notice of a Settlement Date shall include a summary
statement of the amount of outstanding Revolving Loans, Swing Loans, and
Extraordinary Advances for the period since the prior Settlement Date. Subject
to the terms and conditions contained herein (including Section 2.3(g)): (y) if
the amount of the Revolving Loans (including Swing Loans, and Extraordinary
Advances) made by a Lender that is not a Defaulting Lender exceeds such Lender's
Pro Rata Share of the Revolving Loans (including Swing Loans, and Extraordinary
Advances) as of a Settlement Date, then Agent shall, by no later than 12:00 p.m.
on the Settlement Date, transfer in immediately available funds to a Deposit
Account of such Lender (as such Lender may designate), an amount such that each
such Lender shall, upon receipt of such amount, have as of the Settlement Date,
its Pro Rata Share of the Revolving Loans (including Swing Loans, and
Extraordinary Advances), and (z) if the amount of the Revolving Loans (including
Swing Loans, and Extraordinary Advances) made by a Lender is less than such
Lender's Pro Rata Share of the Revolving Loans (including Swing Loans, and
Extraordinary Advances) as of a Settlement Date, such Lender shall no later than
12:00 p.m. on the Settlement Date transfer in immediately available funds to
Agent's Account, an amount such that each such Lender shall, upon transfer of
such amount, have as of the Settlement Date, its Pro Rata Share of the Revolving
Loans (including Swing Loans and Extraordinary Advances). Such amounts made
available to Agent under clause (z) of the immediately preceding sentence shall
be applied against the amounts of the applicable Swing Loans or Extraordinary
Advances and, together with the portion of such Swing Loans or Extraordinary
Advances representing Swing Lender's Pro Rata Share thereof, shall constitute
Revolving Loans of such Lenders. If any such amount is not made available to
Agent by any Lender on the Settlement Date applicable thereto to the extent
required by the terms hereof, Agent shall be entitled to recover for its account
such amount on demand from such Lender together with interest thereon at the
Defaulting Lender Rate.
(ii)    In determining whether a Lender's balance of the Revolving Loans, Swing
Loans, and Extraordinary Advances is less than, equal to, or greater than such
Lender's Pro Rata Share of the Revolving Loans, Swing Loans, and Extraordinary
Advances as of a Settlement Date, Agent shall, as part of the relevant
Settlement, apply to such balance the portion of payments actually received in
good funds by Agent with respect to principal, interest, fees payable by
Borrowers and allocable to the Lenders hereunder, and proceeds of Collateral.
(iii)    Between Settlement Dates, Agent, to the extent Extraordinary Advances
or Swing Loans are outstanding, may pay over to Agent or Swing Lender, as
applicable, any payments or other amounts received by Agent, that in accordance
with the terms of this Agreement would be applied to the reduction of the
Revolving Loans, for application to the Extraordinary Advances or Swing Loans.
Between Settlement Dates, Agent, to the extent no Extraordinary Advances or
Swing Loans are outstanding, may pay over to Swing Lender any payments or other


- 7 -

--------------------------------------------------------------------------------





amounts received by Agent, that in accordance with the terms of this Agreement
would be applied to the reduction of the Revolving Loans, for application to
Swing Lender's Pro Rata Share of the Revolving Loans. If, as of any Settlement
Date, payments or other amounts of Borrowers or their Subsidiaries received
since the then immediately preceding Settlement Date have been applied to Swing
Lender's Pro Rata Share of the Revolving Loans other than to Swing Loans, as
provided for in the previous sentence, Swing Lender shall pay to Agent for the
accounts of the Lenders, and Agent shall pay to the Lenders (other than a
Defaulting Lender if Agent has implemented the provisions of Section 2.3(g)), to
be applied to the outstanding Revolving Loans of such Lenders, an amount such
that each such Lender shall, upon receipt of such amount, have, as of such
Settlement Date, its Pro Rata Share of the Revolving Loans. During the period
between Settlement Dates, Swing Lender with respect to Swing Loans, Agent with
respect to Extraordinary Advances, and each Lender with respect to the Revolving
Loans other than Swing Loans and Extraordinary Advances, shall be entitled to
interest at the applicable rate or rates payable under this Agreement on the
daily amount of funds employed by Swing Lender, Agent, or the Lenders, as
applicable.
(iv)    Anything in this Section 2.3(e) to the contrary notwithstanding, in the
event that a Lender is a Defaulting Lender, Agent shall be entitled to refrain
from remitting settlement amounts to the Defaulting Lender and, instead, shall
be entitled to elect to implement the provisions set forth in Section 2.3(g).
(f)    Notation. Agent, as a non-fiduciary agent for Borrowers, shall maintain a
register showing the principal amount of the Revolving Loans owing to each
Lender, including the Swing Loans owing to Swing Lender, and Extraordinary
Advances owing to Agent, and the interests therein of each Lender, from time to
time and such register shall, absent manifest error, conclusively be presumed to
be correct and accurate.
(g)    Defaulting Lenders.
(i)    Notwithstanding the provisions of Section 2.4(b)(iii), Agent shall not be
obligated to transfer to a Defaulting Lender any payments made by Borrowers to
Agent for the Defaulting Lender's benefit or any proceeds of Collateral that
would otherwise be remitted hereunder to the Defaulting Lender, and, in the
absence of such transfer to the Defaulting Lender, Agent shall transfer any such
payments (A) first, to Swing Lender to the extent of any Swing Loans that were
made by Swing Lender and that were required to be, but were not, paid by the
Defaulting Lender, (B) second, to Issuing Bank, to the extent of the portion of
a Letter of Credit Disbursement that was required to be, but was not, paid by
the Defaulting Lender, (C) third, to each Non-Defaulting Lender ratably in
accordance with their Commitments (but, in each case, only to the extent that
such Defaulting Lender's portion of a Revolving Loan (or other funding
obligation) was funded by such other Non-Defaulting Lender), (D) to a suspense
account maintained by Agent, the proceeds of which shall be retained by Agent
and may be made available to be re-advanced to or for the benefit of Borrowers
(upon the request of Borrowers and subject to the conditions set forth in
Section 3.2) as if such Defaulting Lender had made its portion of Revolving
Loans (or other funding obligations) hereunder, and (E) from and after the date
on which all other Obligations have been paid in full, to such Defaulting Lender
in accordance with tier (L) of Section 2.4(b)(iii). Subject to the foregoing,
Agent may hold and, in its discretion, re-lend to Borrowers for the account of
such Defaulting Lender the amount of all such payments received and retained by
Agent for the account of such Defaulting Lender. Solely for the purposes of
voting or consenting to matters with respect to the Loan Documents (including
the calculation of Pro Rata Share in connection therewith) and for the purpose
of calculating the fee payable under Section 2.10(b), such Defaulting Lender
shall be deemed not to be a "Lender" and such Lender's Commitment shall be
deemed to be zero; provided, that the foregoing shall not apply to any of the
matters governed by Section 14.1(a)(i) through (iii). The provisions of this
Section 2.3(g) shall remain effective with respect to such Defaulting Lender
(unless expressly provided herein with respect to Bail-In Actions and related
matters) until the earlier of (y) the date on which all of the Non-Defaulting
Lenders, Agent, Issuing Bank, and Borrowers shall have waived, in writing, the
application of this Section 2.3(g) to such Defaulting Lender, or (z) the date on
which such Defaulting Lender makes payment of all amounts that it was obligated
to fund hereunder, pays to Agent all amounts owing by Defaulting Lender in
respect of the amounts that it was obligated to fund hereunder, and, if
requested by Agent, provides adequate assurance of its ability to perform its
future obligations hereunder (on which earlier date, so long as no Event of
Default has occurred and is continuing, any remaining cash collateral held by
Agent pursuant to Section 2.3(g)(ii) shall be released to Borrowers). The
operation of this Section 2.3(g) shall not be construed to increase or otherwise
affect the Commitment of any Lender, to relieve or excuse the performance by
such Defaulting Lender or any other Lender of its duties and


- 8 -

--------------------------------------------------------------------------------





obligations hereunder, or to relieve or excuse the performance by any Borrower
of its duties and obligations hereunder to Agent, Issuing Bank, or to the
Lenders other than such Defaulting Lender. Any failure by a Defaulting Lender to
fund amounts that it was obligated to fund hereunder shall constitute a material
breach by such Defaulting Lender of this Agreement and shall entitle Borrowers,
at their option, upon written notice to Agent, to arrange for a substitute
Lender to assume the Commitment of such Defaulting Lender, such substitute
Lender to be reasonably acceptable to Agent. In connection with the arrangement
of such a substitute Lender, the Defaulting Lender shall have no right to refuse
to be replaced hereunder, and agrees to execute and deliver a completed form of
Assignment and Acceptance in favor of the substitute Lender (and agrees that it
shall be deemed to have executed and delivered such document if it fails to do
so) subject only to being paid its share of the outstanding Obligations (other
than Bank Product Obligations, but including (1) all interest, fees, and other
amounts that may be due and payable in respect thereof, and (2) an assumption of
its Pro Rata Share of its participation in the Letters of Credit); provided,
that any such assumption of the Commitment of such Defaulting Lender shall not
be deemed to constitute a waiver of any of the Lender Groups' or Borrowers'
rights or remedies against any such Defaulting Lender arising out of or in
relation to such failure to fund. In the event of a direct conflict between the
priority provisions of this Section 2.3(g) and any other provision contained in
this Agreement or any other Loan Document, it is the intention of the parties
hereto that such provisions be read together and construed, to the fullest
extent possible, to be in concert with each other. In the event of any actual,
irreconcilable conflict that cannot be resolved as aforesaid, the terms and
provisions of this Section 2.3(g) shall control and govern.
(ii)    If any Swing Loan or Letter of Credit is outstanding at the time that a
Lender becomes a Defaulting Lender then:
(A)    such Defaulting Lender's Swing Loan Exposure and Letter of Credit
Exposure shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Pro Rata Shares but only to the extent (x) the sum of all
Non-Defaulting Lenders' Revolving Loan Exposures plus such Defaulting Lender's
Swing Loan Exposure and Letter of Credit Exposure does not exceed the total of
all Non-Defaulting Lenders' Revolver Commitments and (y) the conditions set
forth in Section 3.2 are satisfied at such time;
(B)    if the reallocation described in clause (A) above cannot, or can only
partially, be effected, Borrowers shall within one Business Day following notice
by the Agent (x) first, prepay such Defaulting Lender's Swing Loan Exposure
(after giving effect to any partial reallocation pursuant to clause (A) above)
and (y) second, cash collateralize such Defaulting Lender's Letter of Credit
Exposure (after giving effect to any partial reallocation pursuant to clause (A)
above), pursuant to a cash collateral agreement to be entered into in form and
substance reasonably satisfactory to the Agent, for so long as such Letter of
Credit Exposure is outstanding; provided, that Borrowers shall not be obligated
to cash collateralize any Defaulting Lender's Letter of Credit Exposure if such
Defaulting Lender is also the Issuing Bank;
(C)    if Borrowers cash collateralize any portion of such Defaulting Lender's
Letter of Credit Exposure pursuant to this Section 2.3(g)(ii), Borrowers shall
not be required to pay any Letter of Credit Fees to Agent for the account of
such Defaulting Lender pursuant to Section 2.6(b) with respect to such cash
collateralized portion of such Defaulting Lender's Letter of Credit Exposure
during the period such Letter of Credit Exposure is cash collateralized;
(D)    to the extent the Letter of Credit Exposure of the Non-Defaulting Lenders
is reallocated pursuant to this Section 2.3(g)(ii), then the Letter of Credit
Fees payable to the Non-Defaulting Lenders pursuant to Section 2.6(b) shall be
adjusted in accordance with such Non-Defaulting Lenders' Letter of Credit
Exposure;
(E)    to the extent any Defaulting Lender's Letter of Credit Exposure is
neither cash collateralized nor reallocated pursuant to this Section 2.3(g)(ii),
then, without prejudice to any rights or remedies of the Issuing Bank or any
Lender hereunder, all Letter of Credit Fees that would have otherwise been
payable to such Defaulting Lender under Section 2.6(b) with respect to such
portion of such Letter of Credit Exposure shall instead be payable to the
Issuing Bank until such portion of such Defaulting Lender's Letter of Credit
Exposure is cash collateralized or reallocated;


- 9 -

--------------------------------------------------------------------------------





(F)    so long as any Lender is a Defaulting Lender, the Swing Lender shall not
be required to make any Swing Loan and the Issuing Bank shall not be required to
issue, amend, or increase any Letter of Credit, in each case, to the extent (x)
the Defaulting Lender's Pro Rata Share of such Swing Loans or Letter of Credit
cannot be reallocated pursuant to this Section 2.3(g)(ii) or (y) the Swing
Lender or Issuing Bank, as applicable, has not otherwise entered into
arrangements reasonably satisfactory to the Swing Lender or Issuing Bank, as
applicable, and Borrowers to eliminate the Swing Lender's or Issuing Bank's risk
with respect to the Defaulting Lender's participation in Swing Loans or Letters
of Credit; and
(G)    Agent may release any cash collateral provided by Borrowers pursuant to
this Section 2.3(g)(ii) to the Issuing Bank and the Issuing Bank may apply any
such cash collateral to the payment of such Defaulting Lender's Pro Rata Share
of any Letter of Credit Disbursement that is not reimbursed by Borrowers
pursuant to Section 2.11(d).
(h)    Independent Obligations. All Revolving Loans (other than Swing Loans and
Extraordinary Advances) shall be made by the Lenders contemporaneously and in
accordance with their Pro Rata Shares. It is understood that (i) no Lender shall
be responsible for any failure by any other Lender to perform its obligation to
make any Revolving Loan (or other extension of credit) hereunder, nor shall any
Commitment of any Lender be increased or decreased as a result of any failure by
any other Lender to perform its obligations hereunder, and (ii) no failure by
any Lender to perform its obligations hereunder shall excuse any other Lender
from its obligations hereunder.
2.4.    Payments; Reductions of Commitments; Prepayments.
(a)    Payments by Borrowers.
(i)    Except as otherwise expressly provided herein, all payments by Borrowers
shall be made to Agent's Account for the account of the Lender Group and shall
be made in immediately available funds, no later than 1:30 p.m. on the date
specified herein. Any payment received by Agent later than 1:30 p.m. shall be
deemed to have been received (unless Agent, in its sole discretion, elects to
credit it on the date received) on the following Business Day and any applicable
interest or fee shall continue to accrue until such following Business Day.
(ii)    Unless Agent receives notice from Borrowers prior to the date on which
any payment is due to the Lenders that Borrowers will not make such payment in
full as and when required, Agent may assume that Borrowers have made (or will
make) such payment in full to Agent on such date in immediately available funds
and Agent may (but shall not be so required), in reliance upon such assumption,
distribute to each Lender on such due date an amount equal to the amount then
due such Lender. If and to the extent Borrowers do not make such payment in full
to Agent on the date when due, each Lender severally shall repay to Agent on
demand such amount distributed to such Lender, together with interest thereon at
the Defaulting Lender Rate for each day from the date such amount is distributed
to such Lender until the date repaid.
(b)    Apportionment and Application.
(i)    So long as no Application Event has occurred and is continuing and except
as otherwise provided herein with respect to Defaulting Lenders, all principal
and interest payments received by Agent shall be apportioned ratably among the
Lenders (according to the unpaid principal balance of the Obligations to which
such payments relate held by each Lender) and all payments of fees and expenses
received by Agent (other than fees or expenses that are for Agent's separate
account or for the separate account of Issuing Bank) shall be apportioned
ratably among the Lenders having a Pro Rata Share of the type of Commitment or
Obligation to which a particular fee or expense relates.
(ii)    Subject to Section 2.4(b)(v), Section 2.4(d), and Section 2.4(e), all
payments to be made hereunder by Borrowers shall be remitted to Agent and all
such payments, and all proceeds of Collateral received by Agent, shall be
applied, so long as no Application Event has occurred and is continuing and
except as otherwise provided herein with respect to Defaulting Lenders, to
reduce the balance of the Revolving Loans outstanding and,


- 10 -

--------------------------------------------------------------------------------





thereafter, to Borrowers (to be wired to the Designated Account) or such other
Person entitled thereto under applicable law.
(iii)    At any time that an Application Event has occurred and is continuing
and except as otherwise provided herein with respect to Defaulting Lenders, all
payments remitted to Agent and all proceeds of Collateral received by Agent
shall be applied as follows:
(A)    first, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to Agent under the Loan Documents, until
paid in full,
(B)    second, to pay any fees or premiums then due to Agent under the Loan
Documents until paid in full,
(C)    third, to pay interest due in respect of all Protective Advances until
paid in full,
(D)    fourth, to pay the principal of all Protective Advances until paid in
full,
(E)    fifth, ratably, to pay any Lender Group Expenses (including cost or
expense reimbursements) or indemnities then due to any of the Lenders under the
Loan Documents, until paid in full,
(F)    sixth, ratably, to pay any fees or premiums then due to any of the
Lenders under the Loan Documents until paid in full,
(G)    seventh, to pay interest accrued in respect of the Swing Loans until paid
in full,
(H)    eighth, to pay the principal of all Swing Loans until paid in full,
(I)    ninth, ratably, to pay interest accrued in respect of the Revolving Loans
(other than Protective Advances) until paid in full,
(J)    tenth, ratably
i.    ratably, to pay the principal of all Revolving Loans until paid in full,
ii.    to Agent, to be held by Agent, for the benefit of Issuing Bank (and for
the ratable benefit of each of the Lenders that have an obligation to pay to
Agent, for the account of Issuing Bank, a share of each Letter of Credit
Disbursement), as cash collateral in an amount up to 105% of the Letter of
Credit Usage (to the extent permitted by applicable law, such cash collateral
shall be applied to the reimbursement of any Letter of Credit Disbursement as
and when such disbursement occurs and, if a Letter of Credit expires undrawn,
the cash collateral held by Agent in respect of such Letter of Credit shall, to
the extent permitted by applicable law, be reapplied pursuant to this Section
2.4(b)(iii), beginning with tier (A) hereof),
iii.    ratably, up to the amount (after taking into account any amounts
previously paid pursuant to this clause iii. during the continuation of the
applicable Application Event) of the most recently established Bank Product
Reserve, to (I) the Hedge Providers based upon amounts then certified by the
applicable Hedge Provider to Agent (in form and substance satisfactory to Agent)
to be due and payable to such Hedge Providers on account of Hedge Obligations of
any Borrower or its Subsidiaries, and (II) with any balance to be paid to Agent,
to be held by Agent, for the ratable benefit of the Hedge Providers on account
of Hedge Obligations, as cash collateral (which cash collateral may be released
by Agent to the applicable Hedge Provider and applied by such Hedge Provider to
the payment or reimbursement of any amounts due and payable with respect to
Hedge Obligations owed by any Borrower to the applicable Hedge Provider as and
when such amounts first become due and payable and, if


- 11 -

--------------------------------------------------------------------------------





and at such time as all such Hedge Obligations are paid or otherwise satisfied
in full, the cash collateral held by Agent in respect of such Hedge Obligations
shall be reapplied pursuant to this Section 2.4(b)(iii), beginning with tier (A)
hereof,
(K)    eleventh, to pay any other Obligations other than Obligations owed to
Defaulting Lenders (including being paid, ratably, to the Bank Product Providers
on account of all amounts then due and payable in respect of Bank Product
Obligations, with any balance to be paid to Agent, to be held by Agent, for the
ratable benefit of the Bank Product Providers, as cash collateral (which cash
collateral may be released by Agent to the applicable Bank Product Provider and
applied by such Bank Product Provider to the payment or reimbursement of any
amounts due and payable with respect to Bank Product Obligations owed to the
applicable Bank Product Provider as and when such amounts first become due and
payable and, if and at such time as all such Bank Product Obligations are paid
or otherwise satisfied in full, the cash collateral held by Agent in respect of
such Bank Product Obligations shall be reapplied pursuant to this Section
2.4(b)(iii), beginning with tier (A) hereof),
(L)    twelfth, ratably to pay any Obligations owed to Defaulting Lenders; and
(M)    thirteenth, to Borrowers (to be wired to the Designated Account) or such
other Person entitled thereto under applicable law.
(iv)    Agent promptly shall distribute to each Lender, pursuant to the
applicable wire instructions received from each Lender in writing, such funds as
it may be entitled to receive, subject to a Settlement delay as provided in
Section 2.3(e).
(v)    In each instance, so long as no Application Event has occurred and is
continuing, Section 2.4(b)(ii) shall not apply to any payment made by Borrowers
to Agent and specified by Borrowers to be for the payment of specific
Obligations then due and payable (or prepayable) under any provision of this
Agreement or any other Loan Document.
(vi)    For purposes of Section 2.4(b)(iii), "paid in full" of a type of
Obligation means payment in cash or immediately available funds of all amounts
owing on account of such type of Obligation, including interest accrued after
the commencement of any Insolvency Proceeding, default interest, interest on
interest, and expense reimbursements, irrespective of whether any of the
foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.
(vii)    In the event of a direct conflict between the priority provisions of
this Section 2.4 and any other provision contained in this Agreement or any
other Loan Document, it is the intention of the parties hereto that such
provisions be read together and construed, to the fullest extent possible, to be
in concert with each other. In the event of any actual, irreconcilable conflict
that cannot be resolved as aforesaid, if the conflict relates to the provisions
of Section 2.3(g) and this Section 2.4, then the provisions of Section 2.3(g)
shall control and govern, and if otherwise, then the terms and provisions of
this Section 2.4 shall control and govern.
(c)    Reduction of Commitments.
(i)    Revolver Commitments. The Revolver Commitments shall terminate on the
Maturity Date. Borrowers may reduce the Revolver Commitments to an amount (which
may be zero) not less than the sum of (A) the Revolver Usage as of such date,
plus (B) the principal amount of all Revolving Loans not yet made as to which a
request has been given by Borrowers under Section 2.3(a), plus (C) the amount of
all Letters of Credit not yet issued as to which a request has been given by
Borrowers pursuant to Section 2.11(a). Each such reduction shall be in an amount
which is not less than $5,000,000 (unless the Revolver Commitments are being
reduced to zero and the amount of the Revolver Commitments in effect immediately
prior to such reduction are less than $5,000,000), shall be made by providing
not less than 10 Business Days prior written notice to Agent, and shall be
irrevocable. The Revolver Commitments, once reduced, may not be increased. Each
such reduction of the Revolver Commitments shall reduce the Revolver Commitments
of each Lender proportionately in accordance with its ratable share thereof.


- 12 -

--------------------------------------------------------------------------------





(d)    Optional Prepayments. Borrowers may prepay the principal of any Revolving
Loan at any time in whole or in part, without premium or penalty, but subject to
Section 2.12(b)(ii).
(e)    Mandatory Prepayments.
(i)    Borrowing Base. If, at any time, (A) the Adjusted Revolver Usage on such
date exceeds (B) the Borrowing Base reflected in the Borrowing Base Certificate
most recently delivered by Borrowers to Agent, then Borrowers shall immediately
prepay the Obligations in accordance with Section 2.4(f)(i) in an aggregate
amount equal to the amount of such excess.
(ii)    Dispositions. Within 1 Business Day of the date of receipt by any
Borrower or any of its Subsidiaries of the Net Cash Proceeds of any voluntary or
involuntary sale or disposition by such Borrower or any of its Subsidiaries of
assets (including insurance proceeds and proceeds from casualty losses or
condemnations and sales of Eligible Real Property and Eligible Equipment, but
excluding proceeds from sales or dispositions which qualify as Permitted
Dispositions under clauses (a), (b), (c), (d), (e), (j), (k), (l), (m), or (n)
of the definition of Permitted Dispositions), Borrowers shall prepay the
outstanding principal amount of the Obligations in accordance with Section
2.4(f)(ii) in an amount equal to 100% of such Net Cash Proceeds (including
condemnation awards and payments in lieu thereof) received by such Person in
connection with such sales or dispositions; provided that, so long as (A) no
Default or Event of Default shall have occurred and is continuing or would
result therefrom, (B) such Borrower shall have given Agent prior written notice
of such Borrower's intention to apply such monies to the costs of replacement of
the properties or assets that are the subject of such sale or disposition or the
cost of purchase or construction of other assets useful in the business of such
Borrower or its Subsidiaries, (C) the monies are held in a Deposit Account in
which Agent has a perfected first-priority security interest, and (D) such
Borrower or its Subsidiaries, as applicable, complete such replacement,
purchase, or construction within 180 days after the initial receipt of such
monies, then the Loan Party whose assets were the subject of such disposition
shall have the option to apply such monies to the costs of replacement of the
assets that are the subject of such sale or disposition unless and to the extent
that such applicable period shall have expired without such replacement,
purchase, or construction being made or completed, in which case, any amounts
remaining in the Deposit Account referred to in clause (C) above shall be paid
to Agent and applied in accordance with Section 2.4(f)(ii); provided, that no
Borrower nor any of its Subsidiaries shall have the right to use such Net Cash
Proceeds to make such replacements, purchases, or construction in excess of
$2,500,000 in any given fiscal year. Nothing contained in this Section
2.4(e)(ii) shall permit any Borrower or any of its Subsidiaries to sell or
otherwise dispose of any assets other than in accordance with Section 6.4.
(iii)    Extraordinary Receipts. Within 1 Business Day of the date of receipt by
any Borrower or any of its Subsidiaries of any Extraordinary Receipts, Borrowers
shall prepay the outstanding principal amount of the Obligations in accordance
with Section 2.4(f)(ii) in an amount equal to 100% of such Extraordinary
Receipts, net of any reasonable expenses incurred in collecting such
Extraordinary Receipts.
(iv)    Indebtedness. Within 1 Business Day of the date of incurrence by any
Borrower or any of its Subsidiaries of any Indebtedness (other than Permitted
Indebtedness), Borrowers shall prepay the outstanding principal amount of the
Obligations in accordance with Section 2.4(f)(ii) in an amount equal to 100% of
the Net Cash Proceeds received by such Person in connection with such
incurrence. The provisions of this Section 2.4(e)(iv) shall not be deemed to be
implied consent to any such incurrence otherwise prohibited by the terms of this
Agreement.
(v)    Equity. Within 1 Business Day of the date of the issuance by any Borrower
or any of its Subsidiaries of any Equity Interests (other than (A) in the event
that any Borrower or any of its Subsidiaries forms any Subsidiary in accordance
with the terms hereof, the issuance by such Subsidiary of Equity Interests to
such Borrower or such Subsidiary, as applicable, (B) the issuance of Equity
Interests of Administrative Borrower to directors, officers and employees of
Administrative Borrower and its Subsidiaries pursuant to employee equity plans
(or other employee incentive plans or other compensation arrangements) approved
by the Board of Directors, and (C) the issuance of Equity Interests by a
Subsidiary of a Borrower to its parent or member in connection with the
contribution by such parent or member to such Subsidiary of the proceeds of an
issuance described in clauses (A) – (C) above), Borrowers shall prepay the
outstanding principal amount of the Obligations in accordance with Section
2.4(f)(ii) in an amount


- 13 -

--------------------------------------------------------------------------------





equal to 100% of the Net Cash Proceeds received by such Person in connection
with such issuance. The provisions of this Section 2.4(e)(v) shall not be deemed
to be implied consent to any such issuance otherwise prohibited by the terms of
this Agreement.
(f)    Application of Payments.
(i)    Each prepayment pursuant to Section 2.4(e)(i) shall, (A) so long as no
Application Event shall have occurred and be continuing, be applied, first, to
the outstanding principal amount of the Revolving Loans until paid in full, and
second, to cash collateralize the Letters of Credit in an amount equal to 105%
of the then outstanding Letter of Credit Usage, and (B) if an Application Event
shall have occurred and be continuing, be applied in the manner set forth in
Section 2.4(b)(iii).
(ii)    Each prepayment pursuant to Section 2.4(e)(ii), 2.4(e)(iii), 2.4(e)(iv),
or 2.4(e)(v) shall (A) so long as no Application Event shall have occurred and
be continuing, be applied, first, to the outstanding principal amount of the
Revolving Loans, until paid in full, and second, to cash collateralize the
Letters of Credit in an amount equal to 105% of the then outstanding Letter of
Credit Usage, and (B) if an Application Event shall have occurred and be
continuing, be applied in the manner set forth in Section 2.4(b)(iii).
2.5.    Promise to Pay; Promissory Notes.
(a)    Borrowers agree to pay the Lender Group Expenses on the earlier of (i)
the first day of the month following the date on which the applicable Lender
Group Expenses were first incurred or (ii) the date on which demand therefor is
made by Agent (it being acknowledged and agreed that any charging of such costs,
expenses or Lender Group Expenses to the Loan Account pursuant to the provisions
of Section 2.6(d) shall be deemed to constitute a demand for payment thereof for
the purposes of this subclause (ii)). Borrowers promise to pay all of the
Obligations (including principal, interest, premiums, if any, fees, costs, and
expenses (including Lender Group Expenses)) in full on the Maturity Date or, if
earlier, on the date on which the Obligations (other than the Bank Product
Obligations) become due and payable pursuant to the terms of this Agreement.
Borrowers agree that their obligations contained in the first sentence of this
Section 2.5(a) shall survive payment or satisfaction in full of all other
Obligations.
(b)    Any Lender may request that its Commitments and the Loans made by such
Lender be evidenced by one or more promissory notes; provided, that the amount
payable by Borrowers under any such promissory note on any date shall not exceed
such Lender's Pro Rata Share of the Obligations on such date. In such event,
Borrowers shall execute and deliver to such Lender the requested promissory
notes payable to the order of such Lender in a form furnished by Agent and
reasonably satisfactory to Borrowers. Thereafter, the Commitments and Loans
evidenced by such promissory notes and interest thereon shall at all times be
represented by one or more promissory notes in such form payable to the order of
the payee named therein.
2.6.    Interest Rates and Letter of Credit Fee: Rates, Payments, and
Calculations.
(a)    Interest Rates. Except as provided in Section 2.6(c), all Obligations
(except for undrawn Letters of Credit) that have been charged to the Loan
Account pursuant to the terms hereof shall bear interest as follows:
(i)    if the relevant Obligation is a LIBOR Rate Loan, at a per annum rate
equal to the LIBOR Rate plus the LIBOR Rate Margin, and
(ii)    otherwise, at a per annum rate equal to the Base Rate plus the Base Rate
Margin.
(b)    Letter of Credit Fee. Borrowers shall pay Agent (for the ratable benefit
of the Revolving Lenders), a Letter of Credit fee (the "Letter of Credit Fee")
(which fee shall be in addition to the fronting fees and commissions, other
fees, charges and expenses set forth in Section 2.11(k)) that shall accrue at a
per annum rate equal to the LIBOR Rate Margin times the undrawn amount of all
outstanding Letters of Credit.


- 14 -

--------------------------------------------------------------------------------





(c)    Default Rate. Upon the occurrence and during the continuation of an Event
of Default and at the election of Agent or the Required Lenders,
(i)    all Obligations (except for undrawn Letters of Credit) that have been
charged to the Loan Account pursuant to the terms hereof shall bear interest at
a rate equal to 2 percentage points per annum above the per annum rate otherwise
applicable thereunder, and
(ii)    the Letter of Credit Fee shall be increased to 2 percentage points per
annum above the per annum rate otherwise applicable hereunder.
(d)    Payment. Except to the extent provided to the contrary in Section 2.10,
Section 2.11(k) or Section 2.12(a), (i) all interest, all Letter of Credit Fees
and all other fees payable hereunder or under any of the other Loan Documents
shall be due and payable, in arrears, on the first day of each month, and (ii)
all costs and expenses payable hereunder or under any of the other Loan
Documents, and all Lender Group Expenses shall be due and payable on the earlier
of (x) the first day of the month following the date on which the applicable
costs, expenses, or Lender Group Expenses were first incurred or (y) the date on
which demand therefor is made by Agent (it being acknowledged and agreed that
any charging of such costs, expenses or Lender Group Expenses to the Loan
Account pursuant to the provisions of the following sentence shall be deemed to
constitute a demand for payment thereof for the purposes of this subclause (y)).
Borrowers hereby request and authorize Agent, from time to time without prior
notice to Borrowers, to make Revolving Loans in respect of (A) on the first day
of each month, all interest accrued during the prior month on the Revolving
Loans hereunder, (B) on the first day of each month, all Letter of Credit Fees
accrued or chargeable hereunder during the prior month, (C) as and when incurred
or accrued, all fees and costs provided for in Section 2.10 (a) or (c), (D) on
the first day of each month, the Unused Line Fee accrued during the prior month
pursuant to Section 2.10(b), (E) as and when due and payable, all other fees
payable hereunder or under any of the other Loan Documents, (F) as and when
incurred or accrued, the fronting fees and all commissions, other fees, charges
and expenses provided for in Section 2.11(k), (G) as and when incurred or
accrued, all other Lender Group Expenses, and (H) as and when due and payable,
all other payment obligations payable under any Loan Document or any Bank
Product Agreement (including any amounts due and payable to the Bank Product
Providers in respect of Bank Products). All such deemed Revolving Loans
(including interest, fees, costs, expenses, Lender Group Expenses, or other
amounts payable hereunder or under any other Loan Document or under any Bank
Product Agreement) shall constitute Obligations hereunder and shall initially
accrue interest at the rate then applicable to Revolving Loans that are Base
Rate Loans (unless and until converted into LIBOR Rate Loans in accordance with
the terms of this Agreement).
(e)    Computation. All interest and fees chargeable under the Loan Documents
shall be computed on the basis of a 360 day year, in each case, for the actual
number of days elapsed in the period during which the interest or fees accrue.
In the event the Base Rate is changed from time to time hereafter, the rates of
interest hereunder based upon the Base Rate automatically and immediately shall
be increased or decreased by an amount equal to such change in the Base Rate.
(f)    Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Borrowers and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, that, anything contained herein to the
contrary notwithstanding, if such rate or rates of interest or manner of payment
exceeds the maximum allowable under applicable law, then, ipso facto, as of the
date of this Agreement, Borrowers are and shall be liable only for the payment
of such maximum amount as is allowed by law, and payment received from Borrowers
in excess of such legal maximum, whenever received, shall be applied to reduce
the principal balance of the Obligations to the extent of such excess.
2.7.    Crediting Payments. The receipt of any payment item by Agent shall not
be required to be considered a payment on account unless such payment item is a
wire transfer of immediately available federal funds made to Agent's Account or
unless and until such payment item is honored when presented for payment. Should
any payment item not be honored when presented for payment, then Borrowers shall
be deemed not to have made such payment


- 15 -

--------------------------------------------------------------------------------





and interest shall be calculated accordingly. Anything to the contrary contained
herein notwithstanding, any payment item shall be deemed received by Agent only
if it is received into Agent's Account on a Business Day on or before 2:00 p.m.
If any payment item is received into Agent's Account on a non-Business Day or
after 2:00 p.m. on a Business Day (unless Agent, in its sole discretion, elects
to credit it on the date received), it shall be deemed to have been received by
Agent as of the opening of business on the immediately following Business Day.
2.8.    Designated Account. Agent is authorized to make the Revolving Loans, and
Issuing Bank is authorized to issue the Letters of Credit, under this Agreement
based upon telephonic or other instructions received from anyone purporting to
be an Authorized Person or, without instructions, if pursuant to Section 2.6(d).
Borrowers agree to establish and maintain the Designated Account with the
Designated Account Bank for the purpose of receiving the proceeds of the
Revolving Loans requested by Borrowers and made by Agent or the Lenders
hereunder. Unless otherwise agreed by Agent and Borrowers, any Revolving Loan or
Swing Loan requested by Borrowers and made by Agent or the Lenders hereunder
shall be made to the Designated Account.
2.9.    Maintenance of Loan Account; Statements of Obligations. Agent shall
maintain an account on its books in the name of Borrowers (the "Loan Account")
on which Borrowers will be charged with all Revolving Loans (including
Extraordinary Advances and Swing Loans) made by Agent, Swing Lender, or the
Lenders to Borrowers or for Borrowers' account, the Letters of Credit issued or
arranged by Issuing Bank for Borrowers' account, and with all other payment
Obligations hereunder or under the other Loan Documents, including, accrued
interest, fees and expenses, and Lender Group Expenses. In accordance with
Section 2.7, the Loan Account will be credited with all payments received by
Agent from Borrowers or for Borrowers' account. Agent shall make available to
Borrowers monthly statements regarding the Loan Account, including the principal
amount of the Revolving Loans, interest accrued hereunder, fees accrued or
charged hereunder or under the other Loan Documents, and a summary itemization
of all charges and expenses constituting Lender Group Expenses accrued hereunder
or under the other Loan Documents, and each such statement, absent manifest
error, shall be conclusively presumed to be correct and accurate and constitute
an account stated between Borrowers and the Lender Group unless, within 30 days
after Agent first makes such a statement available to Borrowers, Borrowers shall
deliver to Agent written objection thereto describing the error or errors
contained in such statement.
2.10.    Fees.
(a)    Agent Fees. Borrowers shall pay to Agent, for the account of Agent, as
and when due and payable under the terms of the Fee Letter, the fees set forth
in the Fee Letter.
(b)    Unused Line Fee. Borrowers shall pay to Agent, for the ratable account of
the Revolving Lenders, an unused line fee (the "Unused Line Fee") in an amount
equal to a per annum rate equal to the Applicable Unused Line Fee Percentage
multiplied by the result of (i) the aggregate amount of the Revolver
Commitments, minus (ii) the average amount of the Revolver Usage during the
immediately preceding month (or portion thereof), which Unused Line Fee shall be
due and payable on the first day of each month from and after the Closing Date
up to the first day of the month prior to the date on which the Obligations are
paid in full and on the date on which the Obligations are paid in full.
(c)    Field Examination and Other Fees. Borrowers shall pay to Agent, field
examination, appraisal, and valuation fees and charges, as and when incurred or
chargeable, as follows (i) a fee of $1,000 per day, per examiner, plus
out-of-pocket expenses (including travel, meals, and lodging) for each field
examination of any Borrower performed by personnel employed by Agent, and (ii)
the fees or charges paid or incurred by Agent (but, in any event, no less than a
charge of $1,000 per day, per Person, plus out-of-pocket expenses (including
travel, meals, and lodging)) if it elects to employ the services of one or more
third Persons to perform field examinations of any Borrower or its Subsidiaries,
to establish electronic collateral reporting systems, to appraise the
Collateral, or any portion thereof, or to assess any Borrower's or its
Subsidiaries' business valuation; provided, that so long as no Event of Default
shall have occurred and be continuing, Borrowers shall not be obligated to
reimburse Agent for more than:


- 16 -

--------------------------------------------------------------------------------





(i)    (1) one (1) Inventory appraisal per calendar year so long as Availability
is equal to or greater than $15,000,000 (such amount to be increased pro rata
with the amount of any increase in the Commitments pursuant to Section 2.14),
and (2) at Agent's discretion, two (2) Inventory appraisals per calendar year so
long as Availability is less than $15,000,000 (such amount to be increased pro
rata with the amount of any increase in the Commitments pursuant to Section
2.14); provided, however, that there shall be no limit on the number of
Inventory appraisals that Agent may conduct or request or for which Borrowers
are obligated to reimburse Agent at any time Default or Event of Default exists
or has occurred and is continuing;
(ii)    at Agent's discretion, one (1) Real Property appraisal for each parcel
of Real Property constituting Eligible Real Property per calendar year, so long
as Availability is less than $20,000,000 (such amount to be increased pro rata
with the amount of any increase in the Commitments pursuant to Section 2.14);
provided, however, that there shall be no limit on the number of Real Property
appraisals for each parcel of Real Property constituting Eligible Real Property
that Agent may conduct or request or for which Borrowers are obligated to
reimburse Agent at any time a Default or Event of Default exists or has occurred
and is continuing; and
(iii)    (1) the New Equipment Appraisal, and (2) at Agent's discretion, one (1)
Equipment appraisal per calendar year thereafter so long as Availability is less
than $20,000,000 (such amount to be increased pro rata with the amount of any
increase in the Commitments pursuant to Section 2.14); provided, however, that
there shall be no limit on the number of Equipment appraisals that Agent may
conduct or request or for which Borrowers are obligated to reimburse Agent at
any time a Default or Event of Default exists or has occurred and is continuing.
2.11.    Letters of Credit.
(a)    Subject to the terms and conditions of this Agreement, upon the request
of Borrowers made in accordance herewith, and prior to the Maturity Date,
Issuing Bank agrees to issue a requested Letter of Credit for the account of
Borrowers. By submitting a request to Issuing Bank for the issuance of a Letter
of Credit, Borrowers shall be deemed to have requested that Issuing Bank issue
the requested Letter of Credit. Each request for the issuance of a Letter of
Credit, or the amendment, renewal, or extension of any outstanding Letter of
Credit, shall be irrevocable and shall be made in writing by an Authorized
Person and delivered to Issuing Bank via telefacsimile or other electronic
method of transmission reasonably acceptable to Issuing Bank and reasonably in
advance of the requested date of issuance, amendment, renewal, or extension.
Each such request shall be in form and substance reasonably satisfactory to
Issuing Bank and (i) shall specify (A) the amount of such Letter of Credit, (B)
the date of issuance, amendment, renewal, or extension of such Letter of Credit,
(C) the proposed expiration date of such Letter of Credit, (D) the name and
address of the beneficiary of the Letter of Credit, and (E) such other
information (including, the conditions to drawing, and, in the case of an
amendment, renewal, or extension, identification of the Letter of Credit to be
so amended, renewed, or extended) as shall be necessary to prepare, amend,
renew, or extend such Letter of Credit, and (ii) shall be accompanied by such
Issuer Documents as Agent or Issuing Bank may request or require, to the extent
that such requests or requirements are consistent with the Issuer Documents that
Issuing Bank generally requests for Letters of Credit in similar circumstances.
Bank's records of the content of any such request will be conclusive.
(b)    Issuing Bank shall have no obligation to issue a Letter of Credit if any
of the following would result after giving effect to the requested issuance:
(i)    the Letter of Credit Usage would exceed $25,000,000, or
(ii)    the Letter of Credit Usage would exceed the Maximum Revolver Amount less
the outstanding amount of Revolving Loans (including Swing Loans), or
(iii)    the Adjusted Letter of Credit Usage would exceed the Borrowing Base at
such time less the outstanding principal balance of the Revolving Loans
(inclusive of Swing Loans) at such time.


- 17 -

--------------------------------------------------------------------------------





(c)    In the event there is a Defaulting Lender as of the date of any request
for the issuance of a Letter of Credit, the Issuing Bank shall not be required
to issue or arrange for such Letter of Credit to the extent (i) the Defaulting
Lender's Letter of Credit Exposure with respect to such Letter of Credit may not
be reallocated pursuant to Section 2.3(g)(ii), or (ii) the Issuing Bank has not
otherwise entered into arrangements reasonably satisfactory to it and Borrowers
to eliminate the Issuing Bank's risk with respect to the participation in such
Letter of Credit of the Defaulting Lender, which arrangements may include
Borrowers cash collateralizing such Defaulting Lender's Letter of Credit
Exposure in accordance with Section 2.3(g)(ii). Additionally, Issuing Bank shall
have no obligation to issue a Letter of Credit if (A) any order, judgment, or
decree of any Governmental Authority or arbitrator shall, by its terms, purport
to enjoin or restrain Issuing Bank from issuing such Letter of Credit, or any
law applicable to Issuing Bank or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
Issuing Bank shall prohibit or request that Issuing Bank refrain from the
issuance of letters of credit generally or such Letter of Credit in particular,
or (B) the issuance of such Letter of Credit would violate one or more policies
of Issuing Bank applicable to letters of credit generally.
(d)    Any Issuing Bank (other than Wells Fargo or any of its Affiliates) shall
notify Agent in writing no later than the Business Day immediately following the
Business Day on which such Issuing Bank issued any Letter of Credit; provided
that (i) until Agent advises any such Issuing Bank that the provisions of
Section 3.2 are not satisfied, or (ii) unless the aggregate amount of the
Letters of Credit issued in any such week exceeds such amount as shall be agreed
by Agent and such Issuing Bank, such Issuing Bank shall be required to so notify
Agent in writing only once each week of the Letters of Credit issued by such
Issuing Bank during the immediately preceding week as well as the daily amounts
outstanding for the prior week, such notice to be furnished on such day of the
week as Agent and such Issuing Bank may agree. Each Letter of Credit shall be in
form and substance reasonably acceptable to Issuing Bank, including the
requirement that the amounts payable thereunder must be payable in Dollars. If
Issuing Bank makes a payment under a Letter of Credit, Borrowers shall pay to
Agent an amount equal to the applicable Letter of Credit Disbursement on the
Business Day such Letter of Credit Disbursement is made and, in the absence of
such payment, the amount of the Letter of Credit Disbursement immediately and
automatically shall be deemed to be a Revolving Loan hereunder (notwithstanding
any failure to satisfy any condition precedent set forth in Section 3) and,
initially, shall bear interest at the rate then applicable to Revolving Loans
that are Base Rate Loans. If a Letter of Credit Disbursement is deemed to be a
Revolving Loan hereunder, Borrowers' obligation to pay the amount of such Letter
of Credit Disbursement to Issuing Bank shall be automatically converted into an
obligation to pay the resulting Revolving Loan. Promptly following receipt by
Agent of any payment from Borrowers pursuant to this paragraph, Agent shall
distribute such payment to Issuing Bank or, to the extent that Revolving Lenders
have made payments pursuant to Section 2.11(e) to reimburse Issuing Bank, then
to such Revolving Lenders and Issuing Bank as their interests may appear.
(e)    Promptly following receipt of a notice of a Letter of Credit Disbursement
pursuant to Section 2.11(d), each Revolving Lender agrees to fund its Pro Rata
Share of any Revolving Loan deemed made pursuant to Section 2.11(d) on the same
terms and conditions as if Borrowers had requested the amount thereof as a
Revolving Loan and Agent shall promptly pay to Issuing Bank the amounts so
received by it from the Revolving Lenders. By the issuance of a Letter of Credit
(or an amendment, renewal, or extension of a Letter of Credit) and without any
further action on the part of Issuing Bank or the Revolving Lenders, Issuing
Bank shall be deemed to have granted to each Revolving Lender, and each
Revolving Lender shall be deemed to have purchased, a participation in each
Letter of Credit issued by Issuing Bank, in an amount equal to its Pro Rata
Share of such Letter of Credit, and each such Revolving Lender agrees to pay to
Agent, for the account of Issuing Bank, such Revolving Lender's Pro Rata Share
of any Letter of Credit Disbursement made by Issuing Bank under the applicable
Letter of Credit. In consideration and in furtherance of the foregoing, each
Revolving Lender hereby absolutely and unconditionally agrees to pay to Agent,
for the account of Issuing Bank, such Revolving Lender's Pro Rata Share of each
Letter of Credit Disbursement made by Issuing Bank and not reimbursed by
Borrowers on the date due as provided in Section 2.11(d), or of any
reimbursement payment that is required to be refunded (or that Agent or Issuing
Bank elects, based upon the advice of counsel, to refund) to Borrowers for any
reason. Each Revolving Lender acknowledges and agrees that its obligation to
deliver to Agent, for the account of Issuing Bank, an amount equal to its
respective Pro Rata Share of each Letter of Credit Disbursement pursuant to this
Section 2.11(e) shall be absolute and unconditional and such remittance shall be
made notwithstanding


- 18 -

--------------------------------------------------------------------------------





the occurrence or continuation of an Event of Default or Default or the failure
to satisfy any condition set forth in Section 3. If any such Revolving Lender
fails to make available to Agent the amount of such Revolving Lender's Pro Rata
Share of a Letter of Credit Disbursement as provided in this Section, such
Revolving Lender shall be deemed to be a Defaulting Lender and Agent (for the
account of Issuing Bank) shall be entitled to recover such amount on demand from
such Revolving Lender together with interest thereon at the Defaulting Lender
Rate until paid in full.
(f)    Each Borrower agrees to indemnify, defend and hold harmless each member
of the Lender Group (including Issuing Bank and its branches, Affiliates, and
correspondents) and each such Person's respective directors, officers,
employees, attorneys and agents (each, including Issuing Bank, a "Letter of
Credit Related Person") (to the fullest extent permitted by law) from and
against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of attorneys, experts, or consultants and all
other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), which may be incurred by
or awarded against any such Letter of Credit Related Person (other than Taxes,
which shall be governed by Section 16) (the "Letter of Credit Indemnified
Costs"), and which arise out of or in connection with, or as a result of:
(i)    any Letter of Credit or any pre-advice of its issuance;
(ii)    any transfer, sale, delivery, surrender or endorsement of any Drawing
Document at any time(s) held by any such Letter of Credit Related Person in
connection with any Letter of Credit;
(iii)    any action or proceeding arising out of, or in connection with, any
Letter of Credit (whether administrative, judicial or in connection with
arbitration), including any action or proceeding to compel or restrain any
presentation or payment under any Letter of Credit, or for the wrongful dishonor
of, or honoring a presentation under, any Letter of Credit;
(iv)    any independent undertakings issued by the beneficiary of any Letter of
Credit;
(v)    any unauthorized instruction or request made to Issuing Bank in
connection with any Letter of Credit or requested Letter of Credit or error in
computer or electronic transmission;
(vi)    an adviser, confirmer or other nominated person seeking to be
reimbursed, indemnified or compensated;
(vii)    any third party seeking to enforce the rights of an applicant,
beneficiary, nominated person, transferee, assignee of Letter of Credit proceeds
or holder of an instrument or document;
(viii)    the fraud, forgery or illegal action of parties other than the Letter
of Credit Related Person;
(ix)    Issuing Bank's performance of the obligations of a confirming
institution or entity that wrongfully dishonors a confirmation; or
(x)    the acts or omissions, whether rightful or wrongful, of any present or
future de jure or de facto governmental or regulatory authority or cause or
event beyond the control of the Letter of Credit Related Person;
in each case, including that resulting from the Letter of Credit Related
Person's own negligence; provided, however, that such indemnity shall not be
available to any Letter of Credit Related Person claiming indemnification under
clauses (i) through (x) above to the extent that such Letter of Credit
Indemnified Costs may be finally determined in a final, non-appealable judgment
of a court of competent jurisdiction to have resulted directly from the gross
negligence or willful misconduct of the Letter of Credit Related Person claiming
indemnity. Borrowers hereby agree to pay the


- 19 -

--------------------------------------------------------------------------------





Letter of Credit Related Person claiming indemnity on demand from time to time
all amounts owing under this Section 2.11(f). If and to the extent that the
obligations of Borrowers under this Section 2.11(f) are unenforceable for any
reason, Borrowers agree to make the maximum contribution to the Letter of Credit
Indemnified Costs permissible under applicable law. This indemnification
provision shall survive termination of this Agreement and all Letters of Credit.
(g)    The liability of Issuing Bank (or any other Letter of Credit Related
Person) under, in connection with or arising out of any Letter of Credit (or
pre-advice), regardless of the form or legal grounds of the action or
proceeding, shall be limited to direct damages suffered by Borrowers that are
caused directly by Issuing Bank's gross negligence or willful misconduct in (i)
honoring a presentation under a Letter of Credit that on its face does not at
least substantially comply with the terms and conditions of such Letter of
Credit, (ii) failing to honor a presentation under a Letter of Credit that
strictly complies with the terms and conditions of such Letter of Credit or
(iii) retaining Drawing Documents presented under a Letter of Credit. Issuing
Bank shall be deemed to have acted with due diligence and reasonable care if
Issuing Bank's conduct is in accordance with Standard Letter of Credit Practice
or in accordance with this Agreement. Borrowers' aggregate remedies against
Issuing Bank and any Letter of Credit Related Person for wrongfully honoring a
presentation under any Letter of Credit or wrongfully retaining honored Drawing
Documents shall in no event exceed the aggregate amount paid by Borrowers to
Issuing Bank in respect of the honored presentation in connection with such
Letter of Credit under Section 2.11(d), plus interest at the rate then
applicable to Base Rate Loans hereunder. Borrowers shall take action to avoid
and mitigate the amount of any damages claimed against Issuing Bank or any other
Letter of Credit Related Person, including by enforcing its rights against the
beneficiaries of the Letters of Credit. Any claim by Borrowers under or in
connection with any Letter of Credit shall be reduced by an amount equal to the
sum of (x) the amount (if any) saved by Borrowers as a result of the breach or
alleged wrongful conduct complained of; and (y) the amount (if any) of the loss
that would have been avoided had Borrowers taken all reasonable steps to
mitigate any loss, and in case of a claim of wrongful dishonor, by specifically
and timely authorizing Issuing Bank to effect a cure.
(h)    Borrowers are responsible for preparing or approving the final text of
the Letter of Credit as issued by Issuing Bank, irrespective of any assistance
Issuing Bank may provide such as drafting or recommending text or by Issuing
Bank's use or refusal to use text submitted by Borrowers. Borrowers are solely
responsible for the suitability of the Letter of Credit for Borrowers' purposes.
With respect to any Letter of Credit containing an "automatic amendment" to
extend the expiration date of such Letter of Credit, Issuing Bank, in its sole
and absolute discretion, may give notice of nonrenewal of such Letter of Credit
and, if Borrowers do not at any time want such Letter of Credit to be renewed,
Borrowers will so notify Agent and Issuing Bank at least 15 calendar days before
Issuing Bank is required to notify the beneficiary of such Letter of Credit or
any advising bank of such nonrenewal pursuant to the terms of such Letter of
Credit.
(i)    Borrowers' reimbursement and payment obligations under this Section 2.11
are absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever, including:
(i)    any lack of validity, enforceability or legal effect of any Letter of
Credit or this Agreement or any term or provision therein or herein;
(ii)    payment against presentation of any draft, demand or claim for payment
under any Drawing Document that does not comply in whole or in part with the
terms of the applicable Letter of Credit or which proves to be fraudulent,
forged or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, or which is signed, issued or presented by a Person
or a transferee of such Person purporting to be a successor or transferee of the
beneficiary of such Letter of Credit;
(iii)    Issuing Bank or any of its branches or Affiliates being the beneficiary
of any Letter of Credit;


- 20 -

--------------------------------------------------------------------------------





(iv)    Issuing Bank or any correspondent honoring a drawing against a Drawing
Document up to the amount available under any Letter of Credit even if such
Drawing Document claims an amount in excess of the amount available under the
Letter of Credit;
(v)    the existence of any claim, set-off, defense or other right that any
Borrower or any of its Subsidiaries may have at any time against any
beneficiary, any assignee of proceeds, Issuing Bank or any other Person;
(vi)    any other event, circumstance or conduct whatsoever, whether or not
similar to any of the foregoing that might, but for this Section 2.11(i),
constitute a legal or equitable defense to or discharge of, or provide a right
of set-off against, any Borrower's or any of its Subsidiaries' reimbursement and
other payment obligations and liabilities, arising under, or in connection with,
any Letter of Credit, whether against Issuing Bank, the beneficiary or any other
Person; or
(vii)    the fact that any Default or Event of Default shall have occurred and
be continuing;
provided, however, that subject to Section 2.11(g) above, the foregoing shall
not release Issuing Bank from such liability to Borrowers as may be finally
determined in a final, non-appealable judgment of a court of competent
jurisdiction against Issuing Bank following reimbursement or payment of the
obligations and liabilities, including reimbursement and other payment
obligations, of Borrowers to Issuing Bank arising under, or in connection with,
this Section 2.11 or any Letter of Credit.
(j)    Without limiting any other provision of this Agreement, Issuing Bank and
each other Letter of Credit Related Person (if applicable) shall not be
responsible to Borrowers for, and Issuing Bank's rights and remedies against
Borrowers and the obligation of Borrowers to reimburse Issuing Bank for each
drawing under each Letter of Credit shall not be impaired by:
(i)    honor of a presentation under any Letter of Credit that on its face
substantially complies with the terms and conditions of such Letter of Credit,
even if the Letter of Credit requires strict compliance by the beneficiary;
(ii)    honor of a presentation of any Drawing Document that appears on its face
to have been signed, presented or issued (A) by any purported successor or
transferee of any beneficiary or other Person required to sign, present or issue
such Drawing Document or (B) under a new name of the beneficiary;
(iii)    acceptance as a draft of any written or electronic demand or request
for payment under a Letter of Credit, even if nonnegotiable or not in the form
of a draft or notwithstanding any requirement that such draft, demand or request
bear any or adequate reference to the Letter of Credit;
(iv)    the identity or authority of any presenter or signer of any Drawing
Document or the form, accuracy, genuineness or legal effect of any Drawing
Document (other than Issuing Bank's determination that such Drawing Document
appears on its face substantially to comply with the terms and conditions of the
Letter of Credit);
(v)    acting upon any instruction or request relative to a Letter of Credit or
requested Letter of Credit that Issuing Bank in good faith believes to have been
given by a Person authorized to give such instruction or request;
(vi)    any errors, omissions, interruptions or delays in transmission or
delivery of any message, advice or document (regardless of how sent or
transmitted) or for errors in interpretation of technical terms or in
translation or any delay in giving or failing to give notice to Borrowers;


- 21 -

--------------------------------------------------------------------------------





(vii)    any acts, omissions or fraud by, or the insolvency of, any beneficiary,
any nominated person or entity or any other Person or any breach of contract
between any beneficiary and any Borrower or any of the parties to the underlying
transaction to which the Letter of Credit relates;
(viii)    assertion or waiver of any provision of the ISP or UCP that primarily
benefits an issuer of a letter of credit, including any requirement that any
Drawing Document be presented to it at a particular hour or place;
(ix)    payment to any paying or negotiating bank (designated or permitted by
the terms of the applicable Letter of Credit) claiming that it rightfully
honored or is entitled to reimbursement or indemnity under Standard Letter of
Credit Practice applicable to it;
(x)    acting or failing to act as required or permitted under Standard Letter
of Credit Practice applicable to where Issuing Bank has issued, confirmed,
advised or negotiated such Letter of Credit, as the case may be;
(xi)    honor of a presentation after the expiration date of any Letter of
Credit notwithstanding that a presentation was made prior to such expiration
date and dishonored by Issuing Bank if subsequently Issuing Bank or any court or
other finder of fact determines such presentation should have been honored;
(xii)    dishonor of any presentation that does not strictly comply or that is
fraudulent, forged or otherwise not entitled to honor; or
(xiii)    honor of a presentation that is subsequently determined by Issuing
Bank to have been made in violation of international, federal, state or local
restrictions on the transaction of business with certain prohibited Persons.
(k)    Borrowers shall pay immediately upon demand to Agent for the account of
Issuing Bank as non-refundable fees, commissions, and charges (it being
acknowledged and agreed that any charging of such fees, commissions, and charges
to the Loan Account pursuant to the provisions of Section 2.6(d) shall be deemed
to constitute a demand for payment thereof for the purposes of this Section
2.11(k)): (i) a fronting fee which shall be imposed by Issuing Bank upon the
issuance of each Letter of Credit of 0.125% per annum of the face amount
thereof, plus (ii) any and all other customary commissions, fees and charges
then in effect imposed by, and any and all expenses incurred by, Issuing Bank,
or by any adviser, confirming institution or entity or other nominated person,
relating to Letters of Credit, at the time of issuance of any Letter of Credit
and upon the occurrence of any other activity with respect to any Letter of
Credit (including transfers, assignments of proceeds, amendments, drawings,
renewals or cancellations). 
(l)    If by reason of (x) any Change in Law, or (y) compliance by Issuing Bank
or any other member of the Lender Group with any direction, request, or
requirement (irrespective of whether having the force of law) of any
Governmental Authority or monetary authority including, Regulation D of the
Board of Governors as from time to time in effect (and any successor thereto):
(i)    any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Letter of Credit issued or caused to be issued
hereunder or hereby, or
(ii)    there shall be imposed on Issuing Bank or any other member of the Lender
Group any other condition regarding any Letter of Credit,
and the result of the foregoing is to increase, directly or indirectly, the cost
to Issuing Bank or any other member of the Lender Group of issuing, making,
participating in, or maintaining any Letter of Credit or to reduce the amount
receivable in respect thereof, then, and in any such case, Agent may, at any
time within a reasonable period after the additional cost is incurred or the
amount received is reduced, notify Borrowers, and Borrowers shall pay within 30
days after demand therefor, such amounts as Agent may specify to be necessary to
compensate Issuing Bank or any


- 22 -

--------------------------------------------------------------------------------





other member of the Lender Group for such additional cost or reduced receipt,
together with interest on such amount from the date of such demand until payment
in full thereof at the rate then applicable to Base Rate Loans hereunder;
provided, that (A) Borrowers shall not be required to provide any compensation
pursuant to this Section 2.11(l) for any such amounts incurred more than 180
days prior to the date on which the demand for payment of such amounts is first
made to Borrowers, and (B) if an event or circumstance giving rise to such
amounts is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof. The determination
by Agent of any amount due pursuant to this Section 2.11(l), as set forth in a
certificate setting forth the calculation thereof in reasonable detail, shall,
in the absence of manifest or demonstrable error, be final and conclusive and
binding on all of the parties hereto.
(m)    Unless otherwise expressly agreed by Issuing Bank and Borrowers when a
Letter of Credit is issued, (i) the rules of the ISP and the UCP shall apply to
each standby Letter of Credit, and (ii) the rules of the UCP shall apply to each
commercial Letter of Credit.
(n)    In the event of a direct conflict between the provisions of this Section
2.11 and any provision contained in any Issuer Document, it is the intention of
the parties hereto that such provisions be read together and construed, to the
fullest extent possible, to be in concert with each other. In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of this Section 2.11 shall control and govern.
2.12.    LIBOR Option.
(a)    Interest and Interest Payment Dates. In lieu of having interest charged
at the rate based upon the Base Rate, Borrowers shall have the option, subject
to Section 2.12(b) below (the "LIBOR Option") to have interest on all or a
portion of the Revolving Loans be charged (whether at the time when made (unless
otherwise provided herein), upon conversion from a Base Rate Loan to a LIBOR
Rate Loan, or upon continuation of a LIBOR Rate Loan as a LIBOR Rate Loan) at a
rate of interest based upon the LIBOR Rate. Interest on LIBOR Rate Loans shall
be payable on the earliest of (i) the last day of the Interest Period applicable
thereto; provided, that, subject to the following clauses (ii) and (iii), in the
case of any Interest Period greater than 3 months in duration, interest shall be
payable at 3 month intervals after the commencement of the applicable Interest
Period and on the last day of such Interest Period), (ii) the date on which all
or any portion of the Obligations are accelerated pursuant to the terms hereof,
or (iii) the date on which this Agreement is terminated pursuant to the terms
hereof. On the last day of each applicable Interest Period, unless Borrowers
have properly exercised the LIBOR Option with respect thereto, the interest rate
applicable to such LIBOR Rate Loan automatically shall convert to the rate of
interest then applicable to Base Rate Loans of the same type hereunder. At any
time that an Event of Default has occurred and is continuing, at the written
election of the Required Lenders, Borrowers no longer shall have the option to
request that Revolving Loans bear interest at a rate based upon the LIBOR Rate.
(b)    LIBOR Election.
(i)    Borrowers may, at any time and from time to time, so long as no Event of
Default has occurred and is continuing, elect to exercise the LIBOR Option by
notifying Agent prior to 11:00 a.m. at least 1 Business Day prior to the
commencement of the proposed Interest Period (the "LIBOR Deadline"). Notice of
Borrowers' election of the LIBOR Option for a permitted portion of the Revolving
Loans and an Interest Period pursuant to this Section shall be made by delivery
to Agent of a LIBOR Notice received by Agent before the LIBOR Deadline, or by
telephonic notice received by Agent before the LIBOR Deadline (to be confirmed
by delivery to Agent of a LIBOR Notice received by Agent prior to 5:00 p.m. on
the same day). Promptly upon its receipt of each such LIBOR Notice, Agent shall
provide a copy thereof to each of the affected Lenders.
(ii)    Each LIBOR Notice shall be irrevocable and binding on Borrowers. In
connection with each LIBOR Rate Loan, each Borrower shall indemnify, defend, and
hold Agent and the Lenders harmless against any loss, cost, or expense actually
incurred by Agent or any Lender as a result of (A) the payment of any principal
of any LIBOR Rate Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (B) the
conversion of any LIBOR Rate Loan other than on the last day of the Interest
Period applicable


- 23 -

--------------------------------------------------------------------------------





thereto, or (C) the failure to borrow, convert, continue or prepay any LIBOR
Rate Loan on the date specified in any LIBOR Notice delivered pursuant hereto
(such losses, costs, or expenses, "Funding Losses"). A certificate of Agent or a
Lender delivered to Borrowers setting forth in reasonable detail any amount or
amounts that Agent or such Lender is entitled to receive pursuant to this
Section 2.12 shall be conclusive absent manifest error. Borrowers shall pay such
amount to Agent or the Lender, as applicable, within 30 days of the date of its
receipt of such certificate.
(iii)    Unless Agent, in its sole discretion, agrees otherwise, Borrowers shall
have not more than 9 LIBOR Rate Loans in effect at any given time. Borrowers may
only exercise the LIBOR Option for proposed LIBOR Rate Loans in an amount not
less than $3,000,000 or an integral multiple of $1,000,000 in excess thereof.
(c)    Conversion. Borrowers may convert LIBOR Rate Loans to Base Rate Loans at
any time; provided, that in the event that LIBOR Rate Loans are converted or
prepaid on any date that is not the last day of the Interest Period applicable
thereto, including as a result of any prepayment through the required
application by Agent of any payments or proceeds of Collateral in accordance
with Section 2.4(b) or for any other reason, including early termination of the
term of this Agreement or acceleration of all or any portion of the Obligations
pursuant to the terms hereof, each Borrower shall indemnify, defend, and hold
Agent and the Lenders and their Participants harmless against any and all
Funding Losses in accordance with Section 2.12 (b)(ii).
(d)    Special Provisions Applicable to LIBOR Rate.
(i)    The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any eurodollar deposits or increased costs,
in each case, due to changes in applicable law occurring subsequent to the
commencement of the then applicable Interest Period, including any Changes in
Law (including any changes in tax laws (except changes of general applicability
in corporate income tax laws)) and changes in the reserve requirements imposed
by the Board of Governors, which additional or increased costs would increase
the cost of funding or maintaining loans bearing interest at the LIBOR Rate. In
any such event, the affected Lender shall give Borrowers and Agent notice of
such a determination and adjustment and Agent promptly shall transmit the notice
to each other Lender and, upon its receipt of the notice from the affected
Lender, Borrowers may, by notice to such affected Lender (A) require such Lender
to furnish to Borrowers a statement setting forth in reasonable detail the basis
for adjusting such LIBOR Rate and the method for determining the amount of such
adjustment, or (B) repay the LIBOR Rate Loans of such Lender with respect to
which such adjustment is made (together with any amounts due under Section
2.12(b)(ii)).
(ii)    In the event that any change in market conditions or any Change in Law
shall at any time after the date hereof, in the reasonable opinion of any
Lender, make it unlawful or impractical for such Lender to fund or maintain
LIBOR Rate Loans or to continue such funding or maintaining, or to determine or
charge interest rates at the LIBOR Rate, such Lender shall give notice of such
changed circumstances to Agent and Borrowers and Agent promptly shall transmit
the notice to each other Lender and (y) in the case of any LIBOR Rate Loans of
such Lender that are outstanding, the date specified in such Lender's notice
shall be deemed to be the last day of the Interest Period of such LIBOR Rate
Loans, and interest upon the LIBOR Rate Loans of such Lender thereafter shall
accrue interest at the rate then applicable to Base Rate Loans, and (z)
Borrowers shall not be entitled to elect the LIBOR Option until such Lender
determines that it would no longer be unlawful or impractical to do so.
(e)    No Requirement of Matched Funding. Anything to the contrary contained
herein notwithstanding, neither Agent, nor any Lender, nor any of their
Participants, is required actually to acquire eurodollar deposits to fund or
otherwise match fund any Obligation as to which interest accrues at the LIBOR
Rate.
2.13.    Capital Requirements.
(a)    If, after the date hereof, Issuing Bank or any Lender determines that (i)
any Change in Law regarding capital or reserve requirements for banks or bank
holding companies, or (ii) compliance by Issuing Bank or such Lender, or their
respective parent bank holding companies, with any guideline, request or
directive of any Governmental Authority regarding capital adequacy (whether or
not having the force of law), has the effect of reducing


- 24 -

--------------------------------------------------------------------------------





the return on Issuing Bank's, such Lender's, or such holding companies' capital
as a consequence of Issuing Bank's or such Lender's commitments hereunder to a
level below that which Issuing Bank, such Lender, or such holding companies
could have achieved but for such Change in Law or compliance (taking into
consideration Issuing Bank's, such Lender's, or such holding companies' then
existing policies with respect to capital adequacy and assuming the full
utilization of such entity's capital) by any amount deemed by Issuing Bank or
such Lender to be material, then Issuing Bank or such Lender may notify
Borrowers and Agent thereof. Following receipt of such notice, Borrowers agree
to pay Issuing Bank or such Lender on demand the amount of such reduction of
return of capital as and when such reduction is determined, payable within 30
days after presentation by Issuing Bank or such Lender of a statement in the
amount and setting forth in reasonable detail Issuing Bank's or such Lender's
calculation thereof and the assumptions upon which such calculation was based
(which statement shall be deemed true and correct absent manifest error). In
determining such amount, Issuing Bank or such Lender may use any reasonable
averaging and attribution methods. Failure or delay on the part of Issuing Bank
or any Lender to demand compensation pursuant to this Section shall not
constitute a waiver of Issuing Bank's or such Lender's right to demand such
compensation; provided that Borrowers shall not be required to compensate
Issuing Bank or a Lender pursuant to this Section for any reductions in return
incurred more than 180 days prior to the date that Issuing Bank or such Lender
notifies Borrowers of such Change in Law giving rise to such reductions and of
such Lender's intention to claim compensation therefor; provided further that if
such claim arises by reason of the Change in Law that is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.
(b)    If Issuing Bank or any Lender requests additional or increased costs
referred to in Section 2.11(l) or Section 2.12(d)(i) or amounts under Section
2.13(a) or sends a notice under Section 2.12(d)(ii) relative to changed
circumstances (such Issuing Bank or Lender, an "Affected Lender"), then such
Affected Lender shall use reasonable efforts to promptly designate a different
one of its lending offices or to assign its rights and obligations hereunder to
another of its offices or branches, if (i) in the reasonable judgment of such
Affected Lender, such designation or assignment would eliminate or reduce
amounts payable pursuant to Section 2.11(l), Section 2.12(d)(i) or Section
2.13(a), as applicable, or would eliminate the illegality or impracticality of
funding or maintaining LIBOR Rate Loans and (ii) in the reasonable judgment of
such Affected Lender, such designation or assignment would not subject it to any
material unreimbursed cost or expense and would not otherwise be materially
disadvantageous to it. Borrowers agree to pay all reasonable out-of-pocket costs
and expenses incurred by such Affected Lender in connection with any such
designation or assignment. If, after such reasonable efforts, such Affected
Lender does not so designate a different one of its lending offices or assign
its rights to another of its offices or branches so as to eliminate Borrowers'
obligation to pay any future amounts to such Affected Lender pursuant to Section
2.11(l), Section 2.12(d)(i) or Section 2.13(a), as applicable, or to enable
Borrowers to obtain LIBOR Rate Loans, then Borrowers (without prejudice to any
amounts then due to such Affected Lender under Section 2.11(l), Section
2.12(d)(i) or Section 2.13(a), as applicable) may, unless prior to the effective
date of any such assignment the Affected Lender withdraws its request for such
additional amounts under Section 2.11(l), Section 2.12(d)(i) or Section 2.13(a),
as applicable, or indicates that it is no longer unlawful or impractical to fund
or maintain LIBOR Rate Loans, may designate a different Issuing Bank or
substitute a Lender, in each case, reasonably acceptable to Agent to purchase
the Obligations owed to such Affected Lender and such Affected Lender's
commitments hereunder (a "Replacement Lender"), and if such Replacement Lender
agrees to such purchase, such Affected Lender shall assign to the Replacement
Lender its Obligations and commitments, and upon such purchase by the
Replacement Lender, which such Replacement Lender shall be deemed to be "Issuing
Bank" or a "Lender" (as the case may be) for purposes of this Agreement and such
Affected Lender shall cease to be "Issuing Bank" or a "Lender" (as the case may
be) for purposes of this Agreement.
(c)    Notwithstanding anything herein to the contrary, the protection of
Sections 2.11(l), 2.12(d), and 2.13 shall be available to Issuing Bank and each
Lender (as applicable) regardless of any possible contention of the invalidity
or inapplicability of the law, rule, regulation, judicial ruling, judgment,
guideline, treaty or other change or condition which shall have occurred or been
imposed, so long as it shall be customary for issuing banks or lenders affected
thereby to comply therewith. Notwithstanding any other provision herein, neither
Issuing Bank nor any Lender shall demand compensation pursuant to this Section
2.13 if it shall not at the time be the general policy or practice of Issuing
Bank or such Lender (as the case may be) to demand such compensation in similar
circumstances under comparable provisions of other credit agreements, if any.


- 25 -

--------------------------------------------------------------------------------





2.14.    Accordion.
(a)    At any time during the period from and after the Closing Date through but
excluding the date that is the 4 year anniversary of the Closing Date, at the
option of Borrowers (but subject to the conditions set forth in clause (b)
below), the Revolver Commitments and the Maximum Revolver Amount may be
increased by an amount in the aggregate for all such increases of the Revolver
Commitments and the Maximum Revolver Amount not to exceed the Available Increase
Amount (each such increase, an "Increase"). Agent shall invite each Lender to
increase its Revolver Commitments (it being understood that no Lender shall be
obligated to increase its Revolver Commitments) in connection with a proposed
Increase at the interest margin proposed by Borrowers, and if sufficient Lenders
do not agree to increase their Revolver Commitments in connection with such
proposed Increase, then Agent or Borrowers may invite any prospective lender who
is reasonably satisfactory to Agent and Borrowers to become a Lender in
connection with a proposed Increase. Any Increase shall be in an amount of at
least $10,000,000 and integral multiples of $5,000,000 in excess thereof. In no
event may the Revolver Commitments and the Maximum Revolver Amount be increased
pursuant to this Section 2.14 on more than 3 occasions in the aggregate for all
such Increases. Additionally, for the avoidance of doubt, it is understood and
agreed that in no event shall the aggregate amount of the Increases to the
Revolver Commitments exceed $55,000,000.
(b)    Each of the following shall be conditions precedent to any Increase of
the Revolver Commitments and the Maximum Revolver Amount in connection
therewith:
(i)    Agent or Borrowers have obtained the commitment of one or more Lenders
(or other prospective lenders) reasonably satisfactory to Agent and Borrowers to
provide the applicable Increase and any such Lenders (or prospective lenders),
Borrowers, and Agent have signed a joinder agreement to this Agreement (an
"Increase Joinder"), in form and substance reasonably satisfactory to Agent, to
which such Lenders (or prospective lenders), Borrowers, and Agent are party,
(ii)    each of the conditions precedent set forth in Section 3.2 are satisfied,
and
(iii)    Borrowers shall have reached agreement with the Lenders (or prospective
lenders) agreeing to the increased Revolver Commitments with respect to the
interest margins applicable to Revolving Loans to be made pursuant to the
increased Revolver Commitments (which interest margins may be with respect to
Revolving Loans made pursuant to the increased Revolver Commitments, higher than
or equal to the interest margins applicable to Revolving Loans set forth in this
Agreement immediately prior to the date of the increased Revolver Commitments
(the date of the effectiveness of the increased Revolver Commitments and the
Maximum Revolver Amount, the "Increase Date")) and shall have communicated the
amount of such interest margins to Agent. Any Increase Joinder may, with the
consent of Agent, Borrowers and the Lenders or prospective lenders agreeing to
the proposed Increase, effect such amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate to effectuate the provisions
of this Section 2.14 (including any amendment necessary to effectuate the
interest margins for the Revolving Loans to be made pursuant to the increased
Revolver Commitments).
(c)    Unless otherwise specifically provided herein, all references in this
Agreement and any other Loan Document to Revolving Loans shall be deemed, unless
the context otherwise requires, to include Revolving Loans made pursuant to the
increased Revolver Commitments and Maximum Revolver Amount pursuant to this
Section 2.14.
(d)    Each of the Lenders having a Revolver Commitment prior to the Increase
Date (the "Pre-Increase Revolver Lenders") shall assign to any Lender which is
acquiring a new or additional Revolver Commitment on the Increase Date (the
"Post-Increase Revolver Lenders"), and such Post-Increase Revolver Lenders shall
purchase from each Pre-Increase Revolver Lender, at the principal amount
thereof, such interests in the Revolving Loans and participation interests in
Letters of Credit on such Increase Date as shall be necessary in order that,
after giving effect to all such assignments and purchases, such Revolving Loans
and participation interests in Letters of Credit will be held by Pre-Increase
Revolver Lenders and Post-Increase Revolver Lenders ratably in accordance with
their Pro Rata Share after giving effect to such increased Revolver Commitments.


- 26 -

--------------------------------------------------------------------------------





(e)    The Revolving Loans, Revolver Commitments, and Maximum Revolver Amount
established pursuant to this Section 2.14 shall constitute Revolving Loans,
Revolver Commitments, and Maximum Revolver Amount under, and shall be entitled
to all the benefits afforded by, this Agreement and the other Loan Documents,
and shall, without limiting the foregoing, benefit equally and ratably from any
guarantees and the security interests created by the Loan Documents. Borrowers
shall take any actions reasonably required by Agent to ensure and demonstrate
that the Liens and security interests granted by the Loan Documents continue to
be perfected under the Code or otherwise after giving effect to the
establishment of any such new Revolver Commitments and Maximum Revolver Amount.
2.15.    Joint and Several Liability of Borrowers.
(a)    Each Borrower is accepting joint and several liability hereunder and
under the other Loan Documents in consideration of the financial accommodations
to be provided by the Lender Group under this Agreement, for the mutual benefit,
directly and indirectly, of each Borrower and in consideration of the
undertakings of the other Borrowers to accept joint and several liability for
the Obligations.
(b)    Each Borrower, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers, with respect to the payment and
performance of all of the Obligations (including any Obligations arising under
this Section 2.15), it being the intention of the parties hereto that all the
Obligations shall be the joint and several obligations of each Borrower without
preferences or distinction among them.
(c)    If and to the extent that any Borrower shall fail to make any payment
with respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event the
other Borrowers will make such payment with respect to, or perform, such
Obligation until such time as all of the Obligations are paid in full.
(d)    The Obligations of each Borrower under the provisions of this Section
2.15 constitute the absolute and unconditional, full recourse Obligations of
each Borrower enforceable against each Borrower to the full extent of its
properties and assets, irrespective of the validity, regularity or
enforceability of the provisions of this Agreement (other than this Section
2.15(d)) or any other circumstances whatsoever.
(e)    Except as otherwise expressly provided in this Agreement, each Borrower
hereby waives notice of acceptance of its joint and several liability, notice of
any Revolving Loans or Letters of Credit issued under or pursuant to this
Agreement, notice of the occurrence of any Default, Event of Default, or of any
demand for any payment under this Agreement, notice of any action at any time
taken or omitted by Agent or Lenders under or in respect of any of the
Obligations, any requirement of diligence or to mitigate damages and, generally,
to the extent permitted by applicable law, all demands, notices and other
formalities of every kind in connection with this Agreement (except as otherwise
provided in this Agreement). Each Borrower hereby assents to, and waives notice
of, any extension or postponement of the time for the payment of any of the
Obligations, the acceptance of any payment of any of the Obligations, the
acceptance of any partial payment thereon, any waiver, consent or other action
or acquiescence by Agent or Lenders at any time or times in respect of any
default by any Borrower in the performance or satisfaction of any term,
covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by Agent or Lenders in respect of any of the Obligations,
and the taking, addition, substitution or release, in whole or in part, at any
time or times, of any security for any of the Obligations or the addition,
substitution or release, in whole or in part, of any Borrower. Without limiting
the generality of the foregoing, each Borrower assents to any other action or
delay in acting or failure to act on the part of any Agent or Lender with
respect to the failure by any Borrower to comply with any of its respective
Obligations, including, without limitation, any failure strictly or diligently
to assert any right or to pursue any remedy or to comply fully with applicable
laws or regulations thereunder, which might, but for the provisions of this
Section 2.15 afford grounds for terminating, discharging or relieving any
Borrower, in whole or in part, from any of its Obligations under this Section
2.15, it being the intention of each Borrower that, so long as any of the
Obligations hereunder remain unsatisfied, the Obligations of each Borrower under
this Section 2.15 shall not be discharged except by performance and then only to
the extent of such performance. The Obligations of each


- 27 -

--------------------------------------------------------------------------------





Borrower under this Section 2.15 shall not be diminished or rendered
unenforceable by any winding up, reorganization, arrangement, liquidation,
reconstruction or similar proceeding with respect to any other Borrower or any
Agent or Lender.
(f)    Each Borrower represents and warrants to Agent and Lenders that such
Borrower is currently informed of the financial condition of Borrowers and of
all other circumstances which a diligent inquiry would reveal and which bear
upon the risk of nonpayment of the Obligations. Each Borrower further represents
and warrants to Agent and Lenders that such Borrower has read and understands
the terms and conditions of the Loan Documents. Each Borrower hereby covenants
that such Borrower will continue to keep informed of Borrowers' financial
condition and of all other circumstances which bear upon the risk of nonpayment
or nonperformance of the Obligations.
(g)    The provisions of this Section 2.15 are made for the benefit of Agent,
each member of the Lender Group, each Bank Product Provider, and their
respective successors and assigns, and may be enforced by it or them from time
to time against any or all Borrowers as often as occasion therefor may arise and
without requirement on the part of Agent, any member of the Lender Group, any
Bank Product Provider, or any of their successors or assigns first to marshal
any of its or their claims or to exercise any of its or their rights against any
Borrower or to exhaust any remedies available to it or them against any Borrower
or to resort to any other source or means of obtaining payment of any of the
Obligations hereunder or to elect any other remedy. The provisions of this
Section 2.15 shall remain in effect until all of the Obligations shall have been
paid in full or otherwise fully satisfied. If at any time, any payment, or any
part thereof, made in respect of any of the Obligations, is rescinded or must
otherwise be restored or returned by Agent or any Lender upon the insolvency,
bankruptcy or reorganization of any Borrower, or otherwise, the provisions of
this Section 2.15 will forthwith be reinstated in effect, as though such payment
had not been made.
(h)    Each Borrower hereby agrees that it will not enforce any of its rights of
contribution or subrogation against any other Borrower with respect to any
liability incurred by it hereunder or under any of the other Loan Documents, any
payments made by it to Agent or Lenders with respect to any of the Obligations
or any collateral security therefor until such time as all of the Obligations
have been paid in full in cash. Any claim which any Borrower may have against
any other Borrower with respect to any payments to any Agent or any member of
the Lender Group hereunder or under any of the Bank Product Agreements are
hereby expressly made subordinate and junior in right of payment, without
limitation as to any increases in the Obligations arising hereunder or
thereunder, to the prior payment in full in cash of the Obligations and, in the
event of any insolvency, bankruptcy, receivership, liquidation, reorganization
or other similar proceeding under the laws of any jurisdiction relating to any
Borrower, its debts or its assets, whether voluntary or involuntary, all such
Obligations shall be paid in full in cash before any payment or distribution of
any character, whether in cash, securities or other property, shall be made to
any other Borrower therefor.
(i)    Each Borrower hereby agrees that after the occurrence and during the
continuance of any Default or Event of Default, such Borrower will not demand,
sue for or otherwise attempt to collect any indebtedness of any other Borrower
owing to such Borrower until the Obligations shall have been paid in full in
cash. If, notwithstanding the foregoing sentence, such Borrower shall collect,
enforce or receive any amounts in respect of such indebtedness, such amounts
shall be collected, enforced and received by such Borrower as trustee for Agent,
and such Borrower shall deliver any such amounts to Agent for application to the
Obligations in accordance with Section 2.4(b).


- 28 -

--------------------------------------------------------------------------------





3.    CONDITIONS; TERM OF AGREEMENT.
3.1.    Conditions Precedent to the Initial Extension of Credit. The obligation
of each Lender to make the initial extensions of credit provided for hereunder
is subject to the fulfillment, to the satisfaction of Agent and each Lender, of
each of the conditions precedent set forth on Schedule 3.1 (the making of such
initial extensions of credit by a Lender being conclusively deemed to be its
satisfaction or waiver of the conditions precedent ).
3.2.    Conditions Precedent to all Extensions of Credit. The obligation of the
Lender Group (or any member thereof) to make any Revolving Loans hereunder (or
to extend any other credit hereunder) at any time shall be subject to the
following conditions precedent:
(a)    the representations and warranties of each Borrower or its Subsidiaries
contained in this Agreement or in the other Loan Documents shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of the date
of such extension of credit, as though made on and as of such date (except to
the extent that such representations and warranties relate solely to an earlier
date, in which case such representations and warranties shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of such earlier
date); and
(b)    no Default or Event of Default shall have occurred and be continuing on
the date of such extension of credit, nor shall either result from the making
thereof.
3.3.    Maturity. This Agreement shall continue in full force and effect for a
term ending on the Maturity Date.
3.4.    Effect of Maturity. On the Maturity Date, all commitments of the Lender
Group to provide additional credit hereunder shall automatically be terminated
and all of the Obligations immediately shall become due and payable without
notice or demand and Borrowers shall be required to repay all of the Obligations
in full. No termination of the obligations of the Lender Group (other than
payment in full of the Obligations and termination of the Commitments) shall
relieve or discharge any Loan Party of its duties, obligations, or covenants
hereunder or under any other Loan Document and Agent's Liens in the Collateral
shall continue to secure the Obligations and shall remain in effect until all
Obligations have been paid in full and the Commitments have been terminated.
When all of the Obligations have been paid in full and the Lender Group's
obligations to provide additional credit under the Loan Documents have been
terminated irrevocably, Agent will, at Borrowers' sole expense, execute and
deliver any termination statements, lien releases, discharges of security
interests, and other similar discharge or release documents (and, if applicable,
in recordable form) as are reasonably necessary to release, as of record,
Agent's Liens and all notices of security interests and liens previously filed
by Agent.
3.5.    Early Termination by Borrowers. Borrowers have the option, at any time
upon 10 Business Days prior written notice to Agent, to terminate this Agreement
and terminate the Commitments hereunder by repaying to Agent all of the
Obligations in full. The foregoing notwithstanding, (a) Borrowers may rescind
termination notices relative to proposed payments in full of the Obligations
with the proceeds of third party Indebtedness if the closing for such issuance
or incurrence does not happen on or before the date of the proposed termination
(in which case, a new notice shall be required to be sent in connection with any
subsequent termination), and (b) Borrowers may extend the date of termination at
any time with the consent of Agent (which consent shall not be unreasonably
withheld or delayed), but, in any event, no later than the Maturity Date.
4.    REPRESENTATIONS AND WARRANTIES.
In order to induce the Lender Group to enter into this Agreement, each Borrower
makes the following representations and warranties to the Lender Group which
shall be true, correct, and complete, in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are


- 29 -

--------------------------------------------------------------------------------





qualified or modified by materiality in the text thereof), as of the Closing
Date, and shall be true, correct, and complete, in all material respects (except
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof), as of the date of the making of each Revolving Loan (or other
extension of credit) made thereafter, as though made on and as of the date of
such Revolving Loan (or other extension of credit) (except to the extent that
such representations and warranties relate solely to an earlier date, in which
case such representations and warranties shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of such earlier date) and such
representations and warranties shall survive the execution and delivery of this
Agreement:
4.1.    Due Organization and Qualification; Subsidiaries.
(a)    Each Loan Party (i) is duly organized and existing and in good standing
under the laws of the jurisdiction of its organization, (ii) is qualified to do
business in any state where the failure to be so qualified could reasonably be
expected to result in a Material Adverse Effect, and (iii) has all requisite
power and authority to own and operate its properties, to carry on its business
as now conducted and as proposed to be conducted, to enter into the Loan
Documents to which it is a party and to carry out the transactions contemplated
thereby. No Loan Party is an EEA Financial Institution.
(b)    Set forth on Schedule 4.1(b) (as such Schedule may be updated from time
to time to reflect changes resulting from transactions permitted under this
Agreement) is a complete and accurate description of the authorized Equity
Interests of each Borrower, by class, and, as of the Closing Date, a description
of the number of shares of each such class that are issued and outstanding. No
Borrower is subject to any obligation (contingent or otherwise) to repurchase or
otherwise acquire or retire any shares of its Equity Interests or any security
convertible into or exchangeable for any of its Equity Interests.
(c)    Set forth on Schedule 4.1(c) (as such Schedule may be updated from time
to time to reflect changes resulting from transactions permitted under this
Agreement), is a complete and accurate list of the Loan Parties' direct and
indirect Subsidiaries, showing: (i) the number of shares of each class of common
and preferred Equity Interests authorized for each of such Subsidiaries, and
(ii) the number and the percentage of the outstanding shares of each such class
owned directly or indirectly by Administrative Borrower. All of the outstanding
Equity Interests of each such Subsidiary has been validly issued and is fully
paid and non-assessable.
(d)    Except as set forth on Schedule 4.1(d), there are no subscriptions,
options, warrants, or calls relating to any shares of any Borrower's or any of
its Subsidiaries' Equity Interests, including any right of conversion or
exchange under any outstanding security or other instrument.
4.2.    Due Authorization; No Conflict.
(a)    As to each Loan Party, the execution, delivery, and performance by such
Loan Party of the Loan Documents to which it is a party have been duly
authorized by all necessary action on the part of such Loan Party.
(b)    As to each Loan Party, the execution, delivery, and performance by such
Loan Party of the Loan Documents to which it is a party do not and will not (i)
violate any material provision of federal, state, or local law or regulation
applicable to any Loan Party or its Subsidiaries, the Governing Documents of any
Loan Party or its Subsidiaries, or any order, judgment, or decree of any court
or other Governmental Authority binding on any Loan Party or its Subsidiaries,
(ii) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under any Material Contract of any Loan Party
or its Subsidiaries where any such conflict, breach or default could
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect, (iii) result in or require the creation or imposition of any
Lien of any nature whatsoever upon any assets of any Loan Party, other than
Permitted Liens, or (iv) require any approval of any holder of Equity Interests
of a Loan Party or any approval or consent of any Person under any Material
Contract of any Loan Party, other than consents or approvals that have been
obtained and


- 30 -

--------------------------------------------------------------------------------





that are still in force and effect and except, in the case of Material
Contracts, for consents or approvals, the failure to obtain could not
individually or in the aggregate reasonably be expected to cause a Material
Adverse Effect.
4.3.    Governmental Consents. The execution, delivery, and performance by each
Loan Party of the Loan Documents to which such Loan Party is a party and the
consummation of the transactions contemplated by the Loan Documents do not and
will not require any registration with, consent, or approval of, or notice to,
or other action with or by, any Governmental Authority, other than
registrations, consents, approvals, notices, or other actions that have been
obtained and that are still in force and effect and except for filings and
recordings with respect to the Collateral to be made, or otherwise delivered to
Agent for filing or recordation, as of the Closing Date.
4.4.    Binding Obligations; Perfected Liens.
(a)    Each Loan Document has been duly executed and delivered by each Loan
Party that is a party thereto and is the legally valid and binding obligation of
such Loan Party, enforceable against such Loan Party in accordance with its
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors' rights generally.
(b)    Agent's Liens are validly created, perfected (other than (i) in respect
of motor vehicles that are subject to a certificate of title, (ii) money, (iii)
letter-of-credit rights (other than supporting obligations, (iv) commercial tort
claims (other than those that, by the terms of the Guaranty and Security
Agreement, are required to be perfected), and (v) any Deposit Accounts and
Securities Accounts not subject to a Control Agreement as permitted by Section
7(k)(iv) of the Guaranty and Security Agreement, and subject only to the filing
of financing statements and the recordation of the Mortgages, in each case, in
the appropriate filing offices), and first priority Liens, subject only to
Permitted Liens which are non-consensual Permitted Liens, permitted purchase
money Liens, or the interests of lessors under Capital Leases.
4.5.    Title to Assets; No Encumbrances. Each of the Loan Parties and its
Subsidiaries has (a) good, sufficient and legal title to (in the case of fee
interests in Real Property), (b) valid leasehold interests in (in the case of
leasehold interests in real or personal property), and (c) good and marketable
title to (in the case of all other personal property), all of their respective
assets reflected in their most recent financial statements delivered pursuant to
Section 5.1, in each case except for assets disposed of since the date of such
financial statements to the extent permitted hereby. All of such assets are free
and clear of Liens except for Permitted Liens.
4.6.    Litigation.
(a)    There are no actions, suits, or proceedings pending or, to the knowledge
of any Borrower, after due inquiry, threatened in writing against a Loan Party
or any of its Subsidiaries that either individually or in the aggregate could
reasonably be expected to result in a Material Adverse Effect.
(b)    Schedule 4.6 sets forth a complete and accurate description, with respect
to each of the actions, suits, or proceedings with asserted liabilities in
excess of, or that could reasonably be expected to result in liabilities in
excess of, $4,000,000 that, as of the Closing Date, is pending or, to the
knowledge of any Borrower, after due inquiry, threatened against a Loan Party or
any of its Subsidiaries, of (i) the parties to such actions, suits, or
proceedings, (ii) the nature of the dispute that is the subject of such actions,
suits, or proceedings, (iii) the procedural status, as of the Closing Date, with
respect to such actions, suits, or proceedings, and (iv) whether any liability
of the Loan Parties' and their Subsidiaries in connection with such actions,
suits, or proceedings is covered by insurance.
4.7.    Compliance with Laws. No Loan Party nor any of its Subsidiaries (a) is
in violation of any applicable laws, rules, regulations, executive orders, or
codes (including Environmental Laws) that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect, or (b) is
subject to or in default with respect to any final judgments, writs,
injunctions, decrees, rules or regulations of any court or any federal, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect.


- 31 -

--------------------------------------------------------------------------------





4.8.    No Material Adverse Effect. All historical financial statements relating
to the Loan Parties and their Subsidiaries that have been delivered by Borrowers
to Agent have been prepared in accordance with GAAP (except, in the case of
unaudited financial statements, for the lack of footnotes and being subject to
year-end audit adjustments) and present fairly in all material respects, the
Loan Parties' and their Subsidiaries' consolidated financial condition as of the
date thereof and results of operations for the period then ended. Since October
3, 2015, no event, circumstance, or change has occurred that has or could
reasonably be expected to result in a Material Adverse Effect with respect to
the Loan Parties and their Subsidiaries.
4.9.    Solvency.
(a)    Each Loan Party is Solvent.
(b)    No transfer of property is being made by any Loan Party and no obligation
is being incurred by any Loan Party in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of such Loan Party.
4.10.    Employee Benefits.
(a)    Except as set forth on Schedule 4.10, no Loan Party, none of their
Subsidiaries, nor any of their ERISA Affiliates maintains or contributes to any
Benefit Plan.
(b)    Each Loan Party and each of the ERISA Affiliates has complied in all
material respects with ERISA, the IRC and all applicable laws regarding each
Employee Benefit Plan.
(c)    Each Employee Benefit Plan is, and has been, maintained in substantial
compliance with ERISA, the IRC, all applicable laws and the terms of each such
Employee Benefit Plan.
(d)    Each Employee Benefit Plan that is intended to qualify under Section
401(a) of the IRC has received a favorable determination letter from the
Internal Revenue Service or an application for such letter is currently being
processed by the Internal Revenue Service. To the best knowledge of each Loan
Party and the ERISA Affiliates after due inquiry, nothing has occurred which
would prevent, or cause the loss of, such qualification.
(e)    No liability to the PBGC (other than for the payment of current premiums
which are not past due) by any Loan Party or ERISA Affiliate has been incurred
or is expected by any Loan Party or ERISA Affiliate to be incurred with respect
to any Pension Plan.
(f)    No Notification Event exists or has occurred in the past six (6) years.
(g)    Except as set forth on Schedule 4.10, no Loan Party or ERISA Affiliate
sponsors, maintains, or contributes to any Employee Benefit Plan, including,
without limitation, any such plan maintained to provide benefits to former
employees of such entities that may not be terminated by any Loan Party or ERISA
Affiliate in its sole discretion at any time without material liability.
(h)    No Loan Party or ERISA Affiliate has provided any security under Section
436 of the IRC.
4.11.    Environmental Condition. Except as set forth on Schedule 4.11 or in the
Information Certificate (as such term is defined in the Existing Loan
Agreement), (a) to each Borrower's knowledge, no Loan Party's nor any of its
Subsidiaries' properties or assets has ever been used by a Loan Party, its
Subsidiaries, or by previous owners or operators in the disposal of, or to
produce, store, handle, treat, release, or transport, any Hazardous Materials,
where such disposal, production, storage, handling, treatment, release or
transport was in violation, in any material respect, of any applicable
Environmental Law, (b) to each Borrower's knowledge, after due inquiry, no Loan
Party's nor any of its Subsidiaries' properties or assets has ever been
designated or identified in any manner pursuant to any environmental protection
statute as a Hazardous Materials disposal site, (c) no Loan Party nor any of its
Subsidiaries


- 32 -

--------------------------------------------------------------------------------





has received notice that a Lien arising under any Environmental Law has attached
to any revenues or to any Real Property owned or operated by a Loan Party or its
Subsidiaries, and (d) no Loan Party nor any of its Subsidiaries nor any of their
respective facilities or operations is subject to any outstanding written order,
consent decree, or settlement agreement with any Person relating to any
Environmental Law or Environmental Liability that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
4.12.    Complete Disclosure. All factual information taken as a whole (other
than forward-looking information and projections and information of a general
economic nature and general information about Borrowers' industry) furnished by
or on behalf of a Loan Party or its Subsidiaries in writing to Agent or any
Lender (including all information contained in the Schedules hereto or in the
other Loan Documents) for purposes of or in connection with this Agreement or
the other Loan Documents, and all other such factual information taken as a
whole (other than forward-looking information and projections and information of
a general economic nature and general information about Borrowers' industry)
hereafter furnished by or on behalf of a Loan Party or its Subsidiaries in
writing to Agent or any Lender will be, true and accurate, in all material
respects, on the date as of which such information is dated or certified and not
incomplete by omitting to state any fact necessary to make such information
(taken as a whole) not misleading in any material respect at such time in light
of the circumstances under which such information was provided. The Projections
delivered to Agent on March 23, 2016 represent, and as of the date on which any
other Projections are delivered to Agent, such additional Projections represent,
Borrowers' good faith estimate, on the date such Projections are delivered, of
the Loan Parties' and their Subsidiaries' future performance for the periods
covered thereby based upon assumptions believed by Borrowers to be reasonable at
the time of the delivery thereof to Agent (it being understood that such
Projections are subject to significant uncertainties and contingencies, many of
which are beyond the control of the Loan Parties and their Subsidiaries, and no
assurances can be given that such Projections will be realized, and although
reflecting Borrowers' good faith estimate, projections or forecasts based on
methods and assumptions which Borrowers believed to be reasonable at the time
such Projections were prepared, are not to be viewed as facts, and that actual
results during the period or periods covered by the Projections may differ
materially from projected or estimated results). For purposes of this Section
4.12, information that is disclosed in a Form 10-K, 10-Q, 8-K or definitive
proxy materials filed by Delta shall be determined to have been disclosed to
Agent and Lenders.
4.13.    Patriot Act. To the extent applicable, each Loan Party is in
compliance, in all material respects, with the (a) Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, and (b) Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism (USA PATRIOT Act of 2001) (the "Patriot Act"). No part of
the proceeds of the loans made hereunder will be used by any Loan Party or any
of their Affiliates, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.
4.14.    Indebtedness. Set forth on Schedule 4.14 is a true and complete list of
all Indebtedness of each Loan Party and each of its Subsidiaries constituting
Permitted Indebtedness under clause (b) of the definition thereof outstanding
immediately prior to the Closing Date that is to remain outstanding immediately
after giving effect to the closing hereunder on the Closing Date and such
Schedule accurately sets forth the aggregate principal amount of such
Indebtedness as of the Closing Date.
4.15.    Payment of Taxes. Except as otherwise permitted under Section 5.5, all
tax returns and reports of each Loan Party and its Subsidiaries required to be
filed by any of them have been timely filed, and all taxes shown on such tax
returns to be due and payable and all assessments, fees and other governmental
charges upon a Loan Party and its Subsidiaries and upon their respective assets,
income, businesses and franchises that are due and payable have been paid when
due and payable. Each Loan Party and each of its Subsidiaries have made adequate
provision in accordance with GAAP for all taxes not yet due and payable. No
Borrower knows of any proposed tax assessment against a Loan Party or any of its
Subsidiaries that is not being actively contested by such Loan Party or such
Subsidiary diligently, in good faith, and by appropriate proceedings; provided
such reserves or other appropriate provisions, if any, as shall be required in
conformity with GAAP shall have been made or provided therefor.


- 33 -

--------------------------------------------------------------------------------





4.16.    Margin Stock. No Loan Party nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
the proceeds of the loans made to Borrowers will be used to purchase or carry
any Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any Margin Stock or for any purpose that violates the provisions of
Regulation T, U or X of the Board of Governors.
4.17.    Governmental Regulation. No Loan Party nor any of its Subsidiaries is
subject to regulation under the Federal Power Act or the Investment Company Act
of 1940 or under any other federal or state statute or regulation which may
limit its ability to incur Indebtedness or which may otherwise render all or any
portion of the Obligations unenforceable. No Loan Party nor any of its
Subsidiaries is a "registered investment company" or a company "controlled" by a
"registered investment company" or a "principal underwriter" of a "registered
investment company" as such terms are defined in the Investment Company Act of
1940.
4.18.    OFAC. No Loan Party nor any of its Subsidiaries is in violation of any
of the country or list based economic and trade sanctions administered and
enforced by OFAC. No Loan Party nor any of its Subsidiaries (a) is a Sanctioned
Person or a Sanctioned Entity, (b) has its assets located in Sanctioned
Entities, or (c) derives revenues from investments in, or transactions with
Sanctioned Persons or Sanctioned Entities. No proceeds of any loan made
hereunder will be used to fund any operations in, finance any investments or
activities in, or make any payments to, a Sanctioned Person or a Sanctioned
Entity.
4.19.    Employee and Labor Matters. There is (i) no unfair labor practice
complaint pending or, to the knowledge of any Borrower, threatened against any
Borrower or its Subsidiaries before any Governmental Authority and no grievance
or arbitration proceeding pending or threatened against any Borrower or its
Subsidiaries which arises out of or under any collective bargaining agreement
and that could reasonably be expected to result in a material liability, (ii) no
strike, labor dispute, slowdown, stoppage or similar action or grievance pending
or threatened in writing against any Borrower or its Subsidiaries that could
reasonably be expected to result in a material liability, or (iii) to the
knowledge of any Borrower, after due inquiry, no union representation question
existing with respect to the employees of any Borrower or its Subsidiaries and
no union organizing activity taking place with respect to any of the employees
of any Borrower or its Subsidiaries. None of any Borrower or its Subsidiaries
has incurred any liability or obligation under the Worker Adjustment and
Retraining Notification Act or similar state law, which remains unpaid or
unsatisfied. The hours worked and payments made to employees of each Borrower
and its Subsidiaries have not been in violation of the Fair Labor Standards Act
or any other applicable legal requirements, except to the extent such violations
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect. All material payments due from any Borrower or its
Subsidiaries on account of wages and employee health and welfare insurance and
other benefits have been paid or accrued as a liability on the books of
Borrowers, except where the failure to do so could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.
4.20.    Leases. Each Loan Party and its Subsidiaries enjoy peaceful and
undisturbed possession under all leases material to their business and to which
they are parties or under which they are operating, and, subject to Permitted
Protests, all of such material leases are valid and subsisting and no material
default by the applicable Loan Party or its Subsidiaries exists under any of
them.
4.21.    Eligible Accounts. As to each Account that is identified by Borrowers
as an Eligible Account in a Borrowing Base Certificate submitted to Agent, such
Account is (a) a bona fide existing payment obligation of the applicable Account
Debtor created by the sale and delivery of Inventory or the rendition of
services to such Account Debtor in the ordinary course of the Borrowers'
business, (b) owed to a Borrower without any known defenses, disputes, offsets,
counterclaims, or rights of return or cancellation, and (c) not excluded as
ineligible by virtue of one or more of the excluding criteria (other than any
Agent-discretionary criteria) set forth in the definition of Eligible Accounts.


- 34 -

--------------------------------------------------------------------------------





4.22.    Eligible Inventory. As to each item of Inventory that is identified by
Borrowers as Eligible Finished Goods Inventory, Eligible In-Transit Inventory,
or Eligible Raw Materials Inventory in a Borrowing Base Certificate submitted to
Agent, such Inventory is (a) of merchantable quality and (b) not excluded as
ineligible by virtue of one or more of the excluding criteria (other than any
Agent-discretionary criteria) set forth in the definition of Eligible Inventory
(in the case of Eligible In-Transit Inventory, after giving effect to any
exclusions therefrom specified in the definition of Eligible In-Transit
Inventory).
4.23.    Location of Collateral. The Inventory of Borrowers and their
Subsidiaries is not stored with a bailee, warehouseman, or similar party and is
located only at, or in-transit between, the locations identified on Schedule
4.23 (as such Schedule may be updated pursuant to Section 5.14), and each
Borrower's chief executive office is listed on Schedule 4.23.
4.24.    Inventory Records. Each Loan Party keeps correct and accurate records
itemizing and describing the type, quality, and quantity of its and its
Subsidiaries' Inventory and the book value thereof.
4.25.    Hedge Agreements. On each date that any Hedge Agreement is executed by
any Hedge Provider, Borrower and each other Loan Party satisfy all eligibility,
suitability and other requirements under the Commodity Exchange Act (7 U.S.C. §
1, et seq., as in effect from time to time) and the Commodity Futures Trading
Commission regulations.
4.26.    Material Contracts. Set forth on Schedule 4.26 (as such Schedule may be
updated from time to time in accordance herewith) is a reasonably detailed
description of the Material Contracts of each Loan Party and its Subsidiaries as
of the most recent date on which Borrowers provided the Compliance Certificate
pursuant to Section 5.1; provided, that Borrowers may amend Schedule 4.26 to add
additional Material Contracts so long as such amendment occurs by written notice
to Agent on the date that Borrowers provide the Compliance Certificate. Except
for matters which, either individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect, each Material Contract
(other than those that have expired at the end of their normal terms) (a) is in
full force and effect and is binding upon and enforceable against the applicable
Loan Party or its Subsidiary and, to each Borrower’s knowledge, after due
inquiry, each other Person that is a party thereto in accordance with its terms,
(b) has not been otherwise amended or modified (other than amendments or
modifications permitted by Section 6.6(b)), and (c) is not in default due to the
action or inaction of the applicable Loan Party or its Subsidiary.
4.27.    Anti-Corruption Laws. Each Borrower and Subsidiary has conducted its
business in accordance with applicable anti-corruption laws and has instituted
and maintained policies and procedures designed to promote and achieve
compliance with such laws.
5.    AFFIRMATIVE COVENANTS.
Each Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations:
5.1.    Financial Statements, Reports, Certificates. Borrowers (a) will deliver
to Agent, with copies to each Lender, each of the financial statements, reports,
and other items set forth on Schedule 5.1 no later than the times specified
therein, (b) agree that no Subsidiary of a Loan Party will have a fiscal year
different from that of Administrative Borrower, (c) agree to maintain a system
of accounting that enables Borrowers to produce financial statements in
accordance with GAAP, and (d) agree that they will, and will cause each other
Loan Party to, (i) keep a reporting system that shows all additions, sales,
claims, returns, and allowances with respect to their and their Subsidiaries'
sales, and (ii) maintain their billing systems and practices substantially as in
effect as of the Closing Date and shall only make material modifications thereto
with notice to, and with the consent of, Agent.


- 35 -

--------------------------------------------------------------------------------





5.2.    Reporting. Borrowers (a) will deliver to Agent (and if so requested by
Agent, with copies for each Lender) each of the reports set forth on Schedule
5.2 at the times specified therein, and (b) agree to use commercially reasonable
efforts in cooperation with Agent to facilitate and implement a system of
electronic collateral reporting in order to provide electronic reporting of each
of the items set forth on such Schedule.
5.3.    Existence. Except as otherwise permitted under Section 6.3 or Section
6.4, each Borrower will, and will cause each of its Subsidiaries to, at all
times preserve and keep in full force and effect such Person's valid existence
and good standing in its jurisdiction of organization and, except as could not
reasonably be expected to result in a Material Adverse Effect, good standing
with respect to all other jurisdictions in which it is qualified to do business
and any rights, franchises, permits, licenses, accreditations, authorizations,
or other approvals material to their businesses. Borrowers shall give Agent
thirty (30) days prior written notice of any proposed change in any Borrower's
name, which notice shall set forth the new name and Borrowers shall deliver to
Agent a copy of the amendment to the Certificate of Incorporation or Certificate
of Organization (as applicable) of such Borrower providing for the name change
certified by the Secretary of State of the jurisdiction of incorporation or
organization of such Borrower as soon as it is available. Each Borrower further
agrees, on behalf of itself and its Subsidiaries, that nothing herein shall
authorize any Borrower or any Subsidiary of a Borrower to convert from a
corporation to a limited liability company or from a limited liability company
to a corporation, as the case may be, unless, in each such case, Borrowers shall
have given at least ninety (90) days prior written notice of such conversion to
Agent, Agent shall have concluded that, under Applicable Law, such conversion
shall not (x) detrimentally affect the enforceability of the Loan Documents
against the Borrower to be so converted (the "Converting Borrower") or the Liens
in favor of Agent against the Property of the Converting Borrower, or (y) affect
in any way the Converting Borrower's Obligations that were incurred prior to
giving effect to such conversion, and Borrowers shall have taken all such
actions as Agent may request in its discretion to maintain the perfection and
priority of any Liens of Agent that would otherwise be affected thereby and to
ensure the enforceability of the Obligations against such Converting Borrower.
5.4.    Maintenance of Properties. Each Borrower will, and will cause each of
its Subsidiaries to, maintain and preserve all of its assets that are necessary
or useful in the proper conduct of its business in good working order and
condition, ordinary wear, tear, casualty, and condemnation and Permitted
Dispositions excepted.
5.5.    Taxes. Each Borrower will, and will cause each of its Subsidiaries to,
pay in full before delinquency or before the expiration of any extension period
all material governmental assessments and taxes imposed, levied, or assessed
against it, or any of its assets or in respect of any of its income, businesses,
or franchises, except to the extent that the validity of such governmental
assessment or tax is the subject of a Permitted Protest.
5.6.    Insurance. Each Borrower will, and will cause each of its Subsidiaries
to, at Borrowers' expense, maintain insurance respecting each of each Borrower's
and its Subsidiaries' assets wherever located, covering liabilities, losses or
damages as are customarily are insured against by other Persons engaged in same
or similar businesses and similarly situated and located, including flood
insurance, as applicable. All such policies of insurance shall be with
financially sound and reputable insurance companies acceptable to Agent (it
being agreed that, as of the Closing Date, C.N.A., AGCS Marine Insurance Company
and Travelers are acceptable to Agent) and in such amounts as is carried
generally in accordance with sound business practice by companies in similar
businesses similarly situated and located and, in any event, in amount,
adequacy, and scope reasonably satisfactory to Agent (it being agreed that the
amount, adequacy, and scope of the policies of insurance of Borrowers in effect
as of the Closing Date are acceptable to Agent). All property insurance policies
covering the Collateral are to be made payable to Agent for the benefit of Agent
and the Lenders, as their interests may appear, in case of loss, pursuant to a
standard loss payable endorsement with a standard non-contributory "lender" or
"secured party" clause and are to contain such other provisions as Agent may
reasonably require to fully protect the Lenders' interest in the Collateral and
to any payments to be made under such policies. All certificates of property and
general liability insurance are to be delivered to Agent, with the loss payable
(but only in respect of Collateral) and additional insured endorsements in favor
of Agent and shall provide for not less than 30 days (10 days in the case of
non-payment) prior written notice to Agent of the exercise of any right of
cancellation. If any Borrower or its Subsidiaries fails to maintain such
insurance, Agent may arrange for such insurance, but at Borrowers' expense and
without any responsibility on Agent's part for obtaining the insurance, the
solvency of the insurance companies, the adequacy of the coverage, or the
collection of claims. Borrowers shall give Agent prompt


- 36 -

--------------------------------------------------------------------------------





notice of any loss exceeding $2,500,000 covered by their or their Subsidiaries'
casualty or business interruption insurance. Upon the occurrence and during the
continuance of an Event of Default, Agent shall have the sole right to file
claims under any property and general liability insurance policies in respect of
the Collateral, to receive, receipt and give acquittance for any payments that
may be payable thereunder, and to execute any and all endorsements, receipts,
releases, assignments, reassignments or other documents that may be necessary to
effect the collection, compromise or settlement of any claims under any such
insurance policies.
5.7.    Inspection.
(a)    Each Borrower will, and will cause each of its Subsidiaries to, permit
Agent, any Lender, and each of their respective duly authorized representatives
or agents to visit any of its properties and inspect any of its assets or books
and records, to examine and make copies of its books and records, and to discuss
its affairs, finances, and accounts with, and to be advised as to the same by,
its officers and employees (provided an authorized representative of a Borrower
shall be allowed to be present) at such reasonable times and intervals as Agent
or any Lender, as applicable, may designate and, so long as no Default or Event
of Default has occurred and is continuing, with reasonable prior notice to
Borrowers and during regular business hours.
(b)    Subject to the reimbursement limitations set forth in Section 2.10(c),
each Borrower will, and will cause each of its Subsidiaries to, permit Agent and
each of its duly authorized representatives or agents to conduct appraisals and
valuations at such reasonable times and intervals as Agent may designate.
5.8.    Compliance with Laws. Each Borrower will, and will cause each of its
Subsidiaries to, comply with the requirements of all applicable laws, rules,
regulations, and orders of any Governmental Authority, other than laws, rules,
regulations, and orders the non-compliance with which, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
5.9.    Environmental. Each Borrower will, and will cause each of its
Subsidiaries to,
(a)    Keep any property either owned or operated by any Borrower or its
Subsidiaries free of any Environmental Liens or post bonds or other financial
assurances sufficient to satisfy the obligations or liability evidenced by such
Environmental Liens,
(b)    Comply, in all material respects, with Environmental Laws and provide to
Agent documentation of such compliance which Agent reasonably requests,
(c)    Promptly notify Agent of any release of which any Borrower has knowledge
of a Hazardous Material in any reportable quantity from or onto property owned
or operated by any Borrower or its Subsidiaries and take any Remedial Actions
required to abate said release or otherwise to come into compliance, in all
material respects, with applicable Environmental Law, and
(d)    Promptly, but in any event within 5 Business Days of its receipt thereof,
provide Agent with written notice of any of the following: (i) notice that an
Environmental Lien has been filed against any of the real or personal property
of a Borrower or its Subsidiaries, (ii) commencement of any Environmental Action
or written notice that an Environmental Action will be filed against a Borrower
or its Subsidiaries, and (iii) written notice of a violation, citation, or other
administrative order from a Governmental Authority.
5.10.    Disclosure Updates. Each Borrower will, promptly and in no event later
than 5 Business Days after obtaining knowledge thereof, notify Agent if any
written information, exhibit, or report furnished to Agent or the Lenders
contained, at the time it was furnished, any untrue statement of a material fact
or omitted to state any material fact necessary to make the statements contained
therein not misleading in light of the circumstances in which made. The
foregoing to the contrary notwithstanding, any notification pursuant to the
foregoing provision will not cure or remedy the effect of the prior untrue
statement of a material fact or omission of any material fact nor shall any such
notification have the effect of amending or modifying this Agreement or any of
the Schedules hereto.


- 37 -

--------------------------------------------------------------------------------





5.11.    Formation of Subsidiaries. Each Borrower will, at the time that any
Loan Party forms any Acquisition Subsidiary or acquires any Acquisition Target
after the Closing Date, concurrently with such formation or acquisition (or such
later date as permitted by Agent in its sole discretion) (a) cause such new
Subsidiary to provide to Agent a joinder to this Agreement and to the Guaranty
and Security Agreement, together with such other security agreements (including
mortgages with respect to any Real Property owned in fee of such new
Subsidiary), as well as appropriate financing statements (and with respect to
all property subject to a mortgage, fixture filings), all in form and substance
reasonably satisfactory to Agent (including being sufficient to grant Agent a
first priority Lien (subject to Permitted Liens) in and to the assets of such
newly formed or acquired Subsidiary); provided, that the joinder to the Guaranty
and Security Agreement, and such other security agreements shall not be required
to be provided to Agent with respect to any Subsidiary of any Borrower that is a
CFC if providing such agreements would result in adverse tax consequences or the
costs to the Loan Parties of providing such guaranty or such security agreements
are unreasonably excessive (as determined by Agent in consultation with
Borrowers) in relation to the benefits to Agent and the Lenders of the security
or guarantee afforded thereby, (b) provide, or cause the applicable Loan Party
to provide, to Agent a pledge agreement (or an addendum to the Guaranty and
Security Agreement) and appropriate certificates and powers or financing
statements, pledging all of the direct or beneficial ownership interest in such
new Subsidiary in form and substance reasonably satisfactory to Agent; provided,
that only 65% of the total outstanding voting Equity Interests of any first tier
Subsidiary of a Borrower that is a CFC (and none of the Equity Interests of any
Subsidiary of such CFC) shall be required to be pledged if pledging a greater
amount would result in adverse tax consequences or the costs to the Loan Parties
of providing such pledge are unreasonably excessive (as determined by Agent in
consultation with Borrowers) in relation to the benefits to Agent and the
Lenders of the security afforded thereby (which pledge, if reasonably requested
by Agent, shall be governed by the laws of the jurisdiction of such Subsidiary),
and (c) provide to Agent all other documentation, including one or more opinions
of counsel reasonably satisfactory to Agent, which, in its opinion, is
appropriate with respect to the execution and delivery of the applicable
documentation referred to above (including policies of title insurance or other
documentation with respect to all Real Property owned in fee and subject to a
mortgage). Any document, agreement, or instrument executed or issued pursuant to
this Section 5.11 shall constitute a Loan Document.
5.12.    Further Assurances. Each Borrower will, and will cause each of the
other Loan Parties to, at any time upon the reasonable request of Agent, execute
or deliver to Agent any and all financing statements, fixture filings, security
agreements, pledges, assignments, mortgages, deeds of trust, opinions of
counsel, and all other documents (the "Additional Documents") that Agent may
reasonably request in form and substance reasonably satisfactory to Agent, to
create, perfect, and continue perfected or to better perfect Agent's Liens in
all of the assets of each Borrower and its Subsidiaries (whether now owned or
hereafter arising or acquired, tangible or intangible, real or personal), to
create and perfect Liens in favor of Agent in any Real Property acquired by any
Borrower or any other Loan Party, and in order to fully consummate all of the
transactions contemplated hereby and under the other Loan Documents; provided
that the foregoing shall not apply to any Subsidiary of a Borrower that is a CFC
if providing such documents would result in adverse tax consequences or the
costs to the Loan Parties of providing such documents are unreasonably excessive
(as determined by Agent in consultation with Borrowers) in relation to the
benefits to Agent and the Lenders of the security afforded thereby. To the
maximum extent permitted by applicable law, if any Borrower or any other Loan
Party refuses or fails to execute or deliver any reasonably requested Additional
Documents within a reasonable period of time following the request to do so,
each Borrower and each other Loan Party hereby authorizes Agent to execute any
such Additional Documents in the applicable Loan Party's name and authorizes
Agent to file such executed Additional Documents in any appropriate filing
office. In furtherance of, and not in limitation of, the foregoing, each Loan
Party shall take such actions as Agent may reasonably request from time to time
to ensure that the Obligations are guaranteed by the Guarantors and are secured
by substantially all of the assets of each Borrower and its Subsidiaries,
including all of the outstanding Equity Interests of each Borrower and its
Subsidiaries (subject to exceptions and limitations contained in the Loan
Documents with respect to CFCs).


- 38 -

--------------------------------------------------------------------------------





5.13.    Lender Meetings. Borrowers will, within 90 days after the close of each
fiscal year of Administrative Borrower, at the request of Agent or of the
Required Lenders and upon reasonable prior notice, hold a meeting (at a mutually
agreeable location and time or, at the option of Agent, by conference call) with
all Lenders who choose to attend such meeting at which meeting shall be reviewed
the financial results of the previous fiscal year and the financial condition of
Borrowers and their Subsidiaries and the projections presented for the current
fiscal year of Administrative Borrower.
5.14.    Location of Collateral. Each Borrower will, and will cause each of its
Subsidiaries to, keep Collateral only (a) at the locations identified on
Schedule 4.23 or (b) on consignment in accordance with Section 6.13, and their
chief executive offices only at the locations identified on Schedule 4.23;
provided, that Borrowers may amend Schedule 4.23 so long as such amendment
occurs by written notice to Agent not less than 15 days prior to the date on
which such Inventory is moved to such new location or such chief executive
office is relocated and so long as such new location is within the continental
United States.
5.15.    Compliance with ERISA and the IRC. In addition to and without limiting
the generality of Section 5.8, (a) comply in all material respects with
applicable provisions of ERISA and the IRC with respect to all Employee Benefit
Plans, (b) without the prior written consent of Agent and the Required Lenders,
not take any action or fail to take action the result of which could result in a
Loan Party or ERISA Affiliate incurring a material liability to the PBGC or to a
Multiemployer Plan (other than to pay contributions or premiums payable in the
ordinary course), (c) allow any facts or circumstances to exist with respect to
one or more Employee Benefit Plans that, in the aggregate, reasonably could be
expected to result in a Material Adverse Effect, (d) not participate in any
prohibited transaction that could result in other than a de minimis civil
penalty excise tax, fiduciary liability or correction obligation under ERISA or
the IRC, (e) operate each Employee Benefit Plan in such a manner that will not
incur any material tax liability under the IRC (including Section 4980B of the
IRC), and (e) furnish to Agent upon Agent's written request such additional
information about any Employee Benefit Plan for which any Loan Party or ERISA
Affiliate could reasonably expect to incur any material liability. With respect
to each Pension Plan (other than a Multiemployer Plan) except as could not
reasonably be expected to result in liability to the Loan Parties, the Loan
Parties and the ERISA Affiliates shall (i) satisfy in full and in a timely
manner, without incurring any late payment or underpayment charge or penalty and
without giving rise to any Lien, all of the contribution and funding
requirements of the IRC and of ERISA, and (ii) pay, or cause to be paid, to the
PBGC in a timely manner, without incurring any late payment or underpayment
charge or penalty, all premiums required pursuant to ERISA.
5.16.    Bank Products. Maintain their primary depository and treasury
management relationships with Wells Fargo or one or more of its Affiliates at
all times during the term of the Agreement.
5.17.    Hedge Agreements. Borrower agrees that it shall offer to Wells Fargo or
one or more of its Affiliates the first opportunity to bid for all Hedge
Agreements to be entered into by any Loan Party or any of its Subsidiaries
during the term of the Agreement.
5.18.    Material Contracts. Contemporaneously with the delivery of each
Compliance Certificate pursuant to Section 5.1, Borrowers will provide Agent
with copies of (a) each Material Contract entered into since the delivery of the
previous Compliance Certificate, and (b) each material amendment or modification
of any Material Contract entered into since the delivery of the previous
Compliance Certificate.
5.19.    Anti-Corruption Laws. Conduct its business in compliance with
applicable anti-corruption laws and maintain policies and procedures designed to
promote and achieve compliance with such laws.
6.    NEGATIVE COVENANTS.
Each Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations:


- 39 -

--------------------------------------------------------------------------------





6.1.    Indebtedness. Each Borrower will not, and will not permit any of its
Subsidiaries to create, incur, assume, suffer to exist, guarantee, or otherwise
become or remain, directly or indirectly, liable with respect to any
Indebtedness, except for Permitted Indebtedness.
6.2.    Liens. Each Borrower will not, and will not permit any of its
Subsidiaries to create, incur, assume, or suffer to exist, directly or
indirectly, any Lien on or with respect to any of its assets, of any kind,
whether now owned or hereafter acquired, or any income or profits therefrom,
except for Permitted Liens.
6.3.    Restrictions on Fundamental Changes. Each Borrower will not, and will
not permit any of its Subsidiaries to,
(a)    enter into any merger, consolidation, reorganization, or
recapitalization, or reclassify its Equity Interests, except for (i) any merger
between Loan Parties, provided, that a Borrower must be the surviving entity of
any such merger to which it is a party, and (ii) mergers of an Acquisition
Subsidiary into, or consolidations of an Acquisition Subsidiary with, an
Acquisition Target in connection with a Permitted Acquisition;
(b)    liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution), except for (i) the liquidation or dissolution of Immaterial
Subsidiaries, (ii) the liquidation or dissolution of a Loan Party (other than
any Borrower) or any of its wholly-owned Subsidiaries so long as all of the
assets (including any interest in any Equity Interests) of such liquidating or
dissolving Loan Party or Subsidiary are transferred to a Loan Party that is not
liquidating or dissolving, or (iii) the liquidation or dissolution of a
Subsidiary of any Borrower that is not a Loan Party (other than any such
Subsidiary the Equity Interests of which (or any portion thereof) is subject to
a Lien in favor of Agent) so long as all of the assets of such liquidating or
dissolving Subsidiary are transferred to a Subsidiary of a Borrower that is not
liquidating or dissolving, or
(c)    suspend or cease operating a substantial portion of its or their
business, except as permitted pursuant to clauses (a) or (b) above or in
connection with a transaction permitted under Section 6.4.
6.4.    Disposal of Assets. Other than Permitted Dispositions or transactions
expressly permitted by Sections 6.3 or 6.9, each Borrower will not, and will not
permit any of its Subsidiaries to convey, sell, lease, license, assign,
transfer, or otherwise dispose of (or enter into an agreement to convey, sell,
lease, license, assign, transfer, or otherwise dispose of) any of its or their
assets.
6.5.    Nature of Business. Each Borrower will not, and will not permit any of
its Subsidiaries to make any change in the nature of its or their business as
described in Schedule 6.5 or acquire any properties or assets that are not
reasonably related to the conduct of such business activities; provided, that
the foregoing shall not prevent any Borrower and its Subsidiaries from engaging
in any business that is reasonably related or ancillary to their business.
6.6.    Prepayments and Amendments. Each Borrower will not, and will not permit
any of its Subsidiaries to,
(a)    Except in connection with Refinancing Indebtedness permitted by Section
6.1,
(i)    optionally prepay, redeem, defease, purchase, or otherwise acquire any
Indebtedness of any Borrower or its Subsidiaries, other than (A) the Obligations
in accordance with this Agreement, and (B) Permitted Intercompany Advances, or
(ii)    make any payment on account of Indebtedness that has been contractually
subordinated in right of payment to the Obligations if such payment is not
permitted at such time under the subordination terms and conditions, or
(b)    Directly or indirectly, amend, modify, or change any of the terms or
provisions of


- 40 -

--------------------------------------------------------------------------------





(i)    any agreement, instrument, document, indenture, or other writing
evidencing or concerning Permitted Indebtedness other than (A) the Obligations
in accordance with this Agreement, (B) Permitted Intercompany Advances, and (C)
Indebtedness permitted under clauses (c), (h), (j) and (k) of the definition of
Permitted Indebtedness,
(ii)    the Governing Documents of any Loan Party or any of its Subsidiaries if
the effect thereof, either individually or in the aggregate, could reasonably be
expected to be materially adverse to the interests of the Lenders, or
(iii)    any Material Contract except to the extent that such amendment,
modification, or change could not, individually or in the aggregate, reasonably
be expected to be materially adverse to the interests of the Lenders.
6.7.    Restricted Payments. Each Borrower will not, and will not permit any of
its Subsidiaries to make any Restricted Payment; provided, that, so long as it
is permitted by law, and so long as no Default or Event of Default shall have
occurred and be continuing or would result therefrom,
(a)    any Subsidiary of such Borrower may pay dividends to such Borrower;
(b)    such Borrower may pay cash dividends or distributions and may repurchase
its Qualified Equity Interests consisting of common stock from funds legally
available therefor to its shareholders from time to time not consisting of Net
Cash Proceeds of Permitted Sale-Leaseback Transactions, provided that, (i) as of
the date of any such payment or repurchase and after giving pro forma effect
thereto, Borrowers shall have Availability on such date, and Average
Availability for the thirty (30) day period immediately preceding such date, of
not less than 15% of the lesser of the Maximum Revolver Amount and the Borrowing
Base, (ii) the aggregate amount of such cash dividends, distributions or
repurchases after the date of this Agreement made pursuant to this clause (b)
does not exceed $10,000,000 plus fifty percent (50%) of such Borrower's
cumulative Net Income for the period from April 3, 2016 to the date of
determination; (iii) Agent shall have received at least five (5) days prior to
any payment or prior to Borrower providing or modifying any instructions to
carry out any repurchase(s), a certificate signed by such Borrower's chief
financial officer (A) setting forth such Borrower's Net Income for the period
beginning on April 3, 2016 and ending on the last day of such Borrower's most
recently completed fiscal quarter, and (B) certifying that such dividend,
distribution or repurchase is not in violation of applicable law or any other
agreement to which such Borrower is a party or by which such Borrower or its
property is bound, and (iv) as of the date of any such payment or repurchase and
after giving pro forma effect thereto, no Default or Event of Default shall
exist; and
(c)    such Borrower may pay cash dividends or distributions and may repurchase
its Qualified Equity Interests consisting of common stock from funds legally
available therefor solely consisting of Net Cash Proceeds of Permitted
Sale-Leaseback Transactions provided, that (i) such funds are in excess of the
subject Real Property's contribution to clause (c) of the Borrowing Base, (ii)
as of the date of any such payment or repurchase and after giving pro forma
effect thereto, Borrowers shall have Availability plus Net Cash Proceeds of
Permitted Sale-Leaseback Transactions consummated not more than 30 days prior to
such date of determination, on such date, and Average Availability for the
thirty (30) day period immediately preceding such date plus Net Cash Proceeds of
Permitted Sale-Leaseback Transactions consummated not more than 30 days prior to
such date of determination, of not less than 15% of the lesser of the Maximum
Revolver Amount and the Borrowing Base, (iii) the aggregate amount of such cash
dividends, distributions or repurchases after the date of this Agreement made
pursuant to this clause (c) does not exceed $10,000,000; (iv) Agent shall have
received at least five (5) days prior to any payment or prior to Borrower
providing or modifying any instructions to carry out any repurchase(s), a
certificate signed by such Borrower's chief financial officer certifying that
such dividend, distribution or repurchase is not in violation of applicable law
or any other agreement to which such Borrower is a party or by which such
Borrower or its property is bound, (v) all such cash dividends, distributions or
repurchases are consummated within 12 months of the closing of the subject
Permitted Sale-Leaseback Transaction, and (vi) as of the date of any such
payment or repurchase and after giving pro forma effect thereto, no Default or
Event of Default shall exist.


- 41 -

--------------------------------------------------------------------------------





6.8.    Accounting Methods. Each Borrower will not, and will not permit any of
its Subsidiaries to modify or change its fiscal year or its method of accounting
(other than as may be required to conform to GAAP).
6.9.    Investments. Each Borrower will not, and will not permit any of its
Subsidiaries to, directly or indirectly, make or acquire any Investment or incur
any liabilities (including contingent obligations) for or in connection with any
Investment except for Permitted Investments.
6.10.    Transactions with Affiliates. Each Borrower will not, and will not
permit any of its Subsidiaries to, directly or indirectly, enter into or permit
to exist any transaction with any Affiliate of any Borrower or any of its
Subsidiaries except for:
(a)    transactions between such Borrower or its Subsidiaries, on the one hand,
and any Affiliate of such Borrower or its Subsidiaries, on the other hand, so
long as such transactions (i) are in the ordinary course of and pursuant to the
reasonable requirements of such Borrower's business, and (ii) are no less
favorable, taken as a whole, to such Borrower or its Subsidiaries, as
applicable, than would be obtained in an arm's length transaction with a
non-Affiliate,
(b)    so long as it has been approved by such Borrower's or its applicable
Subsidiary's board of directors (or comparable governing body) in accordance
with applicable law, any indemnity provided for the benefit of directors (or
comparable managers) of such Borrower or its applicable Subsidiary,
(c)    so long as it has been approved by such Borrower's or its applicable
Subsidiary's board of directors (or comparable governing body) in accordance
with applicable law, the payment of reasonable compensation (including equity
awards), severance, or employee benefit arrangements to employees, officers, and
outside directors of such Borrower and its Subsidiaries in the ordinary course
of business and consistent with industry practice,
(d)    transactions permitted by Section 6.3, Section 6.7, Section 6.9 or any
Permitted Intercompany Advance,
(e)    payments by such Borrower to a CFC for (A) actual and necessary
reasonable out-of-pocket administrative, operating and capital expenditures of
such CFC for the business of such Borrower as presently conducted in the
ordinary course of business (including lease payments, payroll, insurance,
franchise taxes and similar items), provided, that, the amount of all such
payments in respect of capital expenditures shall not exceed $10,000,000 in the
aggregate in any fiscal year of such Borrower, and (B) actual and necessary
reasonable out-of-pocket legal, accounting, insurance (including premiums for
such insurance), marketing, payroll and similar types of services paid for by
such CFC in the ordinary course of its business as conducted as of the date
hereof or as the same may be directly attributable to such Borrower; provided,
that, (1) such expenses are in the ordinary course of and pursuant to the
reasonable requirements of such Borrower's business as conducted on the date
hereof, and (2) to the extent such expenses are payable to such CFC, such
expenses shall be payable upon terms no less favorable to such Borrower, than
such Borrower, could obtain in a comparable arm's length transaction with a
Person who is not an Affiliate,
6.11.    Use of Proceeds. Each Borrower will not, and will not permit any of its
Subsidiaries to use any letter of credit issued hereunder or the proceeds of any
loan made hereunder for any purpose other than (a) on the Closing Date, to pay
the fees, costs, and expenses incurred in connection with this Agreement, the
other Loan Documents, and the transactions contemplated hereby and thereby, in
each case, as set forth in the Funds Flow Agreement, and (b) thereafter,
consistent with the terms and conditions hereof, for their lawful and permitted
purposes (including that no part of the proceeds of the loans made to Borrowers
will be used to purchase or carry any such Margin Stock, to extend credit to
others for the purpose of purchasing or carrying any such Margin Stock, for any
purpose that violates the provisions of Regulation T, U or X of the Board of
Governors, for any purpose that would breach the U.S. Foreign Corrupt Practices
Act of 1977, UK Bribery Act 2010 or similar law in any jurisdiction, or to fund
any operations in, finance any investments or activities in, or make any
payments to, a Sanctioned Person or a Sanctioned Entity.).


- 42 -

--------------------------------------------------------------------------------





6.12.    Limitation on Issuance of Equity Interests. Except (a) for the issuance
and sale by any Borrower of Qualified Equity Interests of such Borrower after
the date hereof; provided, that, (i) Agent shall have received not less than ten
(10) Business Days prior written notice of such issuance and sale by such
Borrower, which notice shall specify the parties to whom such shares are to be
sold, the terms of such sale, the total amount which it is anticipated will be
realized from the issuance and sale of such stock and the net cash proceeds
which it is anticipated will be received by such Borrower from such sale, (ii)
the terms of such Qualified Equity Interests, and the terms and conditions of
the purchase and sale thereof, shall not include any terms that include any
limitation on the right of any Borrower to request or receive Loans or Letters
of Credit or the right of any Borrower to amend or modify any of the terms and
conditions of this Agreement or any of the other Loan Documents or otherwise in
any way relate to or affect the arrangements of Borrowers with Agent or Lenders
or are more restrictive or burdensome to any Borrower than the terms of any
Qualified Equity Interests in effect on the date hereof, and (ii) as of the date
of such issuance and sale and after giving effect thereto, no Default or Event
of Default shall exist or have occurred, and (b) the issuance of Qualified
Equity Interests of any Borrower consisting, of common stock pursuant to a stock
option plan, 401(k) plan, or incentive stock award plan of such Borrower for the
benefit of its employees, directors and consultants, provided, that, in no event
shall such Borrower be required to issue, or shall such Borrower issue,
Qualified Equity Interests pursuant to such stock option plan, 401(k) plan, or
incentive stock award plan which would result in an Event of Default, each
Borrower will not, and will not permit any of its Subsidiaries to issue or sell
or enter into any agreement or arrangement for the issuance or sale of any of
its Equity Interests.
6.13.    Inventory with Bailees.
(a)    Each Borrower will not, and will not permit any of its Subsidiaries to
store its Inventory at any time with a bailee, warehouseman, or similar party
(other than a consignee) unless such bailee, warehouseman or similar party has
delivered a Collateral Access Agreement to Agent in form and substance
reasonably satisfactory to Agent.
(b)    Each Borrower will not, and will not permit any of its Subsidiaries to
consign any Inventory, unless (i) such Inventory satisfies all of the conditions
to constitute Eligible Finished Goods Inventory except that such Inventory is on
consignment, (ii) other than with respect to the Existing Consignees, the
applicable consignee shall have executed and delivered a consignment agreement,
in form and scope acceptable to Agent, either granting the applicable Borrower
and its assigns a purchase money Lien and security interest in, or waiving any
claim by such consignee to any ownership interest or security interest or Lien
in, all such Inventory that is consigned by such Borrower to such consignee,
together with the cash and non-cash proceeds thereof, (iii) the applicable
Borrower shall have filed of record, with such consignee's authorization, a UCC
financing statement, in form acceptable to Agent, naming such consignee as
debtor and such Borrower as secured party, covering such consigned Inventory and
the cash and non-cash proceeds thereof in all appropriate filing locations for
the perfection of a first priority security interest and Lien in such consigned
Inventory and the cash and non-cash proceeds thereof, (iv) after the filing of
such financing statements, the applicable Borrower shall have conducted searches
of all filings made against such consignee in such filing offices and delivered
an authenticated notification to each holder of a conflicting security interest
in such consigned Inventory, which shall confirm that the security interest in
the consigned Inventory in favor of such Borrower, together with the cash and
non-cash proceeds thereof, is a first priority Lien, (v) Agent shall have
received a copy of the consignment agreement, the filed UCC financing
statements, the UCC searches and the authenticated notifications referred to in
clauses (c) and (d) above, and the applicable Borrower shall have taken such
other action as Agent may have requested in connection with such consignee, and
(vi) other than with respect to the Existing Consignees, the creditworthiness of
such consignee is acceptable to Agent, in Agent's discretion.


- 43 -

--------------------------------------------------------------------------------





6.14.    Employee Benefits. Each Borrower will not, and will not permit any of
its Subsidiaries to:
(a)    Terminate, or permit any ERISA Affiliate to terminate, any Pension Plan
in a manner, or take any other action with respect to any Plan, which could
reasonably be expected to result in any liability of any Loan Party or ERISA
Affiliate to the PBGC.
(b)    Fail to make, or permit any ERISA Affiliate to fail to make, full payment
when due of all amounts which, under the provisions of any Benefit Plan,
agreement relating thereto or applicable Law, any Loan Party or ERISA Affiliate
is required to pay if such failure could reasonably be expected to have a
Material Adverse Effect.
(c)    Permit to exist, or allow any ERISA Affiliate to permit to exist, any
accumulated funding deficiency within the meaning of section 302 of ERISA or
section 412 of the Code, whether or not waived, with respect to any Plan which
exceeds $2,500,000 with respect to all Pension Plans in the aggregate.
(d)    Acquire, or permit any ERISA Affiliate to acquire, an interest in any
Person that causes such Person to become an ERISA Affiliate with respect to a
Loan Party or with respect to any ERISA Affiliate if such Person sponsors,
maintains or contributes to, or at any time in the six-year period preceding
such acquisition has sponsored, maintained, or contributed to any Pension Plan
that is not any Multiemployer Plan unless (i) the acquisition of such interest
is made in connection with a Permitted Acquisition, (ii) such Pension Plan does
not have any accumulated funding deficiency within the meaning of section 302 of
ERISA or section 412 of the Code, and (iii) contributions to such Pension Plan
have not exceeded $100,000 in any year during the six-year period preceding the
acquisition of such interest.
(e)    Contribute to or assume an obligation to contribute to, or permit any
ERISA Affiliate to contribute to or assume an obligation to contribute to, any
Multiemployer Plan not set forth on Schedule 4.10, or acquire, or permit any
ERISA Affiliate to acquire, an interest in any Person that causes such Person to
become an ERISA Affiliate with respect to a Loan Party or with respect to any
ERISA Affiliate if such Person sponsors, maintains or contributes to, or at any
time in the six-year period preceding such acquisition has sponsored,
maintained, or contributed to any Multiemployer Plan.
(f)    Amend, or permit any ERISA Affiliate to amend, a Pension Plan resulting
in a material increase in current liability such that a Loan Party or ERISA
Affiliate is required to provide security to such Plan under the IRC.
6.15.    OFAC. Each Borrower will not, and will not permit any of its
Subsidiaries to (a) be in violation of any of the country or list based economic
and trade sanctions administered and enforced by OFAC, (b) be a Sanctioned
Person or a Sanctioned Entity, (c) have any assets located in Sanctioned
Entities, or (d) derive revenues from investments in, or transactions with,
Sanctioned Persons or Sanctioned Entities.
7.    FINANCIAL COVENANTS.
Each Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations, commencing on the date on
which a Financial Covenant Period begins and measured as of the end of the
fiscal month immediately preceding the date on which a Financial Covenant Period
first begins and as of each fiscal month end thereafter during such Financial
Covenant Period, Borrowers will:
(a)    Fixed Charge Coverage Ratio. Have a Fixed Charge Coverage Ratio, measured
on a fiscal month-end basis, tested for the twelve fiscal (12) month period
ending on such date, of not less than 1.10 to 1.00.
8.    EVENTS OF DEFAULT.
Any one or more of the following events shall constitute an event of default
(each, an "Event of Default") under this Agreement:


- 44 -

--------------------------------------------------------------------------------





8.1.    Payments. If Borrowers fail to pay when due and payable, or when
declared due and payable, (a) all or any portion of the Obligations consisting
of interest, fees, or charges due the Lender Group, reimbursement of Lender
Group Expenses, or other amounts (other than any portion thereof constituting
principal) constituting Obligations (including any portion thereof that accrues
after the commencement of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any such Insolvency
Proceeding), and such failure continues for a period of 3 Business Days, (b) all
or any portion of the principal of the Loans, or (c) any amount payable to
Issuing Bank in reimbursement of any drawing under a Letter of Credit;
8.2.    Covenants. If any Loan Party or any of its Subsidiaries:
(a)    fails to perform or observe any covenant or other agreement contained in
any of (i) Sections 5.1, 5.2, 5.3 (solely if any Borrower is not in good
standing in its jurisdiction of organization), 5.6, 5.7 (solely if any Borrower
refuses to allow Agent or its representatives or agents to visit any Borrower's
properties, inspect its assets or books or records, examine and make copies of
its books and records, or discuss Borrowers' affairs, finances, and accounts
with officers and employees of any Borrower), 5.10, 5.11, 5.13, 5.14, 5.16 or
5.17 of this Agreement, (ii) Section 6 of this Agreement, (iii) Section 7 of
this Agreement, or (iv) Section 7 of the Guaranty and Security Agreement, and,
solely in connection with failures with respect to Section 5.1(a), such failure
continues for a period of 2 Business Days after the earlier of (i) the date on
which such failure shall first become known to any officer of any Borrower or
(ii) the date on which written notice thereof is given to Borrowers by Agent;
(b)    fails to perform or observe any covenant or other agreement contained in
any of Sections 5.3 (other than if any Borrower is not in good standing in its
jurisdiction of organization), 5.4, 5.5, 5.8, and 5.12 of this Agreement and
such failure continues for a period of 10 days after the earlier of (i) the date
on which such failure shall first become known to any officer of any Borrower or
(ii) the date on which written notice thereof is given to Borrowers by Agent; or
(c)    fails to perform or observe any covenant or other agreement contained in
this Agreement, or in any of the other Loan Documents, in each case, other than
any such covenant or agreement that is the subject of another provision of this
Section 8 (in which event such other provision of this Section 8 shall govern),
and such failure continues for a period of 30 days after the earlier of (i) the
date on which such failure shall first become known to any officer of any
Borrower or (ii) the date on which written notice thereof is given to Borrowers
by Agent;
8.3.    Judgments. If one or more judgments, orders, or awards for the payment
of money involving an aggregate amount of $2,500,000, or more (except to the
extent fully covered (other than to the extent of customary deductibles) by
insurance pursuant to which the insurer has not denied coverage) is entered or
filed against a Loan Party or any of its Subsidiaries, or with respect to any of
their respective assets, and either (a) there is a period of 30 consecutive days
at any time after the entry of any such judgment, order, or award during which
(1) the same is not discharged, satisfied, vacated, or appealed (and bonded
pending appeal, if so required as a condition of such appeal), or (2) a stay of
enforcement thereof is not in effect, or (b) enforcement proceedings are
commenced upon such judgment, order, or award;
8.4.    Voluntary Bankruptcy, etc. If an Insolvency Proceeding is commenced by a
Loan Party or any of its Subsidiaries;
8.5.    Involuntary Bankruptcy, etc. If an Insolvency Proceeding is commenced
against a Loan Party or any of its Subsidiaries and any of the following events
occur: (a) such Loan Party or such Subsidiary consents to the institution of
such Insolvency Proceeding against it, (b) the petition commencing the
Insolvency Proceeding is not timely controverted, (c) the petition commencing
the Insolvency Proceeding is not dismissed within 60 calendar days of the date
of the filing thereof, (d) an interim trustee is appointed to take possession of
all or any substantial portion of the properties or assets of, or to operate all
or any substantial portion of the business of, such Loan Party or its
Subsidiary, or (e) an order for relief shall have been issued or entered
therein;


- 45 -

--------------------------------------------------------------------------------





8.6.    Default Under Other Agreements. If there is a default in one or more
agreements to which a Loan Party or any of its Subsidiaries is a party with one
or more third Persons relative to a Loan Party's or any of its Subsidiaries'
Indebtedness involving an aggregate amount of $5,000,000 or more, and such
default (a) occurs at the final maturity of the obligations thereunder, or (b)
results in a right by such third Person, irrespective of whether exercised, to
accelerate the maturity of such Loan Party's or its Subsidiary's obligations
thereunder;
8.7.    Representations, etc. If any warranty, representation, certificate,
statement, or Record made herein or in any other Loan Document or delivered in
writing to Agent or any Lender in connection with this Agreement or any other
Loan Document proves to be untrue in any material respect (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of the date of issuance or making or deemed making thereof;
8.8.    Guaranty. If the obligation of any Guarantor under the guaranty
contained in the Guaranty and Security Agreement is limited or terminated by
operation of law or by such Guarantor (other than in accordance with the terms
of this Agreement);
8.9.    Security Documents. If the Guaranty and Security Agreement or any other
Loan Document that purports to create a Lien, shall, for any reason, fail or
cease to create a valid and perfected and, except to the extent of Permitted
Liens which are non-consensual Permitted Liens, permitted purchase money Liens
or the interests of lessors under Capital Leases, first priority Lien on the
Collateral covered thereby, except (a) as a result of a disposition of the
applicable Collateral in a transaction permitted under this Agreement, (b) with
respect to Collateral the aggregate value of which, for all such Collateral,
does not exceed at any time, $2,500,000, or (c) as the result of an action or
failure to act on the part of Agent;
8.10.    Loan Documents. The validity or enforceability of any Loan Document
shall at any time for any reason (other than solely as the result of an action
or failure to act on the part of Agent) be declared to be null and void, or a
proceeding shall be commenced by a Loan Party or its Subsidiaries, or by any
Governmental Authority having jurisdiction over a Loan Party or its
Subsidiaries, seeking to establish the invalidity or unenforceability thereof,
or a Loan Party or its Subsidiaries shall deny that such Loan Party or its
Subsidiaries has any liability or obligation purported to be created under any
Loan Document; or
8.11.    Change of Control. A Change of Control shall occur, whether directly or
indirectly.
8.12.    ERISA. The occurrence of any of the following events: (a) any Loan
Party or ERISA Affiliate fails to make full payment when due of all amounts
which any Loan Party or ERISA Affiliate is required to pay as contributions,
installments, or otherwise to or with respect to a Pension Plan or Multiemployer
Plan, and such failure could reasonably be expected to result in liability in
excess of $2,500,000, (b) an accumulated funding deficiency or funding shortfall
in excess of $2,500,000 occurs or exists, whether or not waived, with respect to
any Pension Plan, individually or in the aggregate, (c) a Notification Event,
which could reasonably be expected to result in liability in excess of
$2,500,000, either individually or in the aggregate, or (d) any Loan Party or
ERISA Affiliate completely or partially withdraws from one or more Multiemployer
Plans and incurs Withdrawal Liability in excess of $2,500,000 in the aggregate,
or fails to make any Withdrawal Liability payment when due.
9.    RIGHTS AND REMEDIES.
9.1.    Rights and Remedies. Upon the occurrence and during the continuation of
an Event of Default, Agent may, and, at the instruction of the Required Lenders,
shall (in each case under clauses (a) or (b) by written notice to Borrowers), in
addition to any other rights or remedies provided for hereunder or under any
other Loan Document or by applicable law, do any one or more of the following:
(a)    (i) declare the principal of, and any and all accrued and unpaid interest
and fees in respect of, the Loans and all other Obligations (other than the Bank
Product Obligations), whether evidenced by this Agreement or by any of the other
Loan Documents to be immediately due and payable, whereupon the same shall
become and be


- 46 -

--------------------------------------------------------------------------------





immediately due and payable and Borrowers shall be obligated to repay all of
such Obligations in full, without presentment, demand, protest, or further
notice or other requirements of any kind, all of which are hereby expressly
waived by each Borrower, and (ii) direct Borrowers to provide (and Borrowers
agree that upon receipt of such notice Borrowers will provide) Letter of Credit
Collateralization to Agent to be held as security for Borrowers' reimbursement
obligations for drawings that may subsequently occur under issued and
outstanding Letters of Credit;
(b)    declare the Commitments terminated, whereupon the Commitments shall
immediately be terminated together with (i) any obligation of any Revolving
Lender to make Revolving Loans, (ii) the obligation of the Swing Lender to make
Swing Loans, and (iii) the obligation of Issuing Bank to issue Letters of
Credit; and
(c)    exercise all other rights and remedies available to Agent or the Lenders
under the Loan Documents, under applicable law, or in equity.
The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to Borrowers or any other Person or any act
by the Lender Group, the Commitments shall automatically terminate and the
Obligations (other than the Bank Product Obligations), inclusive of the
principal of, and any and all accrued and unpaid interest and fees in respect
of, the Loans and all other Obligations (other than the Bank Product
Obligations), whether evidenced by this Agreement or by any of the other Loan
Documents, shall automatically become and be immediately due and payable and
Borrowers shall automatically be obligated to repay all of such Obligations in
full (including Borrowers being obligated to provide (and Borrowers agree that
they will provide) (1) Letter of Credit Collateralization to Agent to be held as
security for Borrowers' reimbursement obligations in respect of drawings that
may subsequently occur under issued and outstanding Letters of Credit and (2)
Bank Product Collateralization to be held as security for Borrowers' or their
Subsidiaries' obligations in respect of outstanding Bank Products), without
presentment, demand, protest, or notice or other requirements of any kind, all
of which are expressly waived by Borrowers.
9.2.    Remedies Cumulative. The rights and remedies of the Lender Group under
this Agreement, the other Loan Documents, and all other agreements shall be
cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity. No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Event of Default shall be deemed a
continuing waiver. No delay by the Lender Group shall constitute a waiver,
election, or acquiescence by it.
10.    WAIVERS; INDEMNIFICATION.
10.1.    Demand; Protest; etc. Except as otherwise set forth in Section 8.2,
each Borrower waives demand, protest, notice of protest, notice of default or
dishonor, notice of payment and nonpayment, nonpayment at maturity, release,
compromise, settlement, extension, or renewal of documents, instruments, chattel
paper, and guarantees at any time held by the Lender Group on which any Borrower
may in any way be liable.
10.2.    The Lender Group's Liability for Collateral. Each Borrower hereby
agrees that: (a) so long as Agent complies with its obligations, if any, under
the Code, the Lender Group shall not in any way or manner be liable or
responsible for: (i) the safekeeping of the Collateral, (ii) any loss or damage
thereto occurring or arising in any manner or fashion from any cause, (iii) any
diminution in the value thereof, or (iv) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other Person, and (b) all risk of
loss, damage, or destruction of the Collateral shall be borne by Borrowers.
10.3.    Indemnification. Each Borrower shall pay, indemnify, defend, and hold
the Agent-Related Persons, the Lender-Related Persons, and each Participant
(each, an "Indemnified Person") harmless (to the fullest extent permitted by
law) from and against any and all claims, demands, suits, actions,
investigations, proceedings, liabilities, fines, costs, penalties, and damages,
and all reasonable fees and disbursements of attorneys, experts, or consultants
and all other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), at any time asserted


- 47 -

--------------------------------------------------------------------------------





against, imposed upon, or incurred by any of them (a) in connection with or as a
result of or related to the execution and delivery (provided that Borrowers
shall not be liable for costs and expenses (including attorneys' fees) of any
Lender (other than Wells Fargo) incurred in advising, structuring, drafting,
reviewing, administering or syndicating the Loan Documents), enforcement,
performance, or administration (including any restructuring or workout with
respect hereto) of this Agreement, any of the other Loan Documents, or the
transactions contemplated hereby or thereby or the monitoring of Borrowers' and
their Subsidiaries' compliance with the terms of the Loan Documents (provided,
that the indemnification in this clause (a) shall not extend to (i) disputes
solely between or among the Lenders that do not involve any acts or omissions of
any Loan Party, or (ii) disputes solely between or among the Lenders and their
respective Affiliates that do not involve any acts or omissions of any Loan
Party; it being understood and agreed that the indemnification in this clause
(a) shall extend to Agent (but not the Lenders) relative to disputes between or
among Agent on the one hand, and one or more Lenders, or one or more of their
Affiliates, on the other hand, or (iii) any Taxes or any costs attributable to
Taxes, which shall be governed by Section 16), (b) with respect to any actual or
prospective investigation, litigation, or proceeding related to this Agreement,
any other Loan Document, the making of any Loans or issuance of any Letters of
Credit hereunder, or the use of the proceeds of the Loans or the Letters of
Credit provided hereunder (irrespective of whether any Indemnified Person is a
party thereto), or any act, omission, event, or circumstance in any manner
related thereto, and (c) in connection with or arising out of any presence or
release of Hazardous Materials at, on, under, to or from any assets or
properties owned, leased or operated by any Borrower or any of its Subsidiaries
or any Environmental Actions, Environmental Liabilities or Remedial Actions
related in any way to any such assets or properties of any Borrower or any of
its Subsidiaries (each and all of the foregoing, the "Indemnified Liabilities").
The foregoing to the contrary notwithstanding, no Borrower shall have any
obligation to any Indemnified Person under this Section 10.3 with respect to any
Indemnified Liability that a court of competent jurisdiction finally determines
to have resulted from the gross negligence or willful misconduct of such
Indemnified Person or its officers, directors, employees, attorneys, or agents.
This provision shall survive the termination of this Agreement and the repayment
in full of the Obligations. If any Indemnified Person makes any payment to any
other Indemnified Person with respect to an Indemnified Liability as to which
Borrowers were required to indemnify the Indemnified Person receiving such
payment, the Indemnified Person making such payment is entitled to be
indemnified and reimbursed by Borrowers with respect thereto. WITHOUT
LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO EACH INDEMNIFIED PERSON WITH
RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN PART ARE CAUSED BY OR
ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH INDEMNIFIED PERSON OR OF ANY
OTHER PERSON.
11.    NOTICES.
Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or telefacsimile. In the case of notices or
demands to any Borrower or Agent, as the case may be, they shall be sent to the
respective address set forth below:
If to any Borrower:
c/o Delta Apparel, Inc.
 
322 South Main Street
 
Greenville, South Carolina 29601
 
Attn: Justin M. Grow, General Counsel
 
Fax No. (864) 232-5199
 
 
If to Agent:
Wells Fargo Bank, National Association
 
1100 Abernathy Road, Suite 1600
 
Atlanta, Georgia 30328
 
Attn: Delta Apparel Loan Administration
 
Fax No.: (770) 698-8324



- 48 -

--------------------------------------------------------------------------------





with copies to:
Parker, Hudson, Rainer & Dobbs LLP
 
303 Peachtree St. NE, Suite 3600
 
Atlanta, Georgia 30308
 
Attn: Douglas A. Nail, Esq.
 
Fax No.: (678) 533-7773



Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party. All notices or demands sent in accordance with this Section 11, shall be
deemed received on the earlier of the date of actual receipt or 3 Business Days
after the deposit thereof in the mail; provided, that (a) notices sent by
overnight courier service shall be deemed to have been given when received, (b)
notices by facsimile shall be deemed to have been given when sent (except that,
if not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient) and (c) notices by electronic mail shall be deemed received upon the
sender's receipt of an acknowledgment from the intended recipient (such as by
the "return receipt requested" function, as available, return email or other
written acknowledgment).
12.
CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION.

(a)    THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO, AND ANY
CLAIMS, CONTROVERSIES OR DISPUTES ARISING HEREUNDER OR THEREUNDER OR RELATED
HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF GEORGIA.
(b)    THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION
WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED
ONLY IN THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS
LOCATED IN THE COUNTY OF FULTON, STATE OF GEORGIA; PROVIDED, THAT ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
AGENT'S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING
SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH
BORROWER AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE EXTENT PERMITTED
UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM
NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 12(b).
(c)    TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH BORROWER AND EACH
MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS, IF ANY, TO A
JURY TRIAL OF ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION DIRECTLY OR
INDIRECTLY BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS (EACH A
"CLAIM"). EACH BORROWER AND EACH MEMBER OF THE LENDER GROUP REPRESENT THAT EACH
HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF
LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.


- 49 -

--------------------------------------------------------------------------------





(d)    EACH BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF
FULTON AND THE STATE OF GEORGIA, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
AGENT OR ANY MEMBER OF THE LENDER GROUP MAY OTHERWISE HAVE TO BRING ANY ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY
LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(e)    NO CLAIM MAY BE MADE BY ANY LOAN PARTY AGAINST THE AGENT, THE SWING
LENDER, ANY OTHER LENDER, ISSUING BANK, ANY BANK PRODUCT PROVIDER, OR ANY
AFFILIATE, DIRECTOR, OFFICER, EMPLOYEE, COUNSEL, REPRESENTATIVE, AGENT, OR
ATTORNEY-IN-FACT OF ANY OF THEM FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL,
PUNITIVE OR EXEMPLARY DAMAGES OR LOSSES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES)
IN RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY
ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT, OR ANY ACT, OMISSION, OR EVENT OCCURRING IN CONNECTION
THEREWITH, AND EACH LOAN PARTY HEREBY WAIVES, RELEASES, AND AGREES NOT TO SUE
UPON ANY CLAIM FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN
OR SUSPECTED TO EXIST IN ITS FAVOR.


13.    ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.
13.1.    Assignments and Participations.
(a)    (i)    Subject to the conditions set forth in clause (a)(ii) below, any
Lender may assign and delegate all or any portion of its rights and duties under
the Loan Documents (including the Obligations owed to it and its Commitments) to
one or more assignees so long as such prospective assignee is an Eligible
Transferee (each, an "Assignee"), with the prior written consent (such consent
not be unreasonably withheld or delayed) of:
(A)    Borrowers; provided, that no consent of Borrowers shall be required (1)
if an Event of Default has occurred and is continuing, or (2) in connection with
an assignment to a Person that is a Lender or an Affiliate (other than natural
persons) of a Lender; provided further, that Borrowers shall be deemed to have
consented to a proposed assignment unless they object thereto by written notice
to Agent within 5 Business Days after having received notice thereof; and
(B)    Agent, Swing Lender, and Issuing Bank.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    no assignment may be made to a natural person,
(B)    no assignment may be made to a Loan Party or any Affiliate of a Loan
Party,
(C)    the amount of the Commitments and the other rights and obligations of the
assigning Lender hereunder and under the other Loan Documents subject to each
such assignment (determined as of the date the Assignment and Acceptance with
respect to such assignment is delivered to Agent) shall be in a minimum


- 50 -

--------------------------------------------------------------------------------





amount (unless waived by Agent) of $5,000,000 (except such minimum amount shall
not apply to (I) an assignment or delegation by any Lender to any other Lender,
an Affiliate of any Lender, or a Related Fund of such Lender or (II) a group of
new Lenders, each of which is an Affiliate of each other or a Related Fund of
such new Lender to the extent that the aggregate amount to be assigned to all
such new Lenders is at least $5,000,000),
(D)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender's rights and obligations under this Agreement,
(E)    the parties to each assignment shall execute and deliver to Agent an
Assignment and Acceptance; provided, that Borrowers and Agent may continue to
deal solely and directly with the assigning Lender in connection with the
interest so assigned to an Assignee until written notice of such assignment,
together with payment instructions, addresses, and related information with
respect to the Assignee, have been given to Borrowers and Agent by such Lender
and the Assignee,
(F)    unless waived by Agent, the assigning Lender or Assignee has paid to
Agent, for Agent's separate account, a processing fee in the amount of $3,500,
and
(G)    the assignee, if it is not a Lender, shall deliver to Agent an
Administrative Questionnaire in a form approved by Agent (the "Administrative
Questionnaire").
(b)    From and after the date that Agent receives the executed Assignment and
Acceptance and, if applicable, payment of the required processing fee, (i) the
Assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall be a "Lender" and shall have the rights and obligations of a
Lender under the Loan Documents, and (ii) the assigning Lender shall, to the
extent that rights and obligations hereunder and under the other Loan Documents
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights (except with respect to Section 10.3) and be released from any future
obligations under this Agreement (and in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender's rights
and obligations under this Agreement and the other Loan Documents, such Lender
shall cease to be a party hereto and thereto); provided, that nothing contained
herein shall release any assigning Lender from obligations that survive the
termination of this Agreement, including such assigning Lender's obligations
under Section 15 and Section 17.9(a).
(c)    By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Borrower or the
performance or observance by any Borrower of any of its obligations under this
Agreement or any other Loan Document furnished pursuant hereto, (iii) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance,
(iv) such Assignee will, independently and without reliance upon Agent, such
assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement, (v) such
Assignee appoints and authorizes Agent to take such actions and to exercise such
powers under this Agreement and the other Loan Documents as are delegated to
Agent, by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto, and (vi) such Assignee agrees that it will
perform all of the obligations which by the terms of this Agreement are required
to be performed by it as a Lender.
(d)    Immediately upon Agent's receipt of the required processing fee, if
applicable, and delivery of notice to the assigning Lender pursuant to Section
13.1(b), this Agreement shall be deemed to be amended to the extent, but only to
the extent, necessary to reflect the addition of the Assignee and the resulting
adjustment of the


- 51 -

--------------------------------------------------------------------------------





Commitments arising therefrom. The Commitment allocated to each Assignee shall
reduce such Commitments of the assigning Lender pro tanto.
(e)    Any Lender may at any time sell to one or more commercial banks,
financial institutions, or other Persons (a "Participant") participating
interests in all or any portion of its Obligations, its Commitment, and the
other rights and interests of that Lender (the "Originating Lender") hereunder
and under the other Loan Documents; provided, that (i) the Originating Lender
shall remain a "Lender" for all purposes of this Agreement and the other Loan
Documents and the Participant receiving the participating interest in the
Obligations, the Commitments, and the other rights and interests of the
Originating Lender hereunder shall not constitute a "Lender" hereunder or under
the other Loan Documents and the Originating Lender's obligations under this
Agreement shall remain unchanged, (ii) the Originating Lender shall remain
solely responsible for the performance of such obligations, (iii) Borrowers,
Agent, and the Lenders shall continue to deal solely and directly with the
Originating Lender in connection with the Originating Lender's rights and
obligations under this Agreement and the other Loan Documents, (iv) no Lender
shall transfer or grant any participating interest under which the Participant
has the right to approve any amendment to, or any consent or waiver with respect
to, this Agreement or any other Loan Document, except to the extent such
amendment to, or consent or waiver with respect to this Agreement or of any
other Loan Document would (A) extend the final maturity date of the Obligations
hereunder in which such Participant is participating, (B) reduce the interest
rate applicable to the Obligations hereunder in which such Participant is
participating, (C) release all or substantially all of the Collateral or
guaranties (except to the extent expressly provided herein or in any of the Loan
Documents) supporting the Obligations hereunder in which such Participant is
participating, (D) postpone the payment of, or reduce the amount of, the
interest or fees payable to such Participant through such Lender (other than a
waiver of default interest), or (E) decreases the amount or postpones the due
dates of scheduled principal repayments or prepayments or premiums payable to
such Participant through such Lender, (v) no participation shall be sold to a
natural person, (vi) no participation shall be sold to a Loan Party or an
Affiliate of a Loan Party, and (vii) all amounts payable by Borrowers hereunder
shall be determined as if such Lender had not sold such participation, except
that, if amounts outstanding under this Agreement are due and unpaid, or shall
have been declared or shall have become due and payable upon the occurrence of
an Event of Default, each Participant shall be deemed to have the right of set
off in respect of its participating interest in amounts owing under this
Agreement to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under this Agreement. The rights of any
Participant only shall be derivative through the Originating Lender with whom
such Participant participates and no Participant shall have any rights under
this Agreement or the other Loan Documents or any direct rights as to the other
Lenders, Agent, Borrowers, the Collateral, or otherwise in respect of the
Obligations. No Participant shall have the right to participate directly in the
making of decisions by the Lenders among themselves.
(f)    In connection with any such assignment or participation or proposed
assignment or participation or any grant of a security interest in, or pledge
of, its rights under and interest in this Agreement, a Lender may, subject to
the provisions of Section 17.9, disclose all documents and information which it
now or hereafter may have relating to any Borrower and its Subsidiaries and
their respective businesses.
(g)    Any other provision in this Agreement notwithstanding, any Lender may at
any time create a security interest in, or pledge, all or any portion of its
rights under and interest in this Agreement in favor of any Federal Reserve Bank
in accordance with Regulation A of the Federal Reserve Bank or U.S. Treasury
Regulation 31 CFR §203.24, and such Federal Reserve Bank may enforce such pledge
or security interest in any manner permitted under applicable law.
(h)    In the event that a Lender sells participations in the Registered Loan,
such Lender, as a non-fiduciary agent on behalf of Borrowers, shall maintain (or
cause to be maintained) a register on which it enters the name of all
participants in the Registered Loans held by it (and the principal amount (and
stated interest thereon) of the portion of such Registered Loans that is subject
to such participations) (the "Participant Register"). A Registered Loan (and the
Registered Note, if any, evidencing the same) may be participated in whole or in
part only by registration of such participation on the Participant Register (and
each registered note shall expressly so provide). Any participation of such
Registered Loan (and the registered note, if any, evidencing the same) may be
effected only by the registration of such participation on the Participant
Register.


- 52 -

--------------------------------------------------------------------------------





(i)    Agent shall make a copy of the Register (and each Lender shall make a
copy of its Participant Register in the extent it has one) available for review
by Borrowers from time to time as Borrowers may reasonably request.
13.2.    Successors. This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, that no
Borrower may assign this Agreement or any rights or duties hereunder without the
Lenders' prior written consent and any prohibited assignment shall be absolutely
void ab initio. No consent to assignment by the Lenders shall release any
Borrower from its Obligations. A Lender may assign this Agreement and the other
Loan Documents and its rights and duties hereunder and thereunder pursuant to
Section 13.1 and, except as expressly required pursuant to Section 13.1, no
consent or approval by any Borrower is required in connection with any such
assignment.
14.    AMENDMENTS; WAIVERS.
14.1.    Amendments and Waivers.
(a)    No amendment, waiver or other modification of any provision of this
Agreement or any other Loan Document (other than Bank Product Agreements or the
Fee Letter), and no consent with respect to any departure by any Borrower
therefrom, shall be effective unless the same shall be in writing and signed by
the Required Lenders (or by Agent at the written request of the Required
Lenders) and the Loan Parties that are party thereto and then any such waiver or
consent shall be effective, but only in the specific instance and for the
specific purpose for which given; provided, that no such waiver, amendment, or
consent shall, unless in writing and signed by all of the Lenders directly
affected thereby and all of the Loan Parties that are party thereto, do any of
the following:
(i)    increase the amount of or extend the expiration date of any Commitment of
any Lender or amend, modify, or eliminate the last sentence of Section
2.4(c)(i),
(ii)    postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,
(iii)    reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document (except (y) in connection with the
waiver of applicability of Section 2.6(c) (which waiver shall be effective at
the sole discretion of Agent), and (z) that any amendment or modification of
defined terms used in the financial covenants in this Agreement shall not
constitute a reduction in the rate of interest or a reduction of fees for
purposes of this clause (iii)),
(iv)    amend, modify, or eliminate this Section or any provision of this
Agreement providing for consent or other action by all Lenders,
(v)    amend, modify, or eliminate Section 3.1 or 3.2,
(vi)    amend, modify, or eliminate Section 15.11,
(vii)    other than as permitted by Section 15.11, release Agent's Lien in and
to any of the Collateral,
(viii)    amend, modify, or eliminate the definitions of "Required Lenders" or
"Pro Rata Share",
(ix)    contractually subordinate any of Agent's Liens,
(x)    other than in connection with a merger, liquidation, dissolution or sale
of such Person expressly permitted by the terms hereof or the other Loan
Documents, release any Borrower or any Guarantor from


- 53 -

--------------------------------------------------------------------------------





any obligation for the payment of money or consent to the assignment or transfer
by any Borrower or any Guarantor of any of its rights or duties under this
Agreement or the other Loan Documents,
(xi)    amend, modify, or eliminate any of the provisions of Section 2.4(b)(i),
(ii), (iii) or (vii) or Section 2.4(e) or (f), or
(xii)    amend, modify, or eliminate any of the provisions of Section 13.1;
(b)    No amendment, waiver, modification, or consent shall amend, modify,
waive, or eliminate,
(i)    the definition of, or any of the terms or provisions of, the Fee Letter,
without the written consent of Agent and Borrowers (and shall not require the
written consent of any of the Lenders),
(ii)    any provision of Section 15 pertaining to Agent, or any other rights or
duties of Agent under this Agreement or the other Loan Documents, without the
written consent of Agent, Borrowers, and the Required Lenders;
(c)    No amendment, waiver, modification, elimination, or consent shall amend,
without written consent of Agent, Borrowers and the Required Lenders, modify, or
eliminate the definition of Borrowing Base or any of the defined terms
(including the definitions of Eligible Accounts, Eligible Finished Goods
Inventory, Eligible In-Transit Inventory, Eligible Raw Material Inventory and
Eligible Inventory) that are used in such definition to the extent that any such
change results in more credit being made available to Borrowers based upon the
Borrowing Base, but not otherwise, or the definition of Maximum Revolver Amount;
(d)    No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Issuing Bank, or any other rights or duties of Issuing Bank under
this Agreement or the other Loan Documents, without the written consent of
Issuing Bank, Agent, Borrowers, and the Required Lenders;
(e)    No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Swing Lender, or any other rights or duties of Swing Lender under
this Agreement or the other Loan Documents, without the written consent of Swing
Lender, Agent, Borrowers, and the Required Lenders; and
(f)    Anything in this Section 14.1 to the contrary notwithstanding, (i) any
amendment, modification, elimination, waiver, consent, termination, or release
of, or with respect to, any provision of this Agreement or any other Loan
Document that relates only to the relationship of the Lender Group among
themselves, and that does not affect the rights or obligations of any Borrower,
shall not require consent by or the agreement of any Loan Party, and (ii) any
amendment, waiver, modification, elimination, or consent of or with respect to
any provision of this Agreement or any other Loan Document may be entered into
without the consent of, or over the objection of, any Defaulting Lender other
than any of the matters governed by Section 14.1(a)(i) through (iii) that affect
such Lender.
14.2.    Replacement of Certain Lenders.
(a)    If (i) any action to be taken by the Lender Group or Agent hereunder
requires the consent, authorization, or agreement of all Lenders or all Lenders
affected thereby and if such action has received the consent, authorization, or
agreement of the Required Lenders but not of all Lenders or all Lenders affected
thereby, or (ii) any Lender makes a claim for compensation under Section 16,
then Borrowers or Agent, upon at least 5 Business Days prior irrevocable notice,
may permanently replace any Lender that failed to give its consent,
authorization, or agreement (a "Non-Consenting Lender") or any Lender that made
a claim for compensation (a "Tax Lender") with one or more Replacement Lenders,
and the Non-Consenting Lender or Tax Lender, as applicable, shall have no right
to refuse to be replaced hereunder. Such notice to replace the Non-Consenting
Lender or Tax Lender, as applicable, shall specify


- 54 -

--------------------------------------------------------------------------------





an effective date for such replacement, which date shall not be later than 15
Business Days after the date such notice is given.
(b)    Prior to the effective date of such replacement, the Non-Consenting
Lender or Tax Lender, as applicable, and each Replacement Lender shall execute
and deliver an Assignment and Acceptance, subject only to the Non-Consenting
Lender or Tax Lender, as applicable, being repaid in full its share of the
outstanding Obligations (without any premium or penalty of any kind whatsoever,
but including (i) all interest, fees and other amounts that may be due in
payable in respect thereof, and (ii) an assumption of its Pro Rata Share of
participations in the Letters of Credit). If the Non-Consenting Lender or Tax
Lender, as applicable, shall refuse or fail to execute and deliver any such
Assignment and Acceptance prior to the effective date of such replacement, Agent
may, but shall not be required to, execute and deliver such Assignment and
Acceptance in the name or and on behalf of the Non-Consenting Lender or Tax
Lender, as applicable, and irrespective of whether Agent executes and delivers
such Assignment and Acceptance, the Non-Consenting Lender or Tax Lender, as
applicable, shall be deemed to have executed and delivered such Assignment and
Acceptance. The replacement of any Non-Consenting Lender or Tax Lender, as
applicable, shall be made in accordance with the terms of Section 13.1. Until
such time as one or more Replacement Lenders shall have acquired all of the
Obligations, the Commitments, and the other rights and obligations of the
Non-Consenting Lender or Tax Lender, as applicable, hereunder and under the
other Loan Documents, the Non-Consenting Lender or Tax Lender, as applicable,
shall remain obligated to make the Non-Consenting Lender's or Tax Lender's, as
applicable, Pro Rata Share of Revolving Loans and to purchase a participation in
each Letter of Credit, in an amount equal to its Pro Rata Share of
participations in such Letters of Credit.
14.3.    No Waivers; Cumulative Remedies. No failure by Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof. No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated. No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent's and each
Lender's rights thereafter to require strict performance by Borrowers of any
provision of this Agreement. Agent's and each Lender's rights under this
Agreement and the other Loan Documents will be cumulative and not exclusive of
any other right or remedy that Agent or any Lender may have.
15.    AGENT; THE LENDER GROUP.
15.1.    Appointment and Authorization of Agent. Each Lender hereby designates
and appoints Wells Fargo as its agent under this Agreement and the other Loan
Documents and each Lender hereby irrevocably authorizes (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to designate,
appoint, and authorize) Agent to execute and deliver each of the other Loan
Documents on its behalf and to take such other action on its behalf under the
provisions of this Agreement and each other Loan Document and to exercise such
powers and perform such duties as are expressly delegated to Agent by the terms
of this Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Agent agrees to act as agent for and on behalf of
the Lenders (and the Bank Product Providers) on the conditions contained in this
Section 15. Any provision to the contrary contained elsewhere in this Agreement
or in any other Loan Document notwithstanding, Agent shall not have any duties
or responsibilities, except those expressly set forth herein or in the other
Loan Documents, nor shall Agent have or be deemed to have any fiduciary
relationship with any Lender (or Bank Product Provider), and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against Agent. Without limiting the generality of the foregoing, the use of the
term "agent" in this Agreement or the other Loan Documents with reference to
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead, such
term is used merely as a matter of market custom, and is intended to create or
reflect only a representative relationship between independent contracting
parties. Each Lender hereby further authorizes (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent to act as the secured party under each of the Loan Documents that create a
Lien on any item of Collateral. Except as expressly otherwise provided in this
Agreement, Agent shall have and may use its sole discretion with respect to
exercising or refraining from exercising any discretionary rights or taking or
refraining from taking any actions that Agent expressly is entitled to take or
assert under or pursuant to this Agreement and the other Loan Documents. Without
limiting the generality of the foregoing, or of any other


- 55 -

--------------------------------------------------------------------------------





provision of the Loan Documents that provides rights or powers to Agent, Lenders
agree that Agent shall have the right to exercise the following powers as long
as this Agreement remains in effect: (a) maintain, in accordance with its
customary business practices, ledgers and records reflecting the status of the
Obligations, the Collateral, payments and proceeds of Collateral, and related
matters, (b) execute or file any and all financing or similar statements or
notices, amendments, renewals, supplements, documents, instruments, proofs of
claim, notices and other written agreements with respect to the Loan Documents,
(c) make Revolving Loans, for itself or on behalf of Lenders, as provided in the
Loan Documents, (d) exclusively receive, apply, and distribute payments and
proceeds of the Collateral as provided in the Loan Documents, (e) open and
maintain such bank accounts and cash management arrangements as Agent deems
necessary and appropriate in accordance with the Loan Documents for the
foregoing purposes, (f) perform, exercise, and enforce any and all other rights
and remedies of the Lender Group with respect to any Borrower or its
Subsidiaries, the Obligations, the Collateral, or otherwise related to any of
same as provided in the Loan Documents, and (g) incur and pay such Lender Group
Expenses as Agent may deem necessary or appropriate for the performance and
fulfillment of its functions and powers pursuant to the Loan Documents.
15.2.    Delegation of Duties. Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects as
long as such selection was made without gross negligence or willful misconduct.
15.3.    Liability of Agent. None of the Agent-Related Persons shall (a) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of the Lenders (or Bank Product
Providers) for any recital, statement, representation or warranty made by any
Borrower or any of its Subsidiaries or Affiliates, or any officer or director
thereof, contained in this Agreement or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
any Borrower or its Subsidiaries or any other party to any Loan Document to
perform its obligations hereunder or thereunder. No Agent-Related Person shall
be under any obligation to any Lenders (or Bank Product Providers) to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the books and records or properties of any Borrower or its Subsidiaries.
15.4.    Reliance by Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to Borrowers or counsel to any
Lender), independent accountants and other experts selected by Agent. Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless Agent shall first receive such
advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable. If Agent so requests, it shall first be indemnified to its reasonable
satisfaction by the Lenders (and, if it so elects, the Bank Product Providers)
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement or
any other Loan Document in accordance with a request or consent of the Required
Lenders and such request and any action taken or failure to act pursuant thereto
shall be binding upon all of the Lenders (and Bank Product Providers).
15.5.    Notice of Default or Event of Default. Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default,
except with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders and, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or Borrowers referring to
this Agreement, describing such Default or Event of Default, and stating that
such notice is a "notice of default." Agent promptly will notify the Lenders of
its receipt of any such notice or of any Event of Default


- 56 -

--------------------------------------------------------------------------------





of which Agent has actual knowledge. If any Lender obtains actual knowledge of
any Event of Default, such Lender promptly shall notify the other Lenders and
Agent of such Event of Default. Each Lender shall be solely responsible for
giving any notices to its Participants, if any. Subject to Section 15.4, Agent
shall take such action with respect to such Default or Event of Default as may
be requested by the Required Lenders in accordance with Section 9; provided,
that unless and until Agent has received any such request, Agent may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable.
15.6.    Credit Decision. Each Lender (and Bank Product Provider) acknowledges
that none of the Agent-Related Persons has made any representation or warranty
to it, and that no act by Agent hereinafter taken, including any review of the
affairs of any Borrower and its Subsidiaries or Affiliates, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender (or Bank Product Provider). Each Lender represents (and by entering into
a Bank Product Agreement, each Bank Product Provider shall be deemed to
represent) to Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such due diligence, documents and information
as it has deemed appropriate, made its own appraisal of and investigation into
the business, prospects, operations, property, financial and other condition and
creditworthiness of each Borrower or any other Person party to a Loan Document,
and all applicable bank regulatory laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to Borrowers. Each Lender also represents (and by entering into
a Bank Product Agreement, each Bank Product Provider shall be deemed to
represent) that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of each Borrower or any other Person
party to a Loan Document. Except for notices, reports, and other documents
expressly herein required to be furnished to the Lenders by Agent, Agent shall
not have any duty or responsibility to provide any Lender (or Bank Product
Provider) with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any Borrower or any other Person party to a Loan Document
that may come into the possession of any of the Agent-Related Persons. Each
Lender acknowledges (and by entering into a Bank Product Agreement, each Bank
Product Provider shall be deemed to acknowledge) that Agent does not have any
duty or responsibility, either initially or on a continuing basis (except to the
extent, if any, that is expressly specified herein) to provide such Lender (or
Bank Product Provider) with any credit or other information with respect to any
Borrower, its Affiliates or any of their respective business, legal, financial
or other affairs, and irrespective of whether such information came into Agent's
or its Affiliates' or representatives' possession before or after the date on
which such Lender became a party to this Agreement (or such Bank Product
Provider entered into a Bank Product Agreement).
15.7.    Costs and Expenses; Indemnification. Agent may incur and pay Lender
Group Expenses to the extent Agent reasonably deems necessary or appropriate for
the performance and fulfillment of its functions, powers, and obligations
pursuant to the Loan Documents, including court costs, attorneys' fees and
expenses, fees and expenses of financial accountants, advisors, consultants, and
appraisers, costs of collection by outside collection agencies, auctioneer fees
and expenses, and costs of security guards or insurance premiums paid to
maintain the Collateral, whether or not Borrowers are obligated to reimburse
Agent or Lenders for such expenses pursuant to this Agreement or otherwise.
Agent is authorized and directed to deduct and retain sufficient amounts from
payments or proceeds of the Collateral received by Agent to reimburse Agent for
such out-of-pocket costs and expenses prior to the distribution of any amounts
to Lenders (or Bank Product Providers). In the event Agent is not reimbursed for
such costs and expenses by Borrowers or their Subsidiaries, each Lender hereby
agrees that it is and shall be obligated to pay to Agent such Lender's ratable
thereof. Whether or not the transactions contemplated hereby are consummated,
each of the Lenders, on a ratable basis, shall indemnify and defend the
Agent-Related Persons (to the extent not reimbursed by or on behalf of Borrowers
and without limiting the obligation of Borrowers to do so) from and against any
and all Indemnified Liabilities; provided, that no Lender shall be liable for
the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting solely from such Person's gross negligence or willful
misconduct nor shall any Lender be liable for the obligations of any Defaulting
Lender in failing to make a Revolving Loan or other extension of credit
hereunder. Without limitation of the foregoing, each Lender shall reimburse
Agent upon demand


- 57 -

--------------------------------------------------------------------------------





for such Lender's ratable share of any costs or out of pocket expenses
(including attorneys, accountants, advisors, and consultants fees and expenses)
incurred by Agent in connection with the preparation, execution, delivery,
administration, modification, amendment, or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement or any other Loan Document to
the extent that Agent is not reimbursed for such expenses by or on behalf of
Borrowers. The undertaking in this Section shall survive the payment of all
Obligations hereunder and the resignation or replacement of Agent.
15.8.    Agent in Individual Capacity. Wells Fargo and its Affiliates may make
loans to, issue letters of credit for the account of, accept deposits from,
provide Bank Products to, acquire Equity Interests in, and generally engage in
any kind of banking, trust, financial advisory, underwriting, or other business
with any Borrower and its Subsidiaries and Affiliates and any other Person party
to any Loan Document as though Wells Fargo were not Agent hereunder, and, in
each case, without notice to or consent of the other members of the Lender
Group. The other members of the Lender Group acknowledge (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to
acknowledge) that, pursuant to such activities, Wells Fargo or its Affiliates
may receive information regarding a Borrower or its Affiliates or any other
Person party to any Loan Documents that is subject to confidentiality
obligations in favor of such Borrower or such other Person and that prohibit the
disclosure of such information to the Lenders (or Bank Product Providers), and
the Lenders acknowledge (and by entering into a Bank Product Agreement, each
Bank Product Provider shall be deemed to acknowledge) that, in such
circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver Agent will use its reasonable best efforts to obtain),
Agent shall not be under any obligation to provide such information to them. The
terms "Lender" and "Lenders" include Wells Fargo in its individual capacity.
15.9.    Successor Agent. Agent may resign as Agent upon 30 days (10 days if an
Event of Default has occurred and is continuing) prior written notice to the
Lenders (unless such notice is waived by the Required Lenders) and Borrowers
(unless such notice is waived by Borrowers) and without any notice to the Bank
Product Providers. If Agent resigns under this Agreement, the Required Lenders
shall be entitled, with (so long as no Event of Default has occurred and is
continuing) the consent of Borrowers (such consent not to be unreasonably
withheld, delayed, or conditioned), appoint a successor Agent for the Lenders
(and the Bank Product Providers). If, at the time that Agent's resignation is
effective, it is acting as Issuing Bank or the Swing Lender, such resignation
shall also operate to effectuate its resignation as Issuing Bank or the Swing
Lender, as applicable, and it shall automatically be relieved of any further
obligation to issue Letters of Credit, or to make Swing Loans. If no successor
Agent is appointed prior to the effective date of the resignation of Agent,
Agent may appoint, after consulting with the Lenders and Borrowers, a successor
Agent. If Agent has materially breached or failed to perform any material
provision of this Agreement or of applicable law, the Required Lenders may agree
in writing to remove and replace Agent with a successor Agent from among the
Lenders with (so long as no Event of Default has occurred and is continuing) the
consent of Borrowers (such consent not to be unreasonably withheld, delayed, or
conditioned). In any such event, upon the acceptance of its appointment as
successor Agent hereunder, such successor Agent shall succeed to all the rights,
powers, and duties of the retiring Agent and the term "Agent" shall mean such
successor Agent and the retiring Agent's appointment, powers, and duties as
Agent shall be terminated. After any retiring Agent's resignation hereunder as
Agent, the provisions of this Section 15 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement. If no successor Agent has accepted appointment as Agent by the date
which is 30 days following a retiring Agent's notice of resignation, the
retiring Agent's resignation shall nevertheless thereupon become effective and
the Lenders shall perform all of the duties of Agent hereunder until such time,
if any, as the Lenders appoint a successor Agent as provided for above.


- 58 -

--------------------------------------------------------------------------------





15.10.    Lender in Individual Capacity. Any Lender and its respective
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, provide Bank Products to, acquire Equity Interests in and
generally engage in any kind of banking, trust, financial advisory,
underwriting, or other business with any Borrower and its Subsidiaries and
Affiliates and any other Person party to any Loan Documents as though such
Lender were not a Lender hereunder without notice to or consent of the other
members of the Lender Group (or the Bank Product Providers). The other members
of the Lender Group acknowledge (and by entering into a Bank Product Agreement,
each Bank Product Provider shall be deemed to acknowledge) that, pursuant to
such activities, such Lender and its respective Affiliates may receive
information regarding a Borrower or its Affiliates or any other Person party to
any Loan Documents that is subject to confidentiality obligations in favor of
such Borrower or such other Person and that prohibit the disclosure of such
information to the Lenders, and the Lenders acknowledge (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to
acknowledge) that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver such Lender will use its reasonable
best efforts to obtain), such Lender shall not be under any obligation to
provide such information to them.
15.11.    Collateral Matters.
(a)    The Lenders hereby irrevocably authorize (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent to release any Lien on any Collateral (i) upon the termination of the
Commitments and payment and satisfaction in full by Borrowers of all of the
Obligations, (ii) constituting property being sold or disposed of if a release
is required or desirable in connection therewith and if Borrowers certify to
Agent that the sale or disposition is permitted under Section 6.4 (and Agent may
rely conclusively on any such certificate, without further inquiry), (iii)
constituting property in which no Borrower or its Subsidiaries owned any
interest at the time Agent's Lien was granted nor at any time thereafter,
(iv) constituting property leased or licensed to a Borrower or its Subsidiaries
under a lease or license that has expired or is terminated in a transaction
permitted under this Agreement, or (v) in connection with a credit bid or
purchase authorized under this Section 15.11. The Loan Parties and the Lenders
hereby irrevocably authorize (and by entering into a Bank Product Agreement,
each Bank Product Provider shall be deemed to authorize) Agent, based upon the
instruction of the Required Lenders, to (a) consent to the sale of, credit bid,
or purchase (either directly or indirectly through one or more entities) all or
any portion of the Collateral at any sale thereof conducted under the provisions
of the Bankruptcy Code, including Section 363 of the Bankruptcy Code, (b) credit
bid or purchase (either directly or indirectly through one or more entities) all
or any portion of the Collateral at any sale or other disposition thereof
conducted under the provisions of the Code, including pursuant to Sections 9-610
or 9-620 of the Code, or (c) credit bid or purchase (either directly or
indirectly through one or more entities) all or any portion of the Collateral at
any other sale or foreclosure conducted or consented to by Agent in accordance
with applicable law in any judicial action or proceeding or by the exercise of
any legal or equitable remedy. In connection with any such credit bid or
purchase, (i) the Obligations owed to the Lenders and the Bank Product Providers
shall be entitled to be, and shall be, credit bid on a ratable basis (with
Obligations with respect to contingent or unliquidated claims being estimated
for such purpose if the fixing or liquidation thereof would not impair or unduly
delay the ability of Agent to credit bid or purchase at such sale or other
disposition of the Collateral and, if such contingent or unliquidated claims
cannot be estimated without impairing or unduly delaying the ability of Agent to
credit bid at such sale or other disposition, then such claims shall be
disregarded, not credit bid, and not entitled to any interest in the Collateral
that is the subject of such credit bid or purchase) and the Lenders and the Bank
Product Providers whose Obligations are credit bid shall be entitled to receive
interests (ratably based upon the proportion of their Obligations credit bid in
relation to the aggregate amount of Obligations so credit bid) in the Collateral
that is the subject of such credit bid or purchase (or in the Equity Interests
of the any entities that are used to consummate such credit bid or purchase),
and (ii) Agent, based upon the instruction of the Required Lenders, may accept
non-cash consideration, including debt and equity securities issued by any
entities used to consummate such credit bid or purchase and in connection
therewith Agent may reduce the Obligations owed to the Lenders and the Bank
Product Providers (ratably based upon the proportion of their Obligations credit
bid in relation to the aggregate amount of Obligations so credit bid) based upon
the value of such non-cash consideration. Except as provided above, Agent will
not execute and deliver a release of any Lien on any Collateral without the
prior written authorization of (y) if the release is of all or substantially all
of the Collateral, all of the Lenders (without requiring the authorization of
the Bank Product Providers), or (z) otherwise, the Required Lenders (without
requiring the authorization of the


- 59 -

--------------------------------------------------------------------------------





Bank Product Providers). Upon request by Agent or Borrowers at any time, the
Lenders will (and if so requested, the Bank Product Providers will) confirm in
writing Agent's authority to release any such Liens on particular types or items
of Collateral pursuant to this Section 15.11; provided, that (1) anything to the
contrary contained in any of the Loan Documents notwithstanding, Agent shall not
be required to execute any document or take any action necessary to evidence
such release on terms that, in Agent's opinion, could expose Agent to liability
or create any obligation or entail any consequence other than the release of
such Lien without recourse, representation, or warranty, and (2) such release
shall not in any manner discharge, affect, or impair the Obligations or any
Liens (other than those expressly released) upon (or obligations of Borrowers in
respect of) any and all interests retained by any Borrower, including, the
proceeds of any sale, all of which shall continue to constitute part of the
Collateral. Each Lender further hereby irrevocably authorizes (and by entering
into a Bank Product Agreement, each Bank Product Provider shall be deemed to
irrevocably authorize) Agent, at its option and in its sole discretion, to
subordinate any Lien granted to or held by Agent under any Loan Document to the
holder of any Permitted Lien on such property if such Permitted Lien secures
Permitted Purchase Money Indebtedness.
(b)    Agent shall have no obligation whatsoever to any of the Lenders (or the
Bank Product Providers) (i) to verify or assure that the Collateral exists or is
owned by Borrowers or their Subsidiaries or is cared for, protected, or insured
or has been encumbered, (ii) to verify or assure that Agent's Liens have been
properly or sufficiently or lawfully created, perfected, protected, or enforced
or are entitled to any particular priority, (iii) to verify or assure that any
particular items of Collateral meet the eligibility criteria applicable in
respect thereof, (iv) to impose, maintain, increase, reduce, implement, or
eliminate any particular reserve hereunder or to determine whether the amount of
any reserve is appropriate or not, or (v) to exercise at all or in any
particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to Agent pursuant to any of the Loan Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission, or event
related thereto, subject to the terms and conditions contained herein, Agent may
act in any manner it may deem appropriate, in its sole discretion given Agent's
own interest in the Collateral in its capacity as one of the Lenders and that
Agent shall have no other duty or liability whatsoever to any Lender (or Bank
Product Provider) as to any of the foregoing, except as otherwise expressly
provided herein.
15.12.    Restrictions on Actions by Lenders; Sharing of Payments.
(a)    Each of the Lenders agrees that it shall not, without the express written
consent of Agent, and that it shall, to the extent it is lawfully entitled to do
so, upon the written request of Agent, set off against the Obligations, any
amounts owing by such Lender to any Borrower or its Subsidiaries or any deposit
accounts of any Borrower or its Subsidiaries now or hereafter maintained with
such Lender. Each of the Lenders further agrees that it shall not, unless
specifically requested to do so in writing by Agent, take or cause to be taken
any action, including, the commencement of any legal or equitable proceedings to
enforce any Loan Document against any Borrower or any Guarantor or to foreclose
any Lien on, or otherwise enforce any security interest in, any of the
Collateral.
(b)    If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender's Pro Rata Share of all such
distributions by Agent, such Lender promptly shall (A) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (B) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among the Lenders in accordance with their Pro Rata Shares; provided, that to
the extent that such excess payment received by the purchasing party is
thereafter recovered from it, those purchases of participations shall be
rescinded in whole or in part, as applicable, and the applicable portion of the
purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.


- 60 -

--------------------------------------------------------------------------------





15.13.    Agency for Perfection. Agent hereby appoints each other Lender (and
each Bank Product Provider) as its agent (and each Lender hereby accepts (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to accept) such appointment) for the purpose of perfecting Agent's Liens
in assets which, in accordance with Article 8 or Article 9, as applicable, of
the Code can be perfected by possession or control. Should any Lender obtain
possession or control of any such Collateral, such Lender shall notify Agent
thereof, and, promptly upon Agent's request therefor shall deliver possession or
control of such Collateral to Agent or in accordance with Agent's instructions.
15.14.    Payments by Agent to the Lenders. All payments to be made by Agent to
the Lenders (or Bank Product Providers) shall be made by bank wire transfer of
immediately available funds pursuant to such wire transfer instructions as each
party may designate for itself by written notice to Agent. Concurrently with
each such payment, Agent shall identify whether such payment (or any portion
thereof) represents principal, premium, fees, or interest of the Obligations.
15.15.    Concerning the Collateral and Related Loan Documents. Each member of
the Lender Group authorizes and directs Agent to enter into this Agreement and
the other Loan Documents. Each member of the Lender Group agrees (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to agree) that any action taken by Agent in accordance with the terms of
this Agreement or the other Loan Documents relating to the Collateral and the
exercise by Agent of its powers set forth therein or herein, together with such
other powers that are reasonably incidental thereto, shall be binding upon all
of the Lenders (and such Bank Product Provider).
15.16.    Field Examination Reports; Confidentiality; Disclaimers by Lenders;
Other Reports and Information. By becoming a party to this Agreement, each
Lender:
(a)    is deemed to have requested that Agent furnish such Lender, promptly
after it becomes available, a copy of each field examination report respecting
any Borrower or its Subsidiaries (each, a "Report") prepared by or at the
request of Agent, and Agent shall so furnish each Lender with such Reports,
(b)    expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,
(c)    expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or other party performing any field
examination will inspect only specific information regarding Borrowers and their
Subsidiaries and will rely significantly upon Borrowers' and their Subsidiaries'
books and records, as well as on representations of Borrowers' personnel,
(d)    agrees to keep all Reports and other material, non-public information
regarding Borrowers and their Subsidiaries and their operations, assets, and
existing and contemplated business plans in a confidential manner in accordance
with Section 17.9, and
(e)    without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold Agent and any other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
fail to take or any conclusion the indemnifying Lender may reach or draw from
any Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to Borrowers, or the indemnifying
Lender's participation in, or the indemnifying Lender's purchase of, a loan or
loans of Borrowers, and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys' fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.
(f)    In addition to the foregoing, (x) any Lender may from time to time
request of Agent in writing that Agent provide to such Lender a copy of any
report or document provided by any Borrower or its Subsidiaries to Agent that
has not been contemporaneously provided by such Borrower or such Subsidiary to
such Lender, and, upon


- 61 -

--------------------------------------------------------------------------------





receipt of such request, Agent promptly shall provide a copy of same to such
Lender, (y) to the extent that Agent is entitled, under any provision of the
Loan Documents, to request additional reports or information from any Borrower
or its Subsidiaries, any Lender may, from time to time, reasonably request Agent
to exercise such right as specified in such Lender's notice to Agent, whereupon
Agent promptly shall request of Borrowers the additional reports or information
reasonably specified by such Lender, and, upon receipt thereof from such
Borrower or such Subsidiary, Agent promptly shall provide a copy of same to such
Lender, and (z) any time that Agent renders to Borrowers a statement regarding
the Loan Account, Agent shall send a copy of such statement to each Lender.
15.17.    Several Obligations; No Liability. Notwithstanding that certain of the
Loan Documents now or hereafter may have been or will be executed only by or in
favor of Agent in its capacity as such, and not by or in favor of the Lenders,
any and all obligations on the part of Agent (if any) to make any credit
available hereunder shall constitute the several (and not joint) obligations of
the respective Lenders on a ratable basis, according to their respective
Commitments, to make an amount of such credit not to exceed, in principal
amount, at any one time outstanding, the amount of their respective Commitments.
Nothing contained herein shall confer upon any Lender any interest in, or
subject any Lender to any liability for, or in respect of, the business, assets,
profits, losses, or liabilities of any other Lender. Each Lender shall be solely
responsible for notifying its Participants of any matters relating to the Loan
Documents to the extent any such notice may be required, and no Lender shall
have any obligation, duty, or liability to any Participant of any other Lender.
Except as provided in Section 15.7, no member of the Lender Group shall have any
liability for the acts of any other member of the Lender Group. No Lender shall
be responsible to any Borrower or any other Person for any failure by any other
Lender (or Bank Product Provider) to fulfill its obligations to make credit
available hereunder, nor to advance for such Lender (or Bank Product Provider)
or on its behalf, nor to take any other action on behalf of such Lender (or Bank
Product Provider) hereunder or in connection with the financing contemplated
herein.
15.18.    Sole Lead Arranger and Sole Book Runner. Each of the Sole Lead
Arranger and the Sole Book Runner, in such capacities, shall not have any right,
power, obligation, liability, responsibility, or duty under this Agreement other
than those applicable to it in its capacity as a Lender, as Agent, as Swing
Lender, or as Issuing Bank. Without limiting the foregoing, each of the Sole
Lead Arranger and the Sole Book Runner, in such capacities, shall not have or be
deemed to have any fiduciary relationship with any Lender or any Loan Party.
Each Lender, Agent, Swing Lender, Issuing Bank, and each Loan Party acknowledges
that it has not relied, and will not rely, on either the Sole Lead Arranger or
the Sole Book Runner in deciding to enter into this Agreement or in taking or
not taking action hereunder. Each of the Sole Lead Arranger and the Sole Book
Runner, in such capacities, shall be entitled to resign at any time by giving
notice to Agent and Borrowers.
16.    WITHHOLDING TAXES.
16.1.    Payments. All payments made by Borrowers hereunder or under any note or
other Loan Document will be made without setoff, counterclaim, or other defense.
In addition, all such payments will be made free and clear of, and without
deduction or withholding for, any present or future Indemnified Taxes, and in
the event any deduction or withholding of Indemnified Taxes is required,
Borrowers shall comply with the next sentence of this Section 16.1. If any
Indemnified Taxes are so levied or imposed, Borrowers agree to pay the full
amount of such Indemnified Taxes and such additional amounts as may be necessary
so that every payment of all amounts due under this Agreement, any note, or Loan
Document, including any amount paid pursuant to this Section 16.1 after
withholding or deduction for or on account of any Indemnified Taxes, will not be
less than the amount provided for herein. Borrowers will furnish to Agent as
promptly as possible after the date the payment of any Indemnified Tax is due
pursuant to applicable law, certified copies of tax receipts evidencing such
payment by Borrowers. Borrowers agree to pay any present or future stamp, value
added or documentary taxes or any other excise or property taxes, charges, or
similar levies that arise from any payment made hereunder or from the execution,
delivery, performance, recordation, or filing of, or otherwise with respect to
this Agreement or any other Loan Document.
16.2.    Exemptions.


- 62 -

--------------------------------------------------------------------------------





(a)    If a Lender or Participant is entitled to claim an exemption or reduction
from United States withholding tax, such Lender or Participant agrees with and
in favor of Agent, to deliver to Agent (or, in the case of a Participant, to the
Lender granting the participation only) one of the following before receiving
its first payment under this Agreement:
(i)    if such Lender or Participant is entitled to claim an exemption from
United States withholding tax pursuant to the portfolio interest exception, (A)
a statement of the Lender or Participant, signed under penalty of perjury, that
it is not a (I) a "bank" as described in Section 881(c)(3)(A) of the IRC, (II) a
10% shareholder of Administrative Borrower (within the meaning of Section
871(h)(3)(B) of the IRC), or (III) a controlled foreign corporation related to
Borrowers within the meaning of Section 864(d)(4) of the IRC, and (B) a properly
completed and executed IRS Form W-8BEN or Form W-8IMY (with proper attachments);
(ii)    if such Lender or Participant is entitled to claim an exemption from, or
a reduction of, withholding tax under a United States tax treaty, a properly
completed and executed copy of IRS Form W-8BEN;
(iii)    if such Lender or Participant is entitled to claim that interest paid
under this Agreement is exempt from United States withholding tax because it is
effectively connected with a United States trade or business of such Lender, a
properly completed and executed copy of IRS Form W-8ECI;
(iv)    if such Lender or Participant is entitled to claim that interest paid
under this Agreement is exempt from United States withholding tax because such
Lender or Participant serves as an intermediary, a properly completed and
executed copy of IRS Form W-8IMY (with proper attachments); or
(v)    a properly completed and executed copy of any other form or forms,
including IRS Form W-9, as may be required under the IRC or other laws of the
United States as a condition to exemption from, or reduction of, United States
withholding or backup withholding tax.
(b)    Each Lender or Participant shall provide new forms (or successor forms)
upon the expiration or obsolescence of any previously delivered forms and to
promptly notify Agent (or, in the case of a Participant, to the Lender granting
the participation only) of any change in circumstances which would modify or
render invalid any claimed exemption or reduction.
(c)    If a Lender or Participant claims an exemption from withholding tax in a
jurisdiction other than the United States, such Lender or such Participant
agrees with and in favor of Agent, to deliver to Agent (or, in the case of a
Participant, to the Lender granting the participation only) any such form or
forms, as may be required under the laws of such jurisdiction as a condition to
exemption from, or reduction of, foreign withholding or backup withholding tax
before receiving its first payment under this Agreement, but only if such Lender
or such Participant is legally able to deliver such forms, provided, that
nothing in this Section 16.2(c) shall require a Lender or Participant to
disclose any information that it deems to be confidential (including without
limitation, its tax returns). Each Lender and each Participant shall provide new
forms (or successor forms) upon the expiration or obsolescence of any previously
delivered forms and to promptly notify Agent (or, in the case of a Participant,
to the Lender granting the participation only) of any change in circumstances
which would modify or render invalid any claimed exemption or reduction.
(d)    If a Lender or Participant claims exemption from, or reduction of,
withholding tax and such Lender or Participant sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of
Borrowers to such Lender or Participant, such Lender or Participant agrees to
notify Agent (or, in the case of a sale of a participation interest, to the
Lender granting the participation only) of the percentage amount in which it is
no longer the beneficial owner of Obligations of Borrowers to such Lender or
Participant. To the extent of such percentage amount, Agent will treat such
Lender's or such Participant's documentation provided pursuant to Section
16.2(a) or 16.2(c) as no longer valid. With respect to such percentage amount,
such Participant or Assignee may provide new documentation, pursuant to Section
16.2(a) or 16.2(c), if applicable. Borrowers agree that each Participant shall
be entitled to the benefits of this Section 16 with respect to its participation
in any portion of the Commitments and the Obligations so long as such
Participant complies with the obligations set forth in this Section 16 with
respect thereto.


- 63 -

--------------------------------------------------------------------------------





16.3.    Reductions.
(a)    If a Lender or a Participant is subject to an applicable withholding tax,
Agent (or, in the case of a Participant, the Lender granting the participation)
may withhold from any payment to such Lender or such Participant an amount
equivalent to the applicable withholding tax. If the forms or other
documentation required by Section 16.2(a) or 16.2(c) are not delivered to Agent
(or, in the case of a Participant, to the Lender granting the participation),
then Agent (or, in the case of a Participant, to the Lender granting the
participation) may withhold from any payment to such Lender or such Participant
not providing such forms or other documentation an amount equivalent to the
applicable withholding tax.
(b)    If the IRS or any other Governmental Authority of the United States or
other jurisdiction asserts a claim that Agent (or, in the case of a Participant,
to the Lender granting the participation) did not properly withhold tax from
amounts paid to or for the account of any Lender or any Participant due to a
failure on the part of the Lender or any Participant (because the appropriate
form was not delivered, was not properly executed, or because such Lender failed
to notify Agent (or such Participant failed to notify the Lender granting the
participation) of a change in circumstances which rendered the exemption from,
or reduction of, withholding tax ineffective, or for any other reason) such
Lender shall indemnify and hold Agent harmless (or, in the case of a
Participant, such Participant shall indemnify and hold the Lender granting the
participation harmless) for all amounts paid, directly or indirectly, by Agent
(or, in the case of a Participant, to the Lender granting the participation), as
tax or otherwise, including penalties and interest, and including any taxes
imposed by any jurisdiction on the amounts payable to Agent (or, in the case of
a Participant, to the Lender granting the participation only) under this Section
16, together with all costs and expenses (including attorneys' fees and
expenses). The obligation of the Lenders and the Participants under this
subsection shall survive the payment of all Obligations and the resignation or
replacement of Agent.
16.4.    Refunds. If Agent or a Lender determines, in its sole discretion, that
it has received a refund of any Indemnified Taxes to which Borrowers have paid
additional amounts pursuant to this Section 16, so long as no Default or Event
of Default has occurred and is continuing, it shall promptly pay over such
refund to Borrowers (but only to the extent of payments made, or additional
amounts paid, by Borrowers under this Section 16 with respect to Indemnified
Taxes giving rise to such a refund), net of all out-of-pocket expenses of Agent
or such Lender and without interest (other than any interest paid by the
applicable Governmental Authority with respect to such a refund); provided, that
Borrowers, upon the request of Agent or such Lender, agree to repay the amount
paid over to Borrowers (plus any penalties, interest or other charges, imposed
by the applicable Governmental Authority, other than such penalties, interest or
other charges imposed as a result of the willful misconduct or gross negligence
of Agent hereunder) to Agent or such Lender in the event Agent or such Lender is
required to repay such refund to such Governmental Authority. Notwithstanding
anything in this Agreement to the contrary, this Section 16 shall not be
construed to require Agent or any Lender to make available its tax returns (or
any other information which it deems confidential) to Borrowers or any other
Person.
17.    GENERAL PROVISIONS.
17.1.    Effectiveness. This Agreement shall be binding and deemed effective
when executed by each Borrower, Agent, and each Lender whose signature is
provided for on the signature pages hereof.
17.2.    Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.
17.3.    Interpretation. Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against the Lender Group or any Borrower, whether
under any rule of construction or otherwise. On the contrary, this Agreement has
been reviewed by all parties and shall be construed and interpreted according to
the ordinary meaning of the words used so as to accomplish fairly the purposes
and intentions of all parties hereto.
17.4.    Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.


- 64 -

--------------------------------------------------------------------------------





17.5.    Bank Product Providers. Each Bank Product Provider in its capacity as
such shall be deemed a third party beneficiary hereof and of the provisions of
the other Loan Documents for purposes of any reference in a Loan Document to the
parties for whom Agent is acting. Agent hereby agrees to act as agent for such
Bank Product Providers and, by virtue of entering into a Bank Product Agreement,
the applicable Bank Product Provider shall be automatically deemed to have
appointed Agent as its agent and to have accepted the benefits of the Loan
Documents. It is understood and agreed that the rights and benefits of each Bank
Product Provider under the Loan Documents consist exclusively of such Bank
Product Provider's being a beneficiary of the Liens and security interests (and,
if applicable, guarantees) granted to Agent and the right to share in payments
and collections out of the Collateral as more fully set forth herein. In
addition, each Bank Product Provider, by virtue of entering into a Bank Product
Agreement, shall be automatically deemed to have agreed that Agent shall have
the right, but shall have no obligation, to establish, maintain, relax, or
release reserves in respect of the Bank Product Obligations and that if reserves
are established there is no obligation on the part of Agent to determine or
insure whether the amount of any such reserve is appropriate or not. In
connection with any such distribution of payments or proceeds of Collateral,
Agent shall be entitled to assume no amounts are due or owing to any Bank
Product Provider unless such Bank Product Provider has provided a written
certification (setting forth a reasonably detailed calculation) to Agent as to
the amounts that are due and owing to it and such written certification is
received by Agent a reasonable period of time prior to the making of such
distribution. Agent shall have no obligation to calculate the amount due and
payable with respect to any Bank Products, but may rely upon the written
certification of the amount due and payable from the applicable Bank Product
Provider. In the absence of an updated certification, Agent shall be entitled to
assume that the amount due and payable to the applicable Bank Product Provider
is the amount last certified to Agent by such Bank Product Provider as being due
and payable (less any distributions made to such Bank Product Provider on
account thereof). Borrowers may obtain Bank Products from any Bank Product
Provider, although Borrowers are not required to do so. Each Borrower
acknowledges and agrees that no Bank Product Provider has committed to provide
any Bank Products and that the providing of Bank Products by any Bank Product
Provider is in the sole and absolute discretion of such Bank Product Provider.
Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, no provider or holder of any Bank Product shall have any voting or
approval rights hereunder (or be deemed a Lender) solely by virtue of its status
as the provider or holder of such agreements or products or the Obligations
owing thereunder, nor shall the consent of any such provider or holder be
required (other than in their capacities as Lenders, to the extent applicable)
for any matter hereunder or under any of the other Loan Documents, including as
to any matter relating to the Collateral or the release of Collateral or
Guarantors. 
17.6.    Debtor-Creditor Relationship. The relationship between the Lenders and
Agent, on the one hand, and the Loan Parties, on the other hand, is solely that
of creditor and debtor. No member of the Lender Group has (or shall be deemed to
have) any fiduciary relationship or duty to any Loan Party arising out of or in
connection with the Loan Documents or the transactions contemplated thereby, and
there is no agency or joint venture relationship between the members of the
Lender Group, on the one hand, and the Loan Parties, on the other hand, by
virtue of any Loan Document or any transaction contemplated therein.
17.7.    Counterparts; Electronic Execution. This Agreement may be executed in
any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.
17.8.    Revival and Reinstatement of Obligations; Certain Waivers. If any
member of the Lender Group or any Bank Product Provider repays,
refunds, restores, or returns in whole or in part, any payment or property
(including any proceeds of Collateral) previously paid or transferred to such
member of the Lender Group or such Bank Product Provider in full or partial
satisfaction of any Obligation or on account of any other obligation of any


- 65 -

--------------------------------------------------------------------------------





Loan Party under any Loan Document or any Bank Product Agreement, because the
payment, transfer, or the incurrence of the obligation so satisfied is asserted
or declared to be void, voidable, or otherwise recoverable under any law
relating to creditors' rights, including provisions of the Bankruptcy Code
relating to fraudulent transfers, preferences, or other voidable or
recoverable obligations or transfers (each, a "Voidable Transfer"), or
because such member of the Lender Group or Bank Product Provider elects to do so
on the reasonable advice of its counsel in connection with a claim that the
payment, transfer, or incurrence is or may be a Voidable Transfer, then, as to
any such Voidable Transfer, or the amount thereof that such member of the Lender
Group or Bank Product Provider elects to repay, restore, or return (including
pursuant to a settlement of any claim in respect thereof), and as to all
reasonable costs, expenses, and attorneys' fees of such member of the Lender
Group or Bank Product Provider related thereto, (i) the liability of the Loan
Parties with respect to the amount or property paid, refunded, restored, or
returned will automatically and immediately be revived, reinstated, and restored
and will exist and (ii) Agent's Liens securing such liability shall be
effective, revived, and remain in full force and effect, in each case, as fully
as if such Voidable Transfer had never been made.  If, prior to any of the
foregoing, (A) Agent's Liens shall have been released or terminated or (B) any
provision of this Agreement shall have been terminated or cancelled, Agent's
Liens, or such provision of this Agreement, shall be reinstated in full force
and effect and such prior release, termination, cancellation or surrender shall
not diminish, release, discharge, impair or otherwise affect the obligation of
any Loan Party in respect of such liability or any Collateral securing
such liability.
17.9.    Confidentiality.
(a)    Agent and Lenders each individually (and not jointly or jointly and
severally) agree that non-public information regarding Borrowers and their
Subsidiaries, their operations, assets, and existing and contemplated business
plans ("Confidential Information") shall be treated by Agent and the Lenders in
a confidential manner, and shall not be disclosed by Agent and the Lenders to
Persons who are not parties to this Agreement, except: (i) to attorneys for and
other advisors, accountants, auditors, and consultants to Agent or any member of
the Lender Group and to employees, directors and officers of Agent or any member
of the Lender Group (the Persons in this clause (i), "Lender Group
Representatives") on a "need to know" basis in connection with this Agreement
and the transactions contemplated hereby and on a confidential basis, (ii) to
Subsidiaries and Affiliates of any member of the Lender Group (including the
Bank Product Providers), provided that any such Subsidiary or Affiliate shall
have agreed to receive such information hereunder subject to the terms of this
Section 17.9, (iii) as may be required by regulatory authorities so long as such
authorities are informed of the confidential nature of such information, (iv) as
may be required by statute, decision, or judicial or administrative order, rule,
or regulation; provided that (x) prior to any disclosure under this clause (iv),
the disclosing party agrees to provide Borrowers with prior notice thereof, to
the extent that it is practicable to do so and to the extent that the disclosing
party is permitted to provide such prior notice to Borrowers pursuant to the
terms of the applicable statute, decision, or judicial or administrative order,
rule, or regulation and (y) any disclosure under this clause (iv) shall be
limited to the portion of the Confidential Information as may be required by
such statute, decision, or judicial or administrative order, rule, or
regulation, (v) as may be agreed to in advance in writing by Borrowers, (vi) as
requested or required by any Governmental Authority pursuant to any subpoena or
other legal process, provided, that, (x) prior to any disclosure under this
clause (vi) the disclosing party agrees to provide Borrowers with prior written
notice thereof, to the extent that it is practicable to do so and to the extent
that the disclosing party is permitted to provide such prior written notice to
Borrowers pursuant to the terms of the subpoena or other legal process and (y)
any disclosure under this clause (vi) shall be limited to the portion of the
Confidential Information as may be required by such Governmental Authority
pursuant to such subpoena or other legal process, (vii) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by Agent or the Lenders or the Lender Group
Representatives), (viii) in connection with any assignment, participation or
pledge of any Lender's interest under this Agreement, provided that prior to
receipt of Confidential Information any such assignee, participant, or pledgee
shall have agreed in writing to receive such Confidential Information either
subject to the terms of this Section 17.9 or pursuant to confidentiality
requirements substantially similar to those contained in this Section 17.9 (and
such Person may disclose such Confidential Information to Persons employed or
engaged by them as described in clause (i) above), (ix) in connection with any
litigation or other adversary proceeding involving parties hereto which such
litigation or adversary proceeding involves claims related to the rights or
duties of such parties under this Agreement or the other Loan Documents;
provided, that, prior to any disclosure to any Person


- 66 -

--------------------------------------------------------------------------------





(other than any Loan Party, Agent, any Lender, any of their respective
Affiliates, or their respective counsel) under this clause (ix) with respect to
litigation involving any Person (other than any Borrower, Agent, any Lender, any
of their respective Affiliates, or their respective counsel), the disclosing
party agrees to provide Borrowers with prior written notice thereof, and (x) in
connection with, and to the extent reasonably necessary for, the exercise of any
secured creditor remedy under this Agreement or under any other Loan Document.
(b)    Anything in this Agreement to the contrary notwithstanding, Agent may
disclose information concerning the terms and conditions of this Agreement and
the other Loan Documents to loan syndication and pricing reporting services or
in its marketing or promotional materials, with such information to consist of
deal terms and other information customarily found in such publications or
marketing or promotional materials and may otherwise use the name, logos, and
other insignia of any Borrower or the other Loan Parties and the Commitments
provided hereunder in any "tombstone" or other advertisements, on its website or
in other marketing materials of the Agent.
(c)    The Loan Parties hereby acknowledge that Agent or its Affiliates may make
available to the Lenders materials or information provided by or on behalf of
Borrowers hereunder (collectively, "Borrower Materials") by posting the Borrower
Materials on IntraLinks, SyndTrak or another similar electronic system (the
"Platform") and certain of the Lenders may be "public-side" Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Loan Parties or their securities) (each, a "Public Lender"). The Loan
Parties shall be deemed to have authorized Agent and its Affiliates and the
Lenders to treat Borrower Materials marked "PUBLIC" or otherwise at any time
filed with the SEC as not containing any material non-public information with
respect to the Loan Parties or their securities for purposes of United States
federal and state securities laws. All Borrower Materials marked "PUBLIC" are
permitted to be made available through a portion of the Platform designated as
"Public Investor" (or another similar term). Agent and its Affiliates and the
Lenders shall be entitled to treat any Borrower Materials that are not marked
"PUBLIC" or that are not at any time filed with the SEC as being suitable only
for posting on a portion of the Platform not marked as "Public Investor" (or
such other similar term).
17.10.    Survival. All representations and warranties made by the Loan Parties
in the Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that Agent,
Issuing Bank, or any Lender may have had notice or knowledge of any Default or
Event of Default or incorrect representation or warranty at the time any credit
is extended hereunder, and shall continue in full force and effect as long as
the principal of, or any accrued interest on, any Loan or any fee or any other
amount payable under this Agreement is outstanding or unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or been
terminated.
17.11.    Patriot Act. Each Lender that is subject to the requirements of the
Patriot Act hereby notifies Borrowers that pursuant to the requirements of the
Act, it is required to obtain, verify and record information that identifies
each Borrower, which information includes the name and address of each Borrower
and other information that will allow such Lender to identify each Borrower in
accordance with the Patriot Act. In addition, if Agent is required by law or
regulation or internal policies to do so, it shall have the right to
periodically conduct (a) Patriot Act searches, OFAC/PEP searches, and customary
individual background checks for the Loan Parties and (b) OFAC/PEP searches and
customary individual background checks for the Loan Parties' senior management
and key principals, and each Borrower agrees to cooperate in respect of the
conduct of such searches and further agrees that the reasonable costs and
charges for such searches shall constitute Lender Group Expenses hereunder and
be for the account of Borrowers.
17.12.    Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof. The foregoing to
the contrary notwithstanding, all Bank Product Agreements, if any, are
independent agreements governed by the written provisions of such Bank Product
Agreements, which will remain in full force and effect, unaffected by any
repayment, prepayments, acceleration, reduction, increase, or change in the
terms of any credit extended hereunder, except as otherwise expressly provided
in such Bank Product Agreement.


- 67 -

--------------------------------------------------------------------------------





17.13.    Delta as Agent for Borrowers. Each Borrower hereby irrevocably
appoints Delta as the borrowing agent and attorney-in-fact for all Borrowers
(the "Administrative Borrower") which appointment shall remain in full force and
effect unless and until Agent shall have received prior written notice signed by
each Borrower that such appointment has been revoked and that another Borrower
has been appointed Administrative Borrower. Each Borrower hereby irrevocably
appoints and authorizes the Administrative Borrower (a) to provide Agent with
all notices with respect to Revolving Loans and Letters of Credit obtained for
the benefit of any Borrower and all other notices and instructions under this
Agreement and the other Loan Documents (and any notice or instruction provided
by Administrative Borrower shall be deemed to be given by Borrowers hereunder
and shall bind each Borrower), (b) to receive notices and instructions from
members of the Lender Group (and any notice or instruction provided by any
member of the Lender Group to the Administrative Borrower in accordance with the
terms hereof shall be deemed to have been given to each Borrower), and (c) to
take such action as the Administrative Borrower deems appropriate on its behalf
to obtain Revolving Loans and Letters of Credit and to exercise such other
powers as are reasonably incidental thereto to carry out the purposes of this
Agreement. It is understood that the handling of the Loan Account and Collateral
in a combined fashion, as more fully set forth herein, is done solely as an
accommodation to Borrowers in order to utilize the collective borrowing powers
of Borrowers in the most efficient and economical manner and at their request,
and that Lender Group shall not incur liability to any Borrower as a result
hereof. Each Borrower expects to derive benefit, directly or indirectly, from
the handling of the Loan Account and the Collateral in a combined fashion since
the successful operation of each Borrower is dependent on the continued
successful performance of the integrated group. To induce the Lender Group to do
so, and in consideration thereof, each Borrower hereby jointly and severally
agrees to indemnify each member of the Lender Group and hold each member of the
Lender Group harmless against any and all liability, expense, loss or claim of
damage or injury, made against the Lender Group by any Borrower or by any third
party whosoever, arising from or incurred by reason of (i) the handling of the
Loan Account and Collateral of Borrowers as herein provided, or (ii) the Lender
Group's relying on any instructions of the Administrative Borrower, except that
Borrowers will have no liability to the relevant Agent-Related Person or
Lender-Related Person under this Section 17.13 with respect to any liability
that has been finally determined by a court of competent jurisdiction to have
resulted solely from the gross negligence or willful misconduct of such
Agent-Related Person or Lender-Related Person, as the case may be.
17.14.    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among the parties, each party hereto
(including each member of the Lender Group and each Bank Product Provider)
acknowledges that any liability arising under a Loan Document of any member of
Lender Group or Bank Product Provider that is an EEA Financial Institution, to
the extent such liability is unsecured, may be subject to the write-down and
conversion powers of an EEA Resolution Authority, and agrees and consents to,
and acknowledges and agrees to be bound by, (a) the application of any
Write-Down and Conversion Powers by an EEA Resolution Authority to any such
liabilities arising under any Loan Documents which may be payable to it by any
member of the Lender Group or any Bank Product Provider that is an EEA Financial
Institution; and (b) the effects of any Bail-in Action on any such liability,
including (i) a reduction in full or in part or cancellation of any such
liability; (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
any Loan Document; or (iii) the variation of the terms of such liability in
connection with the exercise of the write-down and conversion powers of any EEA
Resolution Authority.
17.15.    No Novation; Reaffirmation of Grant of Security Interest.
(a)    Each Borrower agrees that the security interests and Liens granted to
Wells Fargo, as Agent, pursuant to the Existing Loan Agreement and the Existing
Financing Agreements, shall remain outstanding and in full force and effect in
accordance with the Existing Financing Agreements, in each case, as amended by
this Agreement, the Guaranty and Security Agreement and the other Loan Documents
as of the date hereof and shall continue to secure the Obligations.


- 68 -

--------------------------------------------------------------------------------





(b)    Each Borrower, Agent, Issuing Bank and each Lender acknowledges and
agrees that (i) the Obligations represent, among other things, the amendment,
restatement, renewal, extension, and modification of the Obligations (as defined
in the Existing Loan Agreement) arising in connection with the Existing Loan
Agreement and the other Existing Financing Agreements executed in connection
therewith; (ii) each Borrower, Agent, Issuing Bank and each Lender intends that
the Collateral pledged under the Existing Loan Agreement and the other Existing
Financing Agreements executed in connection therewith shall secure, without
interruption or impairment of any kind, all existing Obligations (as defined in
the Existing Loan Agreement) under the Existing Loan Agreement and the other
Existing Financing Agreements executed in connection therewith as amended,
restated, renewed, extended, and modified by this Agreement, the Guaranty and
Security Agreement and the other Loan Documents, together with all other
Obligations hereunder; and (iii) all security interests and Liens granted under
or evidenced by the Existing Loan Agreement and the other Existing Financing
Agreements executed in connection therewith are hereby ratified, confirmed and
continued.
(c)    Each Borrower, Agent, Issuing Bank and each Lender intends that by
entering into and performing their respective obligations hereunder, this
transaction shall not constitute a novation or an accord and satisfaction.
[Signature pages to follow.]




- 69 -

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.
BORROWERS:
DELTA APPAREL, INC., a Georgia corporation
 
 
 
By:
/s/ Deborah H. Merrill
 
Name:
Deborah H. Merrill
 
Title:
Chief Financial Officer
 
 
 
M. J. SOFFE, LLC, a North Carolina limited liability company
 
 
 
By:
/s/ Deborah H. Merrill
 
Name:
Deborah H. Merrill
 
Title:
Chief Financial Officer
 
 
 
JUNKFOOD CLOTHING COMPANY, a Georgia corporation
 
 
 
By:
/s/ Deborah H. Merrill
 
Name:
Deborah H. Merrill
 
Title:
Chief Financial Officer
 
 
 
SALT LIFE, LLC, a Georgia limited liability company formerly known as To The
Game, LLC
 
 
 
By:
/s/ Deborah H. Merrill
 
Name:
Deborah H. Merrill
 
Title:
Chief Financial Officer
 
 
 
ART GUN, LLC, a Georgia limited liability company
 
 
 
By:
/s/ Deborah H. Merrill
 
Name:
Deborah H. Merrill
 
Title:
Chief Financial Officer



[Signatures continue on following page.]


- 70 -

--------------------------------------------------------------------------------





 
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
Agent, as the Sole Lead Arranger, as the Sole Book Runner, and as a Lender
 
 
 
By:
/s/ Dan Denton
 
Name:
Dan Denton
 
 
Its Authorized Signatory



[Signatures continue on following page.]


- 71 -

--------------------------------------------------------------------------------





 
PNC BANK, NATIONAL ASSOCIATION, as a Lender
 
 
 
By:
/s/ Alex M. Council
 
Name:
Alex M. Council
 
 
Its Authorized Signatory



[Signatures continue on following page.]


- 72 -

--------------------------------------------------------------------------------







 
REGIONS BANK, as a Lender
 
 
 
By:
/s/ Elizabeth L. Schoen
 
Name:
Elizabeth L. Schoen
 
 
Its Authorized Signatory







- 73 -

--------------------------------------------------------------------------------






Schedule 1.1
As used in the Agreement, the following terms shall have the following
definitions:
"2016 Restructuring" means the closure and sale of Borrowers' Maiden, North
Carolina facility and related activities involving the Mexican Subsidiaries and
the Honduras Subsidiaries.
"Account" means an account (as that term is defined in the Code).
"Account Debtor" means any Person who is obligated on an Account, chattel paper,
or a general intangible.
"Accounting Changes" means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions).
"Acquisition Agreement" means, with respect to each Acquisition Transaction,
each stock purchase agreement, asset purchase agreement, or merger agreement, as
the context may require, to be executed and delivered by and among a Borrower or
an Acquisition Subsidiary, as purchaser, and the Acquisition Target or each
owner, as seller, of the Equity Interests or assets to be sold to such Borrower
or Acquisition Subsidiary, together with any and all permitted amendments,
modifications and supplements thereto, restatements thereof and substitutes
therefor.
"Acquisition Consideration" means the consideration given and to be given by a
Borrower or any Acquisition Subsidiary for or in an Acquisition Transaction,
including the fair market value of any cash, property, Equity Interests or
services given and the amount of any Funded Indebtedness assumed or incurred by
such Borrower or Acquisition Subsidiary in connection with such Acquisition
Transaction. For purposes hereof, the fair market value of Earn-Outs to be made
by a Borrower or any Acquisition Subsidiary for or in connection with any such
Acquisition Transaction shall be determined in accordance with GAAP as of the
closing date for such Acquisition Transaction.
"Acquisition Documents" means, individually and collectively, as the context may
require, each Acquisition Agreement and any and all other agreements, documents
or instruments at any time executed and delivered by a Borrower or an
Acquisition Subsidiary, an Acquisition Target or any other Person in connection
with an Acquisition Transaction.
"Acquisition Subsidiary" means a Subsidiary formed by a Borrower after the
Closing Date to purchase all of the issued and outstanding Equity Interests, or
all or substantially all of the assets, of an Acquisition Target or a division
or separate line of business of an Acquisition Target, or to be merged with or
into an Acquisition Target, subject to the satisfaction of each of the following
conditions as determined by Agent: (a) no Default or Event of Default exists at
the time or would result therefrom; (b) such Borrower and such Subsidiary
deliver to Agent any and all documents, agreements, financial statements,
projections and instruments reasonably requested by Agent, in form and substance
reasonably satisfactory to Agent in all respects, in connection with such
formation, including (i) such documents and other information as may be
necessary for Agent and any Lender to comply with the requirements of the
Patriot Act, (ii) such documents and instruments as may be necessary to grant or
confirm to Agent a first priority perfected Lien on and security interest in all
of the assets of the Subsidiary, including the Equity Interests in such
Subsidiary owned by such Borrower (and subject to any permitted Liens), and
(iii) a joinder agreement executed by such Subsidiary, together with such other
collateral documents and opinions of counsel as may be requested by





--------------------------------------------------------------------------------





Agent, each in form and substance satisfactory to Agent; and (c) such Borrower
shall give Agent at least 7 days prior written notice before forming such
Subsidiary and provide copies of all organizational documents of such Subsidiary
to Agent.
"Acquisition Target" means a Person whose Equity Interests or assets are to be
purchased pursuant to the terms of an Acquisition Agreement or a Person to be
merged with or into an Acquisition Subsidiary or Borrower pursuant to an
Acquisition Agreement.
"Acquisition Transaction" means the transaction pursuant to an Acquisition
Agreement for the purchase of all of the issued and outstanding Equity Interests
of, or all or substantially all of the assets of, an Acquisition Target, or for
the purchase of all or substantially all of the assets of a division or separate
line of business of an Acquisition Target, or for the merger of the Acquisition
Target with or into an Acquisition Subsidiary or Borrower.
"Additional Documents" has the meaning specified therefor in Section 5.12 of the
Agreement.
"Adjusted Letter of Credit Usage" means, as of the date of determination, the
sum of (a) 100% minus the in-transit Inventory advance rate of the aggregate
undrawn amount of outstanding Qualified Import Letters of Credit issued for the
purpose of purchasing Eligible Inventory, plus (b) 100% of the aggregate undrawn
amount of all other outstanding Letters of Credit, plus (c) 100% of the amount
of outstanding time drafts accepted by Issuing Bank as a result of drawings
under Letters of Credit.
"Adjusted Revolver Usage" means, as of any date of determination, the sum of (a)
the amount of outstanding Revolving Loans, plus (b) the amount of the Adjusted
Letter of Credit Usage.
"Administrative Borrower" has the meaning specified therefor in Section 17.13 of
the Agreement.
"Administrative Questionnaire" has the meaning specified therefor in Section
13.1(a) of the Agreement.
"Affected Lender" has the meaning specified therefor in Section 2.13(b) of the
Agreement.
"Affiliate" means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, "control" means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Equity Interests, by contract, or
otherwise; provided, that, for purposes of the definition of Eligible Accounts
and Section 6.10 of the Agreement: (a) any Person which owns directly or
indirectly 10% or more of the Equity Interests having ordinary voting power for
the election of directors or other members of the governing body of a Person or
10% or more of the partnership or other ownership interests of a Person (other
than as a limited partner of such Person) shall be deemed an Affiliate of such
Person, (b) each director (or comparable manager) of a Person shall be deemed to
be an Affiliate of such Person, and (c) each partnership in which a Person is a
general partner shall be deemed an Affiliate of such Person.
"Agent" has the meaning specified therefor in the preamble to the Agreement.
"Agent-Related Persons" means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.


3

--------------------------------------------------------------------------------





"Agent's Account" means the Deposit Account of Agent identified on Schedule A-1
to this Agreement (or such other Deposit Account of Agent that has been
designated as such, in writing, by Agent to Borrowers and the Lenders).
"Agent's Liens" means the Liens granted by each Borrower or its Subsidiaries to
Agent under the Loan Documents and securing the Obligations.
"Agreement" means the Credit Agreement to which this Schedule 1.1 is attached.
"Alternate Average Excess Availability" means, with respect to any period, the
sum of the aggregate amount of Alternate Excess Availability for each Business
Day in such period (calculated as of the end of each respective Business Day)
divided by the number of Business Days in such period.
"Alternate Excess Availability" means as of any date of determination, the
Borrowing Base on such date minus Revolver Usage on such date.
"Applicable Margin" means, as of any date of determination and with respect to
Base Rate Loans or LIBOR Rate Loans, as applicable, the applicable margin set
forth in the following table that corresponds to the Alternate Average Excess
Availability of Borrowers for the most recently completed fiscal quarter;
provided, that for the period from the Closing Date through and including July
2, 2016, the Applicable Margin shall be set at the margin in the row styled
"Level III"; provided further, that any time an Event of Default has occurred
and is continuing, the Applicable Margin shall be set at the margin in the row
styled "Level III":
Level
Alternate Average Excess Availability
Applicable Margin Relative to Base Rate Loans (the "Base Rate Margin")
Applicable Margin Relative to LIBOR Rate Loans (the "LIBOR Rate Margin")
I
> 50% of Revolver Commitments
0.50%
1.50%
II
< 50% of Revolver Commitments and > 20% of Revolver Commitments
0.75%
1.75%
III
< 20% of Revolver Commitments
1.00%
2.00%



The Applicable Margin shall be re-determined as of the first day of each fiscal
quarter of Borrowers.
"Applicable Unused Line Fee Percentage" means, as of any date of determination,
the applicable percentage set forth in the following table that corresponds to
the Average Availability of Borrowers for the most recently completed fiscal
quarter as determined by Agent in its Permitted Discretion; provided, that for
the period from the Closing Date through and including July 2, 2016, the
Applicable Unused Line Fee Percentage shall be set at the rate in the row styled
"Level II":


4

--------------------------------------------------------------------------------





Level
Average Availability
Applicable Unused Line Fee Percentage
I
> 50% of Revolver Commitments
0.375%
II
< 50% of Revolver Commitments
0.25%



The Applicable Unused Line Fee Percentage shall be re-determined on the first
date of each fiscal quarter by Agent.
"Application Event" means the occurrence of (a) a failure by Borrowers to repay
all of the Obligations in full on the Maturity Date, or (b) an Event of Default
and the election by Agent or the Required Lenders to require that payments and
proceeds of Collateral be applied pursuant to Section 2.4(b)(iii) of the
Agreement.
"Art Gun Sellers" means Barnett Koorse, Scott Valancy, and Evan Koorse, each an
individual resident of the State of Florida, and Art Gun Technologies, LLC, a
Florida limited liability company.
"Art Gun Subordination Agreement" means that certain Debt Subordination
Agreement dated December 28, 2009, among the Art Gun Sellers, Delta, Art Gun,
and Agent.
"Assignee" has the meaning specified therefor in Section 13.1(a) of the
Agreement.
"Assignment and Acceptance" means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1 to the Agreement.
"Authorized Person" means any one of the individuals identified on Schedule A-2
to the Agreement, as such schedule is updated from time to time by written
notice from Borrowers to Agent.
"Availability" means, as of any date of determination, the amount that Borrowers
are entitled to borrow as Revolving Loans under Section 2.1 of the Agreement
(after giving effect to the then outstanding Revolver Usage).
"Available Increase Amount" means, as of any date of determination, an amount
equal to the result of (a) $55,000,000 minus (b) the aggregate principal amount
of Increases to the Revolver Commitments previously made pursuant to Section
2.14 of the Agreement.
"Average Availability" means, with respect to any period, the sum of the
aggregate amount of Availability for each Business Day in such period
(calculated as of the end of each respective Business Day) divided by the number
of Business Days in such period.
"Average Revolver Usage" means, with respect to any period, the sum of the
aggregate amount of Revolver Usage for each Business Day in such period
(calculated as of the end of each respective Business Day) divided by the number
of Business Days in such period.
"Bail-In Action" means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
"Bail-In Legislation" means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union,


5

--------------------------------------------------------------------------------





the implementing law for such EEA Member Country from time to time which is
described in the EU Bail-In Legislation Schedule.
"Bank Product" means any one or more of the following financial products or
accommodations extended to a Borrower or its Subsidiaries by a Bank Product
Provider: (a) credit cards (including commercial cards (including so-called
"purchase cards", "procurement cards" or "p-cards")), (b) credit card processing
services, (c) debit cards, (d) stored value cards, (e) Cash Management Services,
or (f) transactions under Hedge Agreements.
"Bank Product Agreements" means those agreements entered into from time to time
by a Borrower or its Subsidiaries with a Bank Product Provider in connection
with the obtaining of any of the Bank Products.
"Bank Product Collateralization" means providing cash collateral (pursuant to
documentation reasonably satisfactory to Agent) to be held by Agent for the
benefit of the Bank Product Providers (other than the Hedge Providers) in an
amount determined by Agent as sufficient to satisfy the reasonably estimated
credit exposure with respect to the then existing Bank Product Obligations
(other than Hedge Obligations).
"Bank Product Obligations" means (a) all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by each Borrower and its Subsidiaries to
any Bank Product Provider pursuant to or evidenced by a Bank Product Agreement
and irrespective of whether for the payment of money, whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, (b) all Hedge Obligations, and (c) all amounts that Agent or
any Lender is obligated to pay to a Bank Product Provider as a result of Agent
or such Lender purchasing participations from, or executing guarantees or
indemnities or reimbursement obligations to, a Bank Product Provider with
respect to the Bank Products provided by such Bank Product Provider to a
Borrower or its Subsidiaries; provided, in order for any item described in
clauses (a) (b), or (c) above, as applicable, to constitute "Bank Product
Obligations", if the applicable Bank Product Provider is any Person other than
Wells Fargo or its Affiliates, then the applicable Bank Product must have been
provided on or after the Closing Date and Agent shall have received a Bank
Product Provider Agreement within 10 days after the date of the provision of the
applicable Bank Product to a Borrower or its Subsidiaries.
"Bank Product Provider" means any Lender or any of its Affiliates, including
each of the foregoing in its capacity, if applicable, as a Hedge Provider;
provided, that no such Person (other than Wells Fargo or its Affiliates) shall
constitute a Bank Product Provider with respect to a Bank Product unless and
until Agent receives a Bank Product Provider Agreement from such Person and with
respect to the applicable Bank Product within 10 days after the provision of
such Bank Product to a Borrower or its Subsidiaries; provided further, that if,
at any time, a Lender ceases to be a Lender under the Agreement, then, from and
after the date on which it ceases to be a Lender thereunder, neither it nor any
of its Affiliates shall constitute Bank Product Providers and the obligations
with respect to Bank Products provided by such former Lender or any of its
Affiliates shall no longer constitute Bank Product Obligations.
"Bank Product Provider Agreement" means an agreement in form and substance
satisfactory to Agent, duly executed by the applicable Bank Product Provider,
Borrowers, and Agent.
"Bank Product Reserves" means, as of any date of determination, those reserves
that Agent deems necessary or appropriate to establish (based upon the Bank
Product Providers' determination of the liabilities and obligations of each
Borrower and its Subsidiaries in respect of Bank Product Obligations) in respect
of Bank Products then provided or outstanding.


6

--------------------------------------------------------------------------------





"Bankruptcy Code" means title 11 of the United States Code, as in effect from
time to time.
"Base Rate" means the greatest of (a) the Federal Funds Rate plus ½%, (b) the
LIBOR Rate (which rate shall be calculated based upon an Interest Period of 1
month and shall be determined on a daily basis), plus 1 percentage point, and
(c) the rate of interest announced, from time to time, within Wells Fargo at its
principal office in San Francisco as its "prime rate", with the understanding
that the "prime rate" is one of Wells Fargo's base rates (not necessarily the
lowest of such rates) and serves as the basis upon which effective rates of
interest are calculated for those loans making reference thereto and is
evidenced by the recording thereof after its announcement in such internal
publications as Wells Fargo may designate.
"Base Rate Loan" means each portion of the Revolving Loans that bears interest
at a rate determined by reference to the Base Rate.
"Base Rate Margin" has the meaning set forth in the definition of Applicable
Margin.
"Benefit Plan" means a "defined benefit plan" (as defined in Section 3(35) of
ERISA) for which any Borrower or any of its Subsidiaries or ERISA Affiliates has
been an "employer" (as defined in Section 3(5) of ERISA) within the past six
years.
"Board of Directors" means, as to any Person, the board of directors (or
comparable managers) of such Person, or any committee thereof duly authorized to
act on behalf of the board of directors (or comparable managers).
"Board of Governors" means the Board of Governors of the Federal Reserve System
of the United States (or any successor).
"Borrower" and "Borrowers" have the respective meanings specified therefor in
the preamble to the Agreement.
"Borrower Materials" has the meaning specified therefor in Section 17.9(c) of
the Agreement.
"Borrowing" means a borrowing consisting of Revolving Loans made on the same day
by the Lenders (or Agent on behalf thereof), or by Swing Lender in the case of a
Swing Loan, or by Agent in the case of an Extraordinary Advance.
"Borrowing Base" means, as of any date of determination, the result of:
(a)    85% of the amount of Eligible Accounts, less the amount, if any, of the
Dilution Reserve, plus
(b)    the lesser of:
(i)    $87,000,000, or
(ii)    the lesser of (A) sixty percent (60%) of the Value of Eligible Finished
Goods Inventory, Eligible Raw Material Inventory, and Eligible In-Transit
Inventory; or (B) eighty-five percent (85%) of the Net Orderly Liquidation Value
of such Eligible Inventory, plus


7

--------------------------------------------------------------------------------





(c)    sixty-five percent (65%) of the appraised fair market value (based on the
most recent appraisal completed prior to the Closing Date that is in form,
contains assumptions and utilizes methods acceptable to Agent and that is
performed by an appraiser acceptable to Agent) of Eligible Real Property, which
amount shall be reduced on the first day of each month, commencing June 1, 2016
by an amount equal to $137,718.75; plus
(d)    (i)    at any time prior to the first day of the month immediately
following Agent's receipt of the New Equipment Appraisal, $4,087,751, which
amount shall be reduced on the first day of each month, commencing June 1, 2016
by an amount equal to $77,127.38, and (ii) at any time on and after the first
day of the month immediately following Agent's receipt of the New Equipment
Appraisal, eighty-five percent (85%) multiplied by the Net Orderly Liquidation
Value of the Eligible Equipment of Borrowers (based on New Equipment Appraisal),
which amount shall be reduced on the first day of each month, commencing on the
first day of the second month immediately following Agent's receipt of the New
Equipment Appraisal, by an amount equal to 1/84th of the Net Orderly Liquidation
Value of the Eligible Equipment of Borrowers (based on New Equipment Appraisal);
minus
(e)    the aggregate amount of reserves, if any, established by Agent under
Section 2.1(c) of the Agreement.
Notwithstanding anything to the contrary contained herein, the portion of the
Borrowing Base on any date calculated with reference to Eligible Real Property
and Eligible Equipment collectively, shall not exceed twenty percent (20%) of
the Maximum Revolver Amount, and the aggregate amount of Adjusted Revolver Usage
based on Eligible Inventory consisting of yarn classified as work-in-process
outstanding at any time shall not exceed $2,500,000 at any time
"Borrowing Base Certificate" means a certificate in the form of Exhibit B-1.
"Business Day" means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of Georgia, except
that, if a determination of a Business Day shall relate to a LIBOR Rate Loan,
the term "Business Day" also shall exclude any day on which banks are closed for
dealings in Dollar deposits in the London interbank market.
"Capital Expenditures" means, with respect to any Person for any period, the
amount of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed, but excluding, without
duplication (a) expenditures made during such period in connection with the
replacement, substitution, or restoration of assets or properties pursuant to
Section 2.4(e)(ii) of the Agreement, (b) with respect to the purchase price of
assets that are purchased substantially contemporaneously with the trade-in of
existing assets during such period, the amount that the gross amount of such
purchase price is reduced by the credit granted by the seller of such assets for
the assets being traded in at such time, (c) expenditures made during such
period to consummate one or more Permitted Acquisitions, (d) capitalized
software development costs to the extent such costs are deducted from net
earnings under the definition of EBITDA for such period, and (e) expenditures
during such period that, pursuant to a written agreement, are reimbursed by a
third Person (excluding any Borrower or any of its Affiliates).
"Capitalized Lease Obligation" means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.


8

--------------------------------------------------------------------------------





"Capital Lease" means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.
"Cash Dominion Period" means the period beginning on the date of a Cash Dominion
Trigger Event and ending on the day on which Agent has reasonably determined
that (a) no Event of Default exists, and (b) Borrowers have maintained
Availability in an amount equal to or greater than twelve and one-half percent
(12.5%) of the lesser of (i) the Borrowing Base and (ii) the Revolving
Commitments, for a period of sixty (60) consecutive days.
"Cash Dominion Trigger Event" means (a) the occurrence of an Event of Default,
or (b) Agent's reasonable determination that Availability is less than an amount
equal to twelve and one-half percent (12.5%) of the lesser of (i) the Borrowing
Base and (ii) the Revolving Commitments.
"Cash Equivalents" means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within 1 year from the date of acquisition thereof and, at the
time of acquisition, having one of the two highest ratings obtainable from
either Standard & Poor's Rating Group ("S&P") or Moody's Investors Service, Inc.
("Moody's"), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody's, (d) certificates of deposit, time
deposits, overnight bank deposits or bankers' acceptances maturing within 1 year
from the date of acquisition thereof issued by any bank organized under the laws
of the United States or any state thereof or the District of Columbia or any
United States branch of a foreign bank having at the date of acquisition thereof
combined capital and surplus of not less than $1,000,000,000, (e) Deposit
Accounts maintained with (i) any bank that satisfies the criteria described in
clause (d) above, or (ii) any other bank organized under the laws of the United
States or any state thereof so long as the full amount maintained with any such
other bank is insured by the Federal Deposit Insurance Corporation, (f)
repurchase obligations of any commercial bank satisfying the requirements of
clause (d) of this definition or recognized securities dealer having combined
capital and surplus of not less than $1,000,000,000, having a term of not more
than seven days, with respect to securities satisfying the criteria in clauses
(a) or (d) above, (g) debt securities with maturities of six months or less from
the date of acquisition backed by standby letters of credit issued by any
commercial bank satisfying the criteria described in clause (d) above, and (h)
Investments in money market funds substantially all of whose assets are invested
in the types of assets described in clauses (a) through (g) above.
"Cash Management Services" means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.
"CFC" means a controlled foreign corporation (as that term is defined in the
IRC).
"Change in Control" means (a) the transfer (in one transaction or a series of
transactions) of all or substantially all of the assets of any Borrower or
Guarantor to any Person or group (as such term is used in Section 13(d)(3) of
the Exchange Act), other than as permitted in Section 6.4 hereof; (b) the
liquidation or dissolution of any Borrower or Guarantor or the adoption of a
plan by the stockholders of any Borrower or Guarantor relating to the
dissolution or liquidation of any Borrower or any Guarantor, other than as


9

--------------------------------------------------------------------------------





permitted in Section 6.4 hereof; (c) the acquisition by any Person or group (as
such term is used in Section 13(d)(3) of the Exchange Act), except for one or
more Permitted Holders, of beneficial ownership, directly or indirectly, of a
majority of the voting power of the total outstanding Equity Interests of any
Borrower or Guarantor or the Board of Directors (or equivalent thereof) of any
Borrower or Guarantor; or (d) during any period of two (2) consecutive years,
individuals who at the beginning of such period constituted the Board of
Directors (or equivalent thereof) of any Borrower or Guarantor (together with
any new directors who have been appointed by any Permitted Holder, or whose
nomination for election by the stockholders of such Borrower or Guarantor, as
the case may be, was approved by a vote of at least sixty-six and two-thirds (66
2/3%) percent of the directors then still in office who were either directors at
the beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board of Directors (or equivalent thereof) of any Borrower then still in office.
"Change in Law" means the occurrence after the date of the Agreement of: (a) the
adoption or effectiveness of any law, rule, regulation, judicial ruling,
judgment or treaty, (b) any change in any law, rule, regulation, judicial
ruling, judgment or treaty or in the administration, interpretation,
implementation or application by any Governmental Authority of any law, rule,
regulation, guideline or treaty, or (c) the making or issuance by any
Governmental Authority of any request, rule, guideline or directive, whether or
not having the force of law; provided that notwithstanding anything in the
Agreement to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities shall,
in each case, be deemed to be a "Change in Law," regardless of the date enacted,
adopted or issued.
"Closing Date" means the date of the making of the initial Revolving Loan (or
other extension of credit) under the Agreement.
"Code" means the Georgia Uniform Commercial Code, as in effect from time to
time.
"Collateral" means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by any Borrower or its Subsidiaries in or upon which
a Lien is granted by such Person in favor of Agent or the Lenders under any of
the Loan Documents.
"Collateral Access Agreement" means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in any Borrower's or its Subsidiaries' books and records, Equipment, or
Inventory, in each case, in form and substance reasonably satisfactory to Agent.
"Commitment" means, with respect to each Lender, its Revolver Commitment, and,
with respect to all Lenders, their Revolver Commitments, in each case as such
Dollar amounts are set forth beside such Lender's name under the applicable
heading on Schedule C-1 to the Agreement or in the Assignment and Acceptance
pursuant to which such Lender became a Lender under the Agreement, as such
amounts may be reduced or increased from time to time pursuant to assignments
made in accordance with the provisions of Section 13.1 of the Agreement.
"Compliance Certificate" means a certificate substantially in the form of
Exhibit C-1 to the Agreement delivered by the chief financial officer of
Administrative Borrower to Agent.
"Confidential Information" has the meaning specified therefor in Section 17.9(a)
of the Agreement.


10

--------------------------------------------------------------------------------





"Control Agreement" means a control agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by a Borrower or one of its
Subsidiaries, Agent, and the applicable securities intermediary (with respect to
a Securities Account) or bank (with respect to a Deposit Account).
"Converting Borrower" has the meaning specified therefor in Section 5.3 of the
Agreement.
"Copyright Security Agreement" has the meaning specified therefor in the
Guaranty and Security Agreement.
"Current Assets" means, as at any date of determination, the total assets of
Borrowers and their Subsidiaries (other than cash and Cash Equivalents) which
may properly be classified as current assets on a consolidated balance sheet of
Borrowers and their Subsidiaries in accordance with GAAP.
"Current Liabilities" means, as at any date of determination, the total
liabilities of Borrowers and their Subsidiaries which may properly be classified
as current liabilities (other than the Swing Loans and the Revolving Loans) on a
consolidated balance sheet of Borrowers and their Subsidiaries in accordance
with GAAP.
"Default" means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.
"Defaulting Lender" means any Lender that (a) has failed to fund any amounts
required to be funded by it under the Agreement within 3 Business Days of the
date that it is required to do so under the Agreement (including the failure to
make available to Agent amounts required pursuant to a Settlement or to make a
required payment in connection with a Letter of Credit Disbursement); provided,
that, notwithstanding such 3 Business Day period, Agent shall endeavor to notify
Administrative Borrower of such failure to fund as soon as practicable, (b)
notified Borrowers, Agent, or any Lender in writing that it does not intend to
comply with all or any portion of its funding obligations under the Agreement,
(c) has made a public statement to the effect that it does not intend to comply
with its funding obligations under the Agreement or under other agreements
generally (as reasonably determined by Agent) under which it has committed to
extend credit, (d) failed, within 1 Business Day after written request by Agent,
to confirm that it will comply with the terms of the Agreement relating to its
obligations to fund any amounts required to be funded by it under the Agreement,
(e) otherwise failed to pay over to Agent or any other Lender any other amount
required to be paid by it under the Agreement within 3 Business Days of the date
that it is required to do so under the Agreement; provided, that,
notwithstanding such 3 Business Day period, Agent shall endeavor to notify
Administrative Borrower of such failure to pay over as soon as practicable, or
(f) (i) becomes or is insolvent or has a parent company that has become or is
insolvent or (ii) becomes the subject of a bankruptcy or insolvency proceeding
or Bail-In Action, or has had a receiver, conservator, trustee, or custodian or
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment.
"Defaulting Lender Rate" means (a) for the first 3 days from and after the date
the relevant payment is due, the Base Rate, and (b) thereafter, the interest
rate then applicable to Revolving Loans that are Base Rate Loans (inclusive of
the Base Rate Margin applicable thereto).
"Deposit Account" means any deposit account (as that term is defined in the
Code).


11

--------------------------------------------------------------------------------





"Designated Account" means the Deposit Account of Administrative Borrower
identified on Schedule D-1 to the Agreement (or such other Deposit Account of
Administrative Borrower located at Designated Account Bank that has been
designated as such, in writing, by Borrowers to Agent).
"Designated Account Bank" has the meaning specified therefor in Schedule D-1 to
the Agreement (or such other bank that is located within the United States that
has been designated as such, in writing, by Borrowers to Agent).
"Dilution Reserve" means, as of any date of determination, a reserve established
by Agent in such amount as Agent may determine at any time that (a) the
percentage equal to; (i) bad debt write-downs or write-offs, discounts, returns,
promotions, credit, credit memos and other dilutive items with respect to
Accounts, divided by (ii) gross sales, exceeds (b) five percent (5%) on a
consolidated basis.
"Disqualified Equity Interests" means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the
Commitments), (b) is redeemable at the option of the holder thereof (other than
solely for Qualified Equity Interests), in whole or in part, (c) provides for
the scheduled payments of dividends in cash, or (d) is or becomes convertible
into or exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is 180 days after the Maturity Date.
"Dollars" or "$" means United States dollars.
"Drawing Document" means any Letter of Credit or other document presented for
purposes of drawing under any Letter of Credit.
"Earn-Outs" means unsecured liabilities of a Loan Party arising under an
agreement to make any deferred payment as a part of the Purchase Price for a
Permitted Acquisition, including performance bonuses or consulting payments in
any related services, employment or similar agreement, in an amount that is
subject to or contingent upon the revenues, income, cash flow or profits (or the
like) of the target of such Permitted Acquisition.
"EBITDA" means, as to Borrowers, with respect to any period, an amount equal to:
(a) the Net Income of Borrowers and their Subsidiaries for such period on a
consolidated basis determined in accordance with GAAP, plus (b) to the extent
deducted in the computation of Net Income, (i) depreciation, amortization and
other non-cash charges (including imputed interest and deferred compensation)
for such period, all in accordance with GAAP, plus (ii) the Interest Expense for
such period, plus (iii) charges for federal, provincial, state, district,
municipal, local and foreign income taxes.
"EEA Financial Institution" means (a) any credit institution or investment firm
established in an EEA Member Country that is subject to the supervision of an
EEA Resolution Authority; (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) above; or (c) any
financial institution established in an EEA Member Country that is a subsidiary
of an institution described in the foregoing clauses and is subject to
consolidated supervision with its parent.


12

--------------------------------------------------------------------------------





"EEA Member Country" means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.
"EEA Resolution Authority" means any public administrative authority or any
Person entrusted with public administrative authority of an EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
"Eligible Accounts" means Accounts created by a Borrower which are and continue
to be acceptable to Agent based on the criteria set forth below. In general,
Accounts shall be Eligible Accounts if:
(a)     such Accounts arise from the actual and bona fide sale and delivery of
goods by such Borrower or rendition of services by such Borrower in the ordinary
course of its business which transactions are completed in accordance with the
terms and provisions contained in any documents related thereto;
(b)     such Accounts are not unpaid more than the earlier of (i) sixty (60)
days after the original due date for them, or (ii) one hundred twenty (120) days
after the date of the original invoice for them (or one hundred fifty (150) days
after the date of the original invoice for them for certain account debtors of
such Borrower which are pre-approved by Agent, on terms and conditions
acceptable to Agent);
(c)    such Accounts comply with the terms and conditions of the Guaranty and
Security Agreement;
(d)     such Accounts do not arise from sales on consignment, guaranteed sale,
sale and return, sale on approval, or other terms under which payment by the
account debtor may be conditional or contingent;
(e)     the chief executive office of the account debtor with respect to such
Accounts is located in the United States of America or Canada (provided, that,
at any time promptly upon Agent's request, such Borrower shall execute and
deliver, or cause to be executed and delivered, such other agreements, documents
and instruments as may be required by Agent to perfect the security interests of
Agent in those Accounts of an account debtor with its chief executive office or
principal place of business in Canada in accordance with the applicable laws of
the Province of Canada in which such chief executive office or principal place
of business is located and take or cause to be taken such other and further
actions as Agent may request to enable Agent as secured party with respect
thereto to collect such Accounts under the applicable Federal or Provincial laws
of Canada) or, at Agent's option, if the chief executive office and principal
place of business of the account debtor with respect to such Accounts is located
other than in the United States of America or Canada, then if either: (i) the
account debtor has delivered to such Borrower an irrevocable letter of credit
issued or confirmed by a bank satisfactory to Agent and payable only in the
United States of America and in U.S. dollars, sufficient to cover such Account,
in form and substance satisfactory to Agent and if required by Agent, the
original of such letter of credit has been delivered to Agent or Agent's agent
and such Borrower has complied with the terms of the Guaranty and Security
Agreement with respect to the assignment of the proceeds of such letter of
credit to Agent or naming Agent as transferee beneficiary thereunder, as Agent
may specify, or (ii) such Account is subject to credit insurance payable to
Agent issued by an insurer and on terms and in an amount acceptable to Agent, or
(iii) such Account is otherwise acceptable in all respects to Agent (subject to
such lending formula with respect thereto as Agent may determine);
(f)     such Accounts do not consist of progress billings (such that the
obligation of the account debtors with respect to such Accounts is conditioned
upon such Borrower's satisfactory completion


13

--------------------------------------------------------------------------------





of any further performance under the agreement giving rise thereto), bill and
hold invoices or retainage invoices, except as to bill and hold invoices, if
Agent shall have received an agreement in writing from the account debtor, in
form and substance satisfactory to Agent, confirming the unconditional
obligation of the account debtor to take the goods related thereto and pay such
invoice;
(g)     the account debtor with respect to such Accounts has not asserted a
counterclaim, defense or dispute and does not have, and does not engage in
transactions which may give rise to any right of setoff or recoupment against
such Accounts (but the portion of the Accounts of such account debtor in excess
of the amount at any time and from time to time owed by such Borrower to such
account debtor or claimed owed by such account debtor may be deemed Eligible
Accounts);
(h)    there are no facts, events or occurrences which would impair the
validity, enforceability or collectability of such Accounts or reduce the amount
payable or delay payment thereunder;
(i)    such Accounts are subject to the first priority, valid and perfected
security interest of Agent and any goods giving rise thereto are not, and were
not at the time of the sale thereof, subject to any Liens other than a Permitted
Lien;
(j)     neither the account debtor nor any officer or employee of the account
debtor with respect to such Accounts is an officer, employee, agent or other
Affiliate of any Borrower;
(k)     the account debtors with respect to such Accounts are not any foreign
government, the United States of America, any State, political subdivision,
department, agency or instrumentality thereof, unless, (i) the account debtor is
the United States of America, any State, political subdivision, department,
agency or instrumentality thereof, and (ii) the Federal Assignment of Claims Act
of 1940, as amended or any similar State or local law, if applicable, has been
complied with in a manner satisfactory to Agent, or Agent, in its discretion,
has expressly waived such compliance with respect to Accounts, the aggregate
amount of which do not exceed $7,500,000 at any time;
(l)    to the actual knowledge of Borrowers (including knowledge as a result of
information provided by Agent (it being understood that Agent is under no
obligation to provide any such information)), there are no proceedings or
actions which are threatened or pending against the account debtors with respect
to such Accounts which might result in any material adverse change in any such
account debtor's financial condition;
(m)     such Accounts of a single account debtor or its affiliates do not
constitute more than fifteen (15%) percent of all otherwise Eligible Accounts
(but the portion of the Accounts not in excess of such percentage may be deemed
Eligible Accounts);
(n)    such Accounts are not owed by an account debtor who has Accounts unpaid
more than the earlier of (i) sixty (60) days after the original due date or for
them, or (ii) one hundred twenty (120) days after the original invoice date for
them (or one hundred fifty (150) days after the date of the original invoice for
them for certain account debtors of such Borrower which are pre-approved by
Agent, on terms and conditions acceptable to Agent) which constitute more than
fifty (50%) percent of the total Accounts of such account debtor;
(o)    the account debtor is not located in a state requiring the filing of a
Notice of Business Activities Report or similar report in order to permit such
Borrower to seek judicial enforcement in such State of payment of such Account,
unless such Borrower has qualified to do business in such state or has filed a
Notice of Business Activities Report or equivalent report for the then current
year or such failure to


14

--------------------------------------------------------------------------------





file and inability to seek judicial enforcement is capable of being remedied
without any material delay or material cost; and
(p)    such Accounts are owed by account debtors deemed creditworthy at all
times by such Borrower consistent with its current practice and who are
reasonably acceptable to Agent.
General criteria for Eligible Accounts may be established and revised from time
to time by Agent in good faith based on an event, condition or other
circumstance arising after the date hereof, or existing on the date hereof to
the extent Agent has no written notice thereof from a Borrower, which adversely
affects or could reasonably be expected to adversely affect the Accounts in the
good faith determination of Agent. Any Accounts which are not Eligible Accounts
shall nevertheless be part of the Collateral.
"Eligible Equipment" means Equipment owned or operated in the ordinary course of
the business of a Borrower, in each case which is acceptable to Agent based on
the criteria set forth below. In general, Eligible Equipment shall not include:
(a) components which are not part of operating Equipment;
(b) Equipment which is uninsured, damaged, obsolete, in disrepair or under
repair;
(c) spare parts for Equipment;
(d) Equipment at premises other than those owned and controlled by such
Borrower, except any Equipment which would otherwise be deemed Eligible
Equipment that is not located at premises owned and operated by such Borrower
may nevertheless be considered Eligible Equipment: (i) as to locations which are
leased by such Borrower, if Agent shall have received a Collateral Access
Agreement from the owner and lessor of such location, duly authorized, executed
and delivered by such owner and lessor or, if Agent shall not have received a
Collateral Access Agreement (in a form reasonably acceptable to Agent), Agent
may, at its option, nevertheless consider Equipment at such location to be
Eligible Equipment to the extent Agent shall have established such Reserves in
respect of amounts at any time payable by such Borrower to the owner and lessor
thereof as Agent shall determine, and (ii) as to locations owned and operated by
a third Person, (A) if Agent shall have received a Collateral Access Agreement
from such owner and operator with respect to such location, duly authorized,
executed and delivered by such owner and operator or if Agent shall not have
received a Collateral Access Agreement (in a form reasonably acceptable to
Agent), Agent may, at its option, nevertheless consider Equipment at such
location to be Eligible Equipment to the extent Agent shall have established
such Reserves in respect of amounts at any time payable by such Borrower to the
owner and operator thereof as Agent shall determine, and (B) in addition, as to
locations owned and operated by a third Person, Agent shall have received, if
required by Agent: (1) UCC-1 financing statements between the owner and
operator, as consignee or bailee, and such Borrower, as consignor or bailor, in
form and substance satisfactory to Agent, which are duly assigned to Agent and
(2) a written notice to any lender to the owner and operator of the first
priority security interest in such Equipment of Agent;
(e) Equipment subject to a security interest or other Lien in favor of any
Person other than Agent except those permitted in this Agreement (but without
limiting the right of Agent to establish any Reserves with respect to amounts
secured by such security interest or other Lien in favor of any Person even if
permitted herein);
(f) Equipment which is not subject to the first priority, valid and perfected
security interest of Agent;


15

--------------------------------------------------------------------------------





(g) Equipment which has become part of, or affixed to, any Real Property; or
(h) Equipment located outside the United States of America.
The criteria for Eligible Equipment set forth above may only be changed and any
new criteria for Eligible Equipment may only be established by Agent in good
faith based on either: (i) an event, condition or other circumstance arising
after the date hereof, or (ii) an event, condition or other circumstance
existing on the date hereof to the extent Agent has no written notice thereof
from a Borrower prior to the date hereof, in either case under clause (i) or
(ii) which adversely affects or could reasonably be expected to adversely affect
the Equipment in the good faith determination of Agent. Any Equipment which is
not Eligible Equipment shall nevertheless be part of the Collateral.
"Eligible Finished Goods Inventory" means Inventory that qualifies as Eligible
Inventory and consists of finished goods held for sale in the ordinary course of
Borrowers' business.
"Eligible In-Transit Inventory" means those items of Inventory that do not
qualify as Eligible Inventory solely because they are not in a location set
forth on Schedule 4.23 or in transit among such locations and a Borrower does
not have actual and exclusive possession thereof, but as to which,
(a)    the Inventory was the subject of a Qualified Import Letter of Credit,
(b)    such Inventory currently is in transit (whether by vessel, air, or land)
from a location outside of the continental United States to a location set forth
on Schedule 4.23,
(c)    title to such Inventory has passed to a Borrower,
(d)    such Inventory is insured against types of loss, damage, hazards, and
risks, and in amounts, satisfactory to Agent in its Permitted Discretion,
(e)    such Inventory either
(1)    is the subject of a negotiable bill of lading governed by the laws of a
state within the United States (x) that is consigned to Agent or one of its
agents (either directly or by means of endorsements), (y) that was issued by the
carrier respecting the subject Inventory, and (z) that either is (I) in the
possession of Agent or a customs broker (in each case in the continental United
States), or (II) the subject of a telefacsimile copy that Agent has received
from the Issuing Bank which issued the applicable Letter of Credit and as to
which Agent also has received a confirmation from such Issuing Bank that such
document is in-transit by air-courier to Agent or a customs broker (in each
case, in the continental United States), or
(2)    is the subject of a negotiable cargo receipt governed by the laws of a
state within the United States and is not the subject of a bill of lading (other
than a negotiable bill of lading consigned to, and in the possession of, a
consolidator or Agent, or their respective agents) and such negotiable cargo
receipt is (x) consigned to Agent or one of its agents (either directly or by
means of endorsements), (y) that was issued by a consolidator respecting the
subject Inventory, (z) that either is (I) in the possession of Agent or a
customs broker (in each case in the continental United States), or (II) the
subject of a telefacsimile copy that Agent has received from the Issuing Bank
which issued the applicable Letter of Credit and as to which Agent also has
received a confirmation from such Issuing Bank that such document is in-transit
by air-courier to Agent or a customs broker (in each case, in the continental
United States),


16

--------------------------------------------------------------------------------





(f)    Such Borrower has provided a certificate to Agent that certifies that, to
the best knowledge of such Borrower, such Inventory meets all of Borrowers'
representations and warranties contained in the Loan Documents concerning
Eligible In-Transit Inventory, that it knows of no reason why such Inventory
would not be accepted by such Borrower when it arrives in the continental United
States and that the shipment as evidenced by the documents conforms to the
related order documents, and
(g)    the applicable Letter of Credit has been drawn upon in full and the
Issuing Bank has honored such drawing.
"Eligible Inventory" means Inventory consisting of finished goods held for
resale in the ordinary course of the business of a Borrower, finished garments,
headwear and accessories (regardless of whether Borrowers classify such goods as
raw materials or finished goods), raw materials for such finished goods and
finished yarn classified as work-in-process, which are acceptable to Agent based
on the criteria set forth below. In general, Eligible Inventory shall not
include:
(a) subject to the final sentence of the definition of "Borrowing Base" with
respect to finished yarn classified as work-in-process, work-in-process (other
than finished yarn classified as work-in-process);
(b) raw materials other than yarn and raw cotton;
(c) spare parts for Equipment;
(d) packaging and shipping materials;
(e) supplies used or consumed in such Borrower's business;
(f) Inventory at premises other than those owned and controlled by such
Borrower, except any Inventory which would otherwise be deemed Eligible
Inventory at locations in the United States of America which are not owned and
operated by such Borrower may nevertheless be considered Eligible Inventory: (i)
as to locations which are leased by such Borrower, if Agent shall have received
a Collateral Access Agreement from the owner and lessor of such location, duly
authorized, executed and delivered by such owner and lessor, except that
notwithstanding that Agent shall not have received such an agreement for a
particular leased location, Agent may consider Inventory at such leased location
which would otherwise be Eligible Inventory to be Eligible Inventory and in such
event, Agent may at any time establish such Reserves as Agent may determine in
respect of amounts at any time payable by such Borrower to the owner or lessor
of such location, without limiting any other rights and remedies of Agent under
this Agreement or under the other Loan Documents with respect to the
establishment of Reserves or otherwise and (ii) as to premises of third parties
(including consignees and processors), Agent shall have received a Collateral
Access Agreement duly authorized, executed and delivered by the owner and
operator of such premises (except that notwithstanding that Agent shall not have
received such an agreement as to a particular third party location, Agent may
consider Inventory at such location which would otherwise be Eligible Inventory
to be Eligible Inventory and in such event, Agent may at any time establish such
Reserves as Agent may determine in respect of amounts at any time payable by
such Borrower to such third party, without limiting any other rights or remedies
of Agent under this Agreement or under the other Loan Documents with respect to
the establishment of Reserves or otherwise), and in addition, if required by
Agent, as to premises of third parties where assets of such Borrower are
located: (A) the owner and operator executes appropriate UCC-1 financing
statements in favor of such Borrower, which financing statements are duly
assigned to Agent and (B) any secured lender to the owner and operator is
properly notified of the first priority Lien on such Inventory of Agent;


17

--------------------------------------------------------------------------------





(g) Inventory located outside the United States of America shall only be
Eligible Inventory if it is Eligible In-Transit Inventory;
(h) Inventory subject to a security interest or other Lien in favor of any
Person other than Agent, except Permitted Liens;
(i) bill and hold goods;
(j) Inventory which is not subject to the first priority, valid and perfected
security interest of Agent;
(k) damaged and/or defective Inventory which is unsaleable or which such
Borrower has not marked down to its realizable value;
(l) Inventory purchased or, except as provided in clause (f)(ii) above, sold on
consignment;
(m) samples;
(n) Inventory to be returned to vendors;
(o) Inventory subject to any License Agreement or other agreement that limits,
conditions or restricts such Borrower's or Agent's right to sell or otherwise
dispose of such Inventory unless the Licensor has entered into a Licensor/Lender
Agreement with Agent, except that notwithstanding that Agent shall not have
received such a Licensor/Lender Agreement for a particular License Agreement,
Agent may consider Inventory subject to such License Agreement which would
otherwise be Eligible Inventory to be Eligible Inventory and in such event,
Agent may at any time establish such Reserves as Agent may determine in respect
of amounts at any time payable by such Borrower to the Licensor of such
Inventory, without limiting any other rights and remedies of Agent under this
Agreement or under the other Loan Documents with respect to the establishment of
Reserves or otherwise; or
(p) Inventory that is the subject of an Intellectual Property Claim.
General criteria for Eligible Inventory may be established and revised from time
to time by Agent in good faith based on an event, condition or other
circumstance arising after the date hereof, or existing on the date hereof to
the extent Agent has no written notice thereof from a Borrower, which adversely
affects or could reasonably be expected to adversely affect the Inventory in the
good faith determination of Agent. Any Inventory which is not Eligible Inventory
shall nevertheless be part of the Collateral.
"Eligible Raw Material Inventory" means Inventory that qualifies as Eligible
Inventory and consists of goods that are first quality raw materials raw
consisting of raw cotton and yarn.
"Eligible Real Property" means Real Property of Borrowers located in Cumberland
County, North Carolina, and Anderson County, Tennessee, owned in fee simple and
subject to a Mortgage in favor of Agent; provided, however, that Eligible Real
Property shall not include:
(a)    Real Property subject to pending or threatened (in writing to a Borrower)
condemnation by any Governmental Authority or any pending or threatened (in
writing to a Borrower) enforcement action by any Governmental Authority with
respect to the environmental condition of such Real Property;


18

--------------------------------------------------------------------------------





(b)    Real Property subject to a security interest or other Lien in favor of
any Person other than Agent except those permitted in this Agreement (but
without limiting the right of Agent to establish any Reserves with respect to
amounts secured by such security interest or other Lien in favor of any Person
even if permitted herein);
(c)    Real Property which is not subject to the first priority, valid and
perfected security interest or Lien of Agent;
(d)    Real Property with respect to which improvements thereon are uninsured;
or
(e)    Real Property with respect to which Agent has not received an appraisal
pursuant to Section 2.10 hereof.
The criteria for Eligible Real Property set forth above may only be changed and
any new criteria for Eligible Real Property may only be established by Agent in
good faith based on either (i) an event, condition or other circumstance arising
after the date hereof; or (ii) an event, condition or other circumstance
existing on the date hereof to the extent Agent has no written notice thereof
from a Borrower prior to the date hereof, in either case under clause (i) or
(ii) which adversely affects or could reasonably be expected to adversely affect
the Real Property in the good faith determination of Agent. Any Real Property
which is not Eligible Real Property shall nevertheless be part of the
Collateral.
"Eligible Transferee" means (a) any Lender (other than a Defaulting Lender), any
Affiliate of any Lender and any Related Fund of any Lender; and (b) (i) a
commercial bank organized under the laws of the United States or any state
thereof, and having total assets in excess of $1,000,000,000; (ii) a savings and
loan association or savings bank organized under the laws of the United States
or any state thereof, and having total assets in excess of $1,000,000,000; (iii)
a commercial bank organized under the laws of any other country or a political
subdivision thereof; provided that (A) (x) such bank is acting through a branch
or agency located in the United States or (y) such bank is organized under the
laws of a country that is a member of the Organization for Economic Cooperation
and Development or a political subdivision of such country, and (B) such bank
has total assets in excess of $1,000,000,000; (d) any other entity (other than a
natural person) that is an "accredited investor" (as defined in Regulation D
under the Securities Act) that extends credit or buys loans as one of its
businesses including insurance companies, investment or mutual funds and lease
financing companies, and having total assets in excess of $1,000,000,000; and
(f) during the continuation of an Event of Default, any other Person approved by
Agent.
"Employee Benefit Plan" means any employee benefit plan within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA, (a) that is or within
the preceding six (6) years has been sponsored, maintained or contributed to by
any Loan Party or ERISA Affiliate or (b) to which any Loan Party or ERISA
Affiliate has, or has had at any time within the preceding six (6) years, any
liability, contingent or otherwise.
"Environmental Action" means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority, or any third party involving violations of Environmental
Laws or releases of Hazardous Materials (a) from any assets, properties, or
businesses of any Borrower, any Subsidiary of any Borrower, or any of their
predecessors in interest, (b) from adjoining properties or businesses, or (c)
from or onto any facilities which received Hazardous Materials generated by any
Borrower, any Subsidiary of any Borrower, or any of their predecessors in
interest.


19

--------------------------------------------------------------------------------





"Environmental Law" means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on any
Borrower or its Subsidiaries, relating to the environment, the effect of the
environment on employee health, or Hazardous Materials, in each case as amended
from time to time.
"Environmental Liabilities" means all liabilities, monetary obligations, losses,
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Action required, by any Governmental
Authority or any third party, and which relate to any Environmental Action.
"Environmental Lien" means any Lien in favor of any Governmental Authority for
Environmental Liabilities.
"Equipment" means equipment (as that term is defined in the Code).
"Equity Interest" means, with respect to a Person, all of the shares, options,
warrants, interests, participations, or other equivalents (regardless of how
designated) of or in such Person, whether voting or nonvoting, including
Qualified Equity Interests (or other ownership or profit interests or units),
preferred stock, or any other "equity security" (as such term is defined in Rule
3a11-1 of the General Rules and Regulations promulgated by the SEC under the
Exchange Act).
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statutes, and all regulations and guidance promulgated
thereunder. Any reference to a specific section of ERISA shall be deemed to be a
reference to such section of ERISA and any successor statutes, and all
regulations and guidance promulgated thereunder.
"ERISA Affiliate" means each entity, trade or business (whether or not
incorporated) that together with a Loan Party or a Subsidiary would be (or has
been) treated as a "single employer" within the meaning of section 4001(b)(1) of
ERISA or subsections (b), (c), (m) or (o) of section 414 of the IRC. ERISA
Affiliate shall include any Subsidiary of any Loan Party.
"EU Bail-In Legislation Schedule" means the EU Bail-In Legislation Schedule
published by the Loan Market Association, as in effect from time to time.
"Event of Default" has the meaning specified therefor in Section 8 of the
Agreement.
"Exchange Act" means the Securities Exchange Act of 1934, as in effect from time
to time.
"Excluded Taxes" means (i) any tax imposed on the net income or net profits of
any Lender or any Participant (including any branch profits taxes), in each case
imposed by the jurisdiction (or by any political subdivision or taxing authority
thereof) in which such Lender or such Participant is organized or the
jurisdiction (or by any political subdivision or taxing authority thereof) in
which such Lender's or such Participant's principal office is located in each
case as a result of a present or former connection between such Lender or such
Participant and the jurisdiction or taxing authority imposing the tax (other
than any such connection arising solely from such Lender or such Participant
having executed, delivered or performed its obligations or received payment
under, or enforced its rights or remedies under the Agreement or any


20

--------------------------------------------------------------------------------





other Loan Document); (ii) taxes resulting from a Lender's or a Participant's
failure to comply with the requirements of Section 16.2 of the Agreement, (iii)
any United States federal withholding taxes that would be imposed on amounts
payable to a Foreign Lender based upon the applicable withholding rate in effect
at the time such Foreign Lender becomes a party to the Agreement (or designates
a new lending office), except that Taxes shall include (A) any amount that such
Foreign Lender (or its assignor, if any) was previously entitled to receive
pursuant to Section 16.1 of the Agreement, if any, with respect to such
withholding tax at the time such Foreign Lender becomes a party to the Agreement
(or designates a new lending office), and (B) additional United States federal
withholding taxes that may be imposed after the time such Foreign Lender becomes
a party to the Agreement (or designates a new lending office), as a result of a
change in law, rule, regulation, order or other decision with respect to any of
the foregoing by any Governmental Authority, and (iv) any United States federal
withholding taxes imposed under FATCA.
"Existing Consignees" means (a) Hibbett Sporting Goods, Inc. and (b) TSA Stores,
Inc.
"Extraordinary Advances" has the meaning specified therefor in Section
2.3(d)(iii) of the Agreement.
"Extraordinary Receipts" means (a) so long as no Event of Default has occurred
and is continuing, proceeds of judgments, proceeds of settlements, or other
consideration of any kind received in connection with any cause of action or
claim, and (b) if an Event of Default has occurred and is continuing, any
payments received by any Borrower or any of its Subsidiaries not in the ordinary
course of business (and not consisting of proceeds described in
Section 2.4(e)(ii) of the Agreement) consisting of (i) proceeds of judgments,
proceeds of settlements, or other consideration of any kind received in
connection with any cause of action or claim, (ii) indemnity payments (other
than to the extent such indemnity payments are immediately payable to a Person
that is not an Affiliate of any Borrower or any of its Subsidiaries, and (iii)
any purchase price adjustment received in connection with any purchase
agreement.
"FATCA" means Sections 1471 through 1474 of the IRC, as of the date of the
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.
"Fee Letter" means that certain fee letter, dated as of March 22, 2016, among
Borrowers and Agent, in form and substance reasonably satisfactory to Agent.
"Federal Funds Rate" means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by Agent from three
Federal funds brokers of recognized standing selected by it.
"Financial Covenant Period" means a period which shall commence on any date on
which a Financial Covenant Trigger Event has occurred and shall continue until
the date on which Agent has determined that no Financial Covenant Trigger Event
exists or has existed for a period of sixty (60) consecutive days.
"Financial Covenant Trigger Event" means any date on which Alternate Excess
Availability is less than 12.5% of the lesser of the Borrowing Base or the
Maximum Revolver Amount or an Event of Default has occurred.


21

--------------------------------------------------------------------------------





"Fixed Charge Coverage Ratio" means, mean, with respect to Borrowers and their
Subsidiaries, on a consolidated basis, for any period of determination, the
ratio of (a) the sum of (x) EBITDA of Borrowers during such period plus (y)
Restructuring Expenses actually recorded on Borrowers' books during such period
minus the sum of (i) the amount of any taxes paid in cash, cash dividends to the
equity holders of such Person and other distributions to equity holders of such
Person during the period in question (including all share repurchases and
redemptions with respect to the Qualified Equity Interests of such Person other
than those made pursuant to Section 6.7(c)) plus (ii) all Unfinanced Capital
Expenditures made during such period plus (iii) all regularly scheduled (as
determined at the beginning of the respective period) principal payments of
Indebtedness for borrowed money and Indebtedness with respect to the Capital
Leases made during such period to (b) Fixed Charges of Borrowers and their
Subsidiaries for the same period. In no event shall the amount of all
Restructuring Expenses added back to EBITDA during all periods exceed $5,000,000
in the aggregate.
"Fixed Charges" means, with respect to any fiscal period and with respect to
Borrowers determined on a consolidated basis in accordance with GAAP, the sum,
without duplication, of:
(a)    Interest Expense (including the interest component with respect to
Indebtedness under Capital Leases) paid in cash during such period, plus
(b)    an amount equal to the sum of:
(i)    the product of (1) $214,846.13 (which represents the aggregate monthly
reduction of the Eligible Real Property and Eligible Equipment components of the
Borrowing Base in effect under this Agreement prior to the New Equipment
Appraisal) multiplied by (2) the cumulative number of months during such period
for which the amount set forth in subsubclause (1) of this subclause (i) was
deducted from the Borrowing Base, plus
(ii)     the product of (1) the sum of $137,718.75 plus an amount equal to
1/84th of the Net Orderly Liquidation Value of the Eligible Equipment of
Borrowers (based on New Equipment Appraisal) (which represents the aggregate
monthly reduction of the Eligible Real Property and Eligible Equipment
components of the Borrowing Base in effect under this Agreement after the New
Equipment Appraisal) multiplied by (2) the cumulative number of months during
such period for which the amount set forth in subsubclause (1) of this subclause
(ii) was deducted from the Borrowing Base.
"Flow of Funds Agreement" means a flow of funds agreement, dated as of even date
herewith, in form and substance reasonably satisfactory to Agent, executed and
delivered by each Loan Party and Agent.
"Foreign Lender" means any Lender or Participant that is not a United States
person within the meaning of IRC section 7701(a)(30).
"Funded Indebtedness" means, as of any date of determination, all Indebtedness
for borrowed money or letters of credit of Borrowers, determined on a
consolidated basis in accordance with GAAP, that by its terms matures more than
one year after the date of determination, and any such Indebtedness maturing
within one year from such date that is renewable or extendable at the option of
any Borrower or its Subsidiaries, as applicable, to a date more than one year
from such date, including, in any event, but without duplication, with respect
to Borrowers and their Subsidiaries, the Revolver Usage and the amount of their
Capitalized Lease Obligations.


22

--------------------------------------------------------------------------------





"Funding Date" means the date on which a Borrowing occurs.
"Funding Losses" has the meaning specified therefor in Section 2.12(b)(ii) of
the Agreement.
"GAAP" means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.
"Governing Documents" means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.
"Governmental Authority" means the government of any nation or any political
subdivision thereof, whether at the national, state, territorial, provincial,
municipal or any other level, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of, or pertaining to, government (including any supra-national bodies such as
the European Union or the European Central Bank).
"Guarantor" means (a) each Subsidiary of each Borrower, and (b) each other
Person that becomes a guarantor after the Closing Date pursuant to Section 5.11
of the Agreement.
"Guaranty and Security Agreement" means a guaranty and security agreement, dated
as of even date with the Agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by each of the Borrowers and each
of the Guarantors to Agent.
"Hazardous Materials" means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
"hazardous substances," "hazardous materials," "hazardous wastes," "toxic
substances," or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or "EP
toxicity", (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.
"Hedge Agreement" means a "swap agreement" as that term is defined in Section
101(53B)(A) of the Bankruptcy Code.
"Hedge Obligations" means any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of each Borrower and its Subsidiaries arising under, owing pursuant to, or
existing in respect of Hedge Agreements entered into with one or more of the
Hedge Providers.
"Hedge Provider" means any Lender or any of its Affiliates; provided, that no
such Person (other than Wells Fargo or its Affiliates) shall constitute a Hedge
Provider unless and until Agent receives a Bank Product Provider Agreement from
such Person and with respect to the applicable Hedge Agreement within 10 days
after the execution and delivery of such Hedge Agreement with a Borrower or its
Subsidiaries; provided further, that if, at any time, a Lender ceases to be a
Lender under the Agreement, then, from and after the date on which it ceases to
be a Lender thereunder, neither it nor any of its Affiliates shall constitute
Hedge Providers and the obligations with respect to Hedge Agreements entered
into with such former Lender or any of its Affiliates shall no longer constitute
Hedge Obligations.


23

--------------------------------------------------------------------------------





"Honduras JV" means Green Valley Industrial Park, S.A.
"Honduras Subsidiary" means each of Delta Apparel Honduras, S.A., a Honduran
sociedad anónima, Delta Cortes, S.A., a Honduran sociedad anónima, Atled Holding
Company Honduras, S de RL, a Honduran company, La Paz Honduras, S de RL, a
Honduran company, and Ceiba Textiles, S de RL, a Honduran company.
"Hostile Acquisition" means any investment in a Person, resulting in control of
such Person, involving a tender offer or proxy contest that has not been
recommended or approved by the board of directors or similar body of such Person
that is the subject of the investment prior to the first public announcement or
disclosure relating to such investment.
"Immaterial Subsidiary" means any Subsidiary of a Borrower which accounted for
less than (a) two percent (2%) of the consolidated assets of the Borrowers and
their Subsidiaries, on a consolidated basis, as of the end of the Borrowers'
most recent fiscal year and (b) two percent (2%) of the consolidated revenues of
the Borrowers and their Subsidiaries, on a consolidated basis, for the four
fiscal quarters ending as of the Borrowers' most recent fiscal year.
"Increase" has the meaning specified therefor in Section 2.14.
"Increase Date" has the meaning specified therefor in Section 2.14.
"Increase Joinder" has the meaning specified therefor in Section 2.14.
"Indebtedness" as to any Person means (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, or other similar instruments and all reimbursement or other
obligations in respect of letters of credit, bankers acceptances, or other
financial products, (c) all obligations of such Person as a lessee under Capital
Leases, (d) all obligations or liabilities of others secured by a Lien on any
asset of such Person, irrespective of whether such obligation or liability is
assumed, (e) all obligations of such Person to pay the deferred purchase price
of assets (other than trade payables incurred in the ordinary course of business
and repayable in accordance with customary trade practices and, for the
avoidance of doubt, other than royalty payments payable in the ordinary course
of business in respect of non-exclusive licenses), (f) all monetary obligations
of such Person owing under Hedge Agreements (which amount shall be calculated
based on the amount that would be payable by such Person if the Hedge Agreement
were terminated on the date of determination), (g) all obligations of such
Person to purchase, redeem, retire, or otherwise make payment in respect of any
Disqualified Equity Interests of such Person, and (h) any obligation of such
Person guaranteeing or intended to guarantee (whether directly or indirectly
guaranteed, endorsed, co-made, discounted, or sold with recourse) any obligation
of any other Person that constitutes Indebtedness under any of clauses (a)
through (g) above. For purposes of this definition, (i) the amount of any
Indebtedness represented by a guaranty or other similar instrument shall be the
lesser of the principal amount of the obligations guaranteed and still
outstanding and the maximum amount for which the guaranteeing Person may be
liable pursuant to the terms of the instrument embodying such Indebtedness, and
(ii) the amount of any Indebtedness which is limited or is non-recourse to a
Person or for which recourse is limited to an identified asset shall be valued
at the lesser of (A) if applicable, the limited amount of such obligations, and
(B) if applicable, the fair market value of such assets securing such
obligation.
"Indemnified Liabilities" has the meaning specified therefor in Section 10.3 of
the Agreement.


24

--------------------------------------------------------------------------------





"Indemnified Person" has the meaning specified therefor in Section 10.3 of the
Agreement.
"Indemnified Taxes" means, any Taxes other than Excluded Taxes.
"Insolvency Proceeding" means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.
"Intellectual Property" means, as to each Borrower, such Borrower's now owned
and hereafter arising or acquired: patents, patent rights, patent applications,
copyrights, works which are the subject matter of copyrights, copyright
applications, copyright registrations, trademarks, servicemarks, trade names,
trade styles, trademark and service mark applications, and licenses and rights
to use any of the foregoing and all applications, registrations and recordings
relating to any of the foregoing as may be filed in the United States Copyright
Office, the United States Patent and Trademark Office or in any similar office
or agency of the United States, any State thereof, any political subdivision
thereof or in any other country or jurisdiction, together with all rights and
privileges arising under applicable law with respect to any Borrower's use of
any of the foregoing; all extensions, renewals, reissues, divisions,
continuations, and continuations-in-part of any of the foregoing; all rights to
sue for past, present and future infringement of any of the foregoing;
inventions, trade secrets, formulae, processes, compounds, drawings, designs,
blueprints, surveys, reports, manuals, and operating standards; goodwill
(including any goodwill associated with any trademark or servicemark, or the
license of any trademark or servicemark); customer and other lists in whatever
form maintained; trade secret rights, copyright rights, rights in works of
authorship, domain names and domain name registration; software and contract
rights relating to computer software programs, in whatever form created or
maintained.
"Intellectual Property Claim" means the assertion by any Person of a claim
(whether asserted in writing, by action, suit or proceeding or otherwise) that
any Borrower's ownership, use, marketing, sale or distribution of any Inventory,
Equipment, Intellectual Property or other property is violative of any ownership
or right to use any Intellectual Property of such Person. Without limiting the
generality of the foregoing, an Intellectual Property Claim shall include any
claim by a purchaser of Intellectual Property from a Borrower or other Person,
and any claim by a secured party holding a Lien on Intellectual Property
pursuant to any Permitted Trademark Financing Debt or otherwise.
"Interest Expense" means, for any period, as to any Person, all of the following
as determined on a consolidated basis in accordance with GAAP: (a) total
interest expense, whether paid or accrued during such period (including the
interest component of Capital Leases for such period), including all bank fees,
commissions, discounts and other fees and charges owed with respect to letters
of credit (but excluding amortization of discount and amortization of deferred
financing fees paid in cash in connection with the transactions contemplated
hereby, interest paid in property other than cash and any other interest expense
not payable in cash), minus (b) any net payments received during such period as
interest income received in respect of its investments in cash.
"Interest Period" means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1, 2, 3 , or 6 months thereafter or, if agreed to by
all Lenders, 9 or 12 months thereafter; provided, that (a) interest shall accrue
at the applicable rate based upon the LIBOR Rate from and including the first
day of each Interest Period to, but excluding, the day on which any Interest
Period expires, (b) any Interest Period that would end on a day that is not a
Business Day


25

--------------------------------------------------------------------------------





shall be extended to the next succeeding Business Day unless such Business Day
falls in another calendar month, in which case such Interest Period shall end on
the next preceding Business Day, (c) with respect to an Interest Period that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period), the Interest Period shall end on the last Business Day of the
calendar month that is 1, 2, 3, 6, 9, or 12 months after the date on which the
Interest Period began, as applicable, and (d) Borrowers may not elect an
Interest Period which will end after the Maturity Date.
"Inventory" means inventory (as that term is defined in the Code).
"Inventory Reserves" means, as of any date of determination, (a) Landlord
Reserves, (b) those reserves that Agent deems necessary or appropriate, in its
Permitted Discretion and subject to Section 2.1(c), to establish and maintain
(including reserves for slow moving Inventory and Inventory shrinkage) with
respect to Eligible Inventory or the Maximum Revolver Amount, and (c) with
respect to Eligible In-Transit Inventory, those reserves that Agent deems
necessary or appropriate, in its Permitted Discretion and subject to Section
2.1(c), to establish and maintain with respect to Eligible In-Transit Inventory
or the Maximum Revolver Amount (i) for the estimated costs relating to unpaid
freight charges, warehousing or storage charges, taxes, duties, and other
similar unpaid costs associated with the acquisition of such Eligible In-Transit
Inventory, plus (ii) for the estimated reclamation claims of unpaid sellers of
such Eligible In-Transit Inventory.
"Investment" means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, capital contributions (excluding (a) commission, travel, and similar
advances to officers and employees of such Person made in the ordinary course of
business, and (b) bona fide accounts receivable arising in the ordinary course
of business), or acquisitions of Indebtedness, Equity Interests, or all or
substantially all of the assets of such other Person (or of any division or
business line of such other Person), and any other items that are or would be
classified as investments on a balance sheet prepared in accordance with GAAP.
The amount of any Investment shall be the original cost of such Investment plus
the cost of all additions thereto, without any adjustment for increases or
decreases in value, or write-ups, write-downs, or write-offs with respect to
such Investment.
"IRC" means the Internal Revenue Code of 1986, as amended, and any successor
statutes, and all regulations and guidance promulgated thereunder. Any reference
to a specific section of the IRC shall be deemed to be a reference to such
section of the IRC and any successor statutes, and all regulations and guidance
promulgated thereunder.
"ISP" means, with respect to any Letter of Credit, the International Standby
Practices 1998 (International Chamber of Commerce Publication No. 590) and any
subsequent revision thereof adopted by the International Chamber of Commerce on
the date such Letter of Credit is issued.
"Issuer Document" means, with respect to any Letter of Credit, a letter of
credit application, a letter of credit agreement, or any other document,
agreement or instrument entered into (or to be entered into) by a Borrower in
favor of Issuing Bank and relating to such Letter of Credit.
"Issuing Bank" means Wells Fargo or any other Lender that, at the request of
Borrowers and with the consent of Agent, agrees, in such Lender's sole
discretion, to become an Issuing Bank for the purpose of issuing Letters of
Credit pursuant to Section 2.11 of the Agreement, and Issuing Bank shall be a
Lender.


26

--------------------------------------------------------------------------------





"Landlord Reserve" means, as to each location at which a Borrower has Inventory
or books and records located and as to which a Collateral Access Agreement has
not been received by Agent, a reserve in an amount equal to the greater of (a)
the number of months' rent for which the landlord will have, under applicable
law, a Lien in the Inventory of such Borrower to secure the payment of rent or
other amounts under the lease relative to such location, or (b) 3 months' rent
under the lease relative to such location.
"Lender" has the meaning set forth in the preamble to the Agreement, shall
include Issuing Bank and the Swing Lender, and shall also include any other
Person made a party to the Agreement pursuant to the provisions of Section 13.1
of the Agreement and "Lenders" means each of the Lenders or any one or more of
them.
"Lender Group" means each of the Lenders (including Issuing Bank and the Swing
Lender) and Agent, or any one or more of them.
"Lender Group Expenses" means all (a) costs or expenses (including taxes and
insurance premiums) required to be paid by any Borrower or its Subsidiaries
under any of the Loan Documents that are paid, advanced, or incurred by the
Lender Group, (b) documented out-of-pocket fees or charges paid or incurred by
Agent in connection with the Lender Group's transactions with each Borrower and
its Subsidiaries under any of the Loan Documents, including, photocopying,
notarization, couriers and messengers, telecommunication, public record
searches, filing fees, recording fees, publication, real estate surveys, real
estate title policies and endorsements, and environmental audits, (c) Agent's
customary fees and charges imposed or incurred in connection with any background
checks or OFAC/PEP searches related to any Borrower or its Subsidiaries, (d)
Agent's customary fees and charges (as adjusted from time to time) with respect
to the disbursement of funds (or the receipt of funds) to or for the account of
any Borrower (whether by wire transfer or otherwise), together with any
out-of-pocket costs and expenses incurred in connection therewith, (e) customary
charges imposed or incurred by Agent resulting from the dishonor of checks
payable by or to any Loan Party, (f) reasonable documented out-of-pocket costs
and expenses paid or incurred by the Lender Group to correct any default or
enforce any provision of the Loan Documents, or during the continuance of an
Event of Default, in gaining possession of, maintaining, handling, preserving,
storing, shipping, selling, preparing for sale, or advertising to sell the
Collateral, or any portion thereof, irrespective of whether a sale is
consummated, (g) field examination, appraisal, and valuation fees and expenses
of Agent related to any field examinations, appraisals, or valuation to the
extent of the fees and charges (and up to the amount of any limitation) provided
in Section 2.10 of the Agreement, (h) Agent's reasonable costs and expenses
(including reasonable documented attorneys' fees and expenses) relative to third
party claims or any other lawsuit or adverse proceeding paid or incurred,
whether in enforcing or defending the Loan Documents or otherwise in connection
with the transactions contemplated by the Loan Documents, Agent's Liens in and
to the Collateral, or the Lender Group's relationship with any Borrower or any
of its Subsidiaries, (i) Agent's reasonable documented costs and expenses
(including reasonable documented attorneys' fees and due diligence expenses)
incurred in advising, structuring, drafting, reviewing, administering (including
travel, meals, and lodging), syndicating (including reasonable costs and
expenses relative to CUSIP, DXSyndicate™, SyndTrak or other communication costs
incurred in connection with a syndication of the loan facilities), or amending,
waiving, or modifying the Loan Documents, and (j) Agent's and each Lender's
reasonable documented costs and expenses (including reasonable documented
attorneys, accountants, consultants, and other advisors fees and expenses)
incurred in terminating, enforcing (including attorneys, accountants,
consultants, and other advisors fees and expenses incurred in connection with a
"workout," a "restructuring," or an Insolvency Proceeding concerning any
Borrower or any of its Subsidiaries or in exercising rights or remedies under
the Loan Documents), or defending the Loan Documents, irrespective of whether a
lawsuit or other adverse proceeding is brought, or in taking any enforcement
action or any Remedial Action with respect to the Collateral.


27

--------------------------------------------------------------------------------





"Lender Group Representatives" has the meaning specified therefor in Section
17.9 of the Agreement.
"Lender-Related Person" means, with respect to any Lender, such Lender, together
with such Lender's Affiliates, officers, directors, employees, attorneys, and
agents.
"Letter of Credit" means a letter of credit (as that term is defined in the
Code) issued by Issuing Bank.
"Letter of Credit Collateralization" means either (a) providing cash collateral
(pursuant to documentation reasonably satisfactory to Agent, including
provisions that specify that the Letter of Credit Fees and all commissions,
fees, charges and expenses provided for in Section 2.11(k) of the Agreement
(including any fronting fees) will continue to accrue while the Letters of
Credit are outstanding) to be held by Agent for the benefit of the Revolving
Lenders in an amount equal to 105% of the then existing Letter of Credit Usage,
(b) delivering to Agent documentation executed by all beneficiaries under the
Letters of Credit, in form and substance reasonably satisfactory to Agent and
Issuing Bank, terminating all of such beneficiaries' rights under the Letters of
Credit, or (c) providing Agent with a standby letter of credit, in form and
substance reasonably satisfactory to Agent, from a commercial bank acceptable to
Agent (in its sole discretion) in an amount equal to 105% of the then existing
Letter of Credit Usage (it being understood that the Letter of Credit Fee and
all fronting fees set forth in the Agreement will continue to accrue while the
Letters of Credit are outstanding and that any such fees that accrue must be an
amount that can be drawn under any such standby letter of credit).
"Letter of Credit Disbursement" means a payment made by Issuing Bank pursuant to
a Letter of Credit.
"Letter of Credit Exposure" means, as of any date of determination with respect
to any Lender, such Lender's Pro Rata Share of the Letter of Credit Usage on
such date.
"Letter of Credit Fee" has the meaning specified therefor in Section 2.6(b) of
the Agreement.
"Letter of Credit Indemnified Costs" has the meaning specified therefor in
Section 2.11(f) of the Agreement.
"Letter of Credit Related Person" has the meaning specified therefor in Section
2.11(f) of the Agreement.
"Letter of Credit Usage" means, as of any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit.
"LIBOR Deadline" has the meaning specified therefor in Section 2.12(b)(i) of the
Agreement.
"LIBOR Notice" means a written notice in the form of Exhibit L-1 to the
Agreement.
"LIBOR Option" has the meaning specified therefor in Section 2.12(a) of the
Agreement.
"LIBOR Rate" means the rate per annum as reported on Reuters Screen LIBOR01 page
(or any successor page) 2 Business Days prior to the commencement of the
requested Interest Period, for a term, and in an amount, comparable to the
Interest Period and the amount of the LIBOR Rate Loan requested


28

--------------------------------------------------------------------------------





(whether as an initial LIBOR Rate Loan or as a continuation of a LIBOR Rate Loan
or as a conversion of a Base Rate Loan to a LIBOR Rate Loan) by Borrowers in
accordance with the Agreement (and, if any such rate is below zero, the LIBOR
Rate shall be deemed to be zero), which determination shall be made by Agent and
shall be conclusive in the absence of manifest error.
"LIBOR Rate Loan" means each portion of a Revolving Loan that bears interest at
a rate determined by reference to the LIBOR Rate.
"LIBOR Rate Margin" has the meaning set forth in the definition of Applicable
Margin.
"License Agreement" means any agreement between a Borrower and a Licensor
pursuant to which such Borrower is authorized to use any Intellectual Property
in connection with the manufacturing, marketing, sale or other distribution of
any Inventory of such Borrower.
"Licensor" means any Person from whom a Borrower obtains the right to use
(whether on an exclusive or non-exclusive basis) any Intellectual Property in
connection with such Borrower's manufacture, marketing, sale or other
distribution of any Inventory.
"Licensor/Lender Agreement" means an agreement between Agent and a Licensor by
which Agent is given the unqualified right, vis-à-vis such Licensor, to enforce
Agent's security interests and Liens with respect to and to dispose of a
Borrower's Inventory with the benefit of any Intellectual Property applicable
thereto, irrespective of such Borrower's default under any License Agreement
with such Licensor and which is otherwise in form and substance reasonably
satisfactory to Agent.
"Lien" means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any conditional sale contract or other title retention agreement, the
interest of a lessor under a Capital Lease and any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing.
"Loan" means any Revolving Loan, Swing Loan or Extraordinary Advance made (or to
be made) hereunder.
"Loan Account" has the meaning specified therefor in Section 2.9 of the
Agreement.
"Loan Documents" means the Agreement, the Control Agreements, the Copyright
Security Agreement, any Borrowing Base Certificate, the Fee Letter, the Guaranty
and Security Agreement, any Issuer Documents, the Letters of Credit, the
Mortgages, the Patent Security Agreement, the Trademark Security Agreement, the
Art Gun Subordination Agreement, the Salt Life Subordination Agreement, any note
or notes executed by Borrowers in connection with the Agreement and payable to
any member of the Lender Group, and any other instrument or agreement entered
into, now or in the future, by any Borrower or any of its Subsidiaries and any
member of the Lender Group in connection with the Agreement.
"Loan Party" means any Borrower or any Guarantor.
"Margin Stock" as defined in Regulation U of the Board of Governors as in effect
from time to time.


29

--------------------------------------------------------------------------------





"Material Adverse Effect" means (a) a material adverse effect in the business,
operations, results of operations, assets, liabilities or financial condition of
Borrowers and their Subsidiaries, taken as a whole, (b) a material impairment of
Borrowers' and their Subsidiaries ability to perform their obligations under the
Loan Documents to which they are parties or of the Lender Group's ability to
enforce the Obligations or realize upon the Collateral (other than as a result
of as a result of an action taken or not taken that is solely in the control of
Agent), or (c) a material impairment of the enforceability or priority of
Agent's Liens with respect to all or a material portion of the Collateral.
"Material Contract" means, with respect to any Person, any agreement or
arrangement to which such Person is party (other than the Loan Documents) (a)
that is deemed to be a material contract under any securities law applicable to
such Person, including the Securities Act; (b) for which breach, termination,
nonperformance or failure to renew could reasonably be expected to have a
Material Adverse Effect; (c) that relates to Subordinated Indebtedness; or (d)
that related to Indebtedness (other than Subordinated Indebtedness) in an
aggregate amount of $5,000,000 or more.
"Maturity Date" means May 10, 2021.
"Maximum Revolver Amount" means $145,000,000, decreased by the amount of
reductions in the Revolver Commitments made in accordance with Section 2.4(c) of
the Agreement.
"Mexican Subsidiary" means each of (a) Delta Campeche, S.A. de C.V., a company
organized under the laws of Mexico, and (b) and Campeche Sportswear, S. de R.L.
de C.V., a company organized under the laws of Mexico.
"Moody's" has the meaning specified therefor in the definition of Cash
Equivalents.
"Mortgages" means, individually and collectively, one or more mortgages, deeds
of trust, or deeds to secure debt, executed and delivered by a Borrower or one
of its Subsidiaries in favor of Agent, in form and substance reasonably
satisfactory to Agent, that encumber the Real Property Collateral, each of the
following, as each may be amended, modified, supplemented, extended or restated
from time to time: (a) that certain Amended and Restated Deed of Trust,
Assignment of Rents and Leases, Security Agreement and Fixture Filing, dated
October 3, 2003, by Delta in favor of Agent with respect to the Real Property
and related assets of Delta located in Catawba County, North Carolina; (b) that
certain Deed of Trust, Assignment of Rents and Leases, Security Agreement and
Fixture Filing, dated November 1, 2004, by Delta in favor of Agent with respect
to the Real Property and related assets of Delta located in Anderson County,
Tennessee; (c) that certain First Deed of Trust, Assignment of Rents and Leases,
Security Agreement and Fixture Filing, dated as of October 3, 2003, by Soffe in
favor of Agent with respect to the Real Property and related assets of Soffe
located in Cumberland County, North Carolina; and (d) that certain First Deed of
Trust, Assignment of Rents and Leases, Security Agreement and Fixture Filing,
dated as of October 3, 2003, by Soffe in favor of Agent with respect to the Real
Property and related assets of Soffe located in Robeson County, North Carolina.
"Multiemployer Plan" means any multiemployer plan within the meaning of Section
3(37) or 4001(a)(3) of ERISA with respect to which any Loan Party or ERISA
Affiliate has an obligation to contribute or has any liability, contingent or
otherwise or could be assessed withdrawal liability assuming a complete
withdrawal from any such multiemployer plan.
"Net Cash Proceeds" means:


30

--------------------------------------------------------------------------------





(a)    with respect to any sale or disposition by any Borrower or any of its
Subsidiaries of assets, the amount of cash proceeds received (directly or
indirectly) from time to time (whether as initial consideration or through the
payment of deferred consideration) by or on behalf of such Borrower or such
Subsidiary, in connection therewith after deducting therefrom only (i) the
amount of any Indebtedness secured by any Permitted Lien on any asset (other
than (A) Indebtedness owing to Agent or any Lender under the Agreement or the
other Loan Documents and (B) Indebtedness assumed by the purchaser of such
asset) which is required to be, and is, repaid in connection with such sale or
disposition, (ii) reasonable fees, commissions, and expenses related thereto and
required to be paid by such Borrower or such Subsidiary in connection with such
sale or disposition, (iii) taxes paid or payable to any taxing authorities by
such Borrower or such Subsidiary in connection with such sale or disposition, in
each case to the extent, but only to the extent, that the amounts so deducted
are, at the time of receipt of such cash, actually paid or payable to a Person
that is not an Affiliate of any Borrower or any of its Subsidiaries, and are
properly attributable to such transaction; and (iv) all amounts that are set
aside as a reserve (A) for adjustments in respect of the purchase price of such
assets, (B) for any liabilities associated with such sale or casualty, to the
extent such reserve is required by GAAP, and (C) for the payment of unassumed
liabilities relating to the assets sold or otherwise disposed of at the time of,
or within 30 days after, the date of such sale or other disposition, to the
extent that in each case the funds described above in this clause (iv) are (x)
deposited into escrow with a third party escrow agent or set aside in a separate
Deposit Account that is subject to a Control Agreement in favor of Agent and (y)
paid to Agent as a prepayment of the applicable Obligations in accordance with
Section 2.4(e) of the Agreement at such time when such amounts are no longer
required to be set aside as such a reserve; and
(b)    with respect to the issuance or incurrence of any Indebtedness by any
Borrower or any of its Subsidiaries, or the issuance by any Borrower or any of
its Subsidiaries of any Equity Interests, the aggregate amount of cash received
(directly or indirectly) from time to time (whether as initial consideration or
through the payment or disposition of deferred consideration) by or on behalf of
such Borrower or such Subsidiary in connection with such issuance or incurrence,
after deducting therefrom only (i) reasonable fees, commissions, and expenses
related thereto and required to be paid by such Borrower or such Subsidiary in
connection with such issuance or incurrence, (ii) taxes paid or payable to any
taxing authorities by such Borrower or such Subsidiary in connection with such
issuance or incurrence, in each case to the extent, but only to the extent, that
the amounts so deducted are, at the time of receipt of such cash, actually paid
or payable to a Person that is not an Affiliate of any Borrower or any of its
Subsidiaries, and are properly attributable to such transaction.
"Net Income" means, with respect to any Person, for any period, the aggregate of
the net income (loss) of such Person and its Subsidiaries, on a consolidated
basis, for such period (excluding to the extent included therein any
extraordinary, one-time or nonrecurring gains) after deducting all charges which
should be deducted before arriving at the net income (loss) for such period and
after deducting an amount equal to all taxes imposed on or measured by net
income, whether federal, state, provincial, municipal or local, and whether
foreign or domestic, that are paid or payable by any Person in respect of any
period in accordance with GAAP for such period, all as determined in accordance
with GAAP; provided, that, (a) the net income of any Person that is not a
wholly-owned Subsidiary or that is accounted for by the equity method of
accounting shall be included only to the extent of the amount of dividends or
distributions paid or payable to such Person or a wholly-owned Subsidiary of
such Person; and (b) the net income (if positive) of any wholly-owned Subsidiary
to the extent that the declaration or payment of dividends or similar
distributions by such wholly-owned Subsidiary to such Person or to any other
wholly-owned subsidiary of such Person is not at the time permitted by operation
of the terms of its charter or any agreement, instrument, judgment, decree,
order, statute, rule or governmental regulation applicable to such wholly-owned
Subsidiary shall be excluded. For the purpose of this definition, net income
excludes any gain (but not loss) together with any


31

--------------------------------------------------------------------------------





related amount equal to all taxes imposed on or measured by net income, whether
federal, state, provincial, municipal or local, and whether foreign or domestic,
that are paid or payable by any Person in respect of any period in accordance
with GAAP for such gain (but not loss) realized upon the sale or other
disposition of any assets that are not sold in the ordinary course of business
(including, without limitation, dispositions pursuant to sale and leaseback
transactions) or of any Equity Interests of such Person or a Subsidiary of such
Person and any net income realized as a result of changes in accounting
principles or the application thereof to such Person; provided, the Honduras
Subsidiaries and the Mexican Subsidiary shall be considered to be wholly-owned
Subsidiaries of Delta for purposes of the calculation of Net Income hereunder so
long as Delta owns at least 97% of the Equity Interests of each such
Subsidiaries.
"Net Recovery Percentage" means, as of any date of determination, the percentage
of the book value of Borrowers' Inventory that is estimated to be recoverable in
an orderly liquidation of such Inventory net of all associated costs and
expenses of such liquidation, such percentage to be determined as to each
category of Inventory and to be as specified in the most recent appraisal
received by Agent from an appraisal company selected by Agent.
"Net Orderly Liquidation Value" means with respect to a Borrower's Equipment or
Inventory, the value that is estimated to be recoverable in an orderly
liquidation of such Equipment or Inventory net of estimated liquidation expenses
as determined from time to time by an appraisal of such Equipment or Inventory
in form and containing assumptions and appraisal methods satisfactory to Agent
that is performed by a qualified appraisal company selected by or acceptable to
Agent.
"Net Working Capital" means, as of any date of determination, Current Assets as
of such date minus Current Liabilities as of such date.
"New Equipment Appraisal" means an appraisal of Borrower's Equipment in form,
scope and methodology acceptable to Agent and by an appraiser acceptable to
Agent, addressed to Agent and Lenders and upon which Agent and Lenders are
expressly permitted to rely conducted after the completion of the 2016
Restructuring at the written request of Borrowers.
"Non-Consenting Lender" has the meaning specified therefor in Section 14.2(a) of
the Agreement.
"Non-Defaulting Lender" means each Lender other than a Defaulting Lender.
"Notification Event" means (a) the occurrence of a "reportable event" described
in Section 4043 of ERISA for which the 30-day notice requirement has not been
waived by applicable regulations issued by the PBGC, (b) the withdrawal of any
Loan Party or ERISA Affiliate from a Pension Plan during a plan year in which it
was a "substantial employer" as defined in Section 4001(a)(2) of ERISA, (c) the
termination of a Pension Plan, the filing of a notice of intent to terminate a
Pension Plan or the treatment of a Pension Plan amendment as a termination,
under Section 4041 of ERISA, if the plan assets are not sufficient to pay all
plan liabilities, (d) the institution of proceedings to terminate, or the
appointment of a trustee with respect to, any Pension Plan by the PBGC or any
Pension Plan or Multiemployer Plan administrator, (e) any other event or
condition that would constitute grounds under Section 4042(a) of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan,
(f) the imposition of a Lien pursuant to the IRC or ERISA in connection with any
Employee Benefit Plan or the existence of any facts or circumstances that could
reasonably be expected to result in the imposition of a Lien, (g) the partial or
complete withdrawal of any Loan Party or ERISA Affiliate from a Multiemployer
Plan (other than any withdrawal that would not constitute an Event of Default
under Section 8.12), (h) any event or condition that results in the
reorganization or insolvency of a Multiemployer Plan under Sections of ERISA,
(i) any event or condition that results in


32

--------------------------------------------------------------------------------





the termination of a Multiemployer Plan under Section 4041A of ERISA or the
institution by the PBGC of proceedings to terminate or to appoint a trustee to
administer a Multiemployer Plan under ERISA, (j) any Pension Plan being in "at
risk status" within the meaning of IRC Section 430(i), (k) any Multiemployer
Plan being in "endangered status" or "critical status" within the meaning of IRC
Section 432(b) or the determination that any Multiemployer Plan is or is
expected to be insolvent or in reorganization within the meaning of Title IV of
ERISA, (l) with respect to any Pension Plan, any Loan Party or ERISA Affiliate
incurring a substantial cessation of operations within the meaning of ERISA
Section 4062(e), (m) an "accumulated funding deficiency" within the meaning of
the IRC or ERISA (including Section 412 of the IRC or Section 302 of ERISA) or
the failure of any Pension Plan or Multiemployer Plan to meet the minimum
funding standards within the meaning of the IRC or ERISA (including Section 412
of the IRC or Section 302 of ERISA), in each case, whether or not waived, (n)
the filing of an application for a waiver of the minimum funding standards
within the meaning of the IRC or ERISA (including Section 412 of the IRC or
Section 302 of ERISA) with respect to any Pension Plan or Multiemployer Plan,
(o) the failure to make by its due date a required payment or contribution with
respect to any Pension Plan or Multiemployer Plan, (p) any event that results in
or could reasonably be expected to result in a liability by a Loan Party
pursuant to Title I of ERISA or the excise tax provisions of the IRC relating to
Employee Benefit Plans or any event that results in or could reasonably be
expected to result in a liability to any Loan Party or ERISA Affiliate pursuant
to Title IV of ERISA or Section 401(a)(29) of the IRC, or (q) any of the
foregoing is reasonably likely to occur in the following 30 days.
"Obligations" means (a) all loans (including the Revolving Loans (inclusive of
Extraordinary Advances and Swing Loans)), debts, principal, interest (including
any interest that accrues after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), reimbursement or indemnification obligations with
respect to Letters of Credit (irrespective of whether contingent), premiums,
liabilities (including all amounts charged to the Loan Account pursuant to the
Agreement), obligations (including indemnification obligations), fees (including
the fees provided for in the Fee Letter), Lender Group Expenses (including any
fees or expenses that accrue after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), guaranties, and all covenants and duties of any
other kind and description owing by any Loan Party arising out of, under,
pursuant to, in connection with, or evidenced by the Agreement or any of the
other Loan Documents and irrespective of whether for the payment of money,
whether direct or indirect, absolute or contingent, due or to become due, now
existing or hereafter arising, and including all interest not paid when due and
all other expenses or other amounts that Borrowers are required to pay or
reimburse by the Loan Documents or by law or otherwise in connection with the
Loan Documents, and (b) all Bank Product Obligations. Without limiting the
generality of the foregoing, the Obligations of Borrowers under the Loan
Documents include the obligation to pay (i) the principal of the Revolving
Loans, (ii) interest accrued on the Revolving Loans, (iii) the amount necessary
to reimburse Issuing Bank for amounts paid or payable pursuant to Letters of
Credit, (iv) Letter of Credit commissions, fees (including fronting fees) and
charges, (v) Lender Group Expenses, (vi) fees payable under the Agreement or any
of the other Loan Documents, and (vii) indemnities and other amounts payable by
any Loan Party under any Loan Document. Any reference in the Agreement or in the
Loan Documents to the Obligations shall include all or any portion thereof and
any extensions, modifications, renewals, or alterations thereof, both prior and
subsequent to any Insolvency Proceeding.
"OFAC" means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.
"Originating Lender" has the meaning specified therefor in Section 13.1(e) of
the Agreement.


33

--------------------------------------------------------------------------------





"Overadvance" means, as of any date of determination, that the Revolver Usage is
greater than any of the limitations set forth in Section 2.1 or Section 2.11.
"Participant" has the meaning specified therefor in Section 13.1(e) of the
Agreement.
"Participant Register" has the meaning set forth in Section 13.1(h) of the
Agreement.
"Patent Security Agreement" has the meaning specified therefor in the Guaranty
and Security Agreement.
"Patriot Act" has the meaning specified therefor in Section 4.13 of the
Agreement.
"PBGC" means the Pension Benefit Guaranty Corporation or any successor agency.
"Pension Plan" means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV or Section 302 of ERISA or
Sections 412 or 430 of the Code sponsored, maintained, or contributed to by any
Loan Party or ERISA Affiliate or to which any Loan Party or ERISA Affiliate has
any liability, contingent or otherwise.
"Permitted Acquisition" means any Acquisition Transaction, provided that:


(a)    the Acquisition Target's business is in a Permitted Business Field;
(b)    Agent shall have received copies of (i) the definitive Acquisition
Documents and related due diligence documents (including lien search reports,
title insurance commitments and environmental assessments), (ii) historical
financial statements or other financial information of the Acquisition Target in
form and substance reasonably acceptable to Agent and (iii) all other financial
information, and such other documents and information, of the Acquisition Target
as Agent may reasonably request, all of which shall be reasonably acceptable to
Agent;
(c)    if the acquired assets are to be included in either the Borrowing Base
simultaneously with the consummation of the Permitted Acquisition, Agent's
examiners shall have completed a field exam and audit of the Acquisition Target
and, if Agent in its discretion elects, an appraisal of any acquired assets
consisting of Inventory, each in scope and with results reasonably acceptable to
Agent, or if such field exam and audit (and appraisal, if Agent so elects) are
not conducted, then the assets of such Acquisition Target shall not be included
in the Borrowing Base and shall be ineligible for borrowing purposes until such
exam and audit (and appraisal, if Agent so elects) are conducted in scope and
with results reasonably acceptable to Agent;
(d)    the aggregate Acquisition Consideration for all Acquisition Transactions
during any fiscal year shall not exceed the lesser of (i) the sum of (a)
$30,000,000 plus (b) the Permitted Acquisition Carryover Amount for such fiscal
year, and (ii) $45,000,000;
(e)    no Default or Event of Default shall exist at the time of the Acquisition
Transaction or after giving effect thereto;
(f)    Borrowers shall have delivered to Agent a certificate executed by the
chief financial officer of Borrowers which demonstrates to the reasonable
satisfaction of Agent that:


34

--------------------------------------------------------------------------------





(i)    at the time of such Acquisition Transaction, Borrowers shall have Average
Availability for the thirty (30) day period immediately preceding the date of
such Acquisition Transaction (calculated based on the amount of Availability on
each date during such period) of not less than (A) if the Acquisition
Consideration for such Acquisition Transaction is less than $10,000,000, an
amount equal to or greater than twelve and one-half percent (12.5%) of the
lesser of (1) the Borrowing Base or (2) the Revolver Commitments, or (B) if the
Acquisition Consideration for such Acquisition Transaction is equal to or
greater than $10,000,000, an amount equal to or greater than seventeen and
one-half percent (17.5%) of the lesser of (1) the Borrowing Base or (2) the
Revolver Commitments;
(ii)    at the time of and after giving pro forma effect to such Acquisition
Transaction, Borrowers shall have Availability of not less than (A) if the
Acquisition Consideration for such Acquisition Transaction is less than
$10,000,000, an amount equal to or greater than twelve and one-half percent
(12.5%) of the lesser of (1) the Borrowing Base or (2) the Revolver Commitments,
or (B) if the Acquisition Consideration for such Acquisition Transaction is
equal to or greater than $10,000,000, an amount equal to or greater than
seventeen and one-half percent (17.5%) of the lesser of (1) the Borrowing Base
or (2) the Revolver Commitments; and
(iii)    at the time of and after giving pro forma effect to such Acquisition
Transaction (as if such Acquisition Transaction occurred on the first day of the
twelve (12) fiscal month period that includes the most recent fiscal month for
which Borrowers have delivered financial statements to Agent pursuant to Section
5.1), Borrowers shall demonstrate a Fixed Charge Coverage Ratio of at least 1.10
to 1.00 for the twelve (12) fiscal month period ending on the last day of such
fiscal month, provided, however, that Borrowers' satisfaction of such ratio need
not be demonstrated if, at the time of and after giving pro forma effect to such
Acquisition Transaction, Availability is equal to or greater than twenty-five
percent (25%) of the lesser of (A) the Borrowing Base or (B) the Revolver
Commitments;
(g)    any Indebtedness incurred to any or all of the sellers in connection with
any such Acquisition Transaction shall be subordinated to the prior payment and
performance of the Obligations pursuant to a debt subordination agreement that
is in all respects acceptable to Agent;
(h)    the Acquisition Transaction is not a Hostile Acquisition;
(i)    Borrowers shall have notified Agent in writing of the Acquisition
Transaction (and provided to Agent and each Lender a complete information
package with respect to the Acquisition Transaction) at least fourteen (14) days
prior to the scheduled closing date of the Acquisition Transaction;
(j)    the structure of the Acquisition Transaction shall be reasonably
acceptable to Agent in all material respects, including the requirement that,
after giving effect to the Acquisition Transaction, all of the Equity Interests
of the Acquisition Target and/or Acquisition Subsidiary, as appropriate, shall
be directly or indirectly owned (legally and beneficially) by a Borrower and a
Borrower shall control all Equity Interests of any such Acquisition Target or
Acquisition Subsidiary; and
(k)    Agent contemporaneously with the closing of such Acquisition Transaction
shall have received (i) such documents and instruments as may be necessary to
grant or confirm to Agent a first priority perfected Lien on and security
interest in all of the assets (including Equity Interests) of the Acquisition
Target and/or Acquisition Subsidiary, as appropriate, so acquired, and (ii) if
the Acquisition Target and/or Acquisition Subsidiary, as appropriate, acquired
is not merged into a Borrower or an Acquisition Subsidiary that already is a
"Borrower" hereunder, a joinder agreement executed by such Acquisition Target


35

--------------------------------------------------------------------------------





and/or Acquisition Subsidiary, as appropriate, together with such other
collateral documents and opinions of counsel as may be requested by Agent, each
in form and substance satisfactory to Agent.
"Permitted Acquisition Carryover Amount" means, for any fiscal year, an amount
equal to $30,000,000 minus the aggregate purchase consideration paid in
connection with all Permitted Acquisitions in the immediately preceding fiscal
year; provided, that the calculation of "Permitted Acquisition Carryover Amount"
hereunder, for any fiscal year, shall not exceed $15,000,000.
"Permitted Business Field" means the business engaged in by Borrowers on the
Closing Date or a business substantially similar to the business engaged in by
Borrowers on the Closing Date.
"Permitted Central American Debt" means Indebtedness incurred by the Honduras
Subsidiaries and owing to Banco Ficohsa, a Honduran bank, (a) subject to a seven
percent (7%) fixed interest rate, and incurred in the month of March 2011 for
the purpose of refinancing certain existing Indebtedness owed by the Honduras
Subsidiaries to such bank, and (b) incurred for the purpose of purchasing
certain Equipment by the Honduras Subsidiaries, and (c) any refinancing of the
Indebtedness referred to in clauses (a) and (b) of this definition that is on
terms and conditions materially not less favorable to the Honduran Subsidiaries.
"Permitted Discretion" means a determination made in the exercise of reasonable
(from the perspective of a secured asset-based lender) business judgment.
"Permitted Dispositions" means:
(a)    sales, abandonment, or other dispositions of Equipment that is
substantially worn, damaged, or obsolete or no longer used or useful in the
ordinary course of business and leases or subleases of Real Property not useful
in the conduct of the business of Borrowers and their Subsidiaries so long as
(i) any proceeds are paid to Agent and (ii) such sales do not involve Equipment
having an aggregate fair market value in excess of $5,000,000 for all such
Equipment disposed of in any fiscal year of Borrowers,
(b)    sales of Inventory to buyers in the ordinary course of business,
(c)    the use or transfer of money or Cash Equivalents in a manner that is not
prohibited by the terms of the Agreement or the other Loan Documents,
(d)    the licensing, on a non-exclusive basis, of patents, trademarks,
copyrights, and other intellectual property rights in the ordinary course of
business,
(e)    the granting of Permitted Liens,
(f)    the sale or discount, in each case without recourse, of accounts
receivable arising in the ordinary course of business, but only in connection
with the compromise or collection thereof,
(g)    any involuntary loss, damage or destruction of property,
(h)    any involuntary condemnation, seizure or taking, by exercise of the power
of eminent domain or otherwise, or confiscation or requisition of use of
property,
(i)    the leasing or subleasing of assets of any Borrower or its Subsidiaries
in the ordinary course of business,


36

--------------------------------------------------------------------------------





(j)    the sale or issuance of Equity Interests (other than Disqualified Equity
Interests) of Administrative Borrower,
(k)    (i)    the lapse of registered patents, trademarks, copyrights and other
intellectual property of any Borrower or any of its Subsidiaries to the extent
not economically desirable in the conduct of its business or (ii) the
abandonment of patents, trademarks, copyrights, or other intellectual property
rights in the ordinary course of business so long as (in each case under clauses
(i) and (ii)), (A) with respect to copyrights, such copyrights are not material
revenue generating copyrights, and (B) such lapse is not materially adverse to
the interests of the Lender Group,
(l)    the making of Restricted Payments that are expressly permitted to be made
pursuant to the Agreement,
(m)    the making of Permitted Investments,
(n)    so long as no Event of Default has occurred and is continuing or would
immediately result therefrom, transfers of assets (i) from any Borrower or any
of its Subsidiaries (other than any Borrower) to a Loan Party, and (ii) from any
Subsidiary of any Borrower that is not a Loan Party to any other Subsidiary of
any Borrower,
(o)    dispositions of property pursuant to the 2016 Restructuring, including
the sale of Borrowers' Maiden, North Carolina Real Property and the Equipment
located thereon, so long as no Default or Event of Default has occurred and is
continuing or would immediately result therefrom and Agent's receipt of an
updated Borrowing Base Certificate giving effect to any such disposition not
less than five (5) days prior to such disposition,
(p)    Permitted Sale-Leaseback Transactions, and
(p)    the disposition of assets owned by Borrowers during the term of this
Agreement having a fair market value of not greater than $5,000,000, provided
that, (A) no Default or Event of Default shall exist at the time of and after
giving effect to such disposition, and (B) none of such assets shall have been
included in the calculation of the Borrowing Base in the monthly reporting
submitted to Agent pursuant to Schedule 5.1 hereof immediately prior to the
consummation of the disposition of assets.
"Permitted Foreign Debt" means Indebtedness incurred by a CFC, which is formed
by Borrowers or their Subsidiaries in compliance with this Agreement, with
respect to one or more working capital credit facilities for use in the
operations of such CFC at any time after the Closing Date with respect to a
credit facility in an aggregate principal amount acceptable to Agent; provided
that:
(a)    such Indebtedness is not secured by any stock or assets of any Borrower
or Obligor, and any Lien upon the assets of such CFC to secure such Indebtedness
(including Inventory of such CFC) shall not extend or continue following the
sale of any such assets to a Borrower, and the secured party holding any such
Lien (and its successors and assigns), if required by Agent, is a party with
Agent to an intercreditor agreement that is in all respects acceptable to Agent,
(b)    such Indebtedness (except in the case of the Permitted Central American
Debt) matures on a date not earlier than six (6) months after the Maturity Date
and includes amortization payments (if any) in any calendar year in an amount
not greater than fifteen percent (15%) of the principal amount of such
Indebtedness,


37

--------------------------------------------------------------------------------





(c)    such Indebtedness accrues interest at a rate determined in good faith by
the Board of Directors (or applicable governing authority) of such CFC to be a
market rate of interest for such Indebtedness at the time of issuance thereof,
(d)    at the time of the incurrence of such Indebtedness, such Indebtedness is
permitted under the Material Contracts as in effect on the date hereof without
the need to obtain any waivers thereunder,
(e)    no Borrower guarantees the payment or performance of such Indebtedness,
and
(f)    such Indebtedness is otherwise on terms and conditions satisfactory to
Agent, acting reasonably. For the avoidance of doubt, the Permitted Central
American Debt does not constitute Permitted Foreign Debt hereunder.
"Permitted Holders" means (a) with respect to each Borrower other than Delta,
another Borrower, and (b) with respect to Delta, the current holders of Equity
Interests of Delta or other Persons similarly situated to the current holders of
Equity Interests of Delta and reasonably acceptable to Agent.
"Permitted Indebtedness" means:
(a)    Indebtedness evidenced by the Agreement or the other Loan Documents,
(b)    Indebtedness set forth on Schedule 4.14 to the Agreement and any
Refinancing Indebtedness in respect of such Indebtedness,
(c)    Permitted Purchase Money Indebtedness and any Refinancing Indebtedness in
respect of such Indebtedness,
(d)    endorsement of instruments or other payment items for deposit,
(e)    Indebtedness consisting of (i) unsecured guarantees incurred in the
ordinary course of business with respect to surety and appeal bonds, performance
bonds, bid bonds, appeal bonds, completion guarantee and similar obligations;
(ii) unsecured guarantees arising with respect to customary indemnification
obligations to purchasers in connection with Permitted Dispositions; and (iii)
unsecured guarantees with respect to Indebtedness of any Borrower or one of its
Subsidiaries, to the extent that the Person that is obligated under such
guaranty could have incurred such underlying Indebtedness,
(g)    Indebtedness incurred in the ordinary course of business under
performance, surety, statutory, or appeal bonds,
(h)    Indebtedness owed to any Person providing property, casualty, liability,
or other insurance to any Borrower or any of its Subsidiaries, so long as the
amount of such Indebtedness is not in excess of the amount of the unpaid cost
of, and shall be incurred only to defer the cost of, such insurance for the year
in which such Indebtedness is incurred and such Indebtedness is outstanding only
during such year,
(i)    the incurrence by any Borrower or its Subsidiaries of Indebtedness under
Hedge Agreements that are incurred for the bona fide purpose of hedging the
interest rate, commodity, or foreign currency risks associated with Borrowers'
and their Subsidiaries' operations and not for speculative purposes,


38

--------------------------------------------------------------------------------





(j)    Indebtedness incurred in the ordinary course of business in respect of
credit cards, credit card processing services, debit cards, stored value cards,
commercial cards (including so-called "purchase cards", "procurement cards" or
"p-cards"), or Cash Management Services,
(k)    contingent liabilities in respect of any indemnification obligation,
adjustment of purchase price, non-compete, or similar obligation of any Loan
Party incurred in connection with the consummation of one or more Permitted
Acquisitions,
(l)    Indebtedness composing Permitted Investments,
(m)    unsecured Indebtedness incurred in respect of netting services, overdraft
protection, and other like services, in each case, incurred in the ordinary
course of business,
(n)    unsecured Indebtedness of any Borrower or its Subsidiaries in respect of
Earn-Outs owing to sellers of assets or Equity Interests to such Borrower or its
Subsidiaries that is incurred in connection with the consummation of one or more
Permitted Acquisitions so long as such unsecured Indebtedness is on terms and
conditions reasonably acceptable to Agent, including Indebtedness of Salt Life
consisting of each of (x) the Indebtedness evidenced by the Promissory Note and
(y) the Contingent Consideration, each under (and as defined in) the Salt Life
Purchase Agreement, provided that the Salt Life Subordination Agreement is in
full force and effect,
(o)    (i)    the Permitted Central American Debt plus (ii) the Permitted
Foreign Debt in an aggregate outstanding principal amount not to exceed
$20,000,000 at any time outstanding for all Subsidiaries of each Borrower that
are CFCs,
(p)    accrual of interest, accretion or amortization of original issue
discount, or the payment of interest in kind, in each case, on Indebtedness that
otherwise constitutes Permitted Indebtedness,
(q)    Indebtedness of a Borrower under License Agreements with respect to
non-refundable, advance or minimum guarantee royalty payments, entered into by
such Borrower in the ordinary course of the businesses of such Borrower
consistent with the current practices of such Borrower as of the date hereof;
and
(r)    any other unsecured Indebtedness incurred by any Borrower or any of its
Subsidiaries in an aggregate outstanding amount not to exceed $30,000,000 at any
one time.
"Permitted Intercompany Advances" means loans made by (a) a Loan Party to
another Loan Party, and (b) a Subsidiary of a Borrower that is not a Loan Party
to another Subsidiary of a Borrower that is not a Loan Party.
"Permitted Investments" means:
(a)    Investments in cash and Cash Equivalents, provided, that, (i) no Loans
are then outstanding and (ii) as to any of the foregoing, unless waived in
writing by Agent, such Borrower shall take such actions as are deemed necessary
by Agent to perfect the security interest of Agent in such investments;
(b)    Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business,


39

--------------------------------------------------------------------------------





(c)    advances made in connection with purchases of goods or services in the
ordinary course of business,
(d)    Investments received in settlement of amounts due to any Loan Party or
any of its Subsidiaries effected in the ordinary course of business or owing to
any Loan Party or any of its Subsidiaries as a result of Insolvency Proceedings
involving an account debtor or upon the foreclosure or enforcement of any Lien
in favor of a Loan Party or its Subsidiaries,
(e)    Investments owned by any Loan Party or any of its Subsidiaries on the
Closing Date and set forth on Schedule P-1 to the Agreement,
(f)    guarantees permitted under the definition of Permitted Indebtedness,
(g)    Permitted Intercompany Advances,
(h)    Equity Interests or other securities acquired in connection with the
satisfaction or enforcement of Indebtedness or claims due or owing to a Loan
Party or its Subsidiaries (in bankruptcy of customers or suppliers or otherwise
outside the ordinary course of business) or as security for any such
Indebtedness or claims, provided, that, the original of any such stock or
instrument evidencing such obligations shall be promptly delivered to Agent,
upon Agent's request, together with such stock power, assignment or endorsement
by such Borrower as Agent may request,
(i)    deposits of cash made in the ordinary course of business to secure
performance of operating leases,
(j)    loans and advances to employees and officers of a Borrower or any of its
Subsidiaries in the ordinary course of business for any business purpose and in
an aggregate amount not to exceed $1,000,000 at any one time,
(k)    Permitted Acquisitions,
(l)    Investments in the form of capital contributions and the acquisition of
Equity Interests made by any Loan Party in any other Loan Party (other than
capital contributions to or the acquisition of Equity Interests of any
Borrower),
(m)    Investments resulting from entering into (i) Bank Product Agreements, or
(ii) agreements relative to Indebtedness that is permitted under clause (j) of
the definition of Permitted Indebtedness,
(n)    equity Investments by any Loan Party in any Subsidiary of such Loan Party
which is required by law to maintain a minimum net capital requirement or as may
be otherwise required by applicable law,
(o)    Investments held by a Person acquired in a Permitted Acquisition to the
extent that such Investments were not made in contemplation of or in connection
with such Permitted Acquisition and were in existence on the date of such
Permitted Acquisition,
(p)    investments in the Honduras JV not to exceed an aggregate amount
outstanding at any time of $6,000,000 during the term of this Agreement,


40

--------------------------------------------------------------------------------





(q)    upfront advances by a Borrower for anticipated royalties under License
Agreements entered into by such Borrower in the ordinary course of business of
such Borrower consistent with the current practices of such Borrower as of the
date hereof, and
(r)    so long as no Event of Default has occurred and is continuing or would
result therefrom, any other Investments in an aggregate amount not to exceed
$2,500,000 during the term of the Agreement.
"Permitted Liens" means
(a)    Liens granted to, or for the benefit of, Agent to secure the Obligations,
(b)    Liens for unpaid taxes, assessments, or other governmental charges or
levies that either (i) are not yet delinquent, or (ii) do not have priority over
Agent's Liens and the underlying taxes, assessments, or charges or levies are
the subject of Permitted Protests,
(c)    judgment Liens arising solely as a result of the existence of judgments,
orders, or awards that do not constitute an Event of Default under Section 8.3
of the Agreement,
(d)    Liens set forth on Schedule P-2 to the Agreement; provided, that to
qualify as a Permitted Lien, any such Lien described on Schedule P-2 to the
Agreement shall only secure the Indebtedness that it secures on the Closing Date
and any Refinancing Indebtedness in respect thereof,
(e)    the interests of lessors under operating leases and licensors under
license agreements,
(f)    purchase money Liens or the interests of lessors under Capital Leases to
the extent that such Liens or interests secure Permitted Purchase Money
Indebtedness and so long as (i) such Lien attaches only to the asset purchased
or acquired and the proceeds thereof, and (ii) such Lien only secures the
Indebtedness that was incurred to acquire the asset purchased or acquired or any
Refinancing Indebtedness in respect thereof,
(g)    Liens arising by operation of law in favor of warehousemen, landlords,
carriers, mechanics, materialmen, laborers, or suppliers, incurred in the
ordinary course of business and not in connection with the borrowing of money,
and which Liens either (i) are for sums not yet delinquent, or (ii) are the
subject of Permitted Protests,
(h)    Liens on amounts deposited to secure any Borrower's and its Subsidiaries
obligations in connection with worker's compensation or other unemployment
insurance,
(i)    Liens on amounts deposited to secure any Borrower's and its Subsidiaries
obligations in connection with the making or entering into of bids, tenders, or
leases in the ordinary course of business and not in connection with the
borrowing of money,
(j)    Liens on amounts deposited to secure any Borrower's and its Subsidiaries
reimbursement obligations with respect to surety or appeal bonds obtained in the
ordinary course of business,
(k)    with respect to any Real Property, easements, rights of way, and zoning
restrictions that do not materially interfere with or impair the use or
operation thereof,


41

--------------------------------------------------------------------------------





(l)    licenses of patents, trademarks, copyrights, and other intellectual
property rights in the ordinary course of business,
(m)    Liens that are replacements of Permitted Liens to the extent that the
original Indebtedness is the subject of permitted Refinancing Indebtedness and
so long as the replacement Liens only encumber those assets that secured the
original Indebtedness,
(n)    rights of setoff or bankers' liens upon deposits of funds in favor of
banks or other depository institutions, solely to the extent incurred in
connection with the maintenance of such Deposit Accounts in the ordinary course
of business,
(o)    Liens granted in the ordinary course of business on the unearned portion
of insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under the definition of Permitted Indebtedness,
(p)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods,
(q)    Liens solely on any cash earnest money deposits made by a Borrower or any
of its Subsidiaries in connection with any letter of intent or purchase
agreement with respect to a Permitted Acquisition,
(r)    Liens in the assets of the Honduras Subsidiaries to secure the Permitted
Central American Debt to the extent constituting Permitted Indebtedness and
Liens in the assets of others CFCs to secure Permitted Foreign Debt to the
extent constituting Permitted Indebtedness; and
(s)    Liens in the trademarks of Borrowers to secure Permitted Trademark
Financing Debt to the extent constituting Permitted Indebtedness.
"Permitted Protest" means the right of any Borrower or any of its Subsidiaries
to protest any Lien (other than any Lien that secures the Obligations), taxes
(other than payroll taxes or taxes that are the subject of a United States
federal tax lien), or rental payment, provided that (a) a reserve with respect
to such obligation is established on such Borrower's or its Subsidiaries' books
and records in such amount as is required under GAAP, (b) any such protest is
instituted promptly and prosecuted diligently by such Borrower or its
Subsidiary, as applicable, in good faith, and (c) Agent is satisfied that, while
any such protest is pending, there will be no impairment of the enforceability,
validity, or priority of any of Agent's Liens.
"Permitted Purchase Money Indebtedness" means, as of any date of determination,
Indebtedness (other than the Obligations, but including Capitalized Lease
Obligations), incurred after the Closing Date and at the time of, or within 20
days after, the acquisition of any fixed assets for the purpose of financing all
or any part of the acquisition cost thereof, in an aggregate principal amount
outstanding at any one time not in excess of $5,000,000.
"Permitted Sale-Leaseback Transaction" means a Sale-Leaseback Transaction with
respect to Real Property of a Borrower for which (a) the terms and conditions of
Sale-Leaseback Transaction are reasonably acceptable to Agent, (b) any cash
proceeds of such Sale-Leaseback Transaction are applied to the Revolving Loans
in an amount of at least the contribution of such Real Property to clause (c) of
the Borrowing Base, (c) Agent's receipt of a satisfactory updated Borrowing Base
Certificate giving effect to such Sale-Leaseback Transaction, (d) Agent's
receipt of a Collateral Access Agreement with respect to such


42

--------------------------------------------------------------------------------





Real Property containing terms and conditions reasonably satisfactory to Agent,
and (e) no Default or Event of Default exists at the time of or after giving
effect to such Sale-Leaseback Transaction.
"Permitted Trademark Financing Debt" means Indebtedness incurred by one or more
Borrowers at any time after the Closing Date with respect to a credit facility
in an aggregate principal amount acceptable to Agent; provided that:
(a)    such Indebtedness is unsecured by any stock or assets of any Borrower or
Obligor other than certain or all of the trademarks of Borrowers,
(b)    the secured party holding any Lien securing such Indebtedness (and its
successors and assigns), if required by Agent, is a party with Agent to an
intercreditor agreement that is in all respects acceptable to Agent, and
specifically in which Agent is given the unqualified right, vis-à-vis such
secured party (and its successors and assigns), to enforce Agent's security
interests and Liens with respect to and to dispose of a Borrower's Inventory
with the benefit of any trademarks applicable thereto, irrespective of such
Borrower's default under any financing agreements or other documents with such
secured party,
(c)    any subsequent purchaser or licensor of the trademarks (from either a
Borrower or any other Person), if required by Agent, is a party to an
intercreditor agreement or other agreement that is in all respects acceptable to
Agent, and specifically in which Agent is given the unqualified right, vis-à-vis
such purchaser or licensor (and its successors and assigns), to enforce Agent's
security interests and Liens with respect to and to dispose of a Borrower's
Inventory with the benefit of any trademarks applicable thereto, irrespective of
such Borrower's default under any agreements or other documents with such
purchaser or licensor,
(d)    such Indebtedness matures on a date not earlier than six (6) months after
the last day of the Credit Facility and does not include any amortization
payments,
(e)    such Indebtedness accrues interest at a rate determined in good faith by
the Board of Directors (or applicable governing authority) of the applicable
Borrower to be a market rate of interest for such Indebtedness at the time of
issuance thereof,
(f)    at the time of the incurrence of such Indebtedness, such Indebtedness is
permitted under the Material Contracts as in effect on the date hereof without
the need to obtain any waivers thereunder,
(g)    if such Indebtedness is to be secured by a trademark of any Borrower that
was included as an Eligible Trademark on the most recent report detailing the
calculation of the Tranche A Borrowing Base delivered prior to the incurrence of
such Indebtedness, Agent shall have received an updated report that excludes
such trademark from Eligible Trademarks,
(h)    at the time of and after giving pro forma effect to the incurrence of
such Indebtedness, no Event of Default exists, and
(i)    such Indebtedness is otherwise on terms and conditions satisfactory to
Agent, acting reasonably.
For the avoidance of doubt, any Indebtedness owing to SL Seller in respect of
trademarks purchased by Salt Life from SL Seller shall not constitute Permitted
Trademark Financing Debt.


43

--------------------------------------------------------------------------------





"Person" means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.
"Platform" has the meaning specified therefor in Section 17.9(c) of the
Agreement.
"Post-Increase Revolver Lenders" has the meaning specified therefor in Section
2.14 of the Agreement.
"Pre-Increase Revolver Lenders" has the meaning specified therefor in Section
2.14 of the Agreement.
"Projections" means Borrowers' forecasted (a) balance sheets, (b) profit and
loss statements, and (c) cash flow statements, all prepared on a basis
consistent with Borrowers' historical financial statements, together with
appropriate supporting details and a statement of underlying assumptions.
"Pro Rata Share" means, as of any date of determination:
(a)    with respect to a Lender's obligation to make all or a portion of the
Revolving Loans, with respect to such Lender's right to receive payments of
interest, fees, and principal with respect to the Revolving Loans, and with
respect to all other computations and other matters related to the Revolver
Commitments or the Revolving Loans, the percentage obtained by dividing (i) the
Revolving Loan Exposure of such Lender by (ii) the aggregate Revolving Loan
Exposure of all Lenders,
(b)    with respect to a Lender's obligation to participate in the Letters of
Credit, with respect to such Lender's obligation to reimburse Issuing Bank, and
with respect to such Lender's right to receive payments of Letter of Credit
Fees, and with respect to all other computations and other matters related to
the Letters of Credit, the percentage obtained by dividing (i) the Revolving
Loan Exposure of such Lender by (ii) the aggregate Revolving Loan Exposure of
all Lenders; provided, that if all of the Revolving Loans have been repaid in
full and all Revolver Commitments have been terminated, but Letters of Credit
remain outstanding, Pro Rata Share under this clause shall be determined as if
the Revolver Commitments had not been terminated and based upon the Revolver
Commitments as they existed immediately prior to their termination, and
(c)    with respect to all other matters and for all other matters as to a
particular Lender (including the indemnification obligations arising under
Section 15.7 of the Agreement), the percentage obtained by dividing (i) the
Revolving Loan Exposure of such Lender by (ii) the aggregate Revolving Loan
Exposure of all Lenders, in any such case as the applicable percentage may be
adjusted by assignments permitted pursuant to Section 13.1; provided, that if
all of the Loans have been repaid in full, all Letters of Credit have been made
the subject of Letter of Credit Collateralization, and all Commitments have been
terminated, Pro Rata Share under this clause shall be determined as if the
Revolving Loan Exposures had not been repaid, collateralized, or terminated and
shall be based upon the Revolving Loan Exposures as they existed immediately
prior to their repayment, collateralization, or termination.
"Protective Advances" has the meaning specified therefor in Section 2.3(d)(i) of
the Agreement.
"Public Lender" has the meaning specified therefor in Section 17.9(c) of the
Agreement.


44

--------------------------------------------------------------------------------





"Purchase Price" means, with respect to any Acquisition, an amount equal to the
aggregate consideration, whether cash, property or securities (including the
fair market value of any Equity Interests of Administrative Borrower issued in
connection with such Acquisition and including the maximum amount of Earn-Outs),
paid or delivered by a Borrower or one of its Subsidiaries in connection with
such Acquisition (whether paid at the closing thereof or payable thereafter and
whether fixed or contingent), but excluding therefrom (a) any cash of the seller
and its Affiliates used to fund any portion of such consideration and (b) any
cash or Cash Equivalents acquired in connection with such Acquisition.
"Qualified Equity Interest" means and refers to any Equity Interests issued by
Administrative Borrower (and not by one or more of its Subsidiaries) that is not
a Disqualified Equity Interest.
"Qualified Import Letter of Credit" means a Letter of Credit that (a) is issued
to facilitate the purchase by a Borrower of Eligible In-Transit Inventory, (b)
is in form and substance acceptable to Agent, and (c) is only drawable by the
beneficiary thereof by the presentation of, among other documents, either (i) a
negotiable bill of lading, governed by the laws of a state within the United
States, that is consigned to Agent or one of its agents (either directly or by
means of endorsements) and that was issued by the carrier respecting the subject
Eligible In-Transit Inventory, or (ii) a negotiable cargo receipt, governed by
the laws of a state within the United States, that is consigned to Agent or one
of its agents (either directly or by means of endorsements) and that was issued
by a consolidator respecting the subject Eligible In-Transit Inventory;
provided, that, in the latter case, no bill of lading shall have been issued by
the carrier (other than a bill of lading consigned to the consolidator or to
Agent or one of its agents).
"Real Property" means any estates or interests in real property now owned or
hereafter acquired by any Borrower or one of its Subsidiaries and the
improvements thereto.
"Real Property Collateral" means (a) the Real Property identified on Schedule
R-1 to the Agreement and (b) any Real Property hereafter acquired by any
Borrower or one of its Subsidiaries.
"Receivable Reserves" means, as of any date of determination, those reserves
that Agent deems necessary or appropriate, in its Permitted Discretion and
subject to Section 2.1(c), to establish and maintain (including reserves for
rebates, discounts, warranty claims, and returns) with respect to the Eligible
Accounts or the Maximum Revolver Amount.
"Record" means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.
"Refinancing Indebtedness" means refinancings, renewals, or extensions of
Indebtedness so long as:
(a)    such refinancings, renewals, or extensions do not result in an increase
in the principal amount of the Indebtedness so refinanced, renewed, or extended,
other than by the amount of premiums paid thereon and the fees and expenses
incurred in connection therewith and by the amount of unfunded commitments with
respect thereto,
(b)    such refinancings, renewals, or extensions do not result in a shortening
of the average weighted maturity (measured as of the refinancing, renewal, or
extension) of the Indebtedness so refinanced, renewed, or extended, nor are they
on terms or conditions that, taken as a whole, are or could reasonably be
expected to be materially adverse to the interests of the Lenders,


45

--------------------------------------------------------------------------------





(c)    if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension must include subordination
terms and conditions that are at least as favorable to the Lender Group as those
that were applicable to the refinanced, renewed, or extended Indebtedness, and
(d)    the Indebtedness that is refinanced, renewed, or extended is not recourse
to any Person that is liable on account of the Obligations other than those
Persons which were obligated with respect to the Indebtedness that was
refinanced, renewed, or extended.
"Register" has the meaning set forth in Section 13.1(h) of the Agreement.
"Registered Loan" has the meaning set forth in Section 13.1(h) of the Agreement.
"Related Fund" means any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary course and that is administered, advised or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers, advises or manages a Lender.
"Remedial Action" means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials required by Environmental Laws.
"Replacement Lender" has the meaning specified therefor in Section 2.13(b) of
the Agreement.
"Report" has the meaning specified therefor in Section 15.16 of the Agreement.
"Required Lenders" means, at any time, Lenders having or holding more than 66
and 2/3% of the aggregate Revolving Loan Exposure of all Lenders; provided, that
(i) the Revolving Loan Exposure of any Defaulting Lender shall be disregarded in
the determination of the Required Lenders, and (ii) at any time there are 2 or
more Lenders, "Required Lenders" must include at least 2 Lenders (who are not
Affiliates of one another).
"Reserves" means, as of any date of determination, those reserves (other than
Receivable Reserves, Bank Product Reserves, and Inventory Reserves) that Agent
deems necessary or appropriate, in its Permitted Discretion and subject to
Section 2.1(c), to establish and maintain (including reserves with respect to
(a) sums that any Borrower or its Subsidiaries are required to pay under any
Section of the Agreement or any other Loan Document (such as taxes, assessments,
insurance premiums, or, in the case of leased assets, rents or other amounts
payable under such leases) and has failed to pay, and (b) amounts owing by any
Borrower or its Subsidiaries to any Person to the extent secured by a Lien on,
or trust over, any of the Collateral (other than a Permitted Lien), which Lien
or trust, in the Permitted Discretion of Agent likely would have a priority
superior to the Agent's Liens (such as Liens or trusts in favor of landlords,
warehousemen, carriers, mechanics, materialmen, laborers, or suppliers, or Liens
or trusts for ad valorem, excise, sales, or other taxes where given priority
under applicable law) in and to such item of the Collateral) with respect to the
Borrowing Base or the Maximum Revolver Amount. To the extent Agent may revise
the lending formulas used to determine the Borrowing Base or establish new
criteria or revise existing criteria


46

--------------------------------------------------------------------------------





for Eligible Accounts or Eligible Inventory so as to address any circumstances,
condition, event or contingency in a manner satisfactory to Agent, Agent shall
not establish a Reserve for the same purpose. The amount of any Reserve
established by Agent shall have a reasonable relationship to the event,
condition or other matter which is the basis for such reserve as determined by
Agent in good faith.
"Restricted Payment" means to (a) declare or pay any dividend or make any other
payment or distribution, directly or indirectly, on account of Equity Interests
issued by Administrative Borrower (including any payment in connection with any
merger or consolidation involving Administrative Borrower) or to the direct or
indirect holders of Equity Interests issued by Administrative Borrower in their
capacity as such (other than dividends or distributions payable in Qualified
Equity Interests issued by Administrative Borrower, or (b) purchase, redeem,
make any sinking fund or similar payment, or otherwise acquire or retire for
value (including in connection with any merger or consolidation involving
Administrative Borrower) any Equity Interests issued by Administrative Borrower,
and (c) make any payment to retire, or to obtain the surrender of, any
outstanding warrants, options, or other rights to acquire Equity Interests of
Administrative Borrower now or hereafter outstanding.
"Restructuring Expenses" means cash restructuring charges and expenses incurred
by Borrowers in connection with strategic cost-cutting and related actions
identified and undertaken in fiscal years 2016 and 2017 related to the Mexican
Subsidiaries and the Honduras Subsidiaries and the 2016 Restructuring.
"Revolver Commitment" means, with respect to each Revolving Lender, its Revolver
Commitment, and, with respect to all Revolving Lenders, their Revolver
Commitments, in each case as such Dollar amounts are set forth beside such
Revolving Lender's name under the applicable heading on Schedule C-1 to the
Agreement or in the Assignment and Acceptance pursuant to which such Revolving
Lender became a Revolving Lender under the Agreement, as such amounts may be
reduced or increased from time to time pursuant to assignments made in
accordance with the provisions of Section 13.1 of the Agreement.
"Revolver Usage" means, as of any date of determination, the sum of (a) the
amount of outstanding Revolving Loans (inclusive of Swing Loans and Protective
Advances), plus (b) the amount of the Letter of Credit Usage.
"Revolving Lender" means a Lender that has a Revolving Loan Commitment or that
has an outstanding Revolving Loan.
"Revolving Loan Exposure" means, with respect to any Revolving Lender, as of any
date of determination (a) prior to the termination of the Revolver Commitments,
the amount of such Lender's Revolver Commitment, and (b) after the termination
of the Revolver Commitments, the aggregate outstanding principal amount of the
Revolving Loans of such Lender.
"Revolving Loans" has the meaning specified therefor in Section 2.1(a) of the
Agreement.
"Sale-Leaseback Transaction" means any arrangement, whereby one Person shall,
directly or indirectly, sell or transfer any property to another Person who
shall then or thereafter rent or lease as lessee such property or any part
thereof or other property which such Person intends to use for substantially the
same purpose or purposes as the property sold or transferred.
"Salt Life Purchase Agreement" means that certain Asset Purchase Agreement among
Salt Life, SL Seller, Roger C. Combs, Sr., an individual resident of the state
of Florida, Donald R. Combs, an


47

--------------------------------------------------------------------------------





individual resident of the state of Florida, Richard Thompson, an individual
resident of the state of Florida, and Michael T. Hutto, an individual resident
of the state of Florida, dated August 27, 2013.
"Salt Life Subordination Agreement" means that certain Debt Subordination
Agreement dated August 27, 2013, among SL Seller, Salt Life, Delta and Agent.
"Sanctioned Entity" means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.
"Sanctioned Person" means a person named on the list of Specially Designated
Nationals maintained by OFAC.
"S&P" has the meaning specified therefor in the definition of Cash Equivalents.
"SEC" means the United States Securities and Exchange Commission and any
successor thereto.
"Securities Account" means a securities account (as that term is defined in the
Code).
"Securities Act" means the Securities Act of 1933, as amended from time to time,
and any successor statute.
"Settlement" has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.
"Settlement Date" has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.
"SL Seller" means Salt Life Holdings, LLC, a Florida limited liability company.
"Solvent" means, with respect to any Person as of any date of determination,
that (a) at fair valuations, the sum of such Person's debts (including
contingent liabilities) is less than all of such Person's assets, (b) such
Person is not engaged or about to engage in a business or transaction for which
the remaining assets of such Person are unreasonably small in relation to the
business or transaction or for which the property remaining with such Person is
an unreasonably small capital, and (c) such Person has not incurred and does not
intend to incur, or reasonably believe that it will incur, debts beyond its
ability to pay such debts as they become due (whether at maturity or otherwise),
and (d) such Person is "solvent" or not "insolvent", as applicable within the
meaning given those terms and similar terms under applicable laws relating to
fraudulent transfers and conveyances. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).
"Standard Letter of Credit Practice" means, for Issuing Bank, any domestic or
foreign law or letter of credit practices applicable in the city in which
Issuing Bank issued the applicable Letter of Credit or, for its branch or
correspondent, such laws and practices applicable in the city in which it has
advised, confirmed or negotiated such Letter of Credit, as the case may be, in
each case, (a) which letter of credit practices are of banks that regularly
issue letters of credit in the particular city, and (b) which laws or letter of
credit practices are required or permitted under ISP or UCP, as chosen in the
applicable Letter of Credit.


48

--------------------------------------------------------------------------------





"Subordinated Indebtedness" means any unsecured Indebtedness of any Borrower or
its Subsidiaries incurred from time to time that is subordinated in right of
payment to the Obligations and (a) that is only guaranteed by the Guarantors,
(b) that is not subject to scheduled amortization, redemption, sinking fund or
similar payment and does not have a final maturity, in each case, on or before
the date that is six months after the Maturity Date, (c) that does not include
any financial covenants or any covenant or agreement that is more restrictive or
onerous on any Loan Party in any material respect than any comparable covenant
in the Agreement and is otherwise on terms and conditions reasonably acceptable
to Agent, (d) shall be limited to cross-payment default and cross-acceleration
to designated "senior debt" (including the Obligations), and (e) the terms and
conditions of the subordination are reasonably acceptable to Agent.
"Subsidiary" of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the Equity Interests having ordinary voting power to elect a majority
of the Board of Directors (or equivalent thereof) of such corporation,
partnership, limited liability company, or other entity.
"Swing Lender" means Wells Fargo or any other Lender that, at the request of
Borrowers and with the consent of Agent agrees, in such Lender's sole
discretion, to become the Swing Lender under Section 2.3(b) of the Agreement.
"Swing Loan" has the meaning specified therefor in Section 2.3(b) of the
Agreement.
"Swing Loan Exposure" means, as of any date of determination with respect to any
Lender, such Lender's Pro Rata Share of the Swing Loans on such date.
"Taxes" means any taxes, levies, imposts, duties, fees, assessments or other
charges of whatever nature now or hereafter imposed by any jurisdiction or by
any political subdivision or taxing authority thereof or therein, and all
interest, penalties or similar liabilities with respect thereto.
"Tax Lender" has the meaning specified therefor in Section 14.2(a) of the
Agreement.
"Trademark Security Agreement" has the meaning specified therefor in the
Guaranty and Security Agreement.
"UCP" means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits 2007 Revision, International Chamber of
Commerce Publication No. 600 and any subsequent revision thereof adopted by the
International Chamber of Commerce on the date such Letter of Credit is issued.
"United States" means the United States of America.
"Unfinanced Capital Expenditures" means Capital Expenditures that are financed
with the proceeds of Loans. For the avoidance of doubt, Capital Expenditures
that are financed with Revolving Loans constitute Unfinanced Capital
Expenditures.
"Unused Line Fee" has the meaning specified therefor in Section 2.10(b) of the
Agreement.
"Value" means, as determined by Agent in good faith, with respect to Inventory,
the lower of (a) cost computed on a first-in, first-out basis in accordance with
GAAP or (b) market value; provided, that, for purposes of the calculation of the
Borrowing Base, (i) the Value of the Inventory shall not include: (A) the
portion of the value of Inventory equal to the profit earned by any Affiliate on
the sale thereof to any


49

--------------------------------------------------------------------------------





Borrower or (B) write-ups or write-downs in value with respect to currency
exchange rates and (ii) notwithstanding anything to the contrary contained
herein, the cost of the Inventory shall be computed in the same manner and
consistent with the most recent appraisal of the Inventory received and accepted
by Agent prior to the date hereof, if any.
"Voidable Transfer" has the meaning specified therefor in Section 17.8 of the
Agreement.
"Wells Fargo" means Wells Fargo Bank, National Association, a national banking
association.
"Withdrawal Liability" means liability with respect to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.


"Write-Down and Conversion Powers" means the write-down and conversion powers of
the applicable EEA Resolution Authority from time to time under the Bail-In
Legislation for the applicable EEA Member Country, which powers are described in
the EU Bail-In Legislation Schedule.




50

--------------------------------------------------------------------------------






EXHIBIT A-1
FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT
This ASSIGNMENT AND ACCEPTANCE AGREEMENT ("Assignment Agreement") is entered
into as of              between                  ("Assignor") and
                 ("Assignee"). Reference is made to the Agreement described in
Annex I hereto (the "Credit Agreement"). Capitalized terms used herein and not
otherwise defined shall have the meanings ascribed to them in the Credit
Agreement.
In accordance with the terms and conditions of Section 13 of the Credit
Agreement, the Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, that interest in and to
the Assignor's rights and obligations under the Loan Documents as of the date
hereof with respect to the Obligations owing to the Assignor, and Assignor's
portion of the Commitments, all to the extent specified on Annex I.
The Assignor (a) represents and warrants that (i) it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim and (ii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment
Agreement and to consummate the transactions contemplated hereby; (b) makes no
representation or warranty and assumes no responsibility with respect to (i) any
statements, representations or warranties made in or in connection with the Loan
Documents, or (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any other instrument
or document furnished pursuant thereto; (c) makes no representation or warranty
and assumes no responsibility with respect to the financial condition of any
Borrower or any Guarantor or the performance or observance by any Borrower or
any Guarantor of any of their respective obligations under the Loan Documents or
any other instrument or document furnished pursuant thereto, and (d) represents
and warrants that the amount set forth as the Purchase Price on Annex I
represents the amount owed by Borrower to Assignor with respect to Assignor's
share of the Revolving Loans assigned hereunder, as reflected on Assignor's
books and records.
The Assignee (a) confirms that it has received copies of the Credit Agreement
and the other Loan Documents, together with copies of the financial statements
referred to therein and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment Agreement; (b) agrees that it will, independently and without
reliance upon Agent, Assignor, or any other Lender, based upon such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking any action under the Loan
Documents; (c) confirms that it is an Eligible Transferee; (d) appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers under the Loan Documents as are delegated to Agent by the terms
thereof, together with such powers as are reasonably incidental thereto; (e)
agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender; and (f) attaches the forms prescribed by the
Internal Revenue Service of the United States certifying as to the Assignee's
status for purposes of determining exemption from United States withholding
taxes with respect to all payments to be made to the Assignee under the Credit
Agreement or such other documents as are necessary to indicate that all such
payments are subject to such rates at a rate reduced by an applicable tax
treaty.
Following the execution of this Assignment Agreement by the Assignor and
Assignee, the Assignor will deliver this Assignment Agreement to the Agent for
recording by the Agent. The effective date of this Assignment (the "Settlement
Date") shall be the latest to occur of (a) the date of the execution





--------------------------------------------------------------------------------





and delivery hereof by the Assignor and the Assignee, (b) the receipt by Agent
for its sole and separate account a processing fee in the amount of $5,000 (if
required by the Credit Agreement), (c) the receipt of any required consent of
the Agent, and (d) the date specified in Annex I.
As of the Settlement Date (a) the Assignee shall be a party to the Credit
Agreement and, to the extent of the interest assigned pursuant to this
Assignment Agreement, have the rights and obligations of a Lender thereunder and
under the other Loan Documents, and (b) the Assignor shall, to the extent of the
interest assigned pursuant to this Assignment Agreement, relinquish its rights
and be released from its obligations under the Credit Agreement and the other
Loan Documents, provided, however, that nothing contained herein shall release
any assigning Lender from obligations that survive the termination of this
Agreement, including such assigning Lender's obligations under Section 15 and
Section 17.9(a) of the Credit Agreement.
Upon the Settlement Date, Assignee shall pay to Assignor the Purchase Price (as
set forth in Annex I). From and after the Settlement Date, Agent shall make all
payments that are due and payable to the holder of the interest assigned
hereunder (including payments of principal, interest, fees and other amounts) to
Assignor for amounts which have accrued up to but excluding the Settlement Date
and to Assignee for amounts which have accrued from and after the Settlement
Date. On the Settlement Date, Assignor shall pay to Assignee an amount equal to
the portion of any interest, fee, or any other charge that was paid to Assignor
prior to the Settlement Date on account of the interest assigned hereunder and
that are due and payable to Assignee with respect thereto, to the extent that
such interest, fee or other charge relates to the period of time from and after
the Settlement Date.
This Assignment Agreement may be executed in counterparts and by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original, but all of which shall together constitute one and the
same instrument. This Assignment Agreement may be executed and delivered by
telecopier or other facsimile transmission all with the same force and effect as
if the same were a fully executed and delivered original manual counterpart.
THIS ASSIGNMENT AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS REGARDING CHOICE OF
LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET FORTH IN SECTION 12
OF THE CREDIT AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS
REFERENCE, MUTATIS MUTANDIS.





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement and
Annex I hereto to be executed by their respective officers, as of the first date
written above.
[NAME OF ASSIGNOR], as Assignor


By                        
Name:
Title:




[NAME OF ASSIGNEE], as Assignee


By                        
Name:
Title:




ACCEPTED THIS ____ DAY OF ___________, 20____:

WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking
association, as Agent

By                        
Name:
Title:







--------------------------------------------------------------------------------







ANNEX FOR ASSIGNMENT AND ACCEPTANCE

ANNEX I


1.
Borrowers:

DELTA APPAREL, INC., a Georgia corporation ("Delta"), M. J. SOFFE, LLC, a North
Carolina limited liability company ("Soffe"), JUNKFOOD CLOTHING COMPANY, a
Georgia corporation ("Junkfood"), SALT LIFE, LLC, a Georgia limited liability
company formerly known as To The Game, LLC ("Salt Life"), ART GUN, LLC, a
Georgia limited liability company ("Art Gun"), and each Acquisition Subsidiary
that is from time to time a Borrower under this Agreement (Delta, Soffe,
Junkfood, SALT LIFE, Art Gun, and each such Acquisition Subsidiary being
hereinafter collectively called "Borrowers" and individually a "Borrower")
2.
Name and Date of Credit Agreement:

Credit Agreement dated as of May 10, 2016 (as amended, restated, supplemented,
or otherwise modified from time to time, the "Credit Agreement") by and among
the lenders party thereto as "Lenders", WELLS FARGO BANK, NATIONAL ASSOCIATION,
a national banking association, as administrative agent for each member of the
Lender Group and the Bank Product Providers (in such capacity, together with its
successors and assigns in such capacity, "Agent"), WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, as sole lead arranger (in such
capacity, together with its successors and assigns in such capacity, the "Sole
Lead Arranger"), WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as sole book runner (in such capacity, together with its successors
and assigns in such capacity, the "Sole Book Runner"), and Borrowers.


3.    Date of Assignment Agreement:                            


4.    Amounts:


a.
Assigned Amount of Revolver Commitment        $        

b.    Assigned Amount of Revolving Loans            $        
5.    Settlement Date:                                


6.    Purchase Price                            $____________


7.    Notice and Payment Instructions, etc.


Assignee:                Assignor:
                                    
                                    








--------------------------------------------------------------------------------






EXHIBIT B-1
FORM OF BORROWING BASE CERTIFICATE
[See attached.]





--------------------------------------------------------------------------------






EXHIBIT C-1


FORM OF COMPLIANCE CERTIFICATE


[on Administrative Borrower's letterhead]


To:    Wells Fargo Bank, National Association
1100 Abernathy Road, Suite 1600
Atlanta, Georgia 30328
Attn: Delta Apparel Loan Administration


Re:    Compliance Certificate dated ____________ __, 20__
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement dated as of May 10, 2016 (as
amended, restated, supplemented, or otherwise modified from time to time, the
"Credit Agreement") by and among the lenders party thereto as "Lenders" (each of
such Lenders, together with its successors and permitted assigns, is referred to
hereinafter as a "Lender"), WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association, as administrative agent for each member of the Lender Group
and the Bank Product Providers (in such capacity, together with its successors
and assigns in such capacity, "Agent"), WELLS FARGO BANK, NATIONAL ASSOCIATION,
a national banking association, as sole lead arranger (in such capacity,
together with its successors and assigns in such capacity, the "Sole Lead
Arranger"), WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as sole book runner (in such capacity, together with its successors
and assigns in such capacity, the "Sole Book Runner"), DELTA APPAREL, INC., a
Georgia corporation ("Delta"), M. J. SOFFE, LLC, a North Carolina limited
liability company ("Soffe"), JUNKFOOD CLOTHING COMPANY, a Georgia corporation
("Junkfood"), SALT LIFE, LLC, a Georgia limited liability company formerly known
as To The Game, LLC ("Salt Life"), ART GUN, LLC, a Georgia limited liability
company ("Art Gun"), and each Acquisition Subsidiary that is from time to time a
Borrower under this Agreement (Delta, Soffe, Junkfood, SALT LIFE, Art Gun, and
each such Acquisition Subsidiary being hereinafter collectively called
"Borrowers" and individually a "Borrower"). Capitalized terms used herein and
not otherwise defined herein shall have the meanings ascribed to them in the
Credit Agreement.
Pursuant to Section 5.1 of the Credit Agreement, the undersigned officer of
Administrative Borrower hereby certifies as of the date hereof that:
1.    The financial information of Borrowers and their Subsidiaries furnished in
Schedule 1 attached hereto, has been prepared in accordance with GAAP (except,
in the case of unaudited financial statements, for year-end audit adjustments
and the lack of footnotes), and fairly presents in all material respects the
financial condition of Borrowers and their Subsidiaries as of the date set forth
therein.
2.    Such officer has reviewed the terms of the Credit Agreement and has made,
or caused to be made under his/her supervision, a review in reasonable detail of
the transactions and financial condition of Borrowers and their Subsidiaries
during the accounting period covered by the financial statements delivered
pursuant to Section 5.1 of the Credit Agreement.
3.    Such review has not disclosed the existence on and as of the date hereof,
and the undersigned does not have knowledge of the existence as of the date
hereof, of any event or condition that constitutes a





--------------------------------------------------------------------------------





Default or Event of Default, except for such conditions or events listed on
Schedule 2 attached hereto, in each case specifying the nature and period of
existence thereof and what action Borrowers and/or their Subsidiaries have
taken, are taking, or propose to take with respect thereto.
4.    Except as set forth on Schedule 3 attached hereto, the representations and
warranties of Borrowers and their Subsidiaries set forth in the Credit Agreement
and the other Loan Documents are true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) on and as of the date hereof (except to the
extent that such representations and warranties relate solely to an earlier
date, in which case such representations and warranties shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of such earlier
date.
5.    As of the date hereof, Borrowers and their Subsidiaries are in compliance
with the applicable covenants contained in Section 7 of the Credit Agreement as
demonstrated on Schedule 4 hereof.
[Signature page follows.]


2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Compliance Certificate is executed by the undersigned
this ____ day of _______________, 20___.
 
DELTA APPAREL, INC., a Georgia corporation, as Administrative Borrower
By: _________________________________________
Name:_______________________________________
Title:________________________________________







3

--------------------------------------------------------------------------------





SCHEDULE 1


Financial Information




4

--------------------------------------------------------------------------------





SCHEDULE 2


Default or Event of Default


5

--------------------------------------------------------------------------------





SCHEDULE 3


Representations and Warranties


6

--------------------------------------------------------------------------------





SCHEDULE 4
Financial Covenants
1.     Fixed Charge Coverage Ratio.
Borrowers' and their Subsidiaries' Fixed Charge Coverage Ratio, measured on a
month-end basis, for the 12 month period ending ____________ ___, 20___, is
___:1.0, which ratio [is/is not] greater than or equal to the ratio set forth in
Section 7(a) of the Credit Agreement for the corresponding period.










































7

--------------------------------------------------------------------------------






EXHIBIT L-1


FORM OF LIBOR NOTICE
Wells Fargo Bank, N.A., as Agent
under the below referenced Credit Agreement
1100 Abernathy Road, Suite 1600
Atlanta, Georgia 30328
Attn: Delta Apparel Loan Administration


Ladies and Gentlemen:
Reference hereby is made to that certain Credit Agreement dated as of May 10,
2016 (as amended, restated, supplemented, or otherwise modified from time to
time, the "Credit Agreement") by and among the lenders party thereto as
"Lenders", WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as administrative agent for each member of the Lender Group and the
Bank Product Providers (in such capacity, together with its successors and
assigns in such capacity, "Agent"), WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association, as sole lead arranger (in such capacity, together
with its successors and assigns in such capacity, the "Sole Lead Arranger"),
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as sole
book runner (in such capacity, together with its successors and assigns in such
capacity, the "Sole Book Runner"), DELTA APPAREL, INC., a Georgia corporation
("Delta"), M. J. SOFFE, LLC, a North Carolina limited liability company
("Soffe"), JUNKFOOD CLOTHING COMPANY, a Georgia corporation ("Junkfood"), SALT
LIFE, LLC, a Georgia limited liability company formerly known as To The Game,
LLC ("Salt Life"), ART GUN, LLC, a Georgia limited liability company ("Art
Gun"), and each Acquisition Subsidiary that is from time to time a Borrower
under this Agreement (Delta, Soffe, Junkfood, SALT LIFE, Art Gun, and each such
Acquisition Subsidiary being hereinafter collectively called "Borrowers" and
individually a "Borrower"). Capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed to them in the Credit Agreement.
This LIBOR Notice represents Borrower's request to elect the LIBOR Option with
respect to outstanding Revolving Loans in the amount of $________ (the "LIBOR
Rate Advance")[, and is a written confirmation of the telephonic notice of such
election given to Agent].
The LIBOR Rate Advance will have an Interest Period of [1, 2, [or] 3[, or 6]]
month(s) commencing on             .
This LIBOR Notice further confirms Borrower's acceptance, for purposes of
determining the rate of interest based on the LIBOR Rate under the Credit
Agreement, of the LIBOR Rate as determined pursuant to the Credit Agreement.
Borrower represents and warrants that (i) as of the date hereof, the
representations and warranties of Borrowers and their Subsidiaries contained in
this Agreement and in the other Loan Documents are true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date hereof, as
though made on and as of such date (except to the extent that such
representations and warranties relate solely to an earlier date, in which case
such representations and warranties shall be true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) as of





--------------------------------------------------------------------------------





such earlier date)), (ii) each of the covenants and agreements contained in any
Loan Document have been performed (to the extent required to be performed on or
before the date hereof or each such effective date), and (iii) no Default or
Event of Default has occurred and is continuing on the date hereof, nor will any
thereof occur after giving effect to the request above.
Dated:     

DELTA APPAREL, INC., a Georgia corporation, as Administrative Borrower

By:                        
Name:                        
Title:                        
Acknowledged by:
WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking
association, as Agent
By:                     
Name:                     
Title:                     







--------------------------------------------------------------------------------






Schedule A-1


Agent's Account


An account at a bank designated by Agent from time to time as the account into
which Borrowers shall make all payments to Agent for the benefit of the Lender
Group and into which the Lender Group shall make all payments to Agent under
this Agreement and the other Loan Documents; unless and until Agent notifies
Administrative Borrower and the Lender Group to the contrary, Agent's Account
shall be that certain deposit account bearing account number 4124923723,
reference Delta Apparel, Inc. and maintained by Agent with Wells Fargo Bank,
N.A., 420 Montgomery Street, San Francisco, California ABA 121-000-248.







--------------------------------------------------------------------------------






Schedule A-2
Authorized Persons
Deborah H. Merrill
Robert W. Humphreys







--------------------------------------------------------------------------------






Schedule C-1
Commitments
Lender
Revolver Commitment
Wells Fargo Bank, National Association
$75,000,000
PNC Bank, National Association
$35,000,000
Regions Bank
$35,000,000
All Lenders
$145,000,000.00








--------------------------------------------------------------------------------






Schedule D-1
Designated Account
Administrative Borrower’s deposit account maintained with its Designated Account
Bank with the following last four digits: 6109, or such other deposit account of
Administrative Borrower (located within the United States) that has been
designed as such, in writing, by Administrative Borrower to Agent.
"Designated Account Bank" means Wells Fargo Bank, N.A., whose office is located
at 1100 Abernathy Road, Suite 1600, Atlanta, Georgia 30328, and whose ABA number
is 121000248.





--------------------------------------------------------------------------------






Schedule P-1


Permitted Investments
None.





--------------------------------------------------------------------------------






Schedule P-2
Permitted Liens
Lien evidenced by UCC number 20130107406F filed November 12, 2013, with the
North Carolina Secretary of State, naming M.J. Soffe Company as debtor and
Nazdar Company as secured party for the period beginning on the Closing Date and
ending on the sooner to occur of (a) the date that is thirty (30) days after the
Closing Date (or such later date as Agent may consent to in writing) or (b) such
Lien is terminated or amended in a manner satisfactory to Agent so that such
Lien qualifies as a “Permitted Lien” hereunder.
Lien evidenced by UCC number 007-2014-025199 filed August 26, 2014, with Barrow
County, Georgia (Georgia Central Index), naming Art Gun, LLC as debtor and BB&T
Equipment Finance Corporation as secured party for the period beginning on the
Closing Date and ending on the sooner to occur of (a) the date that is thirty
(30) days after the Closing Date (or such later date as Agent may consent to in
writing) or (b) such Lien is terminated or amended in a manner satisfactory to
Agent so that such Lien qualifies as a “Permitted Lien” hereunder.







--------------------------------------------------------------------------------






Schedule R-1
Real Property Collateral
All of that tract or parcel of land lying and being in the following counties
and states and being more particularly described as follows:
Cumberland County, NC
PARCEL ONE:
BEING ALL OF LOT 1, CONSISTING OF 13.18 ACRES, AS SHOWN ON PLAT OF
PROPERTY OF M.J. SOFFE CO., AND MIDDLE ROAD PROPERTIES, AS RECORDED IN
BOOK 79, PAGE 53 CUMBERLAND COUNTY REGISTRY.


PARCEL TWO:
BEING ALL OF LOT 2, CONSISTING OF 21.75 ACRES, AS SHOWN ON A PLAT OF PROPERTY OF
M.J. SOFFE CO., AND MIDDLE ROAD PROPERTIES AS RECORDED IN BOOK 79, PAGE 53
CUMBERLAND COUNTY REGISTRY.


PARCEL THREE:
BEGINNING AT AN IRON STAKE AT THE INTERSECTION OF THE EASTERN RIGHT OF WAY OF
SOFFE DRIVE WITH THE SOUTHERN RIGHT OF WAY OF S.R. 1735, SAID POINT BEING SOUTH
84 DEGREES 04 MINUTES 25 SECONDS EAST 35.13 FEET FROM A P.K. NAIL AT THE
INTERSECTION OF SOFFE DRIVE WITH S.R. 1735, SAID P.K. NAIL HAVING N.C.
COORDINATES OF N. 477172.6432, E. 2047211.2600, SAID IRON STAKE ALSO BEING 15.3
FEET FROM THE CENTERLINE OF S.R. 1735, AND RUNNING THENCE AS THE SOUTHERN RIGHT
OF WAY OF S.R. 1735, A CORD BEARING OF NORTH 75 DEGREES 13 MINUTES 37 SECONDS
EAST 266.91 FEET TO A POINT IN THE CENTER OF LOCKS CREEK, SAID POINT BEING THE
NORTHEAST CORNER OF THE 3.85 ACRE TRACT CONVEYED TO MIDDLE ROAD PROPERTIES, AND
RECORDED IN BOOK OF DEEDS 3006, PAGE 737, CUMBERLAND COUNTY REGISTRY, AND RUNS
THENCE DOWN THE CENTER OF LOCKS CREEK THE FOLLOWING COURSES AND DISTANCES, SOUTH
12 DEGREES 01 MINUTES 21 SECONDS EAST 166.99 FEET, SOUTH 21 DEGREES 21 MINUTES
49 SECONDS WEST 89.00 FEET, SOUTH 66 DEGREES 11 MINUTES 31 SECONDS WEST 96.10
FEET, SOUTH 67 DEGREES 51 MINUTES 49 SECONDS WEST 69.63 FEET, SOUTH 04 DEGREES
14 MINUTES 54 SECONDS WEST 57.80 FEET, SOUTH 35 DEGREES 52 MINUTES 27 SECONDS
EAST 78.65 FEET, SOUTH 35 DEGREES 35 MINUTES 22 SECONDS EAST 73.84 FEET, SOUTH
53 DEGREES 04 MINUTES 58 SECONDS EAST 97.60 FEET, SOUTH 24 DEGREES 42 MINUTES 37
SECONDS EAST 118.57 FEET, SOUTH 56 DEGREES 09 MINUTES 25 SECONDS WEST 112.30
FEET, NORTH 82 DEGREES 53 MINUTES 37 SECONDS WEST 154.07 FEET, SOUTH 30 DEGREES
30 MINUTES 57 SECONDS WEST 50.42 FEET, SOUTH 11 DEGREES 02 MINUTES 33 SECONDS
EAST 91.19 FEET, THENCE SOUTH 66 DEGREES 13 MINUTES 55 SECONDS EAST 149.33 FEET
TO THE NORTHERN RIGHT OF WAY OF DUNN ROAD, ALSO KNOW AS S.R. 1838, SAID POINT
BEING 40 FEET FROM THE CENTER OF DUNN ROAD, THENCE AS THE NORTHERN RIGHT OF WAY
OF DUNN ROAD, SOUTH 54 DEGREES 22 MINUTES 44 SECONDS WEST 130.88 FEET TO AN IRON
STAKE AT THE EAST END OF A SIGHT LINE, THENCE WITH SAID SIGHT LINE, NORTH 76
DEGREES 08 MINUTES 46 SECONDS WEST 32.89 FEET TO AN IRON STAKE IN THE EASTERN
RIGHT OF WAY OF SOFFE DRIVE, THENCE AS THE EASTERN RIGHT OF WAY OF SOFFE DRIVE
THE FOLLOWING COURSES AND DISTANCES, NORTH 26 DEGREES 40 MINUTES 16 SECONDS WEST
58.91 FEET, NORTH 14 DEGREES 10 MINUTES 16 SECONDS WEST 93.59 FEET, NORTH 03
DEGREES 03 MINUTES 16 SECONDS WEST 92.95 FEET, NORTH 14 DEGREES 23 MINUTES 44
SECONDS EAST





--------------------------------------------------------------------------------





95.31 FEET, NORTH 05 DEGREES 46 MINUTES 44 SECONDS EAST 101.50 FEET, NORTH 01
DEGREES 48 MINUTES 16 SECONDS WEST
101.36 FEET, THENCE NORTH 06 DEGREES 21 MINUTES 16 SECONDS WEST 366.44 FEET TO
THE POINT OF BEGINNING. CONTAINING 3.72 ACRES, AND BEING THE PROPERTY CONVEYED
TO MIDDLE ROAD PROPERTIES IN APRIL OF 1984, AND RECORDED IN BOOK OF DEEDS 3006,
PAGE 737, CUMBERLAND COUNTY REGISTRY.


LESS AND EXCEPT THE REAL PROPERTY DESCRIBED IN THAT CERTAIN PARTIAL RELEASE OF
DEED OF TRUST RECORDED IN BOOK 7583, PAGE 88, IN THE OFFICE OF THE CUMBERLAND
COUNTY REGISTER OF DEEDS.


And also:


Robeson County, North Carolina


All of that tract or parcel of land lying and being in Robeson County, North
Carolina and being more particularly described as follows:
THAT CERTAIN TRACT OF LAND LYING ABOUT 1.28 MILES SOUTHWEST OF THE CENTER OF THE
TOWN OF ROWLAND, N.C., ADJACENT TO AND ON THE NORTHWESTERN SIDE OF U.S. HIGHWAY
301, ADJACENT TO AND ON THE SOUTHEASTERN SIDE OF THE C.S.X. RAILROAD, ADJOINING
HELENA CHEMICAL COMPANY ON THE SOUTHWEST AND OTHER LANDS OF SARA MCCORMICK PATE
ON THE NORTHEAST AND BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS TO-WIT:
BEGINNING AT AN EXISTING P.K. NAIL IN THE CENTER OF U.S. HIGHWAY 301, THE MOST
EASTERN OR FOURTH (4TH) CORNER OF THAT 5.58 ACRE TRACT CONVEYED BY SARA
MCCORMICK PATE TO HELENA CHEMICAL COMPANY BY DEED DATED SEPTEMBER 14, 1989,
RECORDED IN DEED BOOK 688 AT PAGE 719 IN THE OFFICE OF THE REGISTER OF DEEDS OF
ROBESON COUNTY AND RUNNING THENCE NORTH 61 DEG. 37 MIN. 45 SEC. WEST PASSING
THROUGH AN EXISTING 1/2 INCH IRON PIPE AT 30.00 FT. AND CONTINUING AND PASSING
THROUGH AN EXISTING 1/2 INCH IRON PIPE AT 344.37 FEET AND CONTINUING A TOTAL
DISTANCE OF 409.37 FT. TO A STAKE IN THE CENTER OF THE C.S.X. RAILROAD; THENCE
AS THE CENTER OF SAID RAILROAD, NORTH 28 DEG. 23 MIN. 15 SEC. EAST 692.81 FT. TO
A STAKE; THENCE SOUTH 61 DEG. 37 MIN. 45 SEC. EAST PASSING THROUGH A NEW 1/2
INCH IRON PIPE AT 65.00 FT. AND CONTINUING AND PASSING THROUGH A NEW 1/2 INCH
IRON PIPE AT 379.23 FT. AND CONTINUING A
TOTAL DISTANCE OF 409.23 FT. TO A NEW P.K. NAIL IN THE CENTER OF U.S. HIGHWAY
301; THENCE ALONG THE CENTER OF SAID HIGHWAY, SOUTH 28 DEG. 22 MIN. 15 SEC. WEST
692.81 FT. TO THE BEGINNING CONTAINING 6.51 ACRES MORE OR LESS INCLUDING ANY
RIGHTS OF WAY NOW OWNED BY THE NORTH CAROLINA DEPARTMENT OF TRANSPORTATION ON
U.S. HIGHWAY 301 AND ANY RIGHTS OR WAY NOW OWNED BY C.S.X. RAILROAD ACROSS THE
ABOVE DESCRIBED TRACT AND CONTAINING 5.0 ACRES EXCLUDING SAID RIGHTS OF WAY.
BEARINGS OF THE ABOVE TRACT ARE BASED ON N.C. GRID.


And, also:


Catawba County, North Carolina


TRACT I:





--------------------------------------------------------------------------------





BEGINNING AT A PK NAIL AT THE SOUTHWEST CORNER OF THE INTERSECTION OF SOUTH MAIN
AVENUE AND WEST PINE STREET AND RUNNING THENCE WITH WEST EDGE OF SOUTH MAIN A
CURVE OF RADIUS 956.51 FEET, CURVE LENGTH 194.16 FEET TO A POINT; THENCE
CONTINUING WITH WEST EDGE OF SOUTH MAIN AVENUE SOUTH 19 DEG. 24’ 10" WEST 519.32
FEET TO A POINT ON THE CENTER LINE OF A CULVERT IN SHADY BRANCH; THENCE FOUR
LINES IN CENTER OF SHELBY BRANCH AS FOLLOWS: (1) NORTH 83 DEG. 45’ 43" WEST
50.00 FEET; (2) SOUTH 67 DEG. 21’ 24" WEST 35.76 FEET; (3) SOUTH 89 DEG. 26’ 10"
WEST 42.81 FEET; (4) NORTH 52 DEG. 24’ 30" WEST 50.64 FEET TO A POINT AT THE
MOUTH OF A CULVERT PASSING UNDER THE C&NW RAILROAD; THENCE NORTH 72 DEG. 40’ 47"
WEST 47.06 FEET TO A POINT IN THE CENTER LINE OF THE C&NW RAILROAD; THENCE NORTH
72 DEG. 40’ 47" WEST 48.40 FEET TO A POINT AT THE END OF CULVERT IN SHADY
BRANCH; THENCE SEVEN LINES WITH THE CENTER OF SHADY BRANCH AS FOLLOWS: (1) NORTH
80 DEG. 49’ 39" WEST 108.31 FEET; (2) NORTH 75 DEG. 27’ 05" WEST 92.12 FEET; (3)
NORTH 88 DEG. 40’ 23 WEST 302.06 FEET; (4) SOUTH 79 DEG. 26’ 36" WEST 86.68
FEET; (5) SOUTH 83 DEG. 53’ 27" WEST 118.52 FEET; (6) SOUTH 80 DEG. 00’ 58" WEST
130.95 FEET; (7) SOUTH 70 DEG. 19’ 43" WEST 41.90 FEET; THENCE WITH THE TOWN OF
MAIDEN’S LINE NORTH 12 DEG. 44’ 28" EAST 100.00 FEET TO AN IRON; THENCE NORTH 79
DEG. 46’ 38" WEST 15.00 FEET TO AN IRON IN THE CENTER OF THE END OF THE FORMER
SOUTH "C" STREET; THENCE WITH THE CENTER OF THE FORMER SOUTH "C" STREET THREE
LINES AS FOLLOWS: (1) WITH THE TOWN OF MAIDEN LINE NORTH 12 DEG. 44’ 28" EAST
255.00 FEET TO AN IRON, CORNER OF TOWN OF MAIDEN CEMETERY; (2) WITH THE CEMETERY
LINE NORTH 12 DEG. 44’ 28" EAST 339.74 FEET TO AN IRON ON THE NORTH EDGE OF THE
FORMER POTTS STREET; (3) NORTH 9 DEG. 44’ 28" EAST 500.00 FEET TO AN IRON AT THE
SOUTH EDGE OF WEST PINE STREET; THENCE FOUR LINES WITH SOUTH EDGE OF WEST PINE
STREET AS FOLLOWS: (1) SOUTH 79 DEG. 46’ 38" EAST 15.00 FEET; (2) SOUTH 69 DEG.
48’ 45" EAST 600.00 FEET TO AN IRON; (3) SOUTH 69 DEG. 48’ 45" EAST 25.31 FEET
TO AN IRON; (4) SOUTH 59 DEG. 57’ 23" EAST 350.00 FEET TO AN IRON AT THE
INTERSECTION OF CAROLINA AVENUE, FORMERLY RAILROAD STREET; THENCE SOUTH 29 DEG.
56’ 25" WEST 317.50 FEET TO A POINT; THENCE SOUTH 57 DEG. 25’ 42" EAST 34.64
FEET TO A PK NAIL; THENCE SOUTH 73 DEG. 40’ 48" EAST 72.56 FEET TO AN IRON IN
THE CENTER LINE OF C&NW RAILROAD; THENCE WITH THE CENTERLINE OF C&NW RAILROAD
NORTH 18 DEG. 15’ 18" EAST 45.70 FEET TO A POINT; THENCE CONTINUING WITH THE
CENTER LINE OF C&NW RAILROAD A CURVE WITH RADIUS 2034.91 FEET, CURVE LENGTH
263.11 FEET TO A PK NAIL SET IN A CROSSTIE AT THE SOUTHERN EDGE OF WEST PINE
STREET; THENCE WITH THE EDGE OF WEST PINE STREET SOUTH 59 DEG. 08’ 00" EAST
233.85 FEET TO THE BEGINNING, CONTAINING 24.5864 ACRES, MORE OR LESS.


TRACT II:
BEGINNING AT AN IRON, CORNER OF JACK WILSON, ON WESTERN EDGE OF CAROLINA AVENUE,
FORMERLY RAILROAD STREET, SAID IRON BEING LOCATED NORTH 29 DEG. 56’ 25" EAST
142.50 FEET FROM THE NORTHWEST CORNER OF INTERSECTION OF CAROLINA AVENUE AND
WEST PINE STREET AND RUNNING THENCE WITH WILSON’S LINE NORTH 59 DEG. 57’ 24"
WEST 79.04 FEET TO AN IRON, WILSON’S CORNER; THENCE WITH ANOTHER OF WILSON’S
LINES SOUTH 28 DEG. 13’ 04" WEST 142.50 FEET TO AN IRON ON THE NORTHERN EDGE OF
WEST PINE STREET; THENCE WITH THE EDGE OF WEST PINE STREET NORTH 59 DEG. 57’ 23"
WEST 140.00 FEET TO AN IRON, THE CORNER OF FOREST CANIPE; THENCE NORTH 28 DEG.
13’ 04" EAST 142.50 FEET TO AN IRON CANIPE’S CORNER; THENCE WITH CANIPE’S OTHER
LINE NORTH 59 DEG. 57’ 23" WEST 184.50 FEET TO AN IRON ON THE EASTERN EDGE OF
SOUTH "B" STREET; THENCE WITH THE EDGE OF SOUTH "B" STREET NORTH 10 DEG. 59’ 21"
EAST 112.00 FEET TO AN IRON, THE CORNER OF WINNIE BIGGERSTAFF; THENCE THREE





--------------------------------------------------------------------------------





LINES WITH BIGGERSTAFF AS FOLLOWS: (1) SOUTH 62 DEG. 04’ 03" EAST 121.78 FEET TO
AN IRON; (2)NORTH 22 DEG. 08’ 23" EAST 84.95 FEET TO AN IRON; (3) SOUTH 64 DEG.
07’ 19"EAST 102.04 FEET TO AN IRON ON THE LINE OF ROBERT KEENER; THENCE SOUTH 29
DEG. 53’ 12" WEST 29.89 FEET TO AN IRON KEENER’S CORNER; THENCE WITH KEENER’S
LINE SOUTH 64 DEG. 03’ 42" EAST 228.48 FEET TO AN IRON ON THE WESTERN EDGE OF
CAROLINA AVENUE; THENCE WITH EDGE OF CAROLINA AVENUE SOUTH 29 DEG. 56’ 25" WEST
188.36 FEET TO THE BEGINNING, CONTAINING 2.0813 ACRES, MORE OR LESS.


TRACT III:
BEGINNING AT A POINT IN THE CENTERLINE OF THE C&NW RAILROAD ON THE NORTHERN EDGE
OF WEST PINE STREET, SAID POINT BEING LOCATED 30.05 FEET FROM A PK NAIL SET IN A
CROSSTIE ON SOUTHERN EDGE OF WEST PINE STREET AND RUNNING THENCE WITH CENTERLINE
OF C&NW RAILROAD A CURVE WITH RADIUS 2034.91 FEET, CURVE LENGTH 105.53 FEET TO A
POINT; THENCE CONTINUING WITH THE CENTER LINE OF C&NW RAILROAD NORTH 29 DEG. 28’
50" EAST 153.48 FEET TO A POINT IN THE CENTER OF AN UNOPEN STREET FORMERLY
ELEVEN & ONE HALF STREET; THENCE WITH THE FORMER ELEVEN & ONE HALF STREET SOUTH
58 DEG. 06’ 45" EAST 49.07 FEET TO AN IRON THE CORNER OF SIGMON AND COFIELD;
THENCE WITH SIGMON AND COFIELD’S LINE SOUTH 31 DEG. 24’ 27" WEST 257.96 FEET TO
AN IRON ON THE NORTHERN EDGE OF WEST PINE STREET; THENCE WITH THE EDGE OF WEST
PINE STREET NORTH 59 DEG. 08’ 00" WEST 37.63 FEET TO THE BEGINNING, CONTAINING
0.2630 ACRE, MORE OR LESS.


THE ABOVE-DESCRIBED TRACTS 1, 2, AND 3 ARE AS SHOWN ON A MAP PREPARED BY MEL G.
THOMPSON, REGISTERED LAND SURVEYOR, ENTITLED BOUNDARY SURVEY OF MAIDEN KNITTING
MILLS, INC. AND DATED AUGUST 20, 1985. THE ABOVE-DESCRIBED TRACTS 1, 2, AND 3
ALSO INCLUDE GRANTOR’S RIGHTS IN AND TO UN-OPENED OR ABANDONED STREETS AND
PUBLIC RIGHTS-OF-WAY ADJOINING OR PASSING THROUGH SUCH PROPERTY.


TRACT IV:
LYING AND BEING IN NEWTON TOWNSHIP, CATAWBA COUNTY, NORTH CAROLINA, EAST OF THE
TOWN OF MAIDEN AT THE END OF PINE DRIVE BEING MORE PARTICULARLY DESCRIBED AS
FOLLOWS:


BEGINNING AT AN IRON CORNER OF LATTIMORE AND RUNNING THENCE SOUTH 3 DEG. 40’
EAST 1487.34 FEET TO AN IRON; THENCE SOUTH 72 DEG. 16’ EAST 460.07 FEET TO AN
IRON AT THE EDGE OF THE DUKE POWER COMPANY RIGHT-OF-WAY; THENCE WITH THE POWER
LINE RIGHT-OF-WAY NORTH 17 DEG. 33’ 50" EAST 1100.00 FEET TO AN IRON IN SHADY
BRANCH, A CORNER OF JOHN PROPST; THENCE WITH SHADY BRANCH AND THE LINES OF JOHN
PROPST FOUR LINES AS FOLLOWS: (1) NORTH 85 DEG. 30’ 30" WEST 262.39 FEET; (2)
NORTH 59 DEG. 21’ 40" WEST 290.00 FEET; (3) NORTH 11 DEG. 21’ 40" WEST 200.00
FEET; (4) NORTH 40 DEG. 21’ 40" WEST 200.00 FEET TO A CORNER OF PROPST IN
LATTIMORE’S LINE; THENCE NORTH 72 DEG. 21’ 40" WEST 195.00 FEET TO THE
BEGINNING, CONTAINING 18.7 ACRES, MORE OR LESS. THE ABOVE DESCRIPTION TAKEN FROM
A MAP BY ZACKIE L. MOORE, REGISTERED LAND SURVEYOR, ENTITLED MAIDEN KNITTING
MILLS, INC. PROPOSED SLUDGE LANDFILL SITE, SAID MAP DATED JULY 18, 1980 AND
BEING THE SAME PROPERTY AS DEEDED TO MAIDEN KNITTING MILLS, INC. FROM JOE L.
STAMEY AND WIFE AS RECORDED IN DEED BOOK 1250, PAGE 892, CATAWBA COUNTY
REGISTRY.


And also:





--------------------------------------------------------------------------------







Anderson County, Tennessee


SITUATED in the First (1st) Civil District of Anderson County, Tennessee, within
the Town of Clinton, Tennessee, and being a tract of property located on the
east side of Yarnell Industrial Parkway and being more particularly bounded and
described as follows:


BEGINNING at an iron spike set in the centerline of Yarnell Industrial Parkway;
thence with said centerline the following three calls and distances: North 15
deg. 48 min. 00 sec. East, 470.00 feet to an iron spike set; North 15 deg. 52
min. 00 sec. East, 452.00 feet to an iron spike set; North 16 deg. 29 min. 00
sec. East, 20.50 feet to an iron spike set, common corner to Becrom of America;
thence leaving the centerline of Yarnell Industrial Parkway and along the common
line of Becrom of America the following two calls and distances: South 74 deg.
16 min. 00 sec. East, 586.00 feet to an iron rod set; South 85 deg. 04 min. 50
sec. East, 1024.88 feet to a point; thence South 46 deg. 03 min. 36 sec. East,
1035.47 feet to a point in the line of property of Food Lion, Inc.; thence along
the common line with Food Lion, Inc. the following two calls and distances:
North 86 deg. 00 min. 00 sec. West, 302.27 feet to an angle iron found (TVA
Marker 16-131); North 86 deg. 00 min. 00 sec. West, 699.73 feet to an angle iron
found (TVA Marker 16-130); thence South 83 deg. 24 min. 00 sec. West, 97.99 feet
to an iron spike set marking the point of BEGINNING, as shown by survey of Gary
C. Clark, Surveyor, RLS No. 1329, dated October 11, 2004, last revised October
20, 2004, bearing File No. 31627-00.


TOGETHER with the right and easement to drain storm water runoff from the
property described herein and across adjacent property of Sprague Electric
Company into the existing open drainage ditch, as shown on survey described
herein, it being expressly understood and agreed that the rights hereby granted
shall not be increased by any additional runoff caused by further improvements
made to the property herein conveyed and shall be terminated when, and if,
adequate public storm sewer facilities are made available.


TOGETHER WITH a 25 ft. wide easement for sanitary sewer purposes, described as
follows:


All that strip or parcel of land, 25 feet wide, Beginning at a point at the
Northeasterly corner of the parcel of land containing 25.27 acres, hereinabove
described, said point being located the following two courses and distances from
a point in the title line within the lines of Yarnell Industrial Parkway (South
74 deg. 16 min. East, 586 feet; and (b) South 85 deg. 04 min. 50 sec. East,
1023.84 feet; extending from said Beginning point the following four courses and
distances: (1) North 46 deg. 01 min. East, along the southeasterly line of land
of Sprague Electric Company, 814.21 feet to a point in the line of Melton Hill
Lake; thence (2) North 48 deg. 08 min. West, along the bank of said Lake, 25.07
feet to a point distant 25 feet Northwestwardly, at right angles from course
number one (1) herein; thence (3) South 46 deg. 01 min. West, through land of
said Sprague Electric Company, 834.20 feet to a point in a Northerly line of the
25.27 acres hereinabove described; thence (4) South 85 deg. 04 min. 50 sec.
East. along said Northerly line, 33.17 feet to the first mentioned point and
place of Beginning, containing 19,605.25 square feet, more or less, or 0.45 of
an acre, more or less.


BEING the same property conveyed to Delta Apparel, Inc., a Georgia corporation,
by Warranty Deed dated as of October 8, 2004, from Greenfield Land Company,
L.L.C., a Michigan limited liability company successor-in-interest to Greenfield
Land Company, a Michigan co-partnership, filed for record November 2, 2004 at
9:45, A.M. in Book 1377, page 1508, in the Anderson County Register's Office.







--------------------------------------------------------------------------------






Schedule 3.1
The obligation of each Lender to make its initial extension of credit provided
for in the Agreement is subject to the fulfillment, to the satisfaction of each
Lender (the making of such initial extension of credit by any Lender being
conclusively deemed to be its satisfaction or waiver of the following), of each
of the following conditions precedent:
(a)    the Closing Date shall occur on or before May 26, 2016;
(b)    Agent shall have received evidence that appropriate financing statements
have been duly filed in such office or offices as may be necessary or, in the
opinion of Agent, desirable to perfect the Agent's Liens in and to the
Collateral, and Agent shall have received searches reflecting the filing of all
such financing statements;
(c)    Agent shall have received each of the following documents, in form and
substance satisfactory to Agent, duly executed and delivered, and each such
document shall be in full force and effect:
(i)    a completed Borrowing Base Certificate as of April 2, 2016;
(ii)    the Control Agreements,
(iii)    the Controlled Account Agreements (as defined in the Guaranty and
Security Agreement),
(iv)    the Copyright Security Agreement,
(v)    the Fee Letter,
(vi)    the Flow of Funds Agreement,
(vii)    the Guaranty and Security Agreement,
(viii)    the Mortgages,
(ix)    the Patent Security Agreement,
(x)    the Trademark Security Agreement,
(d)    Agent shall have received a certificate from the Secretary of each Loan
Party (i) attesting to the resolutions of such Loan Party's board of directors
authorizing its execution, delivery, and performance of the Loan Documents to
which it is a party, (ii) authorizing specific officers of such Loan Party to
execute the same, and (iii) attesting to the incumbency and signatures of such
specific officers of such Loan Party;
(e)    Agent shall have received copies of each Loan Party's Governing
Documents, as amended, modified, or supplemented to the Closing Date, which
Governing Documents shall be (i) certified by the Secretary of such Loan Party,
and (ii) with respect to Governing Documents that are charter documents,
certified as of a recent date (not more than 30 days prior to the Closing Date)
by the appropriate governmental official;





--------------------------------------------------------------------------------





(f)    Agent shall have received a certificate of status with respect to each
Loan Party, dated within 10 days of the Closing Date, such certificate to be
issued by the appropriate officer of the jurisdiction of organization of such
Loan Party, which certificate shall indicate that such Loan Party is in good
standing in such jurisdiction;
(g)    Agent shall have received certificates of status with respect to each
Loan Party, each dated within 30 days of the Closing Date, such certificates to
be issued by the appropriate officer of the jurisdictions (other than the
jurisdiction of organization of such Loan Party) in which its failure to be duly
qualified or licensed would constitute a Material Adverse Effect, which
certificates shall indicate that such Loan Party is in good standing in such
jurisdictions;
(h)    Agent shall have received a certificate of insurance, together with the
endorsements thereto, as are required by Section 5.6 of the Agreement, the form
and substance of which shall be satisfactory to Agent;
(i)    Agent shall have received Collateral Access Agreements with respect to
such locations as Agent may require in its discretion;
(j)    Agent shall have received an opinion of the Loan Parties' counsel in form
and substance satisfactory to Agent;
(k)    Borrower shall have not less than $10,000,000 of Availability after
giving effect to the initial extensions of credit under the Agreement and the
payment of all fees and expenses required to be paid by Borrower on the Closing
Date under the Agreement or the other Loan Documents;
(l)    Agent shall have completed its business, legal, and collateral due
diligence;
(m)    Agent shall have completed (i) Patriot Act searches, OFAC/PEP searches
and customary individual background checks for each Loan Party, and (ii)
OFAC/PEP searches and customary individual background searches for each Loan
Party's senior management and key principals, the results of which shall be
satisfactory to Agent;
(n)    Agent shall have received a set of Projections of Borrower for the 3 year
period following the Closing Date (on a year by year basis, and for the 1 year
period following the Closing Date, on a quarter by quarter basis), in form and
substance (including as to scope and underlying assumptions) satisfactory to
Agent;
(o)    Borrower shall have paid all Lender Group Expenses incurred in connection
with the transactions evidenced by the Agreement and the other Loan Documents;
(p)    Agent shall have received (i) appraisals of the Real Property Collateral
satisfactory to Agent, and (ii) mortgagee title insurance policies (or marked
commitments to issue the same) for the Real Property Collateral issued by a
title insurance company satisfactory to Agent (each a "Mortgage Policy" and,
collectively, the "Mortgage Policies") in amounts satisfactory to Agent assuring
Agent that the Mortgages on such Real Property Collateral are valid and
enforceable first priority mortgage Liens on such Real Property Collateral free
and clear of all defects and encumbrances except Permitted Liens, and the
Mortgage Policies otherwise shall be in form and substance satisfactory to
Agent;
(q)    Agent shall have received appraisals of the Eligible Equipment
satisfactory to Agent;





--------------------------------------------------------------------------------





(r)    Borrowers and each of their Subsidiaries shall have received all
licenses, approvals or evidence of other actions required by any Governmental
Authority in connection with the execution and delivery by Borrower or its
Subsidiaries of the Loan Documents or with the consummation of the transactions
contemplated thereby; and
(s)    all other documents and legal matters in connection with the transactions
contemplated by the Agreement shall have been delivered, executed, or recorded
and shall be in form and substance satisfactory to Agent.







--------------------------------------------------------------------------------






Schedule 4.1(b)
Capitalization of Borrowers
1.    Delta Apparel, Inc. – Delta is a publicly traded corporation (NYSE MKT:
DLA). Persons who, to Delta’s knowledge, beneficially own more than 5% of its
issued and outstanding stock are identified in Delta’s proxy statement filed on
December 29, 2015, within the section entitled “Stock Ownership of Management
and Principal Shareholders”. From time to time, Persons may acquire beneficial
ownership of more than 5% of Delta’s outstanding stock and such persons are
required to make filings with the United States Securities and Exchange
Commission to disclose such ownership of Delta’s stock.


2.    Salt Life, LLC – 100% of membership interests owned by Delta Apparel, Inc.
3.    M.J. Soffe, LLC - 100% of membership interests owned by Delta Apparel,
Inc.
4.    Art Gun, LLC - 100% of membership interests owned by Delta Apparel, Inc.
5.    Junkfood Clothing Company – 100% of common stock owned by Delta Apparel,
Inc.







--------------------------------------------------------------------------------






Schedule 4.1(c)
Capitalization of Borrowers' Subsidiaries
1.
Atled Holding Co. Honduras, S. de R.L. – 99% ownership interest held by Delta
Apparel, Inc. and 1% ownership interest held by Robert W. Humphreys



2.
La Paz Honduras S. de R.L. – 79.20% ownership interest held by Atled Holding Co.
Honduras, S. de R.L., 19.80% ownership interest held by Delta Apparel, Inc., and
1% ownership interest held by Robert W. Humphreys



3.
Ceiba Textiles, S. de R.L. – 79.84% ownership interest held by Atled Holding Co.
Honduras, S. de R.L., 19.96% ownership interest held by Delta Apparel, Inc., and
.2% ownership interest held by Robert W. Humphreys



4.
Delta Apparel Honduras, S.A. – 1476 shares held by Atled Holding Co. Honduras,
S. de R.L., 1023 shares held by Delta Apparel, Inc., and 1 share held by Robert
W. Humphreys



5.
Delta Cortes, S.A. – 1999.20 shares held by Atled Holding Co. Honduras, S. de
R.L., 499.80 shares held by Delta Apparel, Inc., and 1 share held by Robert W.
Humphreys



6.
Textiles La Paz, LLC – 100% ownership interest held by La Paz Honduras S. de
R.L.



7.
Delta Campeche, S. de C.V. – 99% ownership interest held by Delta Apparel, Inc.



8.
Campeche Sportswear, S. de C.V. – 99% ownership interest held by Delta Apparel,
Inc.



9. Green Valley S. de R.L. – 15% ownership held by Delta Apparel Honduras, S.A.





--------------------------------------------------------------------------------






Schedule 4.1(d)
Subscriptions, Options, Warrants, Calls
Outstanding stock options granted to employees pursuant to the Company’s
employee equity programs and plans





--------------------------------------------------------------------------------






Schedule 4.6
Litigation
None.







--------------------------------------------------------------------------------






Schedule 4.10
ERISA


Plan
Plan Administrator
General Description
Preferred Blue Plan of Benefits
BlueCross BlueShield of SC
Medical
Anthem Premier PPO and Anthem T-Value HMO
Anthem Blue Cross
Medical
DLA Group Dental Plan
Hewitt Coleman & Associates
Dental
Group Vision Insurance Plan
EyeMed – Combined Insurance Company of America
Vision
DLA Cafeteria Plan
Hewitt Coleman & Associates
Flexible Spending Accounts
Group Life and AD&D Plan
Lincoln Financial
Life and AD&D Insurance
Group Weekly Disability Plan
Lincoln Financial
Short-Term Disability
Group Long-Term Disability Plan
Lincoln Financial
Long-Term Disability
DLA Savings & Investment Plan
Swerdlin & Company
401(k)
DLA Travel Insurance Plan
MedJet Assist
Select Employee Travel Insurance
Group Travel/Accident Plan
Reliance Standard Life Insurance Co.
Group Travel Insurance
Dependent College Scholarship Plan
Center for Scholarship Administration
$1,000 Scholarship Opportunity for Dependents
Life Insurance Plan
Boston Mutual Life Insurance Company
Life Insurance
Disability Insurance Plan
AFLAC
Optional Disability Insurance
Disability Insurance Plan
Guardian Life Insurance Co. of America
Optional Executive Long-Term Disability Insurance
Harvey Retirement Plan
Delta Apparel, Inc.
Non-Funded Holdover Retirement Plan (2 eligible employees remaining)
Retiree Life Insurance Plan
Lincoln Financial
Grandfathered Retiree Life Insurance Plan










--------------------------------------------------------------------------------






Schedule 4.11
Environmental Matters
1.
Matters identified in the following environmental reports and documentation:



•
May 2011 Phase I Environmental Assessment for M.J. Soffe Facility, Fayetteville,
NC by ERM

•
September 30, 2003 Phase I Environmental Assessment for M.J. Soffe Facility,
Fayetteville, NC by Soil & Environmental Consultants, PA

•
May 2011 Phase Environmental Assessment for Delta Apparel Warehouse/Office
Facility, Clinton, TN by ERM

•
September 2004 Phase I Environmental Site Assessment for Delta Apparel
Warehouse/Office Facility, Clinton, TN by Orion Environmental Solutions

•
May 2002 Environmental Site Assessment for Delta Apparel Warehouse/Office
Facility, Clinton, TN by Holton Environmental Associates

•
May 2002 Phase II Environmental Site Assessment for Delta Apparel
Warehouse/Office Facility, Clinton, TN by Arcadis

•
February 7, 2013, Notice of Violation from the NCDENR regarding a violation of
the effluent limitations contained in the permit issued for the Company’s
wastewater treatment facility at its Maiden, North Carolina facility (NPDES
Permit NC0006190).

•
March 20, 2015, Notice of Violation and Notice of Recommendation for Enforcement
from the NCDENR regarding a violation of the BOD parameters contained in the
permit issued for the Company’s wastewater treatment facility at its Maiden,
North Carolina facility (NPDES Permit NC0006190).

•
December 18, 2012, UST-12 Report for M.J. Soffe, LLC by Environmental
Hydrogeological Consultants, Inc.

•
October 11, 2012, Eligibility Application for NCDENR Petroleum UST Cleanup Funds
submitted by Delta Apparel, Inc. to the NCDENR’s Division of Waste Management
and related documentation regarding the removal of UST’s at the Maiden, North
Carolina facility

•
Reporting filed by Delta Apparel, Inc. with the Securities and Exchange
Commission



2.
Delta has been identified as a potentially responsible party ("PRP") at two
sites under the Comprehensive Environmental Response, Compensation and Liability
Act ("CERCLA"), 42 U.S .C. 9601, et seq. and related state laws:



•The Horton Sales Development Corporation Site ("Horton") is located at 1870
Piedmont Highway, in Piedmont, Greenville County, South Carolina. Horton
operated a container recycling business from approximately August 28, 1995 until
2006. The process operations contaminated the property and the surrounding areas
with hazardous substances. The South Carolina Department of Health and
Environmental Control ("DHEC") responded to the contamination and is seeking
reimbursement from PRPs. DHEC has identified Delta as a PRP due to the two totes
with its name stamped on the totes. Delta's suppliers provide the totes and
other containers for the suppliers' products. Rudolph Ventures ("Rudolph") and
Mauser North America a/k/a Mauser USA, Inc., also identified as PRPs, are
suppliers of materials to Delta. Rudolph requires the return of all containers
in the condition received. Delta does not have any ownership of the containers
and has no control over the cleaning, recycling, refurbishing, managing,
reselling, reusing,





--------------------------------------------------------------------------------





transporting, disposing, and/or arranging for transportation or disposal of
containers or for any other purpose. As such, Delta has responded to DHEC that
it does not believe that it has any responsibility or liability for any issue
associated with the Horton Site. In any event, Delta estimates that its
potential liability associated with Horton is less than $10,000.00.


•The Alternate Energy Resources ("AER") site is located at 2736 Walden Drive in
Augusta, Richmond County, Georgia and is a former hazardous waste storage and
treatment facility which operated from 1975 to 2000. While operational, AER
conducted the following activities: (1) processed fuels from waste oils; (2)
treated industrial coolants and oil/water emulsions; (3) recycled solvents; and
(4) blended hazardous waste fuels. The United States Environmental Protection
Agency ("EPA") and the Georgia Department of Natural Resources ("DNR") responded
to releases on the property associated with AER's operations. Delta has been
identified as a PRP and offered a settlement by EPA as a "de minimis" party. DNR
has agreed to participate in the settlement so its past costs have been included
in the settlement offer. EPA has offered Delta a settlement amount of $3,321.23.
Delta's portion of DNR's costs is $102.86 making the total settlement offer
$3,424.09. Delta intends to settle these claims for the stated amount.







--------------------------------------------------------------------------------






Schedule 4.14
Permitted Indebtedness
Payments to IMG Worldwide, Inc. in connection with the acquisition of the Salt
Life business. As of January 2, 2016, there were 2 quarterly installments of
$195 thousand remaining. See Note E – Salt Life Acquisition to the Condensed
Consolidated Financial Statements included in Item 1 of Delta’s Quarterly Report
on Form 10-Q filed with the SEC on February 9, 2016.









--------------------------------------------------------------------------------






Schedule 4.23
Location of Collateral
Delta:            322 South Main Street, Greenville, SC 29601
Soffe:            322 South Main Street, Greenville, SC 29601
Junkfood:        322 South Main Street, Greenville, SC 29601
Salt Life:             322 South Main Street, Greenville, SC 29601
Art Gun:            322 South Main Street, Greenville, SC 29601


Location of Books and Records:
In addition to their Chief Executive Offices, the Companies have books and
records in the following locations:
Delta:
(1) 2750 Premiere Parkway, Suite 100, Duluth, GA 30097.


(2) Maiden Plant, P.O. Box 37, 100 West Pine Street, Maiden, NC 28650 -
maintains payroll records related to the plant and its operations.


(3) 4735 Corporate Drive, Suite 100, Concord, NC 28025 – maintains sales,
accounts receivable, inventory, and payroll records related to FunTees division.


(4) Payroll records are also kept at Delta’s distribution centers in Cranberry,
New Jersey, Santa Fe Springs, California, Clinton, Tennessee and Miramar,
Florida.


Soffe:
(1) One Soffe Drive, Fayetteville, NC 28312
(2) Payroll records are also kept at Soffe’s distribution center in Santa Fe
Springs, California.
Junkfood:
5770 W. Jefferson Blvd, Los Angeles, California 90016
Salt Life:
24 12th Street, Columbus, Georgia 31901
719 Dunn Road, Fayetteville, NC 28312







--------------------------------------------------------------------------------





Art Gun:
16085 NW 52 Ave, Miami Lakes, Florida 33014
Other places of business and other location of Collateral are as follows:
Delta:


Distribution Center
370 J. D. Yarnell Industrial Parkway
Clinton, TN 37716


Distribution Center
Branbury Business Park, Building #5
5 Santa Fe Way    
Cranbury, NJ 08512


Distribution Center
13220 Orden Drive
Santa Fe Springs, CA
90670



Distribution Center
11500 Miramar Parkway, Suite 100
Miramar, FL 33025


Sales Office
530 Seventh Avenue Suite #1106
New York, NY 10018


Corporate
2750 Premiere Parkway, Suite 100
Duluth, GA 30097


Textile Plant
100 West Pine Street
Maiden, NC 28650


Offices
322 and 324 S. Main
Greenville, SC 29601


Headquarters (FunTees)
4735 Corporate Dr., Suite 100    
Concord, NC 28026







--------------------------------------------------------------------------------





Distribution Center
Daryl Flood Logistics, Inc.
450 Airline Drive
Coppell, TX 75019


Contractor
Alandale Knitting LLC
8065 North Point Blvd.
Winston Salem, NC
27106


Contractor
Spartan
217 Sterling St.
Belmont, NC 28012


Contractor
Luray Knits
300 Luray Road, North
Wilkesboro, NC 28659


Contractor
Omega
215 S. Mountain St.
Smithville, TN 37166


Contractor
Creative Eye-CEAA
155 Main
Paducah, KY 62033
 
Soffe:
 
Distribution Center
13220 Orden Drive
Santa Fe Springs, CA 90670


Corp/Dist/Embellish
One Soffe Drive
Fayetteville, NC 28312


Distribution and Outlet Store
1030 Ft. Worth
Fayetteville, NC 28312







--------------------------------------------------------------------------------





Maintenance Shop
713 Dunn Road
Fayetteville, NC 28312


Sewing
13750 Hwy. 301 South    
Rowland, NC
28484



Distribution
3503 Mississippi St.
Great Lake, IL 60088


Outlet Store off I-95
49 JR Road
Queens Square Shopping Center
Selma, NC 27576


Equipment
115 E. Third Street
Wendell, NC 27591


Junkfood:


Distribution Center
13220 Orden Drive
Santa Fe Springs, CA 90670


Offices/Distribution
5770 W. Jefferson Blvd.
Los Angeles, CA 90016


Sales Office
525 7th Avenue
New York, NY 10018


Retail
1103 Abbot Kinney Blvd.
Venice, CA


Contractor
2937 E. Maria Street
E. Rancho Domingue, CA 90221


Contractor
Garment Group





--------------------------------------------------------------------------------





9009-9013 NW 105 Way
Miami, FL 33178


Contractor
DLS Design
6332 S. Alameda St.
Huntington Park, CA 90255


Contractor
Melmarc
4040 W. Carriage Drive
Santa Ana, CA 92704


Contractor
Rebeccas
4611 E. 48th St.
Vernon, CA 90058


Salt Life:


Office
24 12th Street
Columbus, GA 31901


Retail
3707 A 2nd Avenue
Columbus, GA 31904


Retail
157 and 159 Avenida Del Mar
San Clemente, CA


Retail
240 S. Third Street
Jacksonville Beach, FL 32250


Distribution
719 Dunn Road
Fayetteville, NC 28312


Corp/Dist/Embellish
One Soffe Drive
Fayetteville, NC 28312
Contractor
Stantex





--------------------------------------------------------------------------------





4889 Fruitland Ave.
Vernon, CA 90058


Contractor
Stitches and Screens
40 Simmons Road
Atlantic Beach, FL 32233


Contractor
SMI 5239 Z-Max Blvd.
Harrisburg, NC 28075


Art Gun:
Headquarters & Operations
16085 NW 52 Ave
Miami Lakes, FL 33014


Distribution
11500 Miramar Parkway, Suite 100
Miramar, FL 33025









--------------------------------------------------------------------------------






Schedule 4.26
Material Contracts
Contracts listed as Exhibits 2.1 through 2.5 and 10.2 through 10.17 of Delta’s
Form 10-K filed with the Securities and Exchange Commission on December 15,
2015.
Contracts listed as Exhibits 10.1 through 10.2 of Delta’s Form 8-K filed with
the Securities and Exchange Commission on January 7, 2016.
Potential earnout payments to the Art Gun sellers, the fair value of which is
considered to be de minimis. See Note P – Goodwill and Contingent Consideration
to the Condensed Consolidated Financial Statements included in Item 1 of Delta’s
Quarterly Report on Form 10-Q filed with the SEC on February 2, 2011.
Two promissory notes given to the sellers of the Salt Life business in the
aggregate principal amount of $22,000,000 and potential earnout payments to the
Salt Life sellers based on the achievement of financial performance targets
involving the sale of Salt Life-branded products during the 2019 calendar year.
See Note M – Derivatives and Fair Value Measurements to the Condensed
Consolidated Financial Statements included in Item 1 of Delta’s Quarterly Report
on Form 10-Q filed with the SEC on February 9, 2016.
Credit facility entered into with Banco Ficohsa, a Honduran bank, in March 2011.
As of January 2, 2016, there was $2.2 million outstanding on the installment
portion of this credit facility and $4.8 million outstanding under the revolving
portion of the credit facility. Indebtedness incurred pursuant to an additional
term loan agreement entered into with Banco Ficohsa in October 2013 and
subsequently refinanced in November 2014. As of January 2, 2016, there was $3.1
million outstanding under this loan agreement. Indebtedness incurred pursuant to
an additional term loan agreement entered into with Banco Ficohsa in April 2015.
As of January 2, 2016, there was $1.8 million outstanding under this loan
agreement. See Note G – Debt to the Condensed Consolidated Financial Statements
included in Item 1 of Delta’s Quarterly Report on Form 10-Q filed with the SEC
on February 9, 2016.


Interest rate swaps used to manage interest rate exposure as disclosed in Note
M—Derivatives and Fair Value Measurements to the Condensed Consolidated
Financial Statements included in Item 1 of Delta’s Quarterly Report on Form 10-Q
filed with the SEC on February 9, 2016.


Cotton option contracts and similar derivatives used to manage exposure to
movements in commodity prices. Changes in the fair market value of the options
are marked to market in cost of goods sold in our Condensed Consolidated
Statements of Operations. See Note M—Derivatives and Fair Value Measurements to
the Condensed Consolidated Financial Statements included in Item 1 of Delta’s
Quarterly Report on Form 10-Q filed with the SEC on February 9, 2016.


Any other contract that is filed with the U.S. Securities and Exchange
Commission as a material contract by Delta Apparel, Inc.









--------------------------------------------------------------------------------






Schedule 5.1
Deliver to Agent (and if so requested by Agent, with copies for each Lender)
each of the financial statements, reports, or other items set forth below at the
following times in form satisfactory to Agent:




as soon as available, but in any event within 30 days after the end of each
month that is not the end of one of Borrowers' fiscal quarters during each of
Borrowers' fiscal years,




(a)    an unaudited consolidated balance sheet and income statement covering
Borrowers' and its Subsidiaries' operations during such period, and
(b)    a Compliance Certificate along with the underlying calculations,
including the calculations to arrive at EBITDA and the Fixed Charge Coverage
Ratio to the extent applicable.


as soon as available, but in any event 45 days after the end of a month that is
the end of one of Borrowers' fiscal quarters during each of Borrowers' fiscal
years,




(a)    an unaudited consolidated balance sheet, income statement, statement of
cash flow, and statement of shareholder's equity covering Borrowers' and its
Subsidiaries' operations during such period, and
(b)    a Compliance Certificate along with the underlying calculations,
including the calculations to arrive at EBITDA and the Fixed Charge Coverage
Ratio to the extent applicable.


as soon as available, but in any event within 90 days after the end of each of
Borrowers' fiscal years,




(a)    consolidated financial statements of Borrowers and their Subsidiaries for
each such fiscal year, audited by independent certified public accountants
reasonably acceptable to Agent and certified, without any qualifications
(including any (A) "going concern" or like qualification or exception, (B)
qualification or exception as to the scope of such audit, or (C) qualification
which relates to the treatment or classification of any item and which, as a
condition to the removal of such qualification, would require an adjustment to
such item, the effect of which would be to cause any noncompliance with the
provisions of Section 7 of the Agreement), by such accountants to have been
prepared in accordance with GAAP (such audited financial statements to include a
balance sheet, income statement, statement of cash flow, and statement of
shareholder's equity, and, if prepared, such accountants' letter to management),
and
(b)    a Compliance Certificate along with the underlying calculations,
including the calculations to arrive at EBITDA to the extent applicable.




as soon as available, but in any event within 30 days subsequent to the end of
each of Borrowers' fiscal years,


(a)    copies of Borrowers' Projections, in form and substance (including as to
scope and underlying assumptions) satisfactory to Agent, in its Permitted
Discretion, for the forthcoming 3 years, year by year, and for the forthcoming
fiscal year, fiscal quarter by fiscal quarter, certified by the chief financial
officer of Borrower as being such officer's good faith estimate of the financial
performance of Borrowers during the period covered thereby (including projected
Availability and Alternate Excess Availability). If reasonably requested by
Agent, each year Borrowers shall provide to Agent a semi-annual update with
respect to such Projections or at any time a Default or Event of Default exists
or has occurred and is continuing, more frequently as Agent may require.






--------------------------------------------------------------------------------







if and when filed by any Borrower,


(a)    Form 10-Q quarterly reports, Form 10-K annual reports, and Form 8-K
current reports,
(b)    any other filings made by any Borrower with the SEC, and
(c)    any other information that is provided by any Borrower to its
shareholders generally.




promptly,




(a)    any loss, damage, investigation, action, suit, proceeding or claim
relating to the Collateral or any other property which is security for the
Obligations or which would result in any material adverse change in the
business, properties, assets, goodwill or condition, financial or otherwise, of
Borrowers and their Subsidiaries taken as a whole,
(b)    any Material Contract of any Borrower being terminated or amended or any
new Material Contract entered into (in which event Borrowers shall provide Agent
with a copy of such Material Contract),
(c)    any order, judgment or decree in excess of $2,500,000 shall have been
entered against any Borrower or any of its properties or assets,
(d)    any notification by a government agency of violation of laws or
regulations received by any Borrower,
(e)    any ERISA Event, and
(f)    the occurrence of any Default or Event of Default.


At any time a Financial Covenant Period is not in effect, no later than thirty
(30) days following the last day of each month of Borrowers,


(a)    for informational purposes only, Borrowers' calculation of the Fixed
Charge Coverage Ratio for the twelve (12) month period most recently ended,
including the underlying calculation of Net Income, EBITDA, and Fixed Charges.


upon the request of Agent,




(a)    any other information reasonably requested relating to the financial
condition of Borrowers or their Subsidiaries.








--------------------------------------------------------------------------------






Schedule 5.2
Provide Agent (and if so requested by Agent, with copies for each Lender) with
each of the documents set forth below at the following times in form
satisfactory to Agent:


Monthly (no later than the 20th day of each month)
(a) an executed Borrowing Base Certificate, provided, that, if Availability at
any time is less than an amount equal to twelve and one-half percent (12.5%) of
the Maximum Revolver Amount, in Agent's discretion and at Agent's request,
Borrowers shall deliver to Agent such calculation of the Borrowing Base and
certification on a weekly basis until such time that Availability is greater
than or equal to twelve and one-half percent (12.5%) of the Maximum Revolver
Amount, for a period of sixty (60) consecutive days, at which time the delivery
requirements shall revert to a monthly basis,
(b) a detailed aging, by total, of Borrowers' Accounts, together with a
reconciliation and supporting documentation for any reconciling items noted
(delivered electronically in an acceptable format, if Borrowers have implemented
electronic reporting),
(c) a detailed calculation of those Accounts that are not eligible for the
Borrowing Base, if Borrowers have not implemented electronic reporting,
(d) a detailed Inventory system/perpetual report together with a reconciliation
to Borrowers' general ledger accounts (delivered electronically in an acceptable
format, if Borrowers have implemented electronic reporting),
(e) a detailed calculation of Inventory categories that are not eligible for the
Borrowing Base, if Borrowers have not implemented electronic reporting,
(f) a summary aging, by vendor, of Borrowers' and their Subsidiaries' accounts
payable and any book overdraft (delivered electronically in an acceptable
format, if Borrowers have implemented electronic reporting) and an aging, by
vendor, of any held checks,
(g) a detailed report regarding Borrowers' and their Subsidiaries' cash and Cash
Equivalents, and
(h) a monthly Account roll-forward, in a format acceptable to Agent in its
discretion, tied to the beginning and ending account receivable balances of
Borrowers' general ledger.
Monthly (no later than the 30th day of each month)


(a) reports detailing any sales or transfers of Equipment or Real Property
during the prior month.
Upon request by Agent
(a) copies of (i) customer statements and credit memos, remittance advices and
reports, and copies of deposit slips and bank statements, (ii) shipping and
delivery documents, and (iii) copies of purchase orders, invoices and delivery
documents for Inventory and Equipment acquired by Borrowers, and
(b) such other reports as to the Collateral or the financial condition of
Borrowers and their Subsidiaries, as Agent may reasonably request.








--------------------------------------------------------------------------------






Schedule 6.5
Nature of Business
Sourcing, manufacturing, distribution and/or sale of branded and basic apparel,
headwear and accessory products.





